Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3086 Filed 08/20/21 Page 1 of 214




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                                 Southern Division

   BLEACHTECH LLC, individually and              Case No. 14-12719 DPH-RSW
   on behalf of all others similarly
   situated,

          Plaintiff,                             Honorable Denise Page Hood

                        v.
   UNITED PARCEL SERVICE, INC.,

          Defendant.


   Andrew J. McGuinness (P42074)               Paul T. Friedman (admitted)
   ANDREW J. MCGUINNESS, ESQ.                  Caitlin Sinclair Blythe (admitted)
   111 S Main St, 3rd Floor                    MORRISON & FOERSTER LLP
   P.O. Box 7711                               425 Market Street
   Ann Arbor, MI 48107                         San Francisco, CA 94105
   Telephone: (734) 274-9374                   Telephone: (415) 268-7000
   drewmcg@topclasslaw.com                     CBlythe@mofo.com

   Daniel R. Karon (admitted)                  Gregory B. Koltun (admitted)
   Beau D. Hollowell (admitted)                MORRISON & FOERSTER LLP
   KARON LLC                                   707 Wilshire Boulevard
   700 W St Clair Ave, Suite 200               Los Angeles, CA 90017
   Cleveland, OH 44113                         Telephone: (213) 892-5200
   Telephone: (216) 622-1851
   dkaron@karonllc.com                         Sonal Hope Mithani (P51984)
   bhollowell@karonllc.com                     Joseph Vernon (P68951)
                                               Caroline Giordano (P76658)
   Sanford P. Dumain (admitted)                MILLER CANFIELD PADDOCK & STONE PLC
   MILBERG COLEMAN BRYSON PHILLIPS             101 North Main Street, 7th Floor
   GROSSMAN PLLC                               Ann Arbor, MI 48104
   100 Garden City Plaza, Ste 500              Telephone: (734) 668-7786
   Garden City, NY 11530                       mithani@millercanfield.com
   Telephone: (212) 594-5300                   vernon@millercanfield.com
   sdumain@milberg.com                         giordano@millercanfield.com

   Counsel for Plaintiff and the Proposed Class Counsel for Defendant

            PLAINTIFF’S UNOPPOSED MOTION AND BRIEF IN SUPPORT FOR
                 PRELIMINARY APPROVAL OF CLASS SETTLEMENT
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3087 Filed 08/20/21 Page 2 of 214




        After more than 7½ years of litigation—including three appeals—the parties

  have reached a proposed Amended Class Action Settlement Agreement

  (“Settlement Agreement”). They did so with the assistance of an experienced

  mediator, the Hon. Gerald Rosen (Ret.), who was the judge assigned originally to

  this litigation. Accordingly, Plaintiff moves this Court for entry of an order (1)

  directing the parties to provide notice to the proposed settlement class under Rule

  23(e) and (2) designating Andrew J. McGuinness, Daniel R. Karon, and Sanford P.

  Dumain as interim class counsel pursuant to Rule 23(g). The motion is unopposed.

        Specifically, Plaintiff seeks entry of order substantially in the form of

  Exhibit 1-E, attached, that:

     • Provisionally certifies a Settlement Class under Federal Rules of Civil
       Procedure 23(b)(2) and 23(b)(3);

     • Provisionally appoints Bleachtech LLC as representative of the Settlement
       Class;

     • Designates Andrew J. McGuinness, Daniel R. Karon, and Sanford P.
       Dumain as interim Class Counsel under Rule 23(g)(2);

     • Appoints Epiq Class Action & Claims Solutions, Inc., as Settlement
       Administrator;

     • Authorizes and approves the promulgation of Class Notice as detailed in the
       Settlement Agreement; and

     • Schedules a Final Fairness Hearing date the later of at least 100 days from
       the date of filing of this Motion or 75 days after entry of an order granting
       this Motion.

  In support of this Motion, Plaintiff submits the following Brief in Support.
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3088 Filed 08/20/21 Page 3 of 214




                                             TABLE OF CONTENTS

  Table of Authorities ................................................................................................. iii
  Issues Presented ........................................................................................................vi
  Introduction ................................................................................................................1
  Background...............................................................................................................2
           Plaintiff’s Claims .............................................................................................2
           UPS’s Principal Defenses ................................................................................ 4
           Procedural History ...........................................................................................5
           Settlement Negotiations and Terms................................................................. 7
  Argument ................................................................................................................14
  I.       THE NOTICE PLAN IS ROBUST AND SHOULD BE APPROVED. ...... 15
           Individual Notice ...........................................................................................18
           Media Plan .....................................................................................................21
           Settlement Website, Toll-free Telephone Number, and Postal Mailing
           Address ..........................................................................................................22
  II.      THE SETTLEMENT SATISFIES THE SIXTH CIRCUIT’S TEST FOR
           FAIRNESS, REASONABLENESS, AND ADEQUACY. ...........................23
                A. No fraud or collusion exists because the parties negotiated their
                   settlement at arm’s length. ..................................................................26
                B. The Settlement will speed payment to Class Members and avoid
                   the risks and expenses attendant to further prolonged complex
                   litigation...............................................................................................27
                C. Sufficient discovery occurred for Plaintiff to have access to
                   sufficient information about UPS’s pertinent business practices. ...... 29
                D. Success on the merits is not guaranteed .............................................30
                E. Class Counsel believe the settlement is reasonable given the
                   strengths and weaknesses of the claims. .............................................31
                F. The Settlement is fair to Absent Class Members. ...............................36
                G. The Settlement serves the public interest. ...........................................37
                                                                i
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3089 Filed 08/20/21 Page 4 of 214




  III.     THE SETTLEMENT CLASS SATISFIES THE REQUIREMENTS
           FOR CERTIFICATION. ...............................................................................38
                A. The Settlement satisfies Rule 23(a).....................................................39
                    1. Rule 23’s implicit requirements. ....................................................39
                    2. Numerosity is established...............................................................40
                    3. Class claims present common issues of law or fact. ......................40
                    4. Plaintiff’s claims are typical of Class Members’ claims................ 41
                    5. Plaintiff and Class Counsel are adequate .......................................42
                B. The Rule 23(b) factors are satisfied ....................................................43
                    1. Common issues of law and fact predominate. ..............................43
                    2. The class action device is superior in this action. ..........................45
  IV.      THE COURT SHOULD SCHEDULE A FINAL FAIRNESS
           HEARING. ....................................................................................................46
  Conclusion...............................................................................................................47




                                                              ii
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3090 Filed 08/20/21 Page 5 of 214




                                       TABLE OF AUTHORITIES

                                                      Cases

  Amchem Prods., Inc. v. Windsor, 521 U.S. 591 (1997) ...............................31, 38, 45

  Coulter-Owens v. Rodale, No. 14-12688, 2016 U.S. Dist. LEXIS 134234 (E.D.
        Mich. Sept. 29, 2016) ....................................................................................32

  Dallas v. Alcatel-Lucent USA, Inc., No. 09–14596, 2013 U.S. Dist. LEXIS 71204
        (E.D. Mich. May 20, 2013) ...........................................................................26
  Doe v. Coliseum Bar & Grill, Inc., No. 17-12212, 2020 U.S Dist. LEXIS 196306
        (E.D. Mich. Oct. 22, 2020) ............................................................................26

  Doe v. Déjà vu Consulting, Inc., 925 F.3d 886 (6th Cir. 2019) .....................seriatim
  Eisen v. Carlisle & Jacquelin, 417 U.S. 156 (1974) ...............................................16
  Friske v. Bonnier Corp., No. 16-12799, 2019 U.S. Dist. LEXIS 105820 (E.D.
        Mich. June 25, 2019) .....................................................................................24
  Garner Props. & Mgmt., LLC v. City of Inkster, No. 17-cv-13960, 2020 U.S Dist
       LEXIS 146655 (E.D. Mich. Aug. 14, 2020) .................................................24

  Gascho v. Global Fitness Holdings, LLC, 822 F. 3d 269 (6th Cir. 2016)...............35

  Geary v. Green Tree Servicing, LLC, No. 2:14-CV-00522, 2017 U.S. Dist. LEXIS
       93000 (S.D. Ohio June 17, 2017) ..................................................................46
  Gradisher v. Check Enforcement Unit, Inc., 203 F.R.D. 271 (W.D. Mich. 2001) .. 41

  Hicks v. State Farm Fire & Cas. Co., 965 F.3d 452 (6th Cir. 2020) .......... 41, 43-45
  In re Delphi Corp. Sec., 248 F.R.D. 483 (E.D. Mich. 2008) .............................27, 37

  In re Nat’l Prescription Opiate Litig., 976 F.3d 664 (6th Cir. 2020) ................38, 39

  In re Packaged Ice Antitrust Litig., No. 17-2137, 2018 U.S. App. LEXIS 13882
         (6th Cir. May 24, 2018) ...........................................................................16, 17

  In re Telectronics Pacing Sys, Inc., 137 F. Supp. 2d 985 (S.D. Ohio 2001) ........... 26



                                                         iii
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3091 Filed 08/20/21 Page 6 of 214




  In re Whirlpool Corp. Front-Loading Washer Prods. Liab. Litig.,722 F.3d
        838 (6th Cir. 2013) ........................................................................................41

  IUE-CWA v. GMC, 238 F.R.D. 583 (E.D. Mich. 2006) .................................seriatim
  Klay v. Humana, Inc., 382 F.3d 1241 (11th Cir. 2004) ...........................................44

  Larue v. Selfiestyler, Inc., No. 2:19-cv-03617, 2002 U.S. Dist. LEXIS 228605
        (S.D. Ohio Dec. 4, 2020) ...............................................................................26

  Martin v. Trott Law, P.C., No. 12838, 2018 U.S. Dist. LEXIS 167531, at *24
        (E.D. Mich. Sept. 28, 2018) ...........................................................................35
  Peck v. Air Evac EMS, Inc., No. 5:18-CV-615, 2019 U.S. Dist. LEXIS 119011
        (E.D. Ky. June 5, 2019) .................................................................................23

  Pelzer v. Vassalle, 655 Fed. Appx. 352 (6th Cir. 2016) ....................................37, 38

  Powers v. Hamilton Cnty. Public Defender Comm’n, 501 F.3d 592 (6th
       Cir. 2007) .................................................................................................40, 45

  Reese v. CNH Am. LLC, 227 F.R.D. 483, 487 (E.D. Mich. 2005). .........................40
  Rikos v. Procter & Gamble Co., 799 F.3d 497, 526 (6th Cir. 2015) .......................39
  Salem v. Mich. Dep’t of Corr., 2016 U.S. Dist. LEXIS 177624, at *9–10
       (E.D. Mich. Dec. 22, 2016) ...........................................................................39

  Steiner v. Fruehauf Corp., 121 F.R.D. 304 (E.D. Mich. July 20, 1988) ................. 25
  UAW v. Gen. Motors Corp., 497 F.3d 615 (6th Cir. 2007) ............................seriatim

  Williams v. Vukovich, 720 F.2d 909 (6th Cir. 1983) ...............................................24

                                                           Rules
  Rule 23 ............................................................................................................seriatim
                                                         Statutes

  Class Action Fairness Act of 2005, 28 U.S.C. § 1715.............................................47




                                                              iv
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3092 Filed 08/20/21 Page 7 of 214




                                         Treatises

  Federal Judicial Center, Manual for Complex Litigation (Fourth).................seriatim

  William B. Rubenstein, Newberg on Class Action (4th Ed. 2020) .........................39




                                             v
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3093 Filed 08/20/21 Page 8 of 214




                                 ISSUES PRESENTED


     1. Should this Court, pursuant to Rule 23(e)(1)(B)(i), find that it will likely be
        able to approve the proposed class settlement?

     2. Should this Court direct notice as outlined in the Settlement Agreement to
        the proposed settlement class pursuant to Rule 23(e)(1)(B)?

     3. Should this Court appoint Plaintiff as interim representative of the
        Settlement Class?

     4. Should this Court designate Andrew J. McGuinness, Daniel R. Karon, and
        Sanford P. Dumain as interim Class Counsel pursuant to Rule 23(g)(3)?

     5. Should this Court appoint Epiq Class Action & Claims Solutions, Inc., as
        Settlement Administrator?

     6. Should this Court schedule a Final Fairness Hearing?


  Plaintiff answers “Yes” to these questions. Defendant does not oppose this Motion.




                                            vi
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3094 Filed 08/20/21 Page 9 of 214




       BRIEF IN SUPPORT OF PLAINTIFF’S UNOPPOSED MOTION FOR
           PRELIMINARY APPROVAL OF CLASS SETTLEMENT

                                       Introduction

        Plaintiff, on behalf of itself and a Settlement Class 1 of similarly situated

  UPS account holders on whose behalf it has vigorously prosecuted this class action

  for over 7½ years, seeks this Court’s preliminary approval of a proposed class

  settlement. If this Court approves the settlement, UPS will pay $4,850,000 cash

  consideration—comprised of direct payments and account credits—into a

  Settlement Common Fund for the benefit of the Class. UPS will also pay as part of

  the Settlement Common Fund one-half of the notice and administration costs. UPS

  has further agreed to injunctive relief for three years that clarifies its pricing table

  for declared value coverage to avoid future claims and confusion.

        The settlement represents a strong recovery for the Class. It results from

  intense and repeated arm’s length negotiations overseen by an experienced

  mediator after Class Counsel undertook substantial and hard-fought discovery and

  vetted the claims for over 7 1/2 years through dispositive motion practice and three

  appeals.

        In short, the settlement is fair, reasonable, and adequate under the governing

  Rule 23 standards. Moreover, the notice plan outlined in the Settlement Agreement


  1
   Capitalized terms used in this brief are defined in the parties’ Class Action
  Settlement Agreement. Exhibit 1, attached.
                                              1
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3095 Filed 08/20/21 Page 10 of 214




  satisfies the requirements of due process and Rule 23.

                                      Background
  Plaintiff’s Claims.

        Plaintiff’s Amended Complaint (“Complaint”) seeks contract damages,

  declaratory, and injunctive relief on behalf of all people and companies with a UPS

  account who purchased from UPS additional coverage for loss or damage under its

  “declared value coverage” service pursuant to its published pricing tables. Plaintiff

  alleges that for years UPS overcharged certain customers for the first $100 of

  declared value coverage, which UPS, in its published rates, promised to provide at

  no additional charge.

        UPS’s applicable Service Guide states that “UPS’s liability for loss or

  damage to a shipment is limited to $100 without a declaration of value.” UPS’s

  liability for loss or damage can be increased (subject to terms and conditions) by

  making a declaration of value for an additional charge.” Complaint, Dkt. 141,

  PageID 2876.

        The pricing table for “Value Added Services” for “Declared Value for

  Carriage” in the Service Guide specifies the price for additional declared value

  coverage as follows for each shipment:




                                            2
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3096 Filed 08/20/21 Page 11 of 214




                    $0.00-$100.00                  $0.00
                    $100.01–$50,000.00
                    for each $100.00 (or
                    portion
                                                   $0.85
                    of $100.00) of the total
                    value
                    declared
                    Minimum                        $2.55
  Id.

        Plaintiff contends that under this pricing table UPS agreed that the first $100

  of coverage would be at no additional charge when a shipper purchased declared

  value coverage. Despite this promise, Plaintiff alleges that UPS charged shippers

  an additional amount for the first $100 coverage when shippers purchased excess

  declared value coverage over the amount that would otherwise equate with the

  minimum charge for the corresponding shipment.2

        Plaintiff claims that UPS’s incremental charge for the first $100 of value for

  packages shipped with a declared value breach its contract with shippers, and that

  UPS attempted to insulate itself from liability by imposing a 180-day “billing

  disputes” notice requirement through a contract of adhesion. Plaintiff seeks




  2
   The UPS minimum charge under the Retail Rates pricing table applied to
  declared value declarations up to $200 and up to $300 under UPS’s Standard Rates
  pricing table. Plaintiff has not challenged UPS’s minimum charge for declared
  value coverage in this action. Thus, Plaintiff has not alleged that UPS overcharged
  customers whose respective declarations of value did not exceed these amounts.
  Accordingly, only shipments with declarations in excess of these amounts are
  “Covered Shipments” under the settlement.
                                               3
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3097 Filed 08/20/21 Page 12 of 214




  damages for breach of contract and declaratory and injunctive relief on its own

  behalf and on behalf of the Class.

  UPS Principal Defenses.

         UPS first argues that the pricing table supports its charge for the first $100

  of declared value when it states that the incremental charge applies to the “total

  value declared.” The contract and quasi-contract (unjust enrichment) claims were

  initially dismissed as a matter of law on this basis. (As discussed below, the Court

  of Appeals reversed that ruling, holding that the language was “at least ambiguous”

  and that it could therefore not be resolved as a matter of law. Solo v. UPS, 819 F.3d

  788, 796 (6th Cir. 2016).)

         UPS further argues that its interpretation of the pricing tables are (i)

  consistent with industry practice; and (ii) that many of its customers—particularly

  larger shippers—have been well aware of its interpretation for years. UPS hopes to

  introduce at trial as extrinsic evidence testimony that customers and industry

  experts have long had an understanding of the disputed pricing table that supports

  its position.

         Additionally, UPS contends that the 180-day “billing disputes” requirement

  in its terms is valid and enforceable, based on comparable provisions that have

  long been upheld by courts, thereby drastically reducing its total exposure in this

  action, even if Plaintiff prevails on its contract claim.

                                              4
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3098 Filed 08/20/21 Page 13 of 214




  Procedural History.

          This litigation began on December 27, 2013, with the filing of two class

  actions (in California and in this Court) challenging UPS’s practice of charging an

  incremental charge on the first $100 of declared value where shippers declared a

  package value in excess of $300. (Sivak v. United Parcel Service Co., Case No.

  2:13-cv-15263 (E.D. Mich. Dec. 27, 2013); Solo v. United Parcel Serv. Co., No.

  CV13-09515 (C.D. Cal. Dec. 27, 2013).) Plaintiffs voluntarily dismissed Solo and

  refiled it here as a companion case to Sivak. Before consolidation, Judge Rosen

  (ret.) dismissed Sivak as a matter of law. On July 11, 2014, instead of appealing

  Sivak, Plaintiffs’ counsel refiled Solo’s and BleachTech’s claims in a class action

  here.

          UPS renewed its motion to dismiss in Solo. On March 27, 2015, the Court

  granted UPS’s motion, holding that the first $100 of declared value was part of the

  total value declared, taking that term for its plain meaning.

          Plaintiffs appealed the Court’s dismissal order. (First appeal.) On March 18,

  2016, the Sixth Circuit issued an order reversing in part the Court dismissal and

  reinstating the breach of contract and unjust enrichment claims. The court of

  appeals held that because the disputed contract provision was at least ambiguous,

  its meaning was a question of fact that was not properly resolved as a matter of

  law. The Sixth Circuit further held, in relevant part, that Solo’s unjust enrichment

                                             5
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3099 Filed 08/20/21 Page 14 of 214




  claim was not precluded by his breach of contract claim because UPS disputed the

  existence of the contract, and therefore that this claim was properly pleaded in the

  alternative.

        Following remand to this Court, document and deposition discovery ensued.

  Afterward, UPS moved to compel mandatory arbitration under the terms of the

  parties’ agreement by a Motion to Stay or Dismiss Proceedings. On September 6,

  2017, this Court denied UPS’s motion. UPS filed a Motion for Clarification, which

  this Court also denied on February 7, 2018.

        UPS appealed the Court’s order denying its Motion for Clarification.

  (Second appeal.) Plaintiff moved to dismiss UPS’s appeal for lack of jurisdiction.

  On October 16, 2018, the Sixth Circuit dismissed this appeal for lack of

  jurisdiction because this Court’s denial of UPS’s motion for clarification was not a

  final and appealable order under 28 U.S.C. §§ 1291 or 1292.

        UPS also appealed the Court’s order denying its Motion to Stay or Dismiss

  Proceedings. (Third appeal.) On January 23, 2020, the Sixth Circuit affirmed this

  Court’s order denying UPS’s motion. The court of appeals held that the arbitration

  agreement was not applicable because it was not found in the contract that was in

  place during the period when the Complaint alleged that UPS charged an improper

  fee. It found that the shipping contracts indicated that the parties intended all

  disputes about shipping to be resolved according to the version of the terms in

                                             6
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3100 Filed 08/20/21 Page 15 of 214




  effect at the time of shipping—not an older or newer version—such that disputes

  concerning shipments pre-dating December 30, 2013, were not subject to

  arbitration.

        Finally, the court explained that even had the scope of the arbitration

  agreement been ambiguous, this Court properly concluded that UPS waived its

  right to arbitrate because it spent two years vigorously litigating the merits of the

  claims in this Court and in the first appeal before bringing its arbitration motion.

  Settlement negotiations and terms.

        After remand to this Court the parties mediated with Judge Rosen (Ret.) of

  JAMS, Detroit, on June 27, 2018, June 26, 2020, and September 1, 2020.

  McGuinness Decl. ¶¶ 23, 24 (Exh. 2, attached). No settlement was reached at the

  first session, while the first appeal was pending. The second and third sessions

  occurred after the plaintiffs won the second and third appeals. At the third session,

  the parties agreed in principle to settle this case on a class basis according to the

  terms in the Settlement Agreement.

        This lawsuit originally sought relief on behalf of two categories of shippers:

  “direct” shippers, such as BleachTech who had UPS accounts and shipped

  packages with UPS without using an intermediary, and “indirect” shippers

  (including Mr. Solo) who shipped through a third-party retailer or other

  intermediary, such as The UPS Store. Because indirect shippers contract with the

                                             7
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3101 Filed 08/20/21 Page 16 of 214




  intermediary and not UPS plaintiffs’ counsel pursued indirect purchasers’ claims

  under an unjust enrichment theory.

        As a result of discovery and through settlement negotiations, Plaintiffs’

  counsel adduced substantial evidence that, per shipping records supplied by UPS,

  Solo had not paid an incremental charge for the first $100 of declared value under

  the challenged UPS pricing table. Moreover, Plaintiffs’ counsel adduced

  substantial evidence that most of the customers of The UPS Store and other third-

  party shippers did not pay an incremental charge for the first $100 of declared

  value pursuant to UPS’s interpretation of its pricing table for declared value for

  coverage service. McGuinness Decl. ¶ 25. As a result, with the consent of the

  parties and Mr. Solo and with leave of Court, on December 30, 2020, counsel filed

  an Amended Complaint on behalf of Bleachtech representing a class of direct

  shippers only that did not include Mr. Solo as a plaintiff. 3

        The parties have agreed to settle on behalf of a class of people and

  companies described below and contemplate the preliminary and final certification

  of a Settlement Class. Class Counsel—Andrew J. McGuinness, Daniel R. Karon,

  and Sanford P. Dumain—represent Plaintiff and seek interim and final

  appointment as Class Counsel on behalf of the Settlement Class.


  3
   Indirect shippers are not included in the Class defined in the Settlement
  Agreement and are not releasing any claims. Importantly, Plaintiff’s counsel did
  not negotiate a release of any potential claims to indirect purchasers.
                                             8
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3102 Filed 08/20/21 Page 17 of 214




        The Amended Complaint alleges that UPS breached its contracts with

  Plaintiff and Class Members and seeks compensatory, declaratory, and injunctive

  relief. Defendant denies it committed any wrongdoing.

        The following is a summary of the principal terms of the settlement.

  Settlement Class:

        Except as excluded below, all persons or entities who, from January 1,
        2011, through December 29, 2013 (the “Class Period”), tendered to
        UPS (or paying party if the package was billed to a different account
        than the shipper) one or more U.S. origin packages under contract
        with UPS with a declared value in excess of $300 charged pursuant to
        UPS’s published non-Retail rates or in excess of $200 charged
        pursuant to UPS’s published Retail rates.

  Excluded from the Class and the releases in Section 13 of the Settlement

  Agreement are any packages with a declaration of value that was later voided, any

  packages shipped under an account of a The UPS Store location, and any packages

  shipped through any other Third-Party Retailer (as defined by the July 8, 2013

  UPS Tariff/Terms and Conditions of Service—United States (attached as Exhibit

  A to the Amended Complaint, ECF No. 141) to the extent the claim is asserted by

  a customer of a Third-Party Retailer, which packages will not be deemed Covered

  Packages.

        Also excluded is any entity in which Defendant has or had a controlling

  interest or that has a controlling interest in Defendant, all The UPS Store locations,

  and all other authorized UPS shipping agents and partners, including authorized

                                            9
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3103 Filed 08/20/21 Page 18 of 214




  outlets to the extent their packages were not shipped pursuant to a contract with

  UPS during the Class Period to purchase declared value coverage at the rates set

  forth in the disputed pricing tables published in the applicable UPS Service Guide.

  Finally excluded are UPS’s legal representatives, assigns, and successors; the

  Court and any member of its staff; and any Class Member who timely submits a

  valid Request for Exclusion or is found by the Court to have adequately opted out.

        The Class is readily ascertainable from UPS’s electronic records.

        Benefits: The settlement will provide a common fund equal to $4,850,000

  payments and account credits, together with UPS’s fifty percent share of the Notice

  and Administration Expenses. UPS will also include injunctive relief for three

  years from the execution date of the Settlement Agreement.4 If UPS desires to

  make certain changes to its pricing table, it must notify Class Counsel in advance.

  If Class Counsel objects to these proposed changes and the parties cannot agree,

  the Settlement Agreement provides a mechanism for expedited private mediation

  before Judge Rosen (ret.) or another agreeable mediator at UPS’s expense. If the

  parties still cannot resolve their differences, UPS must seek the Court’s approval

  before implementing changes within the scope of the injunction. Changes required



  4
   The effective duration of the injunctive relief obtained is much longer than three
  years. UPS’s counsel, in consultation with Plaintiff’s counsel, worked with his
  client to clarify the language of the disputed pricing table over a year ago, during
  settlement negotiations.
                                           10
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3104 Filed 08/20/21 Page 19 of 214




  by law and changes to the incremental price charge amount alone (including

  elimination of the incremental charge altogether) are not covered.

        Notice: By 30 days after entry of the Preliminary Approval Order (“Notice

  Date”), the Settlement Administrator, Epiq Class Action & Claims Solutions, Inc.,

  will email a Short Form Notice to Putative Class Members with valid email contact

  information and mail the Postcard Notice to Putative Class Members without a

  known email address. Epiq will update the address list supplied by UPS before

  mailing the Postcard Notice. Also by the Notice Date Epiq will publish the

  Publication Notice, targeting at least 14 million impressions through the Google

  Display Network for 30 days, in a form similar to Exhibit 1-D, attached.

        Distribution of the Net Settlement Fund: This is a non-reversionary

  common fund settlement where Epiq will distribute the net proceeds to Class

  Members on a pro rata basis—that is, in proportion to each Class Member’s

  Qualifying Shipments relative to all such shipments. Claims forms are not

  required, though Class Members might be required reasonably to verify their

  identity and payment information to the Epiq if UPS’s records are not sufficient to

  verify the same.

        Class Members will receive their pro rata distribution of the Net Settlement

  Fund via account credit if they have Active Accounts with UPS. UPS will issue




                                          11
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3105 Filed 08/20/21 Page 20 of 214




  these account credits no later than 45 days after the Effective Date. 5

          UPS will process unapplied account credits pursuant to its standard business

  practices, which involves direct payments to customers with unapplied credits

  where the customer can be located (and UPS does not retain credits where the

  customer cannot be located). 6 In no event will any account credits revert to UPS.

  UPS is required to certify to Epiq the total number of account credits issued. Epiq

  will then credit UPS against its $4,850,000 cash obligation an amount equal to the

  credits issued, unless otherwise ordered by the Court.


  5
      The Effective Date is:
          i.     Thirty-seven Days after the entry of the Judgment or the entry of the
                 Court’s order on attorneys’ fees and costs, whichever occurs later,
                 where the time for appeal has expired and no appeal has been filed; or
          ii.    If any appeal, petition for rehearing, motion to reconsider, or other
                 review of the Judgment has been filed or sought, 37 Days after the
                 Judgment is affirmed without substantial or material change, or the
                 appeal is dismissed or otherwise disposed of (unless any such
                 substantial or material change is accepted by the Parties), and no other
                 appeal, petition for rehearing or other review is pending, and the time
                 for further appeals, petitions, requests for rehearing or other review
                 has expired; or
          iii.   If any appeal, petition for rehearing, motion to reconsider, or other
                 review of the Court’s order on attorneys’ fees and costs has been filed
                 or sought, 37 Days after the Court’s order on attorneys’ fees and costs
                 is resolved, or the appeal is resolved, dismissed or otherwise disposed
                 of and no other appeal, petition for rehearing or other review is
                 pending, and the time for further appeals, petitions, requests for
                 rehearing or other review has expired.
  6
   So if an “active” account does not incur any new charges within a defined period
  of time, UPS will return the credit to the owner.
                                             12
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3106 Filed 08/20/21 Page 21 of 214




        Epiq will mail pro rata distribution checks to Class Members who do not

  have Active Accounts. The checks will be good for 90 days. Checks that remain

  uncashed after that time will constitute “Unused Class Funds.” Unused Class

  Funds will be donated to the National Consumer Law Center, a § 501(c)(3) non-

  profit public interest law firm engaged in the education, training, and promotion of

  consumer protection law, as a cy pres award upon approval by the Court.

        Requests for Exclusion: Class members may opt out of the Settlement by

  mailing a written request to the Settlement Administrator postmarked at least 30

  days before the final fairness hearing. This date will be included in the postcard

  notice and long form notice.

        Objections: Any class member who does not request exclusion from the

  class may object to the Settlement by filing with the Court written notice of intent

  to object and serving copies on counsel. The information required for a valid

  objection is detailed in the long form notice and Settlement Agreement. Objections

  must be postmarked and mailed at least 30 days before the final fairness hearing.

  Any class member who submits a valid objection to the Settlement may appear at

  the hearing.

        Service Awards for Class Representative: Class counsel will request a

  service award of up to $5,000 for Plaintiff.

        Attorneys’ Fees and Costs: Class Counsel will apply to the Court by

                                           13
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3107 Filed 08/20/21 Page 22 of 214




  motion for an award of attorneys’ fees of up to 33 1/3% of the Settlement Common

  Fund (inclusive of UPS’s payment of 50 percent of the notice and administration

  costs) and additionally seek reimbursement of their reasonable litigation expenses.

        Release: If approved, the Settlement will release UPS from liability for all

  claims asserted or that could have been asserted based upon the facts alleged in the

  Complaint that it overcharged Class Members for declared value coverage based

  upon its published pricing tables for that service, including any claim under any

  federal or state law. Class Members who do not opt out will release any claims

  encompassed by the release terms for shipments pre-dating the Class Period.

  Nothing in the Agreement shall release any claim by a shipper arising from or

  relating to charges for protection other than for the first $100 of declared value for

  carriage.

                                       Argument

        The proposed settlement is fair, reasonable, and adequate, and the proposed

  Notice Plan is robust. Plaintiff’s counsel negotiated it with several key, pro-

  consumer features that are frequently not obtained in consumer class action

  settlements:

     • There is no claims process. The entire Net Settlement Fund will be
       distributed, in cash or through account credits that are cash equivalents,
       without the necessity of class members filing a claim. This standout feature
       alone distinguishes this settlement from most other consumer class action
       settlements, which typically achieve no greater than a seven percent claim
       rate (meaning around 93 percent of class members get nothing in exchange
                                            14
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3108 Filed 08/20/21 Page 23 of 214




          for releasing their claims);

       • This is a non-reverter settlement. This means UPS will not recover any of
         the Net Settlement Fund that is unable to be distributed to class members
         (e.g., uncashed checks). Instead, the National Consumer Law Center, a
         nonprofit law firm dedicated to advancing consumer rights, or other Court-
         approved non-profit will receive cy pres funds;

       • As a result of this action, UPS has already changed its challenged contract
         terms to address Plaintiff’s claims and has agreed to injunctive relief
         designed to avoid future consumer confusion over declared value coverage
         for three years; and

       • In addition to its substantial cash consideration, UPS has agreed to pay half
         of the notice and administration costs. Typically, all such costs are paid from
         the common settlement fund, thus reducing the amount available to class
         members. Given the large class size here (over 1.5 million putative Class
         Members), administrative costs threatened to swamp the available cash
         contribution to the settlement fund. However, Plaintiff’s counsel
         successfully secured UPS’s agreement to fund half of these costs,
         approximately $750,000. This additional consideration lifts the total
         Settlement Common Fund to a projected $5.6 million, and encourages UPS
         to help minimize notice and administration costs.

  I.      THE NOTICE PLAN IS ROBUST AND THE COURT SHOULD APPROVE IT.

          Under Rule 23 in its current form, parties proposing a settlement “must

  provide the court with information sufficient to enable it to determine whether to

  give notice of the proposal to the class.” Rule 23(e)(1)(A). Rule 23 “require[es] the

  court only to ‘direct notice in a reasonable manner.’”7 “All that the notice must do

  is ‘fairly apprise the prospective members of the class of the terms of the proposed



  7
   UAW v. Gen. Motors Corp, 497 F.3d 615, 630 (6th Cir. 2007) (quoting Fed. R.
  Civ. P. 23(e)(1)(B)).
                                            15
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3109 Filed 08/20/21 Page 24 of 214




  settlement’ so that the class members may come to their own conclusions about

  whether the settlement serves their interests.”8 Notice “should be ‘reasonably

  calculated, under all the circumstances, to apprise interested parties of the

  pendency of the action and afford them an opportunity to present their

  objections.’” 9 Rule 23 “requires the class to provide notice of the nature of the

  action; the definition of the class certified; the class claims, issues, or defenses;

  information on how a class member can enter an appearance with their lawyer;

  information on how class members can opt into or out of the settlement; and the

  binding effect of the settlement agreement.” 10

        Notice should provide “‘individual notice to all members who can be

  identified through reasonable effort.’” 11 “Due process does not, however, require

  actual notice to each party intended to be bound by the adjudication of a




  8
   Id. “There is no textual warrant for requiring a notice to lay out every reason a
  class member might object to the settlement.” Id. (citing Fed. R. Civ. P.
  23(e)(1)(B); other citation omitted).
  9
   Id. at 629 (quoting Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S. 306,
  314 (1950)).
  10
    Doe v. Déjà vu Consulting, Inc., 925 F.3d 886, 900 (6th Cir. 2019) (citing Fed.
  R. Civ. P. 23(c)(2)(B)).
  11
     In re Packaged Ice Antitrust Litig., No. 17-2137, 2018 U.S. App. LEXIS 13882,
  at *12 (6th Cir. May 24, 2018) (quoting Fidel v. Farley, 534 F.3d 508, 513–14 (6th
  Cir. 2008) (quoting Fed. R. Civ. P. 23(c)(2)(B))); Eisen v. Carlisle & Jacquelin,
  417 U.S. 156, 175–76 (1974); see also Federal Judicial Center, Manual for
  Complex Litigation, Fourth, § 21.311, n. 882.
                                             16
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3110 Filed 08/20/21 Page 25 of 214




  representative action.’” 12

        In 2010, the Federal Judicial Center issued a Judges’ Class Action Notice

  and Claims Process Checklist and Plain Language Guide. This Guide instructs that

  “the lynchpin in an objective determination of the adequacy of a proposed notice

  effort is whether all the notice efforts together will reach a high percentage of the

  class. It is reasonable to reach between 70–95%.”

        The Parties have tasked Epiq with settlement administration, including

  notice. Epiq is well known, experienced, and highly regarded in this area and

  assisted in developing the proposed notice plan. McGuinness Decl. ¶ 33. Cameron

  Azari is Epiq’s Senior Vice President and Director of Legal Notice for Hilsoft (an

  Epiq unit). He is one of the country’s foremost class notice experts. See generally,

  Exhibit 3, attached.

        Epiq has crafted a Notice Program that it expects will reach more than 90

  percent of Class Members. Azari Decl. ¶15. This high penetration rate results from

  the fact that physical addresses and/or email addresses will be available for

  virtually every Class Member through UPS’s records. Id. ¶ 10. Upon receipt of

  Class Member data, Epiq will combine and deduplicate all lists to find the most

  likely current physical address and/or email address for each Class Member. Epiq



  12
    In re Packaged Ice Antitrust Litig., 2018 U.S. App. LEXIS 13882, at *12
  (quoting Fidel, 534 at 513–14) (emphasis in original; other citations omitted).
                                            17
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3111 Filed 08/20/21 Page 26 of 214




  will use this Class Member data to provide individual notice via email or summary

  postcard notice. Epiq will supplement this individual notice effort by Internet

  banner advertising. Id. ¶ 11.

          Epiq will enhance notice reach with a settlement website. Id. Azari opines

  that the Notice Program’s projected reach is consistent with or exceeds other court-

  approved notice programs, the best notice practicable under the circumstances, and

  designed to satisfy the requirements of due process, including the desire-to-

  actually-inform requirement. Id. 15. 13

          Epiq’s Notice Program includes the following components designed to

  notify Class Members consistent with Rule 23 and due process:

  Individual Notice

  Step 1: Email Notice

          Epiq will send an email notice to all identified Class Members for whom a

  facially valid email address is available. Id. ¶ 16.14 Epiq will follow industry

  standard best practices for this effort. Id. Epiq will draft this email notice in such a

  way that the subject line, the sender, and the body of the message overcome SPAM

  filters and reasonably ensure readership. Id. For example, the email notice will use




  13
       See Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S. 306, 315 (1950).
  14
    In 2018, Rule 23 was amended specifically to authorize email notice. See Fed. R.
  Civ. Proc. 23(c)(2)(B).
                                             18
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3112 Filed 08/20/21 Page 27 of 214




  an embedded html text format. Id. This format will provide easy-to-read text

  without graphics, tables, images, attachments, and other elements that increase the

  likelihood that the message could be blocked by ISPs or SPAM filters. Id.

        Epiq will send the email notices from an IP address known to major email

  providers as one not used to send bulk SPAM or junk email blasts. Id. Epiq will

  transmit each email notice with a digital signature to the header and content of the

  email notice. Id. This will allow ISPs to programmatically authenticate that the

  email notices are from Epiq’s authorized mail servers. Id. Each email notice will

  also be transmitted with a unique message identifier. Id.

        The email notice will include an embedded link to the settlement website. Id.

  By clicking the link, Class Members will be able to easily access the Long Form

  Notice, Settlement Agreement, and other information about the Settlement. Id.

        If the receiving email server cannot deliver the message, a bounce code will

  be returned along with the unique message identifier. Id. ¶ 17. For any email notice

  for which Epiq receives a bounce code indicating that the message was

  undeliverable for reasons such as an inactive or disabled account, the recipient’s

  mailbox was full, technical autoreplies, Epiq will make at least two additional

  attempts to deliver the Notice by email. Id.

  Step 2: Direct Mail

        Epiq will send a summary Postcard Notice to all identified Class Members

                                           19
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3113 Filed 08/20/21 Page 28 of 214




  for whom a facially valid email address is not available but for whom it has a

  physical address. Id. ¶ 18. Epiq will also send a postcard notice to all Class

  Members with an undeliverable email notice after several attempts. Id. The

  postcard notice will direct the recipients to the settlement website where they can

  access additional information. Id. Epiq will send the postcard notice via USPS first

  class mail. Id.

        Before mailing the postcard notice, Epiq will check all mailing addresses

  against the USPS’s National Change of Address database. Id. ¶ 19.15 Epiq will also

  certify the addresses via the Coding Accuracy Support System to ensure the quality

  of the zip code and verify the addresses through Delivery Point Validation to

  ensure accuracy. Id. This address-updating process is standard for the industry and

  for most promotional mailings. Id.

        Epiq will remail to any new address available through USPS information

  any postcard notices returned as undeliverable—i.e., to the address provided by the

  USPS on returned pieces for which the automatic forwarding order has expired but

  which address is still during the period in which the USPS returns the piece with

  the address indicated, or to better addresses that may be found using a third-party


  15
    The NCOA database contains records of all permanent change-of-address
  submissions received by the USPS for the last four years. The USPS makes this
  data available to mailing firms, and lists submitted to it are automatically updated
  with any reported move based on a comparison with the person’s name and known
  address.
                                            20
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3114 Filed 08/20/21 Page 29 of 214




  lookup service. Id. ¶ 20. Upon successfully locating better addresses, Epiq will

  promptly remail postcard notices. Id.

  Media Plan

  Targeted Internet Banner Advertising

        Internet advertising has become a standard component in legal-notice

  programs. Id. ¶ 21. The Internet is an efficient and cost-effective method for

  targeting class members as part of providing notice of class certification or class-

  action settlement. Id. According to MRI-Simmons syndicated research, 89.5

  percent of U.S. adults are online. Id.

        The Notice Program includes targeted banner advertising on a selected

  advertising network, targeted to adults. Id. ¶ 22. These Internet banner notices will

  link directly to the settlement website, thereby allowing visitors easy access to case

  information and documents. Id. The Internet banner notices will use language from

  the Notices, which will allow visitors to identify themselves as potential Class

  Members. Id.

        The Notice Program includes Internet banner notices in several sizes

  (728x90, 300x250, 300x600, and 970x250), that will be placed on the advertising

  network Google Display Network. Id. ¶ 23. All Internet banner notices will run on

  desktop, mobile, and tablet devices and will be distributed and targeted to adults

  nationwide. Id. Epiq will also target (remarket) Internet banner notices to people

                                           21
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3115 Filed 08/20/21 Page 30 of 214




  who visit the settlement website. Id. The Internet banner notices will run for 30

  days and will generate approximately 14.5 million impressions. Id. 16 Clicking on

  the banner notices will link the reader to the settlement website where detailed

  information about the case will be available. Id.

  Settlement Website, Toll-free Telephone Number, and Postal Mailing Address

        Epiq will establish a settlement website with an easy-to-remember domain

  name. Id. ¶ 24. The website will allow Class Members to obtain detailed

  information about the case and review key documents, including the Long Form

  Notice, Request for Exclusion Form, Settlement Agreement, Preliminary Approval

  Order, Final Approval Order, and other important documents, as well as answers to

  frequently asked questions. Id. The website address will be displayed prominently

  on all Notice documents. Id.

        Epiq will also establish a toll-free telephone number to allow Class Members

  to call for additional information, listen to answers to frequently asked questions,

  and request a Notice. Id. ¶ 25. Epiq will prominently display the telephone number

  on all Notice documents. Id. The automated telephone system will be available



  16
     Epiq will use the third-party ad management platform, ClickCease, to audit the
  digital banner notice ad placements. This platform tracks all banner notice ad
  clicks to provide real-time ad monitoring, fraud traffic analysis, blocks clicks from
  fraudulent sources, and it quarantines dangerous IP addresses. This process helps
  reduce wasted, fraudulent, or otherwise invalid traffic (e.g., ads being seen by bots
  or non-humans, ads not being viewable).
                                           22
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3116 Filed 08/20/21 Page 31 of 214




  24 hours per day, 7 days per week. Id. Live operators will also be available.

             Finally, Epiq will establish and maintain a post office box for

  correspondence about the case, allowing Class Members to contact Epiq by mail

  with any requests or questions. Id. ¶ 26.

             Taken together, the parties’ Notice Program provides for the best notice

  practicable under the circumstances, conforms to all aspects of Rule 23, comports

  with due process, and reflects the guidance for effective notice set out in the

  Manual for Complex Litigation, Fourth.17

       II.      THE SETTLEMENT SATISFIES THE SIXTH CIRCUIT’S TEST FOR
                FAIRNESS, REASONABLENESS, AND ADEQUACY.

             The Settlement Agreement meets the standard under Rule 23(e) for this

  Court to direct that notice of the proposed settlement be sent to the class. 18 The


  17
    Manual for Complex Litigation, Fourth, § 21.3 (“It is important to develop
  appropriate means for providing information to, and obtaining information from,
  class members, and for handling inquiries from potential or actual class member.”)
  18
     Effective December 2018, amendments proposed by the Rule 23 committee of
  the Federal Civil Rules committee went into effect formalizing what had over the
  years become the dominant process for approval of proposed class settlements: a
  motion for preliminary approval, followed by notice and an opportunity for
  objections to be filed, followed by a final fairness hearing. The changes essentially
  codified this practice, but do not use the phrase “preliminary approval,” which was
  also absent from the prior version of the rule. Instead, the current rule focuses on
  whether there has been an adequate showing that the court should “direct notice”
  based on a finding that it will “likely be able to approve” the proposed settlement
  at or after the final fairness hearing. Fed. R. Civ. P. 23(e)(1)(B). See e.g., Peck v.
  Air Evac EMS, Inc., No. 5:18-CV-615, 2019 U.S. Dist. LEXIS 119011, at *14
  (E.D. Ky. June 5, 2019) (The Sixth Circuit’s traditional factors are “are somewhat

                                               23
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3117 Filed 08/20/21 Page 32 of 214




  discretionary determination of whether to approve a proposed settlement should be

  exercised in the context of the public policy favoring the pretrial settlement of

  disputes, including class action lawsuits. 19 At the preliminary approval stage, “the

  judge makes a preliminary fairness evaluation . . . . Once the judge is satisfied as to

  the . . . results of the initial inquiry into the fairness, reasonableness, and adequacy

  of the settlement, notice of a formal Rule 23(e) fairness hearing is given to the

  class members.”20

        “[T]he Court need not, and indeed, should not decide the [merits]. This is


  duplicative of the new considerations set forth in Rule 23(e).”).
  Because most of the case law discusses these standards in terms of “preliminary
  approval,” the following discussion uses that phrase with the understanding that
  while not formally an “approval,” the object of the inquiry is the same: whether the
  Court will likely be able to approve the proposed settlement and therefore should
  direct that notice be given to the class, appoint interim class counsel, and set a final
  fairness hearing date. Id. at *15 (“[D]ue to the dearth of any Sixth Circuit case law
  on the new Rule 23(e) provisions[, this Court may] review each of the Sixth Circuit
  factors as well.”).
  19
    UAW v. Gen. Motors Corp., 497 F.3d 615, 632 (6th Cir. 2007); Doe v. Déjà vu
  Consulting, Inc., 925 F.3d 886, 894 (6th Cir. 2019) (UAW is seminal case that
  “established a set of factors to determine the fairness of class-action settlements.”)
  (citing UAW, 497 F.3d at 631); Garner Props. & Mgmt., LLC v. City of Inkster,
  No. 17-cv-13960, 2020 U.S Dist. LEXIS 146655, at *10 (E.D. Mich. Aug. 14,
  2020) (“Sixth Circuit and courts in this district have recognized that the law favors
  the settlement of class-action lawsuits.”) (citing UAW, 497 F.3d at 632).
  20
    Friske v. Bonnier Corp., No. 16-12799, 2019 U.S. Dist. LEXIS 105820, at *14–
  15 (E.D. Mich. June 25, 2019) (quoting Manual for Complex Litigation, Fourth,
  § 21.632–.633. See also Williams v. Vukovich, 720 F.2d 909, 921 (6th Cir. 1983)
  (Preliminary approval “should be based on its familiarity with the issues, the
  results of discovery, and the character of the negotiations prior to the entry of the

                                             24
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3118 Filed 08/20/21 Page 33 of 214




  because . . . the very point of compromise is to avoid determining contested issues

  and to avoid the expense and uncertainty of litigation.” 21 The “task is not whether

  one side is right [but t]he question rather is whether the parties are using settlement

  to resolve a legitimate legal and factual disagreement.”22 “Otherwise, [courts]

  would be compelled to defeat the purpose of a settlement in order to approve a

  settlement.” 23 Thus, the court’s “role in passing upon the propriety of a class action

  settlement is limited to a determination of whether the terms proposed are fair and

  reasonable to those affected.”24

             The Sixth Circuit has “established a seven-factor test [known as the UAW

  factors] to assess whether a class-action settlement is ‘fair, reasonable, and

  adequate’ under Federal Rule of Civil Procedure 23(e).” 25 Those “factors include:

  (1) the ‘risk of fraud or collusion,’ (2) the ‘complexity, expense and likely duration



  decree. Preliminary approval is critical for a decree which is the product of arms-
  length negotiations. With such approval a decree is presumptively reasonable.”).
  21
    IUE-CWA v. GMC, 238 F.R.D. 583, 595 (E.D. Mich. 2006). See also UAW, 497
  F.3d. at 631 (observing that preliminary approval inquiry does not require merits
  decision).
  22
       UAW, 497 F.3d at 632.
  23
       Id.
  24
    Steiner v. Fruehauf Corp., 121 F.R.D. 304, 305 (E.D. Mich. July 20, 1988)
  (citing Williams v. Vukovich, 720 F.2d 909, 921 (6th Cir. 1983)); see UAW, 497
  F.3d at 631 (“Before approving a settlement, a district court must conclude that it
  fair, reasonable, and adequate.”).
  25
       Déjà Vu, 925 F.3d at 894 (quoting UAW, 497 F.3d at 631).
                                              25
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3119 Filed 08/20/21 Page 34 of 214




  of the litigation,’ (3) the ‘amount of discovery engaged in by the parties,’ (4) the

  ‘likelihood of success on the merits,’ (5) the ‘opinions of class counsel and class

  representatives,’ (6) the ‘reaction of absent class members,’ and (7) the ‘public

  interest.’”26

          In considering these factors, the district court may choose to “consider only

  factors that are relevant to the settlement and may weigh particular factors

  according to the demands of the case.”27 While Plaintiff does not presently seek

  final approval of the Settlement Agreement, an assessment of these same factors

  will assist the Court in determining whether it will “likely be able to approve” the

  settlement after a final fairness hearing. Rule 23 (e)(1)(B).

  A.      No fraud or collusion exists because the parties negotiated their
          settlement at arm’s length.

          Courts “‘presume the absence of fraud or collusion in [class-action]

  settlements, unless evidence to the contrary is offered.”28 Courts also find




  26
    Id. at 894–95 (quoting UAW, 497 F.3d at 631); Doe v. Coliseum Bar & Grill,
  Inc., No. 17-12212, 2020 U.S Dist. LEXIS 196306, at *4 (E.D. Mich. Oct. 22,
  2020) (“several factors guide the inquiry”) (citing UAW, 497 F.3d at 631).
  27
       IUE-CWA, 238 F.R.D. at 594–95.
  28
    See, e.g., Larue v. Selfiestyler, Inc., No. 2:19-cv-03617, 2002 U.S. Dist. LEXIS
  228605, *6 (S.D. Ohio Dec. 4, 2020) (quoting In re Telectronics Pacing Sys. Inc.,
  137 F. Supp. 2d 985, 1016 (S.D. Ohio 2001)). See also Moulton v. U.S. Steel
  Corp., 581 F.3d 344, 351 (6th Cir. 2009); IUE-CWA, 238 F.R.D. at 5987–98.
                                            26
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3120 Filed 08/20/21 Page 35 of 214




  settlements that are a product of private mediation satisfy the arms-length

  requirement.29

          The parties negotiated this Settlement at arm’s length and over several

  months with the assistance three mediation sessions with Judge Rosen (ret.) as well

  as several intervening phone calls with him. McGuinness Decl. ¶¶ 23-24. Judge

  Rosen had strong familiarity with the claims because he was assigned to Sivak and

  Solo before retirement, and Solo was remanded to his docket after the Sixth Circuit

  reinstated the case.

  B.      The Settlement will speed payment to Class Members and avoid the
          risks and expenses attendant to further prolonged complex litigation.

          “[T]here is no such thing as risk-free, expense-free litigation.”30 “Courts

  have held that ‘there is a strong public interest in encouraging settlement of

  complex litigation and class-action suits because they are ‘notoriously difficult and

  unpredictable’ and settlement conserves judicial resources.’”31 Class actions are

  inherently complex and settlement avoids the costs and delays associated with




  29
    See, e.g., Dallas v. Alcatel-Lucent USA, Inc., No. 09–14596, 2013 U.S. Dist.
  LEXIS 71204, at *22–23 (E.D. Mich. May 20, 2013); In re Auto. Parts Antitrust
  Litig., 2020 U.S. Dist. LEXIS 174177, at *169 (E.D. Mich. Sept. 23, 2020).
  30
       IUE-CWA, 238 F.R.D. at 596.
  31
    Déjà Vu, 925 F.3d at 899 (quoting In re Cardizem CD Antitrust Litig., 218
  F.R.D. 508, 530 (E.D. Mich. 2003)).
                                             27
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3121 Filed 08/20/21 Page 36 of 214




  them. 32 “‘[C]omplex litigation of this sort is costly and time-consuming . . . .’” 33

        This case is no exception. Absent the proposed settlement, the parties will

  have had to pursue additional discovery, fight multiple discovery motions, engage

  in expensive ESI negotiations and additional document productions, and brief and

  argue class certification and, most likely, summary judgment. McGuinness Decl.

  ¶¶ 12, 15. Additionally, the assigned Magistrate Judge ruled early on that Plaintiff

  may be responsible for huge e-discovery costs, including part of UPS’s costs of

  restoring backup tapes of voluminous customer transaction data removed from its

  servers after this litigation was filed. That ruling, if upheld,34 threatens

  substantially to increase the litigation costs to the Class. Id. ¶ 20-22. This is

  particularly so considering that the Class includes over 1.5 million customers and

  over 100 million shipments. In contrast, the settlement avoids this and other

  ongoing discovery disputes and provides (prospectively) prompt resolution of class

  claims in this already seven-year-old-plus litigation.




  32
    See In re Delphi Corp. Sec., 248 F.R.D. 483, 497 (E.D. Mich. 2008) (“‘For class
  actions in particular, courts view settlement favorably because it avoids the costs,
  delays and multitudes of other problems associated with them.’”) (citation
  omitted).
  33
    IUE-CWA, 238 F.R.D. at 596 (quoting UAW, 2006 U.S. Dist. LEXIS 14890, at
  *56 (citing Sprague v. GMC, 133 F.3d 388, 397 (6th Cir. 1998) (en banc))).
  34
    Plaintiff timely objected to the Magistrate Judge’s discovery order under Rule
  72, which objection this Court has not yet resolved.
                                             28
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3122 Filed 08/20/21 Page 37 of 214




  C.     Sufficient discovery occurred for Plaintiff to have access to sufficient
         information about UPS’s pertinent business practices.

         The Sixth Circuit’s standard does not require the court to “possess sufficient

  ‘evidence to decide the merits of the issue because the compromise is proposed in

  order to avoid further litigation.’” 35 Rather, “‘the district judge need only have

  sufficient facts before [her] to intelligently approve or disapprove the

  settlement.’” 36

         The discovery conducted satisfies the threshold necessary to demonstrate

  that class counsel had information sufficient to evaluate Plaintiff’s claims.

  McGuinness Decl. ¶¶ 161-19. Discovery had previously been underway when the

  parties settled, such that before mediation Class Counsel had access to important

  discovery to weigh the advantages and risks of continued litigation and to make

  informed settlement recommendations to Plaintiff. Id. In addition to the

  depositions of important witnesses, UPS produced over 23,000 pages of

  documents, including substantial ESI. Id.




  35
    IUE-CWA, 238 F.R.D. at 597 (quoting UAW, 2006 U.S. Dist. LEXIS 14890, at
  *59 (other citations omitted)).
  36
     Id. at 597–98 (quoting UAW, 2006 U.S. Dist. LEXIS at *59–60) (other citations
  omitted). See also., Id. at 598 (collecting cases); Déjà Vu, 925 F.3d at 898–99
  (“[C]ourts have held that settlements are permissible where ‘notwithstanding the
  status of discovery, Plaintiff’s negotiators had access to a plethora of information
  regarding the facts of their case.’”) (quoting In re Corrugated Container Antitrust
  Litig., 643 F.2d 195, 211 (5th Cir. 1981)).
                                            29
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3123 Filed 08/20/21 Page 38 of 214




  D.          Success on the merits is not guaranteed.

              The fairness of a class action settlement “turns in large part on the bona fides

  of the parties’ legal dispute.”37 In assessing the parties’ settlement, the Court’s task

  “is not to decide whether one side is right or even whether one side has the better

  of these arguments . . . . The question rather is whether the parties are using

  settlement to resolve a legitimate legal and factual disagreement.” 38 The ultimate

  question for the Court is whether the interests of the class are better served if the

  litigation is resolved by the settlement rather than continued litigation.39 While this

  factor requires that the Court understand the relative strengths of the claims and

  defenses somewhat, it need not resolve them. 40

              While Plaintiff is confident in the merits of this case, UPS insists that its

  actions were consistent with the law. UPS possesses several potent defenses,

  including its arguments that no liability exists because its pricing table, read

  literally, favors its interpretation. McGuinness Decl. ¶ 14. It also argues that a jury

  will be persuaded by evidence it will seek to introduce that the shipping industry

  practice is to charge for such coverage the way UPS did. It will also argue that at




  37
       UAW, 497 F.3d at 631.
  38
       Id. at 632.
  39
       See IUE-CWA, 238 F.R.D. at 595.
  40
       Id..
                                                  30
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3124 Filed 08/20/21 Page 39 of 214




  least certain Class Members were fully aware of UPS’s practice of charging for the

  first $100 of declared value, and will seek to introduce extrinsic evidence in

  support of this defense. and charges. Id. ¶ 13. UPS further has a substantial

  argument that its exposure is drastically limited by the 180-day notice deadline for

  “billing disputes.”

        Because liability, ultimately, is a jury question, there is a risk that the Class

  would not prevail at trial on some or all claims. These critical disagreements and

  considerations support preliminary approval of the settlement.

        In addition to risks on the merits, if there is no settlement UPS will likely

  oppose class certification, without which the action is not viable. In particular, UPS

  may challenge manageability under Rule 23(b)(3), by arguing that it must be

  permitted to call numerous customers it claims had the same understanding of the

  disputed pricing terms as UPS. McGuinness Decl. ¶ 13. While Plaintiff does not

  concede that such evidence would be admissible, or that manageability (or any

  other Rule 23 criterion) is lacking, settlement eliminates the risk that this Court my

  decline to certify a class based on manageability grounds since manageability is

  not a factor for certification of a settlement class. Amchem Prods., Inc. v. Windsor,

  521 U.S. 591 (1997).

  E.    Class Counsel believe the settlement is reasonable given the strengths
        and weaknesses of the claims.

        Courts give substantial weight to the experience of the attorneys who
                                            31
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3125 Filed 08/20/21 Page 40 of 214




  prosecuted the case and negotiated the settlement. 41 This Court has consistently

  held that “where class counsel is experienced and diligent, their ‘endorsement of

  the settlement is entitled to significant weight.’”42 Since counsel for both parties

  have extensive experience, their positive outlook toward the fairness of the

  settlement favors approving it.43 Class Counsel have extensive experience and

  expertise in consumer class actions. McGuinness Decl. ¶¶ They have thoroughly

  analyzed the facts and law and concluded that the settlement is in the best interest

  of the Class. McGuinness Decl. ¶ 3-8. Plaintiff participated in the mediations and

  fully supports the settlement. Id. at ¶¶ 23, 27.

        Because Plaintiff disputes the applicability of UPS’s 180-day “billing

  disputes” deadline to the contract claim at issue, Class Counsel negotiated a

  Settlement Agreement that provides relief to Class Members with Covered




  41
    Id. at 597 (citing UAW, 2006 U.S. Dist. LEXIS 14890, at *57 (other citations
  omitted); see also In re Cardizem CD Antitrust Litig., 218 F.R.D. 508, 525 (E.D.
  Mich. 2003) (“in approving a proposed settlement, the court also considers the
  opinion of experienced counsel as to the merits of the settlement”).
  42
    Coulter-Owens v. Rodale, No. 14-12688, 2016 U.S. Dist. LEXIS 134234, at *10
  (E.D. Mich. Sept. 29, 2016) (quoting Sheick v. Automotive Component Carrier
  LLC, No. 2:09-cv-14429, 2010 U.S. Dist. LEXIS 110411, 2010 WL 4136958, at
  *19 (E.D. Mich. Oct. 18, 2010)).
  43
    Déjà vu, 925 F.3d at 899 (“counsel representing both parties had extensive
  experience, which supports the District Court’s finding that counsels’ positive
  outlook toward the fairness of the settlement weighed in favor of approving the
  Settlement Agreement.”).
                                             32
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3126 Filed 08/20/21 Page 41 of 214




  Shipments extending back an additional 2.5 years, to January 1, 2011. 44 At the

  same time, in recognition of UPS’s notice deadline defense and the relative

  strength of claims that occurred within 180 days of the filing of Plaintiff’s original

  Complaint, the Parties’ allocation formula embraces a thoughtful point system to

  ensure fairness to all class members.45 For every Covered Package shipped with a

  declared value in excess of $200 for shippers subject to Retail Rates or in excess of

  $300 for shippers not subject to Retail Rates (“Covered Package”) between July 1,

  2013, and December 29, 2013 (approximately180 days before the filing of the

  original complaint), each Covered Package is entitled to two claim points. For

  every Covered Package shipped between January 1, 2011, and June 30, 2013 (the

  extra 2½ years subject to UPS’s notice deadline defense), each Covered Package is

  entitled to one claim point.46

           Here is how the allocation process will operate:

  44
    In exchange for the ability to claim all the way back to January 1, 2011, claims
  of class members who shipped before 2011, which claims were likewise outside
  UPS’s 180-day notice period, are released, but only for those who remain in the
  Class, and therefore receive notice and compensation for their post-January 1,
  2011, Covered Package shipments. One benefit of this feature is to reduce
  administrative costs substantially, while providing—and enhancing—the recovery
  to all Class Members.
  45
       Plaintiff BleachTech shipped Covered Packages both before and after 7/1/2013.
  46
    For the period from January 1, 2011, to December 31, 2012, because UPS’s
  records reflect total number of packages with declared value without regard to
  whether declared value charge exceeds the minimum charge, the Settlement
  Administrator will estimate the percentage of declared value packages with
  charges over the minimum charge to arrive at the number of Covered Packages.
                                             33
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3127 Filed 08/20/21 Page 42 of 214




   Shipping Dates       Packages Shipped      Claim Points Per     Claim Points
                                              Package              Awarded
   July 1, 2013     12,795,917                2 points per         25,591,834 points
   through December                           package
   29, 2013
   January 1, 2011  83,569,924                1 point per          83,569.924 points
   through June 30,                           package
   2013

        Epiq will calculate each Class Member’s number of claim points according

  to Covered Packages. For example, if a Class Member shipped three Covered

  Packages between July 1, 2013, and December 29, 2013, this Class Member will

  receive two claim points per shipment for a total of six claim points. If another

  Class Member shipped three Covered Packages between January 1, 2011, and June

  30, 2013, that Class Member will receive one claim point per Covered Package for

  a total of three claim points. Most of UPS’s direct shipper accounts are long-term

  business customers. Class Counsel therefore anticipate that most Class Members

  have shipped Covered Packages in each of the two time periods and will receive

  two and one claim point(s) per package, respectively.

        Within 10 days of the Effective Date, the Settlement Administrator will

  divide the Net Settlement Fund by the total number of claim points calculated

  under the preceding paragraph to determine the value of one claim point (“Claim

  Point Value”). Each Class Member will then be entitled to a share of the Net

  Settlement Fund equal to the number of claim points that Class Member accrued

                                           34
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3128 Filed 08/20/21 Page 43 of 214




  multiplied by the Claim Point Value. This approach recognizes the relative

  strength of Class Members’ claims while providing compensation for Class

  Members whose shipments fall outside the asserted notice deadline.

        To assess the adequacy of the settlement the Court must consider the overall

  value of the settlement. The following calculations compute the overall value of

  the settlement (equal to the Settlement Common Fund)47 allocated to the two

  groupings of Covered Packages (pre- and post- July 1, 2013):

        Packages shipped converted to points:
        Two-point Covered Packages (est.): 12,795,917 x 2 = 25,591,834
        One-point Covered Packages (est.): 83,569,924 x 1 = 83,569,924
        Total points: 109,161,758
        Total estimated value of settlement: $4,850,000 + $748,118 (UPS payment
        of one-half of notice and administration costs) = $5,598,118
        Estimated value per claim point (total Covered Packages / total value) =
        $0.0513
        Estimated Settlement Common Fund allocation:
        Value allocated to Covered Packages shipped after 7/1/2013= 25,591,834 x
        $0.0513 = $1,312,861
        Value allocated to Covered Packages shipped before 7/1/2013= 83,569,924
        x $0.0513 = $4,287,137
        Class counsel believes that this allocation—and the overall settlement


  47
     The total settlement value equates to any cash or cash-equivalent consideration
  (inclusive of any attorney’s fees and costs awarded) plus notice and administration
  costs. See Gascho v. Global Fitness Holdings, LLC, 822 F. 3d 269, 282 (6th Cir.
  2016); Martin v. Trott Law, P.C., No. 12838, 2018 U.S. Dist. LEXIS 167531, at
  *24 (E.D. Mich. Sept. 28, 2018) (“[I]t is sensible to include the expenses of
  settlement administration in the Total Benefit to the class.”)
                                          35
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3129 Filed 08/20/21 Page 44 of 214




  consideration—is fair, reasonable, and adequate. McGuinness Decl. ¶¶ 27, 28.

  They reach this conclusion for the following main reasons:

     (1) Measured against Covered Packages shipped within the 180-day notice
        deadline (core claims), the overall value of the settlement per package would
        amount to $0.4375 per package. This is slightly more than one-half of the
        maximum claim recovery of $0.85 per package alleged in the Complaint; and

     (2) Importantly, the vast majority of Class Members are businesses (since they
         have their own UPS accounts) large and small, who ship regularly over a
         period of years. This is important in evaluating the reasonableness of the
         settlement consideration because:

            a. The vast majority of Class Members will recover from both “buckets”
               of the allocation, for their shipments of Covered Packages both before
               and after 7/1/2013. And even though shipments within the 180-day
               notice period receive twice as many points, because the temporal
               scope of the pre-7/1/2013 bucket is five times larger (2.5 years vs. 6
               months), ongoing business customers with a relatively steady shipping
               history will likely recover more dollars for pre-7/1/2013 Covered
               Package shipments than post-7/1/2013 ones; and

            b. Because Plaintiff (appropriately) challenges the 180-day limitation,
               UPS naturally is unwilling to settle without a release of pre-7/1/2013
               claims. Class Counsel was able to negotiate a substantially larger
               Settlement Common Fund by including those claims than they would
               have been able to achieve by limiting the Class to post-7/1/2013
               shipments. At the end of the day, those who shipped within the 180-
               day notice period care about dollars received, not points. Class
               Members who shipped within 180-day period therefore benefitted by
               including pre-7/1/2013 shipments in the Class Period by achieving a
               much larger Settlement Common Fund than would otherwise have
               been possible. McGuinness Decl. ¶26.

        Accordingly, this Court should conclude that the settlement being proposed

  is most likely fair and reasonable under the circumstances, and that it will most

  likely be able to approve it after a final fairness hearing.
                                             36
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3130 Filed 08/20/21 Page 45 of 214




  F.       The Settlement is fair to Absent Class Members.

           “This factor assesses whether the proposed settlement[] ‘appears to be the

  result of arm’s length negotiations between the parties and fairly resolves all

  claims which were or could have been asserted.’” 48 Experienced counsel is also

  “an essential check on the process, safeguarding the rights of absent class

  members.”

           As outlined above, all Approved Claimants will receive a pro rata portion of

  the Net Settlement Fund. Exhibit 1, ¶ 3.2.3. The settlement is even-handed and

  does not improperly favor Plaintiff, who receives compensation for Covered

  Shipments in the same manner as all other Class Members.49

  G.       The Settlement serves the public interest.

           “Courts have held that ‘there is a strong public interest in encouraging

  settlement of complex litigation and class action suits because they are ‘notoriously

  difficult and unpredictable’ and settlement conserves judicial resources.’” 50 The

  public’s interest is served “‘by conserving the resources of the parties and the court



  48
    In re Delphi Corp. Sec., 248 F.R.D. at 498 (quoting In re Rio Hair Naturalizer
  Prods. Liab. Litig., MDL No. 1055, 1996 U.S. Dist. LEXIS 20440, at *42 (E.D.
  Mich. Dec. 20, 1996)).
  49
    See Pelzer v. Vassalle, 655 Fed. Appx. 352 (6th Cir. 2016) (approving class
  settlement where release was restructured not to prevent absent class members
  from defending collection actions based on fraudulent affidavits).
  50
       Déjà vu, 925 F.3d at 899 (quoting Cardizem, 218 F.R.D. at 532).
                                             37
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3131 Filed 08/20/21 Page 46 of 214




  . . . .’” 51

           Not only will this settlement end prolonged litigation and conserve judicial

  resources, but also it will provide ongoing public benefits via injunctive relief that

  will reduce the prospect of consumer confusion. McGuinness Decl. ¶¶ 12, 32.

  III.     THE SETTLEMENT CLASS SATISFIES THE REQUIREMENTS FOR
           CERTIFICATION.

           For settlement purposes only, the parties have agreed that the Court may

  make preliminary findings and enter an order granting provisional certification of

  the settlement class and appoint the Class Representative and Class Counsel to

  represent the Class. 52 Before granting preliminary approval of a class action

  settlement, the Court must determine that the proposed settlement class is a proper

  class for settlement purposes, 53 meeting the requirements of Rule 23(a) and

  (b)(3). 54 For Rule 23(a), that is commonality, numerosity, typicality, and adequacy

  of representation. For Rule 23(b), that is predominance and superiority.55

           When considering a class for settlement purposes only, “[t]he Supreme


  51
    IUE-CWA, 238 F.R.D. at 599 (quoting UAW, 2006 U.S. Dist. LEXIS 14890, at
  *67 (quoting In re Cardizem, 218 F.R.D. at 530)).
  52
    See Manual for Complex Litigation, Fourth, § 21.612 (explaining the benefits of
  settlement classes).
  53
       Id. at § 21.632.
  54
     In re Nat’l Prescription Opiate Litig., 976 F.3d 664, 674 (6th Cir. 2020); Pelzer
  v. Vassalle, 655 Fed. App’x. 352, 363 (6th Cir. 2016).
  55
       Pelzer, 655 Fed. App’x. 2at 363.
                                             38
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3132 Filed 08/20/21 Page 47 of 214




  Court observed in Amchem that . . . ‘a District Court need not inquire whether the

  case, if tried, would present intractable management problems . . . for the proposal

  is that there be no trial.’”56 The Sixth Circuit notes: “As one leading treatise

  comments, courts ‘regularly certify settlement classes that might not have been

  certifiable for trial purposes because of manageability concerns.’” 57

        Here, Plaintiff seeks certification under Rule 23(b)(2) and (3), which, require

  that UPS acted on grounds that apply generally to the class, such that final

  injunctive relief is appropriate respecting the class as a whole and that common

  questions of law or fact predominate, such that maintaining the suit as a class

  action is superior to other methods of adjudication.

  A.    The Settlement satisfies Rule 23(a).

        1.     Rule 23’s implicit requirements.

        “Despite the specificity of Rule 23, courts have grafted on to it two

  additional criteria, often referred to as the ‘implicit requirements’ of class

  certification: that the class be ‘definite’ or ‘ascertainable’ and that the class

  representative be a member of the class.”58 In the Sixth Circuit, ascertainable


  56
   In re Nat’l Prescription Opiate Litig., at 674 (quoting Amchem Prods., Inc. v.
  Windsor, 521 U.S. 591, 620 (1997) (citing Fed. R. Civ. P. 23(b)(3)(D))).
  57
    Id. at 674 (quoting William B. Rubenstein, Newberg on Class Action § 4:63 (5th
  Ed. 2020)).
  58
   Salem v. Mich. Dep’t of Corr., 2016 U.S. Dist. LEXIS 177624, at *9–10 (E.D.
  Mich. Dec. 22, 2016) (quoting Newberg on Class Actions § 3.1 (5th ed.)).
                                             39
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3133 Filed 08/20/21 Page 48 of 214




  means the “proposed class is defined by objective criteria . . . .” 59

           Plaintiff has defined the Class objectively as set forth in the class definition

  and in a manner that requires no subjective inquiry to determine inclusion. Also,

  Plaintiff’s documents and deposition testimony demonstrate that it is a Class

  Member.

  2.       Numerosity is established.

           The class comprises approximately 1,604,932 accounts60 based on written

  discovery and defense counsel’s representations. McGuinness Decl. ¶31. Thus, per

  Rule 23(a)(1), the class plainly is “‘so numerous that joinder of all members is

  impracticable.’”61

  3.       Class claims present common issues of law or fact.

           Under Rule 23(a)(2), commonality “‘simply requires a common question of

  law or fact.’”62 A single common question of law or fact will suffice. 63 The



  59
       Rikos v. Procter & Gamble Co., 799 F.3d 497, 526 (6th Cir. 2015).
  60
    Become some businesses have more than one account, the number of Class
  Members is somewhat less. UPS has not provided a precise number at this time,
  but Class Counsel believe that there are over 1.5 million Class Members. Because
  each account will receive notice and compensation as described, it is not essential
  in this case to pinpoint a precise Class Member count.
  61
       IUE-CWA, 238 F.R.D. at 591 (quoting Fed. R. Civ. P. 23(a)(1)).
  62
    Id. (quoting Reese v. CNH Am. LLC, 227 F.R.D. 483, 486 (E.D. Mich. 2005)
  (other citations omitted)).
  63
       Id. See also Powers v. Hamilton Cnty. Public Defender Comm’n, 501 F.3d 592,

                                               40
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3134 Filed 08/20/21 Page 49 of 214




  commonality inquiry “focuses on whether a class action will generate common

  answers that are likely to drive resolution of the lawsuit.”64

        This action is premised on standard contractual pricing table applicable to all

  Class Members. Whether Defendant breached the terms contained in this table

  presents a common question capable of a common answer that will drive this

  lawsuit’s resolution.65

  4.    Plaintiff’s claims are typical of Class Members’ claims.

        Rule 23(a)(3) requires that “the claims or defenses of the representative

  parties [be] typical of the claims or defenses of the class.” “Like commonality, the

  typicality requirement is not onerous, and is satisfied if there is a strong similarity

  of legal theories, ‘even if substantial factual distinctions exist between the named




  619 (6th Cir. 2007); Reese v. CNH Am. LLC, 227 F.R.D. 483, 487 (E.D. Mich.
  2005).
  64
    In re Whirlpool Corp. Front-Loading Washer Prods. Liab. Litig., 722 F.3d 838,
  852 (6th Cir. 2013); Gradisher v. Check Enforcement Unit, Inc., 203 F.R.D. 271,
  277 (W.D. Mich. 2001) (“The commonality requirement is generally met where
  the defendant has engaged in standardized conduct towards members of the
  proposed class by mailing to them allegedly illegal form letters or documents.”).
  65
     See, e.g., Hicks v. State Farm Fire & Cas. Co., 965 F.3d 452, 458 (6th Cir. 2020)
  (“To satisfy commonality, Plaintiff’s ‘claims must depend on a common
  contention . . . of such a nature that it is capable of classwide resolution—which
  means that determination of its truth or falsity will resolve an issue that is central to
  the validity of each one of the claims in one stroke.’” (quoting Young v.
  Nationwide Mut. Ins. Co., 693 F.3d 532, 542 (6th Cir. 2012)); Whirlpool, 722 F.3d
  at 850 (“[T]here need be only one common question to certify a class.”).
                                             41
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3135 Filed 08/20/21 Page 50 of 214




  and unnamed class members.’”66 “[A] plaintiff’s claim is typical if it arises from

  the same event or practice or course of conduct that gives rise to the claims of

  other class members, and if his or her claims are based on the same legal theory.” 67

  The typicality requirement also focuses on the type of injury suffered by the Class

  and the interests of Class Members.68

           Plaintiff’s and Class Members money damages and injunctive relief claims

  relate to UPS’s alleged breach of contract involving its pricing table. In this

  manner, Plaintiff’s claims arise out the same event or practice or course of conduct

  that gives rise to the claims of other class members, meaning Rule 23(b)(3)’s

  typicality requirement is satisfied.

  5.       Plaintiff and Class Counsel are adequate.

           Rule 23(a)(4) requires that “the representative parties will fairly and

  adequately protect the interests of the class.” This means “1) the representative

  must have common interests with unnamed members of the class, and 2) it must

  appear that the representatives will vigorously prosecute the interests of the class




  66
    IUE-CWA, 238 F.R.D. at 592 (quoting Rankin v. Rots, 220 F.R.D. 511, 518
  (E.D. Mich. 2004)).
  67
    Id. (quoting In re Am. Med. Sys., 75 F.3d at 1082 (footnote and quotation
  omitted)).
  68
       See Id. at 592.
                                              42
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3136 Filed 08/20/21 Page 51 of 214




  through qualified counsel.”69 Plaintiff’s interests are consistent with, and not

  antagonistic to, the interests of the class. Plaintiff’s active pursuit of this matter

  over more than seven and a half years of litigation—including motion practice,

  three appeals, discovery, and mediation—demonstrate an engaged representative.

           To test for counsel’s adequacy, “the court must consider: 1) the work counsel

  has done in identifying or investigating potential claims in the action, 2) counsel’s

  experience in handling class actions, other complex litigation, and claims of the

  type asserted in the action, 3) counsel’s knowledge of the applicable law, and 4) the

  resources counsel will commit to representing the class.”70 Class Counsel

  investigated, developed, and pursued Plaintiff’s claims. They have extensive

  experience in complex class action litigation, McGuinness Decl. ¶¶3-8, and have

  zealously represented Plaintiff and the Class.

  B.       The Rule 23(b) factors are satisfied.

           1.     Common issues of law and fact predominate.

           Rule 23(b)(2) requires that, for injunctive relief, a party “acted or refused to act

  on grounds that apply generally to the class, so that final injunctive relief or

  corresponding declaratory relief is appropriate respecting the class as a whole.”




  69
    Id. at 592 (quoting Senter v. General Motors Corp., 532 F.2d 511, 525 (6th Cir.
  1976) (other citations omitted)).
  70
       Id. (citing Fed. R. Civ. P. 23(g)(1)(C)).
                                               43
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3137 Filed 08/20/21 Page 52 of 214




  Because this action involves a form contract, the proposed classwide injunctive relief

  plainly satisfies this requirement.

        Rule 23(b)(3), applicable to class actions seeking damages, requires that

  “common questions will predominate over individual ones.” 71 “To meet the

  predominance requirement, a plaintiff must establish that issues subject to

  generalized proof and applicable to the class as a whole predominate over those

  issues that are subject to only individualized proof.’”72 “‘[T]he fact that a defense

  may arise and may affect different class members differently does not compel a

  finding that individual issues predominate over common ones.’”73

        Class Members made and paid for shipments with UPS utilizing its declared

  value service. This was done pursuant to UPS’s pricing table, such that

  adjudicating the merits of Plaintiff’s claim would similarly resolve all Class

  Members’ identical claims. This common fact and Plaintiff’s allegations based

  upon it fuel Plaintiff’s lawsuit and predominate over any arguably individualized




  71
    Hicks v. State Farm Fire & Cas. Co., 965 F.3d 452, 459 (6th Cir. 2020)
  (emphasis in original) (citing Young v. Nationwide Mut. Ins. Co., 693 F.3d 532,
  544 (6th Cir. 2012)).
  72
    Id. at 459–60 (quoting Young, 693 F.3d at 544 (quoting Randleman v. FId. Nat.
  Title Ins. Co., 646 F.3d 347, 352–53 (6th Cir. 2011)).
  73
    Id. at 460 (quoting Young, 693 F.3d at 544 (quoting Beattie v. CenturyTel. Inc.,
  511 F.3d 554, 564 (6th Cir. 2007))).
                                            44
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3138 Filed 08/20/21 Page 53 of 214




  facts that might affect Class Members.74

           2.    The class action device is superior in this action.

           Also, for a Rule 23(b)(3) class to be certified, a class action must be “a

  superior way to resolve the controversy.”75 “Cases alleging a single course of

  wrongful conduct are particularly well-suited to class certification.’”76 “‘The

  policy at the very core of the class-action mechanism is to overcome the problem

  that small recoveries do not provide the incentive for any individual to bring a solo

  action prosecuting his or her rights.’”77 Courts “look to the purpose of class-action

  litigation. ‘Where it is not economically feasible to obtain relief within the

  traditional framework of a multiplicity of small individual suits for damages,

  aggrieved persons may be without any effective redress unless they may employ

  the class-action device.’” 78

           In assessing superiority, courts normally consider (i) the alternatives to a

  class action and whether members have an interest in controlling their own cases;


  74
    See, e.g., Klay v. Humana, Inc., 382 F.3d 1241, 1263 (11th Cir. 2004) (“A
  breach is a breach is a breach, whether you are on the sunny shores of California or
  enjoying a sweet autumn breeze in New Jersey.”).
  75
       Hicks, 965 F.3d at 463.
  76
   Id. at 465 (quoting Young, at 545 (quoting Powers v. Hamilton Cty. Pub.
  Defender Comm’n, 501 F.3d 592, 619 (6th Cir. 2007))).
  77
       Id. at 463 (quoting Young, 693 F.3d at 545 (quoting Amchem, 521 U.S. at 617)).
  78
    Id. at 465 (quoting Young, 693 F.3d at 545 (quoting Deposit Guar. Nat’l Bank v.
  Roper, 445 U.S. 326, 339 (1980))).
                                              45
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3139 Filed 08/20/21 Page 54 of 214




  and (ii) whether the case will be manageable as a class. However, in the settlement

  context the proponent of the class need not establish manageability because it is

  proposed that there be no trial.79

           Assuming individual actions (in lieu of a class action) were viable, the class

  device is superior on its face. This is so because the alternative to a single action

  would be potentially over a million individual actions, swamping the courts and

  resulting in huge inefficiencies.80 However, Class Members suffered damages of a

  maximum of $0.85 per Covered Shipment. For virtually all of the 1.5-plus million

  Class Members, it would simply not be worthwhile pursing individual actions to

  recover such de minimus injuries. Accordingly, classwide settlement is plainly

  superior because individual actions in most instances would simply not be

  economically viable, such that the alternative to a class is in reality not individual

  actions at all, but no recovery. 81 Indeed, Class Members have shown no interest

  over the life of this litigation in controlling their individual cases, further

  demonstrating the preference for this Court handling their claims on a class basis. 82



  79
       Amchem, 521 U.S. at 620.
  80
    Id (“The alternative to adjudicating this case as a class action is for the Court to
  handle thousands, perhaps tens of thousands, of individual cases.”).
  81
    Geary v. Green Tree Servicing, LLC, No. 2:14-CV-00522, 2017 U.S. Dist.
  LEXIS 93000, at * 27 (S.D. Ohio June 17, 2017) (“The reality is that few
  individual plaintiffs would sue or receive any redress at all in individual actions.”).
  82
       Of course, dissatisfied Class Members may opt out.
                                              46
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3140 Filed 08/20/21 Page 55 of 214




  IV.   THE COURT SHOULD SCHEDULE A FINAL FAIRNESS HEARING.

        Plaintiff asks that this Court schedule a final fairness hearing at least 100

  days from the filing of this Motion but no less than 75 days from entry of an order

  granting this Motion. 83 That date will drive the other dates in the Settlement

  Agreement and will allow the Court to populate the schedule set forth in the

  proposed Order of Preliminary Approval. Exhibit 1-E, attached.

                                       Conclusion

        For the foregoing reasons, Plaintiff asks that this Court order the Parties to

  notify Class Members of the proposed settlement, and grant the other relief

  requestee in this Motion.

  Dated: August 20, 2021                  Respectfully submitted,


                                          ____________________________
                                          Andrew J. McGuinness (P42074)
                                          ANDREW J. MCGUINNESS, ESQ.
                                          111 S Main St., 3rd Floor
                                          P.O. Box 7711
                                          Ann Arbor, MI 48107
                                          Telephone: (734) 274-9374
                                          drewmcg@topclasslaw.com




  83
    This timeframe is driven primarily by the Class Action Fairness Act notice
  requirements, 28 U.S.C. §1715 (b) & (d).
                                            47
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3141 Filed 08/20/21 Page 56 of 214




                                     Daniel R. Karon (admitted)
                                     Beau D. Hollowell (admitted)
                                     Karon LLC
                                     700 W St Clair Ave, Suite 200
                                     Cleveland, OH 44113
                                     Telephone: (216) 622-1851
                                     dkaron@karonllc.com
                                     bhollowell@karonllc.com

                                     Sanford P. Dumain (admitted)
                                     MILBERG COLEMAN BRYSON PHILLIPS
                                     GROSSMAN PLLC
                                     100 Garden City Plaza, Ste 500
                                     Garden City, NY 11530
                                     Telephone: (212) 594-5300
                                     sdumain@milberg.com

                                     Counsel for Plaintiff and the Proposed Class




                                       48
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3142 Filed 08/20/21 Page 57 of 214




                                     EXHIBITS


  1.    Class Action Settlement Agreement (with sub-exhibits A-E)

  2.    Declaration of Andrew J. McGuinness, Class Counsel.

  3.    Declaration of Cameron Aziz, Vice President of Epiq Class Action &
        Claims Solutions, Inc., and the Director of Legal Notice for Hilsoft
        Notifications.
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3143 Filed 08/20/21 Page 58 of 214




                            CERTIFICATE OF SERVICE

        The undersigned, an attorney, hereby certifies that on the above date a copy

  of the foregoing was filed with the Court using the ECF system, which will send

  notification to all parties who have appeared through their attorneys of record.


                                         /s/Andrew J. McGuinness
                                           Andrew J. McGuinness
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3144 Filed 08/20/21 Page 59 of 214




                      EXHIBIT 1
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3145 Filed 08/20/21 Page 60 of 214




                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF MICHIGAN
                                         Southern Division

    BLEACHTECH L.L.C., on behalf of itself
    and all others similarly situated,                       Case No. 2:14-cv-12719

                Plaintiff,
                                                             Hon. Denise Page Hood
     vs.

    UNITED PARCEL SERVICE, INC., an Ohio                     CLASS ACTION
    Corporation,

                Defendant.

                     AMENDED CLASS ACTION SETTLEMENT AGREEMENT

           This Amended Class Action Settlement Agreement (“Settlement Agreement” or

  “Agreement”) is entered into, subject to approval of the Court and entry of final judgment,

  between Plaintiff BleachTech L.L.C. (“Plaintiff” or “BleachTech”), individually and as Class

  Representative of the Class, as defined below, and Defendant United Parcel Service, Inc., an

  Ohio corporation (“Defendant,” or “UPS”). Plaintiff and Defendant are, at times, individually

  referred to herein as a “Party” and collectively as the “Parties.”

                                               RECITALS

           A.       On July 11, 2014, plaintiffs Joe Solo and BleachTech filed a putative class action

  complaint against UPS in the United States District Court for the Eastern District of Michigan,

  Case No. 2:14-cv-12719 (the “Litigation”). On December 30, 2020, with leave of Court,

  BleachTech filed an Amended Complaint (hereinafter, the “Complaint”). The Complaint

  excluded Joe Solo as a party, and Mr. Solo is not party to this Agreement.

           B.       This Agreement is to settle the Litigation on behalf of a class of persons described

  below and contemplates the preliminary and final certification of a Settlement Class, as defined

  below, by the Court. As used in this Agreement, “Class Counsel” refers to Andrew J.
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3146 Filed 08/20/21 Page 61 of 214




  McGuinness, Daniel R. Karon, and Sanford P. Dumain, each of whom represent Plaintiff and

  seek interim and final appointment by the Court as Class Counsel on behalf of the Settlement

  Class contemplated hereby.

         C.      The Complaint alleges that Defendant has breached its contract(s) with Plaintiff

  and Class Members, and seeks compensatory, declaratory, and injunctive relief. Defendant

  denies that it committed any wrongdoing.

         D.      The Parties participated in three mediation sessions before the Hon. Gerald E.

  Rosen (Ret.), on June 27, 2018; June 26, 2020; and September 1, 2020. At the third session, the

  Parties reached an agreement in principle to settle the Litigation on the terms set forth in this

  Agreement.

         NOW, THEREFORE, the Parties, in consideration of the promises, covenants, and

  agreements herein described, and for other good and valuable consideration acknowledged by

  each of them to be satisfactory and adequate, and intending to be legally bound, do hereby

  mutually agree as follows:

         1.      RECITALS AND DEFINITIONS

         1.1     Recitals. The recitals set forth above are incorporated by reference and are

  explicitly made part of this Agreement.

         1.2     Definitions. As used in this Agreement, capitalized terms shall have the meanings

  provided below and elsewhere in the Agreement:

         (a)     “Active Account” means a UPS six-character account number that has not been

  closed, either by the shipper, by UPS, or under UPS’s internal automatic account closure rules.

         (b)     “Cash Payment” means $4,850,000 (U.S.) less the Total Account Credits.

         (c)     “Class Counsel” has the meaning set forth in the Recitals.

         (d)     “Class Member” means a member of the Settlement Class, excluding members

                                                    2
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3147 Filed 08/20/21 Page 62 of 214




  who have timely filed valid Requests for Exclusion. “Putative Class Member” means a person

  who meets the definition of a member of the Settlement Class defined below, regardless whether

  such person has requested exclusion from the Class or whether the Class has been certified.

         (e)     “Class Representative” means BleachTech.

         (f)     “Covered Packages” means packages described in the Settlement Class (defined

  below).

         (g)     “Days” means calendar days.

         (h)     “Effective Date” means the later of:

                 i.      Thirty-seven (37) Days after the entry of the Judgment or the entry of the

  Court’s order on attorneys’ fees and costs, whichever occurs later, where the time for appeal has

  expired and no appeal has been filed; or

                 ii.     If any appeal, petition for rehearing, motion to reconsider, or other review

  of the Judgment has been filed or sought, thirty-seven (37) Days after the Judgment is affirmed

  without substantial or material change, or the appeal is dismissed or otherwise disposed of

  (unless any such substantial or material change is accepted by the Parties), and no other appeal,

  petition for rehearing or other review is pending, and the time for further appeals, petitions,

  requests for rehearing or other review has expired; or

                 iii.    If any appeal, petition for rehearing, motion to reconsider, or other review

  of the Court’s order on attorneys’ fees and costs has been filed or sought, thirty-seven (37) Days

  after the Court’s order on attorneys’ fees and costs is resolved, or the appeal is resolved,

  dismissed or otherwise disposed of and no other appeal, petition for rehearing or other review is

  pending, and the time for further appeals, petitions, requests for rehearing or other review has

  expired.

         (i)     “Final Approval Hearing” means the hearing pursuant to Federal Rule of Civil

                                                    3
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3148 Filed 08/20/21 Page 63 of 214




  Procedure 23(e)(2), at or after which the Court shall:

                 (i)     determine whether to grant final approval of the Settlement;

                 (ii)    consider any objections to this Settlement and all responses thereto; and

                 (iii)   consider Class Counsel’s requests for an award of attorneys’ fees, costs

  and expenses, and Service Awards.

         (j)     “Judgment” shall mean the order, substantially in the form of the attached

  Exhibit A, finally approving the Settlement, entering judgment in favor of Plaintiff and the Class,

  and entering any injunctive relief.

         (k)     “Long Form Notice” means the Notice of Proposed Settlement of Class Action

  that will be published on the Settlement Website established by the Settlement Administrator and

  to be emailed or mailed to Class Members upon request, substantially in the form attached as

  Exhibit B.

         (l)     “Net Settlement Fund” shall mean $4,850,000 less any Court-approved

  (1) Service Award to the Class Representative; (2) Court-approved attorneys’ fees plus Class

  Counsel’s expenses incurred in this litigation; and (3) fifty percent of Notice and Administration

  Expenses.

         (m)     “Notice” shall mean, collectively, the communications by which Class Members

  are sought to be notified of the Settlement and of the Court’s Preliminary Approval of the

  Settlement, including any instructions for submitting Requests for Exclusion.

         (n)     “Notice and Administration Expenses” means expenses to send notice and

  administer the Settlement as contemplated by the Agreement.

         (o)     The “Notice Date” shall be thirty (30) Days after entry of the Preliminary

  Approval Order. The Settlement Administrator shall complete emailing a Short Form Notice for

  Putative Class Members with valid email contact information, or mail the Postcard Notice to

                                                   4
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3149 Filed 08/20/21 Page 64 of 214




  Putative Class Members without a known email address, based on a list of last known mail

  addresses supplied by UPS as may be updated by the Settlement Administrator, by the Notice

  Date. The Settlement Administrator shall cause the Publication Notice to be published by the

  Notice Date. The Notice Date may be delayed by the Court for good cause shown.

         (p)     “Opt Out” means a Putative Class Member who validly submits a timely Request

  for Exclusion as provided in this Agreement and in the Long Form Notice.

         (q)     “Party” and “Parties” shall have the meaning set forth in the introductory

  paragraph of this Agreement.

         (r)     “Person(s)” shall mean any natural person, individual, corporation, association,

  partnership, limited liability company, trust, or any other type of legal entity.

         (s)     “Plaintiff” shall have the meaning set forth in the introductory paragraph of this

  Agreement.

         (t)     “Postcard Notice” means a Short Form Notice via postcard substantially in the

  form of Exhibit C attached hereto. The Settlement Administrator will mail the Postcard Notice

  by United States Mail, First Class postage prepaid, to the last known physical address of all Class

  Members without a valid email address, using last known mailing addresses or mailing addresses

  as updated by the Settlement Administrator.

         (u)     “Publication Notice” shall be one or more banner ads in a form similar to

  Exhibit D attached, to be published online as described in Section 8.3 as recommended by the

  Settlement Administrator reasonably to notify Putative Class Members without Active Accounts

  for whom UPS lacks known email or mailing addresses.

         (v)     “Preliminary Approval” or “Preliminary Approval Order” shall mean the Court’s

  entry of an order directing that Notice be given pursuant to Federal Rule of Civil

  Procedure 23(e)(1), i.e., upon a finding that giving notice is justified by the Parties’ showing that

                                                    5
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3150 Filed 08/20/21 Page 65 of 214




  the Court will likely be able to (i) approve this proposed Settlement under Rule 23(e)(2); and

  (ii) certify the class for purposes of judgment on the proposal, and shall be substantially in the

  form of Exhibit E attached hereto.

         (w)       “Released Claims” shall have the meaning set forth in Section 13.1 of this

  Agreement.

         (x)       “Released Parties” shall mean UPS and each of its past or present employees,

  agents, officers, directors, shareholders, insurers, attorneys, advisors, consultants,

  representatives, parents, subsidiaries, affiliates, joint venturers, and divisions, and each of their

  predecessors, successors, heirs, and assigns.

         (y)       “Releasing Parties” shall mean Plaintiff and Class Representative, for and on

  behalf of itself, each Class Member, and their respective heirs, executors, administrators,

  representatives, agents, partners, successors, and assigns.

         (z)       “Request for Exclusion” shall mean a request to be excluded from the Settlement

  Class, submitted in accordance with the terms and conditions of this Settlement Agreement and

  the instructions provided in the Long Form Notice.

         (aa)      “Service Award” shall mean any cash award to be paid to the Class

  Representative for its effort in litigating and settling this Litigation for the Settlement Class.

         (bb)      “Settlement” means the class settlement contemplated by this Agreement, in

  substantial compliance with the terms hereof, including any mutually agreeable amendment

  written and signed by the Parties or any modification mandated by the Court to which the Parties

  jointly agree.

         (cc)      “Settlement Administrator” means Epiq Class Action & Claims Solutions, Inc.

         (dd)      “Settlement Class” shall mean:




                                                     6
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3151 Filed 08/20/21 Page 66 of 214




         Except as excluded below, all persons or entities who, from January 1, 2011,
         through December 29, 2013 (the “Class Period”), tendered to UPS (or paying
         party if the package was billed to a different account than the shipper) one or
         more U.S. origin packages under contract with UPS with a declared value in
         excess of $300 charged pursuant to UPS’s published non-Retail rates or in excess
         of $200 charged pursuant to UPS’s published Retail rates.

  Specifically excluded from the scope of the Class and the releases set forth in Section 13 of this

  Agreement are any packages with a declaration of value that was later voided, any packages

  shipped under an account of a The UPS Store location, and any packages shipped through any

  other Third-Party Retailer (as defined by the July 8, 2013 UPS Tariff/Terms and Conditions of

  Service – United States (attached as Exhibit A to the Amended Complaint)) to the extent the

  claim is asserted by a customer of such Third-Party Retailer, which packages will not be deemed

  Covered Packages. Also excluded is any entity in which Defendant has or had a controlling

  interest or which has a controlling interest in Defendant and all The UPS Store locations, and all

  other authorized UPS shipping agents and partners, including authorized outlets, to the extent

  that their packages were not shipped pursuant to a contract with UPS during the Class Period to

  purchase declared value coverage at the rates set forth in the pricing tables published in the

  applicable UPS Service Guide. Also excluded are UPS’s legal representatives, assigns, and

  successors; the Court and any member of its staff; and any Putative Class Member who timely

  submits a valid Request for Exclusion or is found by the Court to have adequately opted out of

  the Class.

         (ee)    “Settlement Common Fund” means the total cash consideration paid by

  Defendant and credits given as part of the Settlement, equal to $4,850,000 (U.S.), together with

  Defendant’s fifty percent share of the Notice and Administration Expenses.

         (ff)    “Settlement Website” means the website established by the Settlement

  Administrator containing the Long Form Notice, electronic version of the Request for Exclusion

  form, and other pertinent information to facilitate the Settlement.
                                                   7
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3152 Filed 08/20/21 Page 67 of 214




         (gg)    “Short Form Notice” means the Important Notice About a Class Action that the

  Settlement Administrator will email to all Class Members for whom UPS has supplied an email

  address, substantially in the form attached as Exhibit C. The email Short Form Notice shall direct

  Class Members to the Settlement Website, where the full Long Form Notice including opt out

  instructions and electronic Request for Exclusion Form will be available.

         (hh)    “Total Account Credits” means the dollar amount of credits issued to Active

  Accounts.

         (ii)    “Unused Class Funds” shall mean distribution checks issued to Class Members

  that remain uncashed past the checks’ ninety (90) day stale date.

         1.3     Singular and Plural. Definitions used herein shall apply to the singular and the

  plural forms of each term defined.

         1.4     Gender. Definitions used herein shall apply to the masculine, feminine, and neuter

  genders of each term defined.

         1.5     Terms of Inclusion. Whenever the words “include,” “includes” or “including” are

  used in this Settlement Agreement, they shall not be limiting but rather shall be deemed to be

  followed by the words “without limitation.”

         2.      COOPERATION BY THE PARTIES

         2.1     The Parties and their counsel agree to cooperate fully with each other and the

  Settlement Administrator to promptly execute all documents and take all steps necessary to

  effectuate the terms and conditions of this Settlement Agreement. The Parties and their counsel

  further agree to support the final approval of the Settlement Agreement, including against any

  objection thereto and any appeal of the Judgment.




                                                  8
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3153 Filed 08/20/21 Page 68 of 214




         3.      MONETARY CONSIDERATION TO THE CLASS

         3.1     In exchange for the terms and conditions set forth in this Settlement Agreement,

  including without limitation the releases set forth in Section 13 below, Defendant will provide

  the following monetary consideration:

                 3.1.1   Settlement Common Fund. Defendant shall cause $700,000.00 (U.S.) of

  the Cash Payment to be made in immediately available funds into an interest-bearing Qualified

  Settlement Fund account established by the Settlement Administrator for the benefit of the

  Settlement Class within fifteen (15) Days of Preliminary Approval of the Settlement. Within

  ten (10) days of the Effective Date, Defendant shall cause the amount approved by the Court for

  attorneys’ fees and expenses and the Service Award to be paid into the Qualified Settlement

  Fund. Defendant shall provide an estimate of Total Account Credits to the Settlement

  Administrator as soon as practicable after the Settlement Administrator calculates the Claim

  Point Value. Based on this estimate, Defendant shall cause the estimated remainder of the Cash

  Payment ($4,850,000 (U.S.) less the amounts previously paid to the Qualified Settlement Fund

  under this Section and less estimated Total Account Credits) to be paid into the Qualified

  Settlement Fund within thirty (30) days of the Effective Date. To the extent Defendant is unable

  to issue all estimated Total Account Credits (e.g., because an account was cancelled after

  estimate of Total Account Credits), it shall make an additional payment into the Qualified

  Settlement Fund in the amount of such un-issued credits within ten days of the certification of

  Total Account Credits pursuant to Section 3.2.5 below. Additionally, Defendant shall pay fifty

  percent (50%) of all valid invoices for Settlement administration, including notice costs, issued

  by the Settlement Administrator.

         3.2     Distribution of the Net Settlement Fund. This is a non-reversionary common fund

  settlement, whose net proceeds are to be distributed by the Settlement Administrator and UPS to

                                                   9
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3154 Filed 08/20/21 Page 69 of 214




  Class Members. The Net Settlement Fund shall be distributed on a per claim point basis

  according to the formula in Sections 3.2.1-3.2.3 of this Agreement. Claims forms are not

  required; however, Class Members may be required reasonably to (1) attest to the number of

  Covered Packages they sent between January 1, 2011 and June 30, 2013, or (2) verify their

  identity and payment information at the request of the Settlement Administrator if UPS’s records

  are not sufficient to verify same.

                 3.2.1   For every U.S. origin package shipped under contract with UPS with a

  declared value in excess of $300 charged pursuant to UPS’s published non-Retail rates or in

  excess of $200 charged pursuant to UPS’s published Retail rates (“Covered Package”) between

  July 1, 2013, and December 29, 2013, each Covered Package will be entitled to two (2) claim

  points. Covered Packages shipped during this period shall be determined by reference to UPS

  records.

                 3.2.2   For every Covered Package shipped between January 1, 2011, and

  June 30, 2013, each Covered Package will be entitled to one (1) claim point. Covered Packages

  shipped during this period shall be determined by reference to UPS records. For the period from

  January 1, 2011 to December 31, 2012, because UPS records reflect total number of packages

  with declared value (without regard to whether declared value charge exceeds the minimum

  charge), the Settlement Administrator will use an estimate of the percentage of declared value

  packages with charges over the minimum charge to arrive at the number of Covered Packages.

                 3.2.3   Within ten (10) Days of the Effective Date, the Settlement Administrator

  shall divide the Net Settlement Fund by the total number of claim points calculated under

  Sections 3.2.1 and 3.2.2 above to determine the value of one claim point (“Claim Point Value”).

  Each Class Member will be entitled to a share of the Net Settlement Fund equal to the number of

  claim points that Class Member is entitled to multiplied by the Claim Point Value.

                                                 10
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3155 Filed 08/20/21 Page 70 of 214




                 3.2.4   Class Members shall receive their per claim point distribution of the Net

  Settlement Fund via account credit if they have Active Accounts with UPS. These account

  credits (the “Total Account Credits”) will be issued by UPS no later than forty-five (45) Days

  after the Effective Date. As to Class Members who do not use their credits, UPS will attempt to

  locate the Class Member and pay the unused credits in accordance with UPS’s regular business

  practices as to credit balances in inactive accounts. UPS will in no event retain such unused

  credits.

                 3.2.5   UPS shall document by amount and Class Member each account credit

  issued, and certify under oath or declaration subject to penalty of perjury the total amount of

  such credits within ten (10) Days of issuing such credits.

                 3.2.6   For Class Members who do not have Active Accounts, the Settlement

  Administrator shall mail checks to each such Class Member with the per claim point distribution

  within sixty (60) Days of the Effective Date or receipt of the mailing addresses from UPS,

  whichever comes later. Distribution checks will be good for ninety (90) Days after the date on

  the check.

                 3.2.7   Distribution checks uncashed after ninety (90) Days, shall constitute

  “Unused Class Funds.” Unused Class Funds will be donated to the National Consumer Law

  Center, a § 501(c)(3) non-profit public interest law firm engaged in the education, training, and

  promotion of consumer protection law, as cy pres award, or such other suitable non-profit

  organization as recommended by Class Counsel and approved by the Court. In the absence of

  any approved cy pres award, Unused Class Funds shall be redistributed to or on behalf of Class

  Members as directed by the Court.




                                                  11
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3156 Filed 08/20/21 Page 71 of 214




         4.       NON-MONETARY CONSIDERATION TO THE CLASS

         4.1      In addition to the consideration described in Section 3 above, as part of this

  Settlement, UPS will also provide the following consideration (“Injunctive Relief”):

         4.1.1    UPS represents that it has modified its published U.S. Rate and Service Guides to

  include the following text in the “fee” column of its Declared Value for Carriage pricing tables:


         – Value from $100.01 to $300.00                             [fee in dollars]

         – Value over $300.00, charge for each                       [fee in dollars]
         $100.00 (or portion of $100.00) of the
         total value declared (from $0.00 to total
         value declared)
  Without limiting the generality of the foregoing, the following example 1 will be deemed

  compliant with the Injunctive Relief consideration obtained on behalf of Class Members as part

  of the Settlement:




         1
            All dollar figures—including without limitation the incremental declared value charge and
  minimum declared value charge—shown in this example are illustrative only, and not binding upon UPS
  as part of this Settlement Agreement.

                                                     12
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3157 Filed 08/20/21 Page 72 of 214




                 4.1.2   The inclusion of the textual changes in the “fee” column of the UPS

  declared value pricing table above will be required for a period of three (3) years from the date of

  signing of this Agreement. UPS may in that period notify Class Counsel of a proposed change of

  the language or format of the language required by such Injunctive Relief to reflect changes in

  the law or a change in UPS’s business practices (including, for example, changes in the

  appearance or format of the U.S. Rate and Service Guide). Font or type size do not require

  advance notice; nor does a change to reflect a change in declared value pricing that does not

  assess a charge for the first increment of protection (currently $100). If Class Counsel notifies

  UPS Counsel within seven (7) Days of an objection to the proposed change, and the objection

  cannot be resolved amicably, UPS may seek leave of Court on shortened notice prior to its

  proposed modification(s), or, at UPS’s option and sole expense, any dispute regarding the

  proposed change shall be resolved through expedited mediation with the Hon. Gerald Rosen

  (Ret.) or other mediator mutually agreeable to the parties.

         5.      ATTORNEY FEES AND COSTS AND SERVICE AWARDS

         5.1     Application for Attorneys’ Fees and Expenses and Service Awards for the

  Plaintiffs. Pursuant to the common fund doctrine and/or any applicable statutory fee provision

  and consistent with this Agreement, Class Counsel will apply to the Court by motion for an

  award of attorneys’ fees not to exceed 33 1/3% of the Settlement Common Fund. Additionally,

  Class Counsel may apply to the Court for reimbursement of Class Counsel’s reasonable expenses

  incurred throughout this Litigation. Class Counsel may also seek a Service Award of up to

  $5,000.00 for the Class Representative, and reimbursement of any Notice and Administration

  Expenses incurred by Plaintiff or Class Counsel. Each of these requests as approved by the Court

  shall be paid from the Settlement Common Fund. Attorneys’ fees and expenses awarded by the

  Court shall be allocated among Plaintiff’s attorneys in a manner that, in Class Counsel’s opinion,

                                                   13
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3158 Filed 08/20/21 Page 73 of 214




  fairly compensates them for their respective contributions to the progress of and results obtained

  in the Litigation. Defendant and its agents agree not to oppose the applications for attorneys’ fees

  or expenses, for Service Award, or Notice and Administration Expenses made in accordance

  with the term of this Agreement.

         5.2     The Parties agree that this Settlement Agreement is not contingent upon the

  Court’s approval or allowance of any specific attorneys’ fee award, reimbursement of expenses,

  or the approval of any specific Service Award. In the event the Court approves the Settlement,

  but declines to award Class Counsel’s attorneys’ fees or costs in the amount requested by Class

  Counsel the Settlement Agreement will nevertheless be binding on the Parties to the extent

  permissible under applicable law.

         5.3     Class Counsel and the Class Representative agree to provide the Settlement

  Administrator all identification information necessary to effectuate the payment of any fee award

  and Service Awards including, but not limited to, Taxpayer Identification Number(s), completed

  Internal Revenue Service Form W-9(s), and wire transfer information.

         5.4     UPS shall not be liable for any additional fees or expenses of the Class

  Representatives or any Class Member in connection with the Litigation beyond those

  contemplated in this Agreement. Class Counsel agree that they will not seek any additional fees

  or costs from UPS in connection with the Litigation or the Settlement of the Litigation beyond

  those contemplated in this Agreement, and will look only to the Settlement Common Fund for

  payment of their court costs, fees and expenses. UPS expressly agrees that it will not seek to

  recover its Court costs, attorneys’ fees, or expenses once the Court enters a dismissal of the

  Litigation.

         5.5     Disbursement of Attorneys’ Fees and Expenses and Plaintiff’s Service Award.

         5.5.1   Class Counsel’s attorneys’ fees and expenses, as approved by the Court shall be

                                                   14
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3159 Filed 08/20/21 Page 74 of 214




         paid from the Settlement Common Fund to Class Counsel within twenty (20) days of the

         Effective Date.

         5.5.2   Upon approval by the Court and pursuant to written directions from Class

         Counsel to the Settlement Administrator, any Service Award to the Class Representative

         shall be paid from the Settlement Common Fund within twenty (20) Days of the Effective

         Date. The Class Representative’s per claim point share of the Net Settlement Fund as

         Class Members shall be processed separately along with other Class Members.

         6.      PRELIMINARY APPROVAL OF SETTLEMENT AND CONDITIONAL
                 CERTIFICATION OF SETTLEMENT CLASS

         6.1     Class Counsel shall prepare the motion seeking a Preliminary Approval Order,

  which Defendants shall not oppose so long as it reflects the terms of this Settlement Agreement.

         6.2     Without limitation, the Court shall be asked to approve the terms and conditions

  of this Settlement Agreement, the Notice to the Class, the method of Notice, the procedure for

  distributing the Net Settlement Fund, and to conditionally appoint the Class Representative and

  Class Counsel for the Settlement Class as part of its Preliminary Approval. The Parties stipulate

  and agree that, subject to Court approval and for purposes of the Agreement only, the Settlement

  Class defined above should be conditionally certified solely for purposes of the Settlement

  embodied in this Agreement.

         7.      SETTLEMENT ADMINISTRATOR

         7.1     The Settlement Administrator will work without limitation to: (i) provide Notice

  to potential Class Members in the manner set forth in the Preliminary Approval Order;

  (ii) establish and maintain the Settlement Website; (iii) identify and obtain updated contact

  information for Putative Class Members as necessary; (iv) respond to queries from Putative

  Class Members; (v) confirm the issuance of credits and process payments to Class Members; and

  (vi) provide any necessary certifications to the Court concerning the administration and
                                                  15
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3160 Filed 08/20/21 Page 75 of 214




  processing of the Settlement. The Settlement Administrator will also be available to respond to

  inquiries from Class Counsel, counsel for Defendant, and the Court.

            7.2   UPS shall, within ten (10) Days of entry of the Preliminary Approval Order (if not

  previously supplied), cause to be provided to the Settlement Administrator an Excel spreadsheet

  of the names and last known email addresses and mailing addresses of Putative Class Members

  (“Class Member List”). The Settlement Administrator shall maintain the confidentiality of the

  Class Member List, Class Member account data, or other Class Member information and shall

  use the information contained in the Class Member List and other Class Member information

  solely for purposes of implementing this Settlement or as directed by the Court.

            7.3   The Settlement Administrator shall provide regular reports to Class Counsel and

  to counsel for Defendant regarding the status of the Settlement administration, including the

  updating of addresses, number of short form notices emailed and mailed, number of Requests for

  Exclusion, number of class members and Covered Packages identified, number and amounts of

  account credits and distribution checks, and the total dollar amount of cashed and uncashed

  checks.

            7.4   The Settlement Administrator shall be paid for the work directed by the Court or

  contemplated by this Agreement and the Settlement, 50% paid directly by Defendant and 50%

  paid from the Settlement Common Fund. The Settlement Administrator shall withdraw 50% of

  its Notice and Administration Expenses from the Settlement Common Fund after and within

  twenty (20) Days of the Effective Date.

            7.5   The Settlement Administrator shall establish an interest-bearing Qualified

  Settlement Fund to receive and hold the Settlement Common Fund; to distribute attorneys’ fees,

  expense reimbursements, and Service Award as authorized by the Court; and to distribute the

  Net Settlement Fund (aside from account credits) in accordance with the terms of the Settlement

                                                  16
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3161 Filed 08/20/21 Page 76 of 214




  Agreement as finally approved by the Court.

         8.      NOTICE OF SETTLEMENT AND ADMINISTRATION OF CLAIMS

         8.1     For all Class Members for whom UPS has supplied an email address, the

  Settlement Administrator shall send via email a Short Form Notice by the Notice Date. The

  email Short Form Notice shall direct Class Members to the Settlement Website, where the full

  Long Form Notice including opt out instructions will be available.

         8.2     For all Class Members without an email address on file with UPS, and for those

  Class Members whose Short Form Notice sent via email is returned as undeliverable, the

  Settlement Administrator shall send via United States Mail, First Class postage prepaid, a copy

  of the Postcard Notice by the Notice Date. The Postcard Notice shall direct Class Members to the

  Settlement Website, where the full Long Form Notice including opt out instructions will be

  available. The Postcard Notice shall be sent to the last known addresses provided by UPS. For

  Class Members whose Postcard Notices are returned as undeliverable, the Settlement

  Administrator shall use commercially reasonable efforts to locate forwarding or updated

  addresses and re-send the Postcard Notice to such updated addresses.

         8.3     The Settlement Administrator shall also implement, no later than the Notice Date,

  an internet publication notice program through the Google Display Network for 30 days duration

  targeting at least 14 million impressions. The Publication Notice shall use banner advertisements

  substantially in the form of Exhibit D, attached.

         8.4     Defendant will bear responsibility for notifying the appropriate federal and state

  officials of this Settlement Agreement to the extent required by the Class Action Fairness Act of

  2005, 28 U.S.C. § 1715.

         8.5     No later than fifteen (15) Days before the Final Approval Hearing, the Settlement

  Administrator shall provide to Class Counsel and counsel for Defendant the following

                                                  17
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3162 Filed 08/20/21 Page 77 of 214




  information:

                   (a)    The number of email Short Form Notices sent to Putative Class Members

  by the Settlement Administrator;

                   (b)    The number of Postcard Notices sent to Putative Class Members by the

  Settlement Administrator;

                   (c)    The approximate number of visits to the Settlement Website from the date

  of entry of a Preliminary Approval Order;

                   (d)    Any information about any objections to the Settlement that the Settlement

  Administrator has not previously forwarded;

                   (e)    A report stating the total number of Putative Class Members who have

  submitted timely and valid Requests for Exclusion, including a listing of the names and

  addresses of such Opt Outs and reporting the number of claim points allocated to the Putative

  Class Members who have submitted timely and valid Requests for Exclusion divided by the total

  claim points available to the Settlement Class, as calculated by the Settlement Administrator (the

  “Exclusion Percentage”); and

                   (f)    Any other tracking information reasonably requested by Class Counsel or

  counsel for Defendant.

         8.6       Class Counsel shall file with the Court the list of Opt Outs not later than seven (7)

  Days before the Final Approval Hearing. Class Counsel’s submission shall differentiate between

  the timely, valid Opt Outs and untimely or invalid Opt Outs as determined by the Settlement

  Administrator.




                                                    18
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3163 Filed 08/20/21 Page 78 of 214




         9.      REQUESTS FOR EXCLUSION

         9.1     Putative Class Members who wish to exclude themselves from the Class, the

  Settlement, its benefits, and from the release of claims pursuant to the Settlement must submit a

  Request for Exclusion. To be effective, a Request for Exclusion must be valid and timely. To be

  valid, a Request for Exclusion must: (a) identify the full name and address of the Putative Class

  Member requesting exclusion; (b) be dated and personally signed (original or electronic

  signatures accepted) by the Putative Class Member or responsible individual requesting

  exclusion, or by a person documented to be acting under valid power of attorney, guardianship,

  or other legal authority to sign on behalf of the Putative Class member or his estate; and

  (c) contain a statement that reasonably indicates a desire to be excluded from the Settlement. The

  following statement shall be deemed to meet the requirement of subpart (c) of the preceding

  sentence: “I want to opt out of the Settlement Class certified in the Bleachtech v. UPS case.”

  Additionally, the Request for Exclusion must provide EITHER the unique I.D. number(s)

  contained in an email or contained on a postcard sent by the Settlement Administrator to the

  Putative Class Member OR the UPS account number(s) of such Putative Class Member.

  Requests for Exclusion that do not meet these requirements will not operate to exclude a Class

  member from the Settlement. Mass or class opt-outs will not be allowed.

         9.2     To be timely, the Request for Exclusion must be emailed or postmarked no later

  than thirty (30) Days before the Final Approval Hearing (the “opt-out deadline”). If the opt-out

  deadline would otherwise fall on a Sunday or federal holiday, the opt-out deadline shall be the

  next day that is not a Sunday or federal holiday. The opt-out deadline shall be stated in the Short

  Form Notice, Postcard Notice, and in the Long Form Notice. Request for Exclusion Forms shall

  be available for download from the Settlement Website and, upon request by a Class Member,

  made available by the Settlement Administrator through First Class Mail. A Class Member who

                                                  19
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3164 Filed 08/20/21 Page 79 of 214




  submits a valid and timely Request for Exclusion is not eligible to receive any payment or credit

  under this Agreement.

         9.3     The Settlement Administrator shall promptly log each Request for Exclusion that

  is received and shall forward copies of the log and all such Requests for Exclusion to Class

  Counsel and counsel for Defendant within fifteen (15) business days after the opt-out deadline.

         9.4     Within seven (7) business days after the opt-out deadline fixed for Putative Class

  Members to request exclusion from the Class, Class Counsel and counsel for Defendant shall

  forward to the Settlement Administrator copies of any Requests for Exclusion received by them.

         9.5     UPS, at its sole discretion, has the right (but not the obligation) to terminate the

  Settlement Agreement if (1) the Exclusion Percentage amounts to 5% or more of the total claim

  points available to the Settlement Class, as calculated by the Settlement Administrator; and

  (2) UPS notifies Class Counsel in writing that it has elected to terminate the Settlement

  Agreement within seven (7) Days of notice of the Exclusion Percentage from the Settlement

  Administrator (after the opt-out deadline passes). If the Settlement Agreement is terminated, it

  will be deemed null, void, and unenforceable.

         10.     OBJECTIONS

         10.1    Class Members who do not request exclusion from the Class may object to the

  Settlement. Class Members who choose to object to the Settlement must file written notices of

  intent to object with the Court and serve copies of any such objection on counsel for the Parties,

  as set forth in more detail in below. Any Class Member who submits a valid objection may

  appear at the Final Approval Hearing in person, by video or audio feed if the Court so orders, or

  by counsel and be heard to the extent permitted under applicable law and allowed by the Court,

  concerning the fairness, reasonableness and adequacy of the Settlement, and on Class Counsel’s

  application for Service Award, of attorneys’ fees, and reimbursement of costs and expenses. The

                                                   20
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3165 Filed 08/20/21 Page 80 of 214




  right to object to the Settlement must be exercised individually by a Class Member and, except in

  the case of a deceased or incapacitated Class Member or where a Class Member is represented

  by counsel, not by another Person acting or purporting to act in a representative capacity.

         10.2    To be considered valid, an objection must: (1) clearly identify the case name and

  number “BleachTech v. UPS, Case No. 2:14-cv-12719”; (2) be filed with the Court no later than

  thirty (30) Days before the Final Approval Hearing; (3) be postmarked and mailed to Class

  Counsel and Defendant’s Counsel at the addresses listed in the Long Form Notice no later than

  thirty (30) Days before the Final Approval Hearing (unless the Class Member filed an objection

  via the Court’s ECF system, such that copies will be transmitted electronically to these counsel);

  (4) set forth the full name, current address, and telephone number, and the unique I.D. number

  assigned by the Settlement Administrator of the objecting Class Member; (5) set forth a

  statement of the position the Class Member wishes to assert, including the factual and legal

  grounds for the position; (6) state whether the Class Member intends to appear and requests to be

  heard, in person or through counsel, at the Final Approval Hearing, and set forth the names and a

  full summary of testimony of any witnesses that the Class Member might want to call in

  connection with the objection; (7) provide copies of all documents that the Class Member wishes

  to submit in support of his or her position; (8) provide the name(s), address(es) and phone

  number(s) of any attorney(s) representing the Class Member; (9) identify by case name, case

  number and court each class action settlements objected to by the Class Member and his or her

  counsel (if any) in the last three years; and (10) include the Class Member’s signature. If a Class

  Member, their counsel, or any person with whom they are working in bringing the objection has

  objected to a class action settlement on more than three occasions, the Class Member shall,

  (i) list all cases in which such objections were filed, and by whom; (ii) state the outcome of the

  objection; (iii) state the amount of money, if any, paid in connection with the objection to

                                                   21
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3166 Filed 08/20/21 Page 81 of 214




  objector, to their counsel, or to anyone else, including by whom such payment was made and

  whether it was disclosed to the court overseeing the proposed settlement. Only objections

  fulfilling these requirements will be deemed adequate.

         10.3    Any Class Member who does not file a timely and adequate notice of intent to

  object in accordance with this section waives the right to object or to be heard at the Final

  Approval Hearing and shall be forever barred from making any objection to the Settlement. To

  the extent any Class Member objects to the Settlement, and such objection is overruled in whole

  or in part, such Class Member will be forever bound by the Judgment of the Court.

         10.4    Counsel for the Parties may seek expedited leave from the Court to depose an

  objector prior to the scheduled Final Approval (Fairness) Hearing if such objector does not

  voluntarily agree thereto, and may request expedited production of information and things prior

  to the deposition of any nonprivileged matter that is relevant to the objection and proportionate

  to the needs of the case.

                 11.     FINAL APPROVAL

         11.1    If the Court preliminarily approves the Settlement Agreement, Class Counsel

  shall submit a motion for final approval of the Settlement by the Court, as well as a motion for

  attorneys’ fees, expenses, and any requested Service Award, at a date set by the Court, but no

  later than forth-five (45) Days before the Final Approval Hearing. The Parties may submit

  supplemental memoranda in support of the motions for final Settlement approval and for

  attorneys’ fees, expenses, and Service Awards at a date set by the Court, but no later than seven

  (7) Days before the Final Approval Hearing.

         11.2    The Notice to the Class shall contain a date, time, and location for the Final

  Approval Hearing to be conducted by the Court, subject to later change by the Court. The Parties

  shall jointly request the Court to set a Final Approval Hearing 75 Days from the date the Court

                                                   22
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3167 Filed 08/20/21 Page 82 of 214




  enters an order granting preliminary approval of the Settlement Agreement, but not before 100

  Days after Class Counsel files the Motion for Preliminary Approval of the Settlement.

         11.3      If the Court finally approves the Settlement as fair, reasonable, and adequate, the

  Parties shall jointly ask the Court to enter a Judgment substantially in the form of Exhibit A,

  attached, which shall, inter alia:

                   (a)    Certify the Settlement Class;

                   (b)    Grant final approval to the Settlement Agreement as fair, reasonable, and

         adequate, in good faith and in the best interests of the Class, and order the Parties to carry

         out the provisions of this Settlement Agreement;

                   (c)    Grant the Injunctive Relief set forth in this Settlement Agreement; and

                   (d)    Reserve continuing jurisdiction by the Court to preside over any ongoing

         proceedings relating to this Settlement Agreement and the Injunctive Relief contemplated

         herein.

         12.       CREDITS AND PAYMENTS

         12.1      Class Members will be entitled to only their per claim point distribution,

  described above in Section 3.2, subject to verification by the Settlement Administrator.

         12.2      Payments will be made to Class Members either via Active Account credit or via

  physical check mailed to the last known address, as outlined in Section 3.2 of this Agreement.

         12.3      The Settlement Administrator shall mail distribution checks to be drawn on the

  Net Settlement Fund to Class Members without Active Accounts no later than sixty (60) days

  after the Effective Date; provided, however, that in no event will such payments be made until

  the Settlement Common Fund is fully funded by Defendant, pursuant to Section 3.1.1 above, and

  the appropriate per claim point distribution amount is determined.

         12.4      Other than any Service Award, the payments or credits set forth above shall be the

                                                    23
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3168 Filed 08/20/21 Page 83 of 214




  only payments or credits to which any Class Member will be entitled pursuant to this Settlement

  Agreement.

         13.     RELEASES

         13.1    The Releasing Parties (as defined in Section 1.2(y) above), upon the Effective

  Date, hereby fully and irrevocably release and forever discharge the Released Parties (as defined

  in Section 1.2(x) above), from any and all liabilities, claims, cross-claims, causes of action,

  rights, actions, suits, debts, liens, contracts, agreements, damages, costs, attorneys’ fees, losses,

  expenses, obligations, or demands, of any kind whatsoever, including any claim under any

  federal or state law, whether known or unknown, existing or potential, or suspected or

  unsuspected, whether raised by claim, counterclaim, setoff, or otherwise, including any claim

  under any federal or state law, asserted or which could have been asserted arising from or

  relating to allegations in the Complaint or an incremental charge for the first $100 of declared

  value on a package tendered for shipment before December 29, 2013, where the declared value

  charge was above the minimum charge (collectively the “Released Claims”). Notwithstanding

  the foregoing, nothing in the Agreement shall release any claim by a shipper arising from or

  relating to charges for protection other than for the first $100 of declared value for carriage. The

  Released Claims specifically encompass all packages shipped by any Class Member before

  December 29, 2013, including packages shipped prior to January 1, 2011, and specifically

  exclude packages shipped after December 29, 2013.

         13.2    Class Representative, on behalf of itself and all Class Members, hereby waives

  any and all provisions, rights, and benefits conferred by section 1542 of the California Civil

  Code or any comparable statutory or common law provision of any other jurisdiction, including,

  but not limited to Michigan. California Civil Code Section 1542 reads as follows:

                 Certain Claims Not Affected By General Release:

                                                    24
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3169 Filed 08/20/21 Page 84 of 214




                 A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE
                 CREDITOR OR RELEASING PARTY DOES NOT KNOW OR SUSPECT
                 TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
                 THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD
                 HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
                 THE DEBTOR OR RELEASED PARTY.

  Class Representative, on behalf of itself and of all Class Members, expressly acknowledges that

  Class Representative and the Class Members are waiving the protections of section 1542 and of

  any comparable statutory or common law provision of any other jurisdiction, including

  Michigan.

         13.3    Subject to the Court’s entry of the Judgment, the Released Parties hereby

  completely release any and all claims and causes of action they may have had against the

  Plaintiff and Class Counsel relating to the Litigation.

         13.4    Notwithstanding the entry of Judgment and without affecting the finality of same,

  the Court shall retain jurisdiction of the Litigation until such time as the Court determines that

  the Settlement is fully consummated according to the terms and conditions of this Agreement.

         14.     AMENDMENT

         14.1    This Agreement may be modified, amended or supplemented only by written

  agreement signed by or on behalf of all Parties and, if such modification, amendment or

  supplement is to be executed and become effective subsequent to the entry of the Preliminary

  Approval Order, only with the approval of the Court.

         15.     AUTOMATIC TERMINATION OF SETTLEMENT AGREEMENT AND
                 TERMINATION RIGHTS

         15.1    If, for any reason, this Settlement Agreement does not become final on terms

  substantially similar to those submitted, or if such approval is reversed or substantially altered on

  appeal, and if each Party does not agree to any such substantial modification:

                 (a)     Except as expressly stated herein, this Settlement Agreement and all
                                                   25
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3170 Filed 08/20/21 Page 85 of 214




         judicial rulings made pursuant to the provisions of this Settlement Agreement (including

         all rulings regarding either Class certification or the Class Action Fairness Act) shall

         automatically become null and void and have no further force or effect, and all

         proceedings that have taken place with regard to this Settlement Agreement and the

         Settlement shall be without prejudice to the rights and contentions of the Parties hereto;

                 (b)    This Settlement Agreement, all of its provisions (including, without

         limitation, any provisions concerning Class certification), and all negotiations,

         statements, and proceedings relating to this Settlement Agreement shall be without

         prejudice to the rights of any of the Parties, each of whom shall be restored to their

         respective positions as of September 1, 2020.

                 (c)    This Settlement Agreement, any provision of this Settlement Agreement,

         and the fact of this Settlement Agreement having been made, shall not be admissible or

         entered into evidence for any purpose whatsoever in the Litigation or any other

         proceeding except as may be necessary to account for the lapse of time due to the

         Settlement proceedings. Information produced or conveyed in the course of mediation

         shall remain confidential and subject to the confidentiality terms of the Court’s mediation

         orders, the Federal Rules of Civil Procedure, and the Federal Rules of Evidence.

                 (d)    The Common Settlement Fund, net of any Settlement Notice and

         Administration Expenses paid or incurred, shall be promptly transferred to the Defendant.

  This section shall survive any termination of this Settlement Agreement.

         16.     INCORPORATION OF EXHIBITS

         16.1    All exhibits attached hereto are hereby incorporated by reference as though set

  forth fully herein and are a material part of this Settlement Agreement. Any notice or other

  exhibit attached hereto that requires approval of the Court must be approved without substantial

                                                  26
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3171 Filed 08/20/21 Page 86 of 214




  change from its current form in order for this Settlement Agreement to become effective, unless

  the Parties agree in writing to such changes.

         17.     GOVERNING LAW AND COMPLIANCE WITH TERMS OF
                 SETTLEMENT AGREEMENT

         17.1    All questions with respect to the construction of this Settlement Agreement and

  the rights and liabilities of the parties hereto shall be governed by the laws of the State of

  Michigan, without giving effect to its law of conflicts of laws.

         18.     NO ADMISSION OF WRONGDOING OR THE VALIDITY
                 OF ANY DEFENSE

         18.1    Defendant has indicated its intent vigorously to contest each and every claim in

  the Litigation, and continues vigorously to deny all of the material allegations in the Litigation.

  Defendant enters into this Agreement without in any way acknowledging any fault, liability, or

  wrongdoing of any kind. Defendant nonetheless has concluded that it is in its best interests that

  the Litigation be settled on the terms and conditions set forth in this Settlement Agreement in

  light of the expense that would be necessary to defend the Litigation, the benefits of disposing of

  protracted and complex litigation, and the desire of Defendant to conduct its business

  unhampered by the distractions of continued litigation.

         18.2    Neither the execution and delivery of this Settlement Agreement nor compliance

  with its terms shall constitute an admission or concession by Defendant of the truth of any of the

  allegations in the Litigation, or of any fault, liability, or wrongdoing of any kind by the

  Defendant. Defendant expressly denies fault and liability. Moreover, the Parties agree that this

  Settlement is not, and shall not be represented as, a concession of any weakness or flaw in

  Plaintiff’s claims or of the validity of any defense.




                                                    27
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3172 Filed 08/20/21 Page 87 of 214




         18.3    To the extent permitted by law, this Settlement Agreement may be pleaded as a

  full and complete defense to, and may be used as the basis for an injunction against, any action,

  suit, or other proceeding which may be instituted, prosecuted, or attempted for claims covered by

  the releases in this Agreement.

         19.     PREPARATION OF SETTLEMENT AGREEMENT, SEPARATE
                 COUNSEL, AND AUTHORITY TO ENTER SETTLEMENT
                 AGREEMENT

         19.1    The Parties and their counsel have each participated and cooperated in the

  drafting and preparation of this Settlement Agreement. Hence, in any construction to be made of

  this Settlement Agreement, the same shall not be construed against any Party as drafter of the

  Settlement Agreement.

         19.2    The Parties each acknowledge that they have been represented by counsel of their

  own choice throughout all of the negotiations that led to the execution of this Settlement

  Agreement and in connection with the preparation and execution of this Settlement Agreement.

         19.3    The Parties each represent and warrant that each of the Persons executing this

  Settlement Agreement is duly empowered and authorized to do so.

         20.     HEADINGS

         20.1    The headings contained in this Settlement Agreement are for reference only and

  are not to be construed in any way as part of the Settlement Agreement.

         21.     COUNTERPARTS AND AUTHORIZATION

         21.1    This Settlement Agreement may be executed in one or more counterparts, each of

  which shall be deemed an original, but all of which together shall constitute one and the same

  instrument, even though all Parties did not sign the same counterparts.

         22.     ENTIRE AGREEMENT

         22.1    This Settlement Agreement represents the entire agreement between the Parties

                                                  28
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3173 Filed 08/20/21 Page 88 of 214




  with respect to the subject matter hereof and supersede all prior contemporaneous oral and

  written agreements and discussions. Each of the Parties covenants that it has not entered into this

  Settlement Agreement as a result of any representation, agreement, inducement or coercion,

  except to the extent specifically provided herein. Each Party further covenants that the

  consideration recited herein is the only consideration for entering into this Settlement Agreement

  and that no promises or representations of another or further consideration have been made by

  any Person.

         23.     CONFIDENTIALITY

         23.1    Any and all negotiations related to the Settlement and the Agreement will remain

  strictly confidential and shall not be discussed with anyone other than the Class Representative

  and UPS, their retained attorneys, their accountants and financial or tax advisers, auditors,

  retained consultants, the Court and its staff, and the mediator Hon. Gerald E. Rosen (Ret.) and

  his staff, unless otherwise agreed to by Class Counsel and UPS or unless otherwise ordered by

  the Court.

         24.     DOCUMENTS AND DISCOVERY

         24.1    Within sixty (60) Days after the Effective Date, Class Counsel agrees to take steps

  necessary to destroy or erase all documents and data provided by UPS in the Litigation. Upon

  request from UPS, Class Counsel shall certify in writing to UPS their compliance with this

  section. Nothing in this section or the Agreement shall prohibit Class Counsel from retaining a

  case file, including all pleadings, motion papers, court filings, deposition transcripts, legal

  memoranda, correspondence, notes, and work product, so long as any exhibits to such documents

  that contain documents or data marked “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL”

  continue to be treated as such under the Protective Orders in this case. Further, nothing in this

  section or in the Agreement shall prohibit Class Counsel from retaining the identifying

                                                    29
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3174 Filed 08/20/21 Page 89 of 214




  information of all Settlement Class Members, nor from contacting those persons, as Class

  Counsel’s clients, regarding this Settlement.

         25.     NOTICE

         25.1    All notices, requests, demands, and other communications to the Parties or their

  counsel required or permitted to be given pursuant to this Settlement Agreement shall be in

  writing and shall be emailed and mailed postage prepaid by First Class U.S. Mail to the

  following persons at their addresses as set forth as follows:

         Plaintiff’s and Class Counsel

         Andrew J. McGuinness
         ANDREW J. MCGUINNESS, ESQ.
         P O Box 7711
         Ann Arbor, MI 48107-7711
         drewmcg@topclasslaw.com

         Daniel R. Karon
         KARON LLC
         700 W. St. Clair Ave. Ste. 200
         Cleveland, OH 44113
         dkaron@karonllc.com

         Sanford P. Dumain
         MILBERG COLEMAN BRYSON PHILLIPS GROSSMAN, PLLC
         100 Garden City Plaza, Suite 500
         Garden City, NY 11530
         sdumain@milberg.com

         Counsel for Defendant United Parcel Service, Inc.

         Gregory B. Koltun
         Morrison & Foerster LLP
         707 Wilshire Boulevard
         Los Angeles, CA 90017-3543
         gkoltun@mofo.com

         25.2    The notice recipients and addresses designated in Section 25.1 above may be

  changed by written notice pursuant to this Section.




                                                   30
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3175 Filed 08/20/21 Page 90 of 214




         WHEREFORE, the undersigned, being duly authorized, have caused this Settlement

  Agreement to be executed on the dates shown below and agree that it shall take effect on the last

  date of execution by all undersigned representatives of the Parties.



   ___/s/ Richard L. Immerman_________________________                   Date: August 20, 2021
   By: Richard L. Immerman
   Title: President

   Authorized Representative of Plaintiff and Class
   Representative BleachTech L.L.C.



   ____/s/ Jill Termini_______________ _________________                 Date: August 20, 2021
   By: Jill Termini
   Title: Senior Attorney, UPS Corporate Legal

   Authorized Representative of United Parcel Service, Inc.



  APPROVED AS TO FORM:



   ___/s/ Andrew McGuinness_________________________                     Date: August 20, 2021
   ANDREW J. MCGUINNESS, ESQ.

   Plaintiff’s and Class Counsel



   ___/s/ Gregory Koltun___________ __________________                   Date: August 20, 2021
   Gregory Koltun
   MORRISON & FOERSTER LLP

   Counsel for United Parcel Service, Inc.




                                                  31
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3176 Filed 08/20/21 Page 91 of 214




                                     LIST OF EXHIBITS


  A.    (Proposed) Judgment

  B     Long Form Notice

  C     Short Form Notice & Postcard Notice

  D     Form of Publication Notice

  E.    (Proposed) Preliminary Approval Order




                                                32
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3177 Filed 08/20/21 Page 92 of 214




                     EXHIBIT A
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3178 Filed 08/20/21 Page 93 of 214




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                                Southern Division

   BLEACHTECH LLC, individually and
   on behalf of all others similarly               Case No. 14-12719 DPH-RSW
   situated,
                                                   Honorable Denise Page Hood
               Plaintiff

   v.

   UNITED PARCEL SERVICE, INC., an
   Ohio Corporation,

               Defendant.

                             [PROPOSED] JUDGMENT

        The parties having submitted a duly executed Amended Class Action

  Settlement seeking to settle this action on a classwide basis, the Court having

  entered a separate Opinion and Order finally approving certification of this action

  as a class action pursuant to Federal Rules of Civil Procedure 23(b)(2) and 23(b)(3)

  (“Opinion and Order”), and the Court being fully advised in the premises,

        IT IS HEREBY ORDERED, ADJUDGED, AND DECREED AS

  FOLLOWS:

        1.     This Judgment incorporates the capitalized terms and their definitions

  as set forth in the Settlement Agreement, attached as Exhibit A and incorporated

  herein.

        2.     The Court has jurisdiction over the subject matter of this action,
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3179 Filed 08/20/21 Page 94 of 214




  Plaintiff, individually and as Class Representative, the Class Members, and

  Defendant.

        3.     The Class Notice constituted the best notice practicable under the

  circumstances and fully complied with the requirements of due process, Federal

  Rule of Civil Procedure 23, and all applicable statutes and laws.

        4.     For the reasons given in the Opinion and Order, the Court finds that

  the Settlement Agreement is in all respects, fair, reasonable, adequate, and in the

  best interest of the Class. Any objections to the settlement have been considered

  and are hereby overruled. Accordingly, the settlement is approved. The Court

  hereby enters final Judgment approving the settlement as set forth in the Settlement

  Agreement.

        5.     The Court hereby directs the Parties, their counsel, and the Settlement

  Administrator to implement and consummate the settlement in accordance with the

  terms of the Settlement Agreement and this Court’s orders.

        6.     Pursuant to Federal Rule of Civil Procedure 23, the Court finally

  certifies, for settlement purposes only, the Settlement Class defined as follows:

        Except as excluded below, all persons or entities who, from January 1,
        2011, through December 29, 2013 (the “Class Period”), tendered to
        UPS (or paying party if the package was billed to a different account
        than the shipper) one or more U.S. origin packages under contract
        with UPS with a declared value in excess of $300 charged pursuant to
        UPS’s published non-Retail rates or in excess of $200 charged
        pursuant to UPS’s published Retail rates.



                                            2
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3180 Filed 08/20/21 Page 95 of 214




  Specifically excluded from the scope of the Class are any packages with a

  declaration of value that was later voided, any packages shipped under an

  account of a The UPS Store location, and any packages shipped through any

  other Third-Party Retailer (as defined by the July 8, 2013, UPS Tariff/Terms

  and Conditions of Service—United States, attached as Exhibit A to

  Plaintiff’s Amended Complaint) to the extent the claim is asserted by a

  customer of such Third-Party Retailer, which packages will not be deemed

  Covered Packages. Also excluded is any entity in which Defendant has or

  had a controlling interest or that has a controlling interest in Defendant and

  all The UPS Store locations, and all other authorized UPS shipping agents

  and partners, including authorized outlets, to the extent packages were not

  shipped pursuant to a contract with UPS during the Class Period to purchase

  declared value coverage at the rates set forth in the pricing tables published

  in the applicable UPS Service Guide. Also excluded are UPS’s legal

  representatives, assigns, and successors; the Court and any member of its

  staff; and any Putative Class Member who timely submitted a valid Request

  for Exclusion or was found by the Court to have adequately opted out of the

  Class.

           7.   All Persons who are included within the definition of the Settlement

  Class and who did not properly file Requests for Exclusion are hereby bound by



                                            3
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3181 Filed 08/20/21 Page 96 of 214




  this Judgment and by the settlement. Attached as Exhibit B to this Judgment is a

  list setting forth the name of each Person who the Court finds has properly

  submitted a Request for Exclusion from the Class. The Persons identified shall not

  be entitled to benefits from the settlement and are not bound by this Judgment.

        8.     The Court further finds that all Class Members and Releasing Parties

  who have not timely and properly excluded themselves shall, by operation of this

  Judgment, do fully and irrevocably release and forever discharge the Released

  Parties, from any and all liabilities, claims, cross-claims, causes of action, rights,

  actions, suits, debts, liens, contracts, agreements, damages, costs, attorneys’ fees,

  losses, expenses, obligations, or demands, of any kind whatsoever, including any

  claim under any federal or state law, whether known or unknown, existing or

  potential, or suspected or unsuspected, whether raised by claim, counterclaim,

  setoff, or otherwise, including any claim under any federal or state law, asserted or

  which could have been asserted arising from or relating to allegations in the

  Complaint or an incremental charge for the first $100 of declared value on a

  package tendered for shipment before December 29, 2013, where the declared

  value charge was above the minimum charge (collectively the “Released Claims”).

  Notwithstanding the foregoing, nothing in the Agreement or this Judgment shall

  release any claim by a shipper arising from or relating to charges for protection

  other than for the first $100 of declared value for carriage. The Released Claims



                                             4
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3182 Filed 08/20/21 Page 97 of 214




  specifically encompass all packages shipped by any Class Member before

  December 29, 2013, including packages shipped prior to January 1, 2011, and

  specifically exclude packages shipped after December 29, 2013.

        9.     For a period of three years from the date of the signing of the

  Settlement Agreement, UPS is hereby enjoined as follows:

        (a)    United Parcel Service, Inc., in its U.S. Rate and Service Guides shall

  include the following text in the “fee” column of its Declared Value for Carriage

  pricing tables:


        – Value from $100.01 to                            [fee in dollars]
        $300.00

        – Value over $300.00,                              [fee in dollars]
        charge for each $100.00 (or
        portion of $100.00) of the
        total value declared (from
        $0.00 to total value
        declared)

        (c)    Without limiting the generality of the foregoing, the following

  example1 will be deemed compliant with the foregoing Injunctive Relief:




        1
           All dollar figures—including without limitation the incremental declared
  value charge and minimum declared value charge—shown in this example are
  illustrative only, and not mandated by this Judgment.

                                            5
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3183 Filed 08/20/21 Page 98 of 214




        (b)    UPS may during the period when this injunction is in effect notify

  Class Counsel of a proposed change of the language or format of the language

  required by such Injunctive Relief to reflect changes in the law or a change in

  UPS’s business practices (including, for example, changes in the appearance or

  format of the U.S. Rate and Service Guide). Font or type size do not require

  advance notice; nor does a change to reflect a change in declared value pricing that

  does not assess a charge for the first increment of protection (currently $100). If

  Class Counsel notifies UPS Counsel within seven (7) Days of an objection to the

  proposed change, and the objection cannot be resolved amicably, UPS may seek

  leave of Court on shortened notice prior to its proposed modification(s), or, at

  UPS’s option and sole expense, any dispute regarding the proposed change shall be

  resolved through expedited mediation with the Hon. Gerald Rosen (Ret.) or other


                                            6
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3184 Filed 08/20/21 Page 99 of 214




  mediator mutually agreeable to the parties.

        10.    The Court hereby grants Class Counsel’s request for attorneys’ fees in

  the amount of $_________, representing ___% of the Settlement Common Fund.

  The Court next grants Class Counsels’ application for reimbursement of costs and

  expenses in the amount of $________. Finally, the Court awards a Service Award

  to the Class Representative in the amount of $_______. The Settlement

  Administrator is hereby directed to pay each of these amounts from the Settlement

  Common Fund as provided in the Settlement Agreement. Fifty percent of

  reasonable costs of Notice and administration of the settlement will be paid from

  the Settlement Common Fund; UPS will pay the other fifty percent.

        11.    In accordance with Section 3.2.4 of the Settlement Agreement, Class

  Members with an Active Account with UPS shall receive their calculated

  distribution of the Net Settlement Fund via account credit. These account credits

  will be issued by UPS no later than 45 days after this settlement’s Effective Date.

  As to Class Members who do not use their credits, UPS will attempt to locate the

  Class Member and pay the unused credits in accordance with UPS’s regular

  business practices as to credit balances in inactive accounts. UPS will in no event

  retain unused credits.

        12.    For Class Members who do not have an Active Account with UPS,

  the Settlement Administrator is directed to distribute checks to these Class



                                            7
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3185 Filed 08/20/21 Page 100 of 214




   Members in the amount of their share of the Net Settlement Fund in accordance

   with Sections 3.2.6 and 12.3 of the Settlement Agreement.

         13.    Distribution checks uncashed after 90 days, shall constitute “Unused

   Class Funds.” Unused Class Funds will be donated to the National Consumer Law

   Center, a § 501(c)(3) non-profit public interest law firm engaged in the education,

   training, and promotion of consumer protection law, as cy pres award, or such

   other suitable non-profit organization as recommended by Class Counsel and

   approved by the Court.

         14.    Neither this Judgment, the Settlement Agreement, the fact of

   settlement, the settlement proceedings, settlement negotiations, or any related

   document shall be used as an admission of any act or omission by UPS or any

   Released Parties, or be offered or received in evidence as an admission,

   concession, presumption, or inference of any wrongdoing by UPS or any other

   Released Parties, in any action or proceeding in any court, administrative panel or

   proceeding, or other tribunal, other than such proceedings as may be necessary to

   consummate or enforce the Settlement Agreement.

         15.    The Parties are authorized without further approval from the Court to

   agree to such amendments or modifications of the Settlement Agreement and all of

   its exhibits as shall be consistent in all respects with this Judgment and do not limit

   the rights of Class Members.



                                              8
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3186 Filed 08/20/21 Page 101 of 214




         16.    Without affecting the finality of this Judgment, this Court retains

   jurisdiction to enforce and administer the settlement.



         IT IS SO ORDERED.


   Dated: ____________, 2021                     ______________________________
                                                 Hon. Denise Page Hood
                                                 United States District Judge




                                             9
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3187 Filed 08/20/21 Page 102 of 214




                      EXHIBIT B
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3188 Filed 08/20/21 Page 103 of 214




                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF MICHIGAN
                                         Southern Division

      BLEACHTECH L.L.C., on behalf of itself
      and all others similarly situated,                       Case No. 2:14-cv-12719

                Plaintiff,                                     Hon. Denise Page Hood

       vs.                                                     CLASS ACTION

      UNITED PARCEL SERVICE, INC., an Ohio
      Corporation,


                   NOTICE OF PROPOSED CLASS ACTION SETTLEMENT,
                     FINAL APPROVAL HEARING, AND MOTION FOR
                  ATTORNEYS’ FEES AND REIMBURSEMENT OF EXPENSES

   This notice (“Notice”) advises you of the proposed Class Action Settlement (“Settlement”) of the
   class action lawsuit, Bleachtech LLC v. United Parcel Service, Case No. 2:14-cv-12719 (E.D.
   Mich.) (“Lawsuit”). In the Lawsuit, Plaintiff seeks relief on behalf of itself and all persons or
   entities who, from January 1, 2011, through December 29, 2013, tendered to UPS (or paying party
   if the package was billed to a different account than the shipper) one or more U.S. origin packages
   under contract with UPS with a declared value in excess of $300 charged pursuant to UPS’s
   published non-Retail rates or in excess of $200 charged pursuant to UPS’s published Retail rates.
   In such instances, Plaintiff alleges UPS breached its and Class Members’ shipping contracts by
   overcharging them for the first $100 of declared value for such shipments. UPS denies all
   allegations of wrongdoing.
   Plaintiff’s claims (“Class Claims”) are described more fully below. You may have received a
   postcard notice or email if UPS’s records reflect that you are a member of the proposed Settlement
   Class (defined below).

                           PLEASE READ THIS NOTICE CAREFULLY.
                        A FEDERAL COURT AUTHORIZED THIS NOTICE.
                               THIS IS NOT A SOLICITATION.
                                YOU HAVE NOT BEEN SUED.
   This case concerns UPS’s shipping contract where a shipper, like Plaintiff, purchased additional
   protection for loss of damage beyond the $100 protection provided by UPS without additional
   charge. UPS’s shipping contract allows shippers to increase UPS’s liability beyond $100 by
   declaring a higher value and paying an additional incremental charge “for each $100.00 (or portion
   of $100.00) of the total value declared.” Plaintiff alleges that from January 1, 2011, through
   December 29, 2013, UPS breached its shipping contract with Plaintiff and Class Members by


                                                  1
             Questions? Visit www.UPSdeclaredvaluesettlement.com or call 1-888-XXX-XXXX.
                    DO NOT CALL THE COURT as it cannot answer your questions.
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3189 Filed 08/20/21 Page 104 of 214




   applying the incremental charge to the total value that Plaintiffs declared instead of only to that
   portion of declared value over $100.
   UPS maintains it did not breach its contracts with Plaintiff and Class Members and denies all
   allegations of wrongdoing. The Court has not determined whether the allegations made by
   Plaintiffs are correct.
   To resolve the Lawsuit, UPS has agreed to pay as part of a Settlement Common Fund $4,850,000,
   and to pay one-half of the settlement administration expenses, including notice costs. Class
   Members who do not exclude themselves from the Settlement will be paid from the Net Settlement
   Fund, via checks to Class Members without active UPS accounts and via credits to Class Members
   with active UPS accounts. As part of the Settlement, UPS will also stipulate to injunctive relief in
   the form of changes to language in its applicable U.S. Rate and Service Guides for three years.
   The Settlement resolves all claims against UPS and applies to all members of the Class who
   do not exclude themselves from the Class by the opt-out deadline.
   The Court in charge of the case still must decide whether to approve the Settlement. The payments
   and other settlement terms described above will happen only if the Court approves the Settlement
   and that approval is upheld if there are any appeals. This process is explained in greater detail
   below.
   Your legal rights are affected if you are a member of the Settlement Class, whether or not you act.
   “Settlement Class” means: Except as excluded below, all persons or entities who, from
   January 1, 2011, through December 29, 2013 (the “Class Period”), tendered to UPS (or paying
   party if the package was billed to a different account than the shipper) one or more U.S. origin
   packages under contract with UPS with a declared value in excess of $300 charged pursuant to
   UPS’s published non-Retail rates or in excess of $200 charged pursuant to UPS’s published
   Retail rates.

   The Settlement Class excludes:

          a. Any shipments with a declaration of value that was later voided.

          b. Any packages shipped under an account of a The UPS Store.

          c. Any entity in which UPS has or had a controlling interest or which has a controlling
             interest in UPS.

          d. The UPS Store locations, and all other UPS Third Party Retailers, including
             authorized shipping outlets, to the extent their packages were not shipped pursuant to
             a contract with UPS during the Class Period to purchase declared value coverage at
             the rates set forth in the pricing tables published in the applicable UPS Service Guide.

          e. UPS’s legal representatives, assigns, and successors.

          f. The Court and any member of its staff.

          g. Any Putative Class Member who timely submits a valid Request for Exclusion or is

                                                2
           Questions? Visit www.UPSdeclaredvaluesettlement.com or call 1-888-XXX-XXXX.
                  DO NOT CALL THE COURT as it cannot answer your questions.
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3190 Filed 08/20/21 Page 105 of 214




              found by the Court to have adequately opted out of the Class.

   Identification of Other Key Terms: This Notice contains summary information with respect to
   the Settlement. The terms and conditions of the Settlement are set forth in the Settlement
   Agreement signed by the parties (the “Settlement Agreement”). The Settlement Agreement, and
   additional information with respect to the Lawsuit and the Settlement, is available at
   www.UPSdeclaredvaluesettlement.com. If you do not have access to the Internet, you may
   obtain a copy of the Settlement Agreement by writing to the Settlement Administrator at the
   address below.
   Reasons for the Settlement: The Settlement resolves all claims in the Lawsuit against UPS
   regarding UPS’s charges for protection for the first $100 of declared value for carriage. The
   Settlement is not, and should not be construed as, an admission of any fault or liability whatsoever
   by UPS, which continues to deny all allegations of wrongdoing. The Plaintiff and Class Counsel
   believe the proposed Settlement is fair, reasonable, and adequate and is in the best interests of the
   Settlement Class. The Plaintiff and Class Counsel believe the Settlement provides substantial
   benefits to all Settlement Class Members as compared to the risks, significant litigation costs, and
   delays of proceeding with the Lawsuit.
   Identification of Settlement Administrator and Class Counsel: The Settlement Administrator
   is Epiq Class Action & Claims Solutions, Inc. You should first try to answer any questions you
   may have about the Settlement or the Lawsuit by reviewing the information available on the
   website for this Settlement, www.UPSdeclaredvaluesettlement.com, or by calling 1-888-XXX-
   XXX. You can also write to the Settlement Administrator at the following address:
                          UPS Declared Value Settlement Administrator
                          P O Box XXX
                          Portland, OR XXXXX-XXXX
   The Court has preliminarily appointed the following attorneys as Class Counsel: Andrew J.
   McGuinness, Esq. of Ann Arbor, Michigan, Karon LLC of Cleveland, Ohio, and Milberg Phillips
   Grossman LLP of New York, New York.
   Please do not contact the Court about this settlement; its personnel will not be able to answer
   your questions.

      PLEASE READ THIS NOTICE CAREFULLY. IF YOU ARE A MEMBER OF THE
      SETTLEMENT CLASS TO WHOM THE POST CARD OR EMAIL NOTICE WAS
      ADDRESSED, THE SETTLEMENT WILL AFFECT YOUR RIGHTS. YOU ARE
      NOT BEING SUED, YOU DO NOT HAVE TO APPEAR IN COURT, AND YOU
      DO NOT HAVE TO HIRE AN ATTORNEY, ALTHOUGH YOU MAY HIRE AN
      ATTORNEY AT YOUR OWN EXPENSE IF YOU SO CHOOSE. IF YOU ARE IN
      FAVOR OF THE SETTLEMENT, YOU NEED NOT DO ANYTHING TO
      RECEIVE YOUR SETTLEMENT BENEFITS. IF YOU DISAPPROVE, YOU MAY
      OBJECT TO THE SETTLEMENT PURSUANT TO THE PROCEDURES
      DESCRIBED BELOW.




                                                3
           Questions? Visit www.UPSdeclaredvaluesettlement.com or call 1-888-XXX-XXXX.
                  DO NOT CALL THE COURT as it cannot answer your questions.
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3191 Filed 08/20/21 Page 106 of 214




                                 ACTIONS YOU MAY TAKE IN THE SETTLEMENT

                                                                If you want to remain in the Settlement Class and do not
    NO ACTION IS NECESSARY.                                     wish to object to the Settlement, you do not need to do
                                                                anything.
                                     If you do not want to be part of the Settlement Class or
                                     to participate in the Settlement, you can exclude yourself
                                     (“opt out”) by following the instructions below. You
    YOU CAN OPT OUT by [Date], 2021. must opt out by the deadline to preserve claims you may
                                     have against UPS that are being released or resolved as
                                     part of the Settlement.

    CLASS MEMBERS CAN OBJECT                                    If do not opt out and you wish to object to any part of the
    NO LATER THAN                                               Settlement, you can write to the Court and explain why
    [Date], 2021].                                              you do not like the Settlement.
    CLASS MEMBERS CAN ATTEND                                    If you have not opted out and have submitted a written
    THE HEARING ON [Date] 2021, BY                              objection to the Court, you can ask to address the Court
    FILING A NOTICE OF INTENTION                                about the fairness of the Settlement during the Final
    TO APPEAR NO LATER THAN                                     Approval Hearing. You may enter your appearance in
    [Date], 2021.                                               Court through an attorney (at your own expense) if you
                                                                wish.




                                              WHAT THIS NOTICE CONTAINS

   Summary of Settlement ................................................................................................................ 5
   Basic Information ......................................................................................................................... 6
          1. Why did I get the postcard or email notice ..................................................................... 6
          2. What is the lawsuit about? What has happened so far? .................................................. 7
          3. Why is this case a class action? ...................................................................................... 8
          4. Why is there a Settlement? ............................................................................................. 8
   Who Is In The Settlement? .......................................................................................................... 8
          5. How do I know whether I am part of the Settlement? .................................................... 8
   The Settlement Benefits – What you Get.................................................................................... 9
          6. What does the Settlement provide?................................................................................. 9
          7. How will the Settlement be distributed? ......................................................................... 9
          8. How much will my payment be? .................................................................................. 10
          9. When will I Receive my payment? ............................................................................... 10


                                                   4
              Questions? Visit www.UPSdeclaredvaluesettlement.com or call 1-888-XXX-XXXX.
                     DO NOT CALL THE COURT as it cannot answer your questions.
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3192 Filed 08/20/21 Page 107 of 214




          10. What rights am I giving up in the Settlement? ........................................................... 10
   The Lawyers Representing You ................................................................................................ 11
          11. Do I have a lawyer in the case? .................................................................................. 10
          12. How will the lawyers be paid? .................................................................................... 10
   Excluding Yourself From the Settlement ................................................................................. 11
          13. Can I exclude myself from the Settlement? ................................................................ 11
          14. If I do not exclude myself from the Class, can I sue UPS for the same thing later? ........ 11
          15. If I exclude myself, can I get money from this Settlement? ....................................... 12
   Objecting to the Settlement ....................................................................................................... 12
          16. How do I tell the Court if I don’t like the Settlement? ............................................... 12
          17. What is the difference between objecting and requesting Exclusion? ........................ 13
   The Court’s Final Approval Hearing ....................................................................................... 14
          18. When and where will the Court decide whether to approve the Settlement? ............. 14
          19. Do I have to attend the hearing? ................................................................................. 15
          20. May I speak at the hearing? ........................................................................................ 15
   If You Do Nothing....................................................................................................................... 14
          21. What happens if I do nothing at all? ........................................................................... 15
   Getting More Information ......................................................................................................... 15
          22. How do I get more information? ................................................................................ 15

   As discussed more fully below, the Lawsuit was filed against UPS in federal district court in
   Detroit, Michigan. The named plaintiff (“Named Plaintiff” or “Class Representatives”) is
   BleachTech LLC.
   A copy of the Amended Complaint and other documents relevant to this Settlement are available
   at www.UPSdeclaredvaluesettlement.com.

                                               SUMMARY OF SETTLEMENT
   The Settlement Class is defined above, and generally consist of all persons or entities who, from
   January 1, 2011, through December 29, 2013 (the “Class Period”), tendered to UPS (or paying
   party if the package was billed to a different account than the shipper) one or more U.S. origin
   packages under contract with UPS with a declared value in excess of $300 charged pursuant to
   UPS’s published non-Retail rates or in excess of $200 charged pursuant to UPS’s published Retail
   rates. The Settlement provides monetary benefits to the Settlement Class of $4,850,000 into a
   Settlement Common Fund, and UPS will also pay one-half of the settlement administration and
   notice costs. In addition, the Settlement provides changes to the language of UPS’s U.S. Rate and
   Service Guide’s pricing tables for at least three years.
   Class Counsel believe the Settlement provides substantial benefits to the Class. UPS disputes that
   it has overcharged under the language of its U.S. Rate and Service Guides, and a jury might agree.
   Moreover, UPS asserts that only claims dating back 180 days or less from December 29, 2013,


                                                   5
              Questions? Visit www.UPSdeclaredvaluesettlement.com or call 1-888-XXX-XXXX.
                     DO NOT CALL THE COURT as it cannot answer your questions.
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3193 Filed 08/20/21 Page 108 of 214




   potentially qualify for Plaintiff’s claim as opposed to those dating back to January 1, 2011, which
   is the scope of the Settlement Class.
   As with any litigation, the Parties would face an uncertain outcome if the case were to continue.
   Continued litigation of this case may result in a judgment or verdict greater or less than the
   recovery under the Settlement Agreement, or result in no recovery at all. Throughout the Lawsuit,
   Plaintiff and UPS have disagreed on liability and damages. UPS denies all allegations of
   wrongdoing. Plaintiff disagrees.
   Class Counsel represent that, among other things, (1) they have conducted an extensive
   investigation into the facts, circumstances, and legal issues associated with the allegations made
   in this case; (2) they believe, based on the risks of litigation, the time necessary to achieve a
   complete resolution through litigation, the complexity of the claims set forth in the Amended
   Complaint, and the benefit accruing to Class Members under the Settlement, that the Settlement
   will provide a substantial benefit to the Settlement Class, and that, when that benefit is weighed
   against the risks of continuing the Litigation, the Settlement represents a reasonable, fair, and
   adequate resolution of the claims presented; and (3) they believe the Settlement will provide the
   Settlement Class with much of the benefits and protections they would have received if the case
   were litigated to a conclusion and Plaintiff prevailed.
   UPS has denied, and continues to deny, the validity of all claims asserted in the Amended
   Complaint. The Settlement is not evidence of liability of any type. Plaintiff, on the other hand,
   continues to deny the validity of all defenses asserted by UPS. Nevertheless, the Parties have taken
   into account the uncertainty and risks inherent in the Lawsuit and have concluded that it is desirable
   that the Lawsuit be fully and finally settled on the terms and conditions set forth in the Settlement
   Agreement solely to avoid further risk, significant cost, expense, and time associated with
   continued litigation.

                                       BASIC INFORMATION
   1. Why did I get the postcard or email notice?
   If you received a postcard or email or learned of one addressed to you associated with this class
   action, then according to UPS’s records during the Class Period you contracted with UPS to ship
   one or more packages on which you purchased additional protection for loss or damage from UPS
   over $100 and are a member of the Settlement Class (or paid charges for such packages).
   The Court has directed that postcard and/or email notice be sent to you, and that this Class Notice
   be made available to you because as a potential member of the Settlement Class you have a right
   to know about the proposed Settlement before the Court decides whether to approve it. If the Court
   approves the Settlement, and all related objections and appeals are favorably resolved, UPS will
   provide to the Class the $4,8500,000 and additional monetary relief in the form of payment of one-
   half of settlement administration and notice costs, as described in this Class Notice and as detailed
   in the Settlement Agreement.
   This Notice explains generally the case, the Settlement, and your legal rights. It also informs you
   of a hearing (the “Final Approval Hearing”) to be held by the Court to consider the fairness,
   reasonableness, and adequacy of the proposed Settlement and to consider Class Counsel’s
   application for their attorneys’ fees and reimbursement of litigation expenses, as well as an
   application for any service awards for the Class Representative.


                                                6
           Questions? Visit www.UPSdeclaredvaluesettlement.com or call 1-888-XXX-XXXX.
                  DO NOT CALL THE COURT as it cannot answer your questions.
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3194 Filed 08/20/21 Page 109 of 214




   The Final Approval Hearing will be held at [____ p.m. on Date], 2021, before the Honorable
   Denise Page Hood, Courtroom 701, in the United States District Court for the Eastern District of
   Michigan, Theodore Levin U.S. Courthouse, 231, W. Lafayette Blvd., Detroit, Michigan. The
   Court may schedule the hearing via video conference or teleconference. At or following the
   hearing, the Court will determine:
          (a) Whether the Settlement Class should be certified as a class under the requirements
              of Federal Rules of Civil Procedure 23;
          (b) Whether the Settlement Class has received adequate notice of the Settlement to
              satisfy due process;
          (c) Whether the requirements of the Class Action Fairness Act have been satisfied;
          (d) Whether the Settlement Agreement is fair, reasonable, and adequate and should be
              approved by the Court;
          (e) Whether final judgment approving the Settlement Agreement should be entered;
          (f) Whether to grant a Service Award to Plaintiff as the Class Representative, and, if
              so, the amount; and
          (g) Whether to award attorneys’ fees and litigation expenses to counsel who represent
              members of the Settlement Class and, if so, in what amounts.
   This Notice is not an expression of the Court’s opinion on the merits of any claim in this case, and
   the Court still needs to decide whether to approve the Settlement. If the Court approves the
   Settlement, the payments by UPS described above will be made after all related appeals, if any,
   are favorably resolved. It is always uncertain whether such appeals can be favorably resolved, and
   resolving them can take time, perhaps more than a year.
   2. What is the lawsuit about? What has happened so far?
   On July 11, 2014, plaintiffs Joe Solo and BleachTech filed a putative class action complaint against
   UPS in the United States District Court for the Eastern District of Michigan, Case No. 2:14-cv-
   12719. On December 30, 2020, with leave of Court, BleachTech filed an Amended Complaint that
   excluded Joe Solo as a party, and Mr. Solo is not party to the Settlement Agreement between
   Plaintiff BleachTech and UPS.

   Plaintiff’s Amended Complaint alleges that UPS breached its contracts with Plaintiff and Class
   Members and seeks compensatory, declaratory, and injunctive relief. Plaintiff seeks relief on
   behalf of itself and all persons or entities who, during the Class Period, tendered to UPS (or paying
   party if the package was billed to a different account than the shipper) one or more U.S. origin
   packages under contract with UPS with a declared value in excess of $300 charged pursuant to
   UPS’s published non-Retail rates or in excess of $200 charged pursuant to UPS’s published Retail
   rates. In such instances, Plaintiff alleges UPS breached its and Class Members’ shipping contracts
   by overcharging them for the first $100 of declared value for such shipments. UPS denies
   Plaintiff’s allegations and denies that it committed any wrongdoing.
   The Parties and Class Counsel have been actively engaged in this and related litigation for almost
   seven years. UPS has filed several motions to dismiss Plaintiff’s claims. Three appeals to the
   United States Court of Appeals for the Sixth Circuit have occurred. The Parties have taken
   depositions. Written discovery has also occurred, and counsel for the Parties have engaged in and

                                                7
           Questions? Visit www.UPSdeclaredvaluesettlement.com or call 1-888-XXX-XXXX.
                  DO NOT CALL THE COURT as it cannot answer your questions.
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3195 Filed 08/20/21 Page 110 of 214




   attempted to resolve numerous discovery disputes related to written discovery. Counsel for both
   sides have reviewed voluminous documents produced in response to their contentious discovery
   requests. The discovery process has involved substantial expense to UPS in its gathering and
   review of documents and electronically stored information.
   The Parties participated in three mediation sessions before the Hon. Gerald E. Rosen (Ret.), on
   June 27, 2018, June 26, 2020, and September 1, 2020. At the third session, the Parties reached an
   agreement in principle to settle the Litigation on the terms set forth in the Settlement Agreement.
   This process led to a Settlement Agreement signed by the Parties on [Date], 2021.
   The Settlement is the product of intensive, arm’s length negotiations between Class Counsel and
   UPS’s Counsel, with the assistance of an experienced third-party mediator.
   3. Why is this case a class action?
   In a class action, one or more plaintiffs, called “named plaintiff,” or (where a class is certified)
   “class representative,” sue on behalf of people who have similar claims. In this case, the Court has
   determined that it will likely be able to certify the Settlement Class at or after the Final Approval
   Hearing. The Class Representative (Named Plaintiff) is seeking relief on behalf of the Settlement
   Class. All the individuals on whose behalf the Class Representative is suing are “Class Members,”
   and they are also referred to in this Notice as members of the Settlement Class. If the Court
   approves the proposed Settlement, it will resolve the claims of all Class Members on the issues
   raised in this case. The Honorable Denise Hood Page, Chief United States District Judge for the
   Eastern District of Michigan, is presiding over this Lawsuit. The Lawsuit seeks relief on behalf of
   UPS customers nationwide.
   In this case, the Named Plaintiff is BleachTech LLC, and it is Class Representative for purposes
   of this Settlement.
   4. Why is there a Settlement?
   Under the proposed Settlement, the Court will not decide the merits of the case in favor of either
   the Plaintiff or UPS. By agreeing to a Settlement, Plaintiff and UPS avoid the significant costs,
   risks, and delays of litigating the Lawsuit.
   This Settlement is the product of extensive arm’s length negotiations between Class Counsel and
   UPS’s Counsel, including utilizing the services of an experienced mediator. Class Counsel
   believes that the proposed Settlement is fair, reasonable, and adequate, and in the best interest of
   the Class.

                                     WHO IS IN THE SETTLEMENT?
    5. How do I know whether I am part of the Settlement?
   The Court has preliminarily certified this case as a class action for settlement purposes only. You
   are a member of the Settlement Class if, from January 1, 2011, through December 29, 2013, you
   tendered to UPS (or you paid for a package to be tendered to UPS if the package was billed to a
   different account than the shipper) a U.S. origin package under contract with UPS with a declared
   value in excess of $300 charged pursuant to UPS’s published non-Retail rates or in excess of $200
   charged pursuant to UPS’s published Retail rates. You may have received a postcard or email from
   the Settlement Administrator or seen a notice published on the internet if you are a member of the
   Settlement Class.


                                                8
           Questions? Visit www.UPSdeclaredvaluesettlement.com or call 1-888-XXX-XXXX.
                  DO NOT CALL THE COURT as it cannot answer your questions.
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3196 Filed 08/20/21 Page 111 of 214




   If you believe you may be a member of the Settlement Class but did not receive a postcard or email
   notice, immediately contact the Settlement Administrator by mail or phone to confirm from a
   review of the applicable records whether you are Settlement Class member.
                      THE SETTLEMENT BENEFITS – WHAT YOU GET
   6. What does the Settlement provide?
   The Settlement provides monetary and non-monetary benefits to the Settlement Class.
   Under the Settlement, UPS will make a $4,850,000 payment to a Settlement Common Fund, less
   the amount that will be distributed via account credit. The Settlement Common Fund also includes
   UPS’s separate payment of 50% of settlement administration costs, including notice costs. UPS
   will pay the cash payment initially into an interest-bearing account to be established by the
   Settlement Administrator upon final approval of the Settlement. UPS will issue account credits to
   Class Members with active UPS accounts. The Settlement Administrator will distribute checks to
   Class Members who no longer have an active UPS account. The amounts paid (by check or account
   credit) to each Class Member will be made from the Net Settlement Fund on per claim point basis.
   This means that, based on data supplied from UPS’s records, Class Members will receive two
   claim points for each Covered Package shipped between July 1, 2013, and December 29, 2013.
   Class Members will receive one claim point for each Covered Package shipped between January 1,
   2011, and June 30, 2013. Class Members who do not exclude themselves from the settlement will
   not receive compensation for packages shipped prior to January 1, 2011. The Settlement
   Administrator or UPS will allocate the amount remaining in the Settlement Common Fund after
   payment of attorneys’ fees, litigation expenses, any service awards, and settlement administration
   expenses, to each Class Member based upon such Class Member’s combined claim points relative
   to the total number of claim points.
   Checks issued to Class Members for their settlement payment that remain uncashed after 90 days
   will constitute “Unused Class Funds.” Unused Class Funds will be donated to the National
   Consumer Law Center, a § 501(c)(3) non-profit public interest law firm engaged in the
   education, training, and promotion of consumer protection law, including recovery of
   overcharges of consumers by companies, as a cy pres award, or such other suitable non-profit
   organization as recommended by Class Counsel and approved by the Court.
   UPS has also agreed to an injunction requiring certain negotiated changes to the language of its
   applicable U.S. Rate and Service Guides for three years. Specifically, all future UPS published
   pricing guides and/or price lists shall include the following text in the “fee” column of its
   Declared Value for Carriage pricing tables:

                  – Value from $100.01 to $300.00         [fee in dollars]

                  – Value over $300.00, charge for each [fee in dollars]
                  $100.00 (or portion of $100.00) of the
                  total value declared (from $0.00 to total
                  value declared)




                                                9
           Questions? Visit www.UPSdeclaredvaluesettlement.com or call 1-888-XXX-XXXX.
                  DO NOT CALL THE COURT as it cannot answer your questions.
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3197 Filed 08/20/21 Page 112 of 214




   After the Settlement becomes final, and during the three-year injunctive relief period, UPS may
   notify Class Counsel of a proposed change in language or format to reflect changes in the law or
   a change in UPS’s business practices. Font or type size do not require advance notice; nor does a
   change to reflect a change in declared value pricing that does not assess a charge for the first
   increment of protection (currently $100). If Class Counsel timely objects to the proposed change
   and the Parties cannot resolve the dispute, then UPS may seek leave of Court to modify the
   language or pay for the Parties to resolve the dispute through mediation.
   Once the Settlement becomes effective, payment will be credited to Class Members’ active
   accounts or paid by check to Class Members with no active accounts.
   The above description of the Settlement is only a summary. The governing provisions are set forth
   in the Settlement Agreement, which is available at www.UPSdeclaredvaluesettlement.com.
    7. How will the Settlement be distributed?
   This Settlement provides for a non-reversionary common fund settlement, whose net proceeds
   are to be distributed by the Settlement Administrator and UPS to Class Members. Claims forms
   are not required; however, Class Members may be required reasonably to (1) attest to the number
   of Covered Packages they shipped between January 1, 2011, and June 30, 2013, or (2) verify
   their identity and payment information to the Settlement Administrator if UPS’s records are not
   sufficient to verify the same.

   Class Members with Active Accounts with UPS will receive an account credit. These account
   credits will be issued by UPS no later than 45 days after the Effective Date, as defined in the
   Settlement Agreement available on the website. If such account credits are not applied (used),
   UPS will attempt to refund the unused credits in accordance with UPS’s regular business
   practices as to unused account credits. No unapplied account credits will be retained by UPS.
   UPS shall document by amount and Class Member each account credit issued and certify under
   oath or declaration the total amount of such credits within 10 days of issuing the credits.

   For Class Members who do not have Active Accounts, the Settlement Administrator shall mail
   checks to each such Class Member for its, his, or her distribution. Distribution checks will be
   good for 90 days after the date on the check.

   8. How much will my payment be?
   You will receive a share of the Net Settlement Fund on a per claim point basis based on your
   number of Covered Packages shipped during the Class Period relative to the total such Covered
   Packages. Class Members will receive two claim points for each Covered Package shipped
   between July 1, 2013, and December 29, 2013. Class Members will receive one claim point for
   each Covered Package shipped between January 1, 2011, and June 30, 2013. The Settlement
   Administrator will divide the Net Settlement Fund by the total number of claim points earned by
   the Class to determine the value of one claim point (“Claim Point Value”). Each Class Member
   will be entitled to a share of the Net Settlement Fund equal to the number of claims points that
   Class Member is entitled to multiplied by the Claim Point Value. The amount of payment per
   Claim Point Value is unknown at this time.




                                               10
           Questions? Visit www.UPSdeclaredvaluesettlement.com or call 1-888-XXX-XXXX.
                  DO NOT CALL THE COURT as it cannot answer your questions.
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3198 Filed 08/20/21 Page 113 of 214




   9. When will I Receive my Payment?
   The Court will hold a hearing on **[Date], 2021, to decide whether to approve the Settlement. If
   the Court approves the Settlement, there might be appeals. It is always uncertain how any such
   appeal will be resolved, and resolving them can take time, perhaps more than a year. After any
   approval by the Court and assuming that any appeals are decided favorably, it may take several
   months for the Settlement Administrator to pay the ultimate distribution amounts.
   10. What rights am I giving up in the Settlement?
   If the Settlement is approved, the Court will enter a judgment. This judgment, when it becomes
   effective, will fully, finally, and forever release all claims asserted or which could have been
   asserted by Class members against UPS and its past or present employees, agents, officers,
   directors, shareholders, insurers, attorneys, advisors, consultants, representatives, parents,
   subsidiaries, affiliates, joint venturers, and divisions, and each of their predecessors, successors,
   heirs, and assigns (the “Released Parties”) based upon the facts alleged in the Complaint. These
   claims described above are referred to as the “Released Claims.” Class Members will release
   claims as to packages shipped before December 29, 2013, including before January 1, 2011, but
   not packages shipped after December 29, 2013. See Section 13 of the Settlement Agreement,
   available at www.UPSdeclaredvaluesettlement.com for details of the release.

                              THE LAWYERS REPRESENTING YOU
   11. Do I have a lawyer in the case?
   Andrew J. McGuinness of Andrew J. McGuinness, Esq., Daniel R. Karon of Karon LLC, and
   Sanford P. Dumain of Milberg Phillips Grossman LLP, represent Plaintiff and the Settlement Class
   (“Class Counsel”). You will not be charged by any lawyers. If you want to be represented by your
   own lawyer, you may hire one at your own expense.
   12. How will the lawyers be paid?
   At the Final Approval Hearing, Class Counsel will apply for an award of attorneys’ fees from the
   Settlement Common Fund, as defined in the Settlement Agreement. The application for attorneys’
   fees will not exceed 33⅓ % calculated as a percentage of the total Settlement Common Fund (i.e.,
   before deduction of any litigation expenses, settlement administration costs, or other amounts).
   Class Counsel will also seek reimbursement of litigation costs and any settlement administration
   expenses they incur from the Settlement Common Fund. These applications are subject to approval
   by the Court, which may award amounts less that the those requested.
   To date, Class Counsel have not received any payment for their services in prosecuting this case
   on behalf of the Class, nor have Class Counsel been reimbursed for their out-of-pocket expenses.
   The fees requested by Class Counsel would compensate Class Counsel for their unpaid efforts
   over seven years to achieve this Settlement for the benefit of Class Members and for their risk in
   undertaking this representation on a contingency basis.
   Class Counsel may also seek approval at the Final Approval Hearing for payment of a service
   award of up to $5,000 to BleachTech, the Named Plaintiff and Class Representative. Any approved
   attorneys’ fees, expenses, service awards, and one-half of settlement administration costs will be
   paid from the Settlement Common Fund.



                                               11
           Questions? Visit www.UPSdeclaredvaluesettlement.com or call 1-888-XXX-XXXX.
                  DO NOT CALL THE COURT as it cannot answer your questions.
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3199 Filed 08/20/21 Page 114 of 214




                     EXCLUDING YOURSELF FROM THE SETTLEMENT
   13. Can I exclude myself from the Settlement?
   Yes. If you exclude yourself (“opt out”), you will not be eligible to receive any credit or cash
   payment and will not be bound by any judgment or release of claims against UPS under the
   Settlement.
   To opt out Settlement Class members must submit a timely and valid Request for Exclusion. To
   be timely, the Requests for Exclusion must be emailed or postmarked no later than thirty (30)
   days before the Final Approval Hearing (the “opt-out deadline”). To be valid, a Request for
   Exclusion must: (a) identify the full name and address of the Putative Class Member requesting
   exclusion; (b) be dated and personally signed (original or electronic signatures accepted) by the
   Putative Class Member or responsible individual requesting exclusion, or by a person
   documented to be acting under valid power of attorney, guardianship, or other legal authority to
   sign on behalf of the Putative Class member or his estate; (c) identify the unique ID of the notice
   received or UPS account numbers under which shipments were made (or paid); and (d) contain a
   statement that reasonably indicates a desire to be excluded from the settlement.
   The following statement shall be deemed to meet the requirement of subpart (c) of the preceding
   sentence: “I want to opt out of the Settlement Class certified in the BleachTech v. UPS case.”
   Additionally, the request for exclusion must provide the unique I.D. number contained on a
   postcard or email sent by the Settlement Administrator to the potential Settlement Class member;
   the UPS account number; and the full name and address of the Settlement Class Member.
   Requests for Exclusion that do not meet these requirements will not operate to exclude a Class
   member from the Settlement. Mass or class opt-outs will not be allowed.
   Please mail requests for exclusion to:
                          UPS Declared Value Settlement Administrator
                          P O Box XXX
                          Portland, OR XXXXX-XXXX
   Please email requests for exclusion to: _________________________
   Only Class members who do not opt out may object to the Settlement.
   14. If I do not exclude myself from the Class, can I sue UPS for the same thing later?
   No. Unless you exclude yourself from the Class by submitting a timely and valid Request for
   Exclusion as detailed above, you may not bring a lawsuit or claim in any forum asserting any of
   the Released Claims against UPS.
   15. If I exclude myself, can I get money from this Settlement?
   No. But you will retain any right you may have to bring a lawsuit, to continue to pursue an existing
   lawsuit, or to be part of a different lawsuit asserting a Released Claim against UPS.

                               OBJECTING TO THE SETTLEMENT

   16. How do I tell the Court if I don’t like the Settlement?
   Class Members who do not request exclusion from the Class may object to the Settlement. Class
   Members who choose to object to the settlement must file written notices of intent to object with

                                               12
           Questions? Visit www.UPSdeclaredvaluesettlement.com or call 1-888-XXX-XXXX.
                  DO NOT CALL THE COURT as it cannot answer your questions.
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3200 Filed 08/20/21 Page 115 of 214




   the Court and serve copies of any such objection on counsel for the Parties. The written objection
   and supporting papers must: (1) clearly identify the case name and number “BleachTech v. UPS,
   Case No. 2:14-cv-12719”; (2) be filed with the Court no later than 30 Days before the Final
   Approval Hearing; (3) be postmarked and mailed to Class Counsel and Defendants’ Counsel at
   the addresses listed in this Notice no later than 30 Days before the Final Approval Hearing,
   (unless the Class Member filed an objection via the Court’s ECF system, such that copies will be
   transmitted electronically to these counsel); (4) set forth the full name, current address, and
   telephone number, and the unique I.D. number assigned by the Settlement Administrator of the
   objecting Class Member; (5) set forth a statement of the position the Class Member wishes to
   assert, including the factual and legal grounds for the position; (6) state whether the Class
   Member intends to appear and requests to be heard, in person or through counsel, at the Final
   Approval Hearing, and set forth the names and a summary of testimony of any witnesses that the
   Class Member might want to call in connection with the objection; (7) provide copies of all
   documents that the Class Member wishes to submit in support of his or her position; (8) provide
   the name(s), address(es) and phone number(s) of any attorney(s) representing the Class Member;
   (9) identify by case name, case number and court each class action settlements objected to by the
   Class Member and his or her counsel (if any) in the last three years; and (10) include the Class
   Member’s signature. If a Class Member, their counsel, or any person with whom they are
   working in bringing the objection has objected to a class action settlement on more than 3
   occasions, the Class Member shall, (i) list all cases in which such objections were filed, and by
   whom; (ii) state the outcome of the objection; (iii) state the amount of money, if any, paid in
   connection with the objection to objector, to their counsel, or to anyone else, including by whom
   such payment was made and whether it was disclosed to the court overseeing the proposed
   settlement. Only objections fulfilling these requirements will be deemed adequate.

   The addresses for filing objections with the Court and service on counsel are listed below. Written
   objections must be filed with the Court and mailed to the counsel listed below (postmarked or sent
   via fax or served via the Court’s ECF system) by no later than [Date], 2021:

          CLERK OF COURT:
                  Clerk’s Office
                  Theodore Levin U.S. Courthouse
                  231 W. Lafayette Blvd., Room 564
                  Detroit, MI 48226
          CLASS COUNSEL:
                  Andrew J. McGuinness
                  ANDREW J. MCGUINNESS, ESQ.
                  P O Box 7711
                  Ann Arbor, MI 48107
                  Fax: (734) 786-9935




                                               13
           Questions? Visit www.UPSdeclaredvaluesettlement.com or call 1-888-XXX-XXXX.
                  DO NOT CALL THE COURT as it cannot answer your questions.
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3201 Filed 08/20/21 Page 116 of 214




                 Daniel R. Karon
                 KARON LLC
                 700 W. St. Clair Ave. Ste. 200
                 Cleveland, OH 44113
                 Fax: (216) 241-8175

                 Sanford P. Dumain
                 MILBERG COLEMAN BRYSON PHILLIPS GROSSMAN, PLLC
                 100 Garden City Plaza, Suite 500
                 Garden City, NY 11530
                 Fax: (212) 868-1229

          COUNSEL FOR UPS:
                 Gregory B. Koltun
                 MORRISON & FOERSTER LLP
                 707 Wilshire Boulevard
                 Los Angeles, CA 90017-3543
                 Fax: (310) 892-5454

      UNLESS OTHERWISE ORDERED BY THE COURT, ANY MEMBER OF THE
      SETTLEMENT CLASS WHO DOES NOT OBJECT IN THE MANNER
      DESCRIBED HEREIN WILL BE DEEMED TO HAVE WAIVED ANY
      OBJECTION AND SHALL BE FOREVER FORECLOSED FROM MAKING ANY
      OBJECTION TO THE PROPOSED SETTLEMENT AND THE APPLICATION
      FOR ATTORNEYS’ FEES AND EXPENSES AND SERVICE AWARDS TO THE
      NAMED PLAINTIFF.

   17. What is the difference between objecting and requesting Exclusion?
   Objecting is simply telling the Court you do not like something about the proposed Settlement.
   Objecting does not prevent you from participating and recovering money in the Settlement. But
   you can object only if you stay in the Settlement Class. Excluding yourself is telling the Court
   that you do not want to be part of the Settlement Class. If you exclude yourself, you have no
   basis to object because the Settlement no longer affects you.

                         THE COURT’S FINAL APPROVAL HEARING

   18.      When and where will the Court decide whether to approve the Settlement?
   The Court will hold a Final Approval Hearing at **[Time, on Date], 2021, at the United States
   District Court for the Eastern District of Michigan, 231 W. Lafayette Blvd., Detroit, Michigan,
   Courtroom No. 716. The Court may schedule the Final Approval Hearing via videoconference or
   teleconference. Check the settlement website for updates.




                                               14
           Questions? Visit www.UPSdeclaredvaluesettlement.com or call 1-888-XXX-XXXX.
                  DO NOT CALL THE COURT as it cannot answer your questions.
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3202 Filed 08/20/21 Page 117 of 214




      YOU DO NOT NEED TO ATTEND THE FINAL APPROVAL HEARING.
   At the hearing, the Court will consider whether the Settlement is fair, reasonable, and adequate. If
   there are objections, the Court will consider them. After the Final Approval Hearing, the Court
   will decide whether to approve the Settlement. The Court will also rule on the motions for
   attorneys’ fees and expenses and service award to the Plaintiff. It is unknown how long the hearing
   or these decisions will take.
   19. Do I have to come to the hearing?
   No. Class Counsel will answer any questions the Court may have. You are welcome to attend at
   your own expense. If you file and mail an objection, you do not have to attend the hearing to talk
   about it. If you filed and served on counsel for the Parties your objection on time, it will be before
   the Court when the Court considers whether to approve the Settlement as fair, reasonable, and
   adequate. At your own expense, you may also have your own lawyer attend the Final Approval
   Hearing, but such attendance is not necessary.
    20. May I speak at the hearing?
   If you are a member of the Settlement Class and you have filed a timely objection, you may ask
   the Court for permission to speak during the Final Approval Hearing. To do so, you must send a
   letter or other paper called a “Notice of Intention to Appear at Approval Hearing in BleachTech v.
   UPS, Case No. 2:14-cv-12719.” Be sure to include your name, address, telephone number, and
   signature. Your Notice of Intention to Appear must be served on the attorneys listed in Paragraph
   16, above, postmarked no later than **[Date] 2021, and must also be filed with the Clerk of the
   Court no later than **[Date], 2021.
   The Final Approval Hearing may be delayed by the Court without further notice to the Class. If
   you wish to attend the hearing, you should confirm the date and time on the settlement website or
   check with Class Counsel.

                                        IF YOU DO NOTHING

    21. What happens if I do nothing at all?
   If you do nothing and you are a Class member, your claims against UPS will be released if the
   Settlement is approved.

                                 GETTING MORE INFORMATION
    22. How do I get more information?
   This Notice summarizes the proposed Settlement. Full details of the Settlement are set forth in the
   Settlement Agreement. You may read or download a copy of the Settlement Agreement at the
   Settlement website at the URL provided in this Notice, by calling the listed toll-free number, or by
   making a written request and mailing it to the Settlement Administrator. Copies of the Settlement
   Agreement, as well as the motion seeking preliminary approval of the Settlement and the
   Preliminary Approval Order, may be viewed at www.UPSdeclaredvaluesettlement.com. Do not
   call UPS or the Court with questions about the settlement.




                                               15
           Questions? Visit www.UPSdeclaredvaluesettlement.com or call 1-888-XXX-XXXX.
                  DO NOT CALL THE COURT as it cannot answer your questions.
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3203 Filed 08/20/21 Page 118 of 214




   DATED:      [Date], 2021                             By Order of the Court
                                                        Hon. Denise P. Hood
                                                        United State District Judge




                                             16
         Questions? Visit www.UPSdeclaredvaluesettlement.com or call 1-888-XXX-XXXX.
                DO NOT CALL THE COURT as it cannot answer your questions.
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3204 Filed 08/20/21 Page 119 of 214




                      EXHIBIT C
:14-cv-12719-DPH-RSW        ECFAdministrator
   UPS Declared Value Settlement No. 144, PageID.3205 Filed 08/20/21  Page 120
                                                                  PRESORTED
                                                                                                               FIRST-CLASS
   PO Box _______                                                                                                  MAIL
   [City], [State] [Zip]                                                                                       US POSTAGE
                                                                                                                   PAID
                                                                                                                 CITY, ST
                                                                                                               PERMIT #000


   Important Notice About a Class Action Settlement

                                                <<BARCODE>>

                                                <<First1>> <<Last1>>
                                                <<CO>>
                                                <<Addr2>>
                                                <<Addr1>>
                                                <<CITY, ST, ZIP>>
                                                <<COUNTRY>>




            www.UPSdeclaredvaluesettlement.comttlement.comco1-888-XXX-XXXX

   Legal Notice                                                                                                    Legal Notice
            If, from January 1, 2011, through December 29, 2013, you shipped directly with UPS a
            U.S. origin package with a declared value in excess of $300 pursuant to UPS’s published
               non-Retail rates or in excess of $200 pursuant to UPS’s published Retail rates, you
                         might be eligible for a payment from a class action settlement.
   A Settlement has been reached in a class action lawsuit         charged pursuant to UPS’s published Retail rates. Excluded
   involving UPS’s charges for its declared value service,         from the class are customers who shipped packages through
   which covers liability for loss or damage over $100 for         The UPS Store franchises or other Third-Party Retailers as
   parcels shipped pursuant to UPS’s published shipping rates.     more fully described in the Settlement Agreement and full
   UPS’s shipping contract allows shippers to increase UPS’s       Notice available at the website below.
   liability limit by declaring a higher value and paying an
                                                                   What Are the Settlement Terms? UPS has agreed to pay
   additional charge “for each $100.00 (or portion of $100.00)
                                                                   $4,850,000 into a Settlement Common Fund and to pay one-
   of the total value declared.” Plaintiff alleges that from
                                                                   half of the settlement administration expenses, including
   January 1, 2011, through December 29, 2013, UPS breached
                                                                   notice costs. The Settlement Common Fund will be used to
   its shipping contract with Plaintiff and Class Members by
                                                                   pay costs, expenses, any service award to the Class
   applying the incremental charge to the total value that
                                                                   Representative, and attorneys’ fees. UPS has also agreed to
   shippers declared instead of only to that portion of declared
                                                                   language changes to its Rate and Service Guides.
   value over $100. UPS denies all allegations of wrongdoing.
   The Court has not determined whether the allegations are        How Can I Get a Payment? Payments owed to Class
   correct.                                                        Members with an active UPS account will receive an account
                                                                   credit. If a Class Member no longer has an active UPS
   Who’s Included? The Class includes all persons or entities      account, the payment will be paid by check. Class Members
   who, from January 1, 2011, through December 29, 2013 (the       do not need to file a claim.
   “Class Period”), tendered to UPS (or paying party if the
   package was billed to a different account than the shipper)     Your Rights May Be Affected. If you do not want to be
   one or more U.S. origin packages under contract with UPS        bound by the Settlement, you must exclude yourself by [Date,
   with a declared value in excess of $300 charged pursuant to     2021]. If you do not exclude yourself, you will release claims
   UPS’s published non-Retail rates or in excess of $200           you may have against UPS as more fully described in the
:14-cv-12719-DPH-RSW ECF No. 144, PageID.3206 Filed 08/20/21 Page 121



  Settlement Agreement and full Notice available at the website consider whether to approve the Settlement and request for
  listed below.                                                  attorneys’ fees of up to one-third of the total Settlement
  If you stay in the Class you may object to the Settlement by Common Fund, plus expenses, and a Class Representative
  [Date, 2021]. The full Notice explains how to exclude service award of up to $5,000. You may appear at the hearing,
                                                                 either yourself or through an attorney hired by you, but you
  yourself from the Class or object to the Settlement. The Court
  will hold a hearing on [Date, 2021] (subject to change) to don’t have to. For more information, call 1-888-xxx-xxxx or
                                                                 visit www.UPSdeclaredvaluesettlement.com.
-cv-12719-DPH-RSW           ECFAdministrator
    UPS Declared Value Settlement No. 144, PageID.3207 Filed 08/20/21 Page 1
   PO Box _______
   [City], [State] [Zip]


    Important Notice About a Class Action Settlement


   If, from January 1, 2011, through
    December 29, 2013, you shipped                <<MAIL ID>>
     directly with UPS a U.S. origin
                                                  <<NAME LINE 1>>
   package with a declared value in               <<NAME LINE 2>>
   excess of $300 pursuant to UPS’s               <<ADDRESS LINE 1>>
    published non-Retail rates or in              <<ADDRESS LINE 2>>
   excess of $200 pursuant to UPS’s               <<CITY, STATE ZIP>>
                                                  <<COUNTRY>>
   published Retail rates, you might
    be eligible for a payment from a
          class action settlement.
-cv-12719-DPH-RSW              ECF
    A Settlement has been reached in a No.
                                       class 144,
                                             action PageID.3208              Filedadministration
                                                    pay one-half of the settlement  08/20/21          Page 1
                                                                                                 expenses,
     lawsuit involving UPS’s charges for its declared value    including notice costs. The Settlement Common Fund
     service, which covers liability for loss or damage        will be used to pay costs, expenses, any service award
     over $100 for parcels shipped pursuant to UPS’s           to the Class Representative, and attorneys’ fees. UPS
     published shipping rates. UPS’s shipping contract         has also agreed to language changes to its Rate and
     allows shippers to increase UPS’s liability limit by      Service Guides.
     declaring a higher value and paying an additional
     charge “for each $100.00 (or portion of $100.00) of       How Can I Get a Payment? Payments owed to Class
     the total value declared.” Plaintiff alleges that from    Members with an active UPS account will receive an
     January 1, 2011, through December 29, 2013, UPS           account credit. If a Class Member no longer has an
     breached its shipping contract with Plaintiff and Class   active UPS account, the payment will be paid by check.
     Members by applying the incremental charge to the         Class Members do not need to file a claim.
     total value that shippers declared instead of only to
     that portion of declared value over $100. UPS denies      Your Rights May Be Affected. If you do not want to
     all allegations of wrongdoing. The Court has not          be bound by the Settlement, you must exclude yourself
     determined whether the allegations are correct.           by [Date, 2021]. If you do not exclude yourself, you
     Who’s Included? The Class includes all persons            will release claims you may have against UPS as more
     or entities who, from January 1, 2011, through            fully described in the Settlement Agreement and full
     December 29, 2013 (the “Class Period”), tendered          Notice available at the website listed below.
     to UPS (or paying party if the package was billed to      If you stay in the Class you may object to the Settlement
     a different account than the shipper) one or more
     U.S. origin packages under contract with UPS with a       by [Date, 2021]. The full Notice explains how to exclude
     declared value in excess of $300 charged pursuant to      yourself from the Class or object to the Settlement. The
     UPS’s published non-Retail rates or in excess of $200     Court will hold a hearing on [Date, 2021] (subject to
     charged pursuant to UPS’s published Retail rates.         change) to consider whether to approve the Settlement
     Excluded from the class are customers who shipped         and request for attorneys’ fees of up to one-third of the
     packages through The UPS Store franchises or other        total Settlement Common Fund, plus expenses, and a
     Third-Party Retailers as more fully described in the      Class Representative service award of up to $5,000.
     Settlement Agreement and full Notice available at the     You may appear at the hearing, either yourself or
     website below.                                            through an attorney hired by you, but you don’t have
     What Are the Settlement Terms? UPS has agreed to          to. For more information, call 1-888-xxx-xxxx or visit
     pay $4,850,000 into a Settlement Common Fund and to       www.UPSdeclaredvaluesettlement.com.
                    www.UPSdeclaredvaluesettlement.com • 1-888-XXX-XXXX
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3209 Filed 08/20/21 Page 124 of 214




                     EXHIBIT D
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3210 Filed 08/20/21 Page 125 of 214


                                   BleachTech v. UPS

                                 Banner Advertisement

                                300x250 Online Display Banner


      Frame 1 (Visible 6.5 seconds):                                  Frame 2 (Visible 4.5 seconds):




                                       Frame 3 (Visible 4 seconds):
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3211 Filed 08/20/21 Page 126 of 214


                             BleachTech v. UPS

                           728x90 Online Display Banner


                             Frame 1 (Visible 6.5 seconds):




                             Frame 2 (Visible 4.5 seconds):




                              Frame 3 (Visible 4 seconds):
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3212 Filed 08/20/21 Page 127 of 214




                      EXHIBIT E
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3213 Filed 08/20/21 Page 128 of 214




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                    Southern Division

       BLEACHTECH LLC, individually and
       on behalf of all others similarly             Case No. 14-12719 DPH-RSW
       situated,
                                                     Honorable Denise Page Hood
                    Plaintiff

       v.

       UNITED PARCEL SERVICE, INC., an
       Ohio Corporation,

                    Defendant.


                 [PROPOSED] ORDER GRANTING PRELIMINARY
            APPROVAL OF CONDITIONAL CLASS ACTION SETTLEMENT
                       AND DIRECTING CLASS NOTICE

             WHEREAS, Plaintiff, BleachTech LLC, and Defendant, United Parcel

   Service, Inc., an Ohio Corporation (the “Parties”) have entered into an Amended

   Class Action Settlement Agreement (“Settlement Agreement”) subject to the

   Court’s final approval;

             WHEREAS, Plaintiff has moved pursuant to Rule 23(e), without

   Defendant’s opposition, for preliminary approval of the settlement on a classwide

   basis under Federal Rules of Civil Procedure 23(b)(2) and 23(b)(3), conditioned

   upon the Court’s final approval;

             WHEREAS, it appears to the Court that the settlement described in the



   .
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3214 Filed 08/20/21 Page 129 of 214




   Settlement Agreement was the result of extensive arms’-length settlement

   negotiations between the Parties with a neutral mediator;

         WHEREAS, Plaintiff asks the Court to conditionally certify the Class as

   defined below for settlement purposes, appoint it as class representative, and

   appoint class counsel; and

         WHEREAS, Plaintiff asks this Court to appoint Epiq Class Action & Claims

   Solutions, Inc. as Settlement Administrator to authorize class notice as detailed in

   the moving papers, set a Final Approval Hearing date, and authorize the Parties

   and Epiq Class Action & Claims Solutions, Inc. to take steps to implement the

   settlement subject to final approval and certification of a settlement class;

         NOW THEREFORE, the Court hereby orders as follows:

         1.     Plaintiff’s motion for preliminary approval is granted. The Court

   finds, based on the parties’ submissions, that the Court will likely be able to:

   (i) approve the proposal under Rule 23(e)(2); and (ii) certify the Class for purposes

   of judgment on the proposal.

         2.     The Court hereby directs the Parties and the Settlement Administrator

   to notify the Class of the proposed settlement pursuant to the notice plan set forth

   in the Settlement Agreement, as highlighted below.

         3.     Final Approval Hearing. The Final Approval Hearing will be held

   before this Court, [Zoom hearing information to be obtained from Clerk, or] in



                                              2
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3215 Filed 08/20/21 Page 130 of 214




   Courtroom ___, at the United States District Court of the Eastern District of

   Michigan, 231 W. Lafayette Blvd., Detroit, Michigan at __:__ _.m. on

   _________, 2021, or such other place, time, and date set by the Court.

         4.     Unless otherwise provided herein, the terms defined in the Settlement

   Agreement shall have the same meanings in this Order.

         5.     Class. For settlement purposes only and contingent upon Final

   Approval by this Court, the Court provisionally certifies the following class:

         Except as excluded below, all persons or entities who, from January 1,
         2011, through December 29, 2013 (the “Class Period”), tendered to
         UPS (or paying party if the package was billed to a different account
         than the shipper) one or more U.S. origin packages under contract
         with UPS with a declared value in excess of $300 charged pursuant to
         UPS’s published non-Retail rates or in excess of $200 charged
         pursuant to UPS’s published Retail rates.

   Specifically excluded from the scope of the Class are any packages with a

   declaration of value that was later voided, any packages shipped under an

   account of a The UPS Store location, and any packages shipped through any

   other Third-Party Retailer (as defined by the July 8, 2013, UPS Tariff/Terms

   and Conditions of Service—United States, attached as Exhibit A to

   Plaintiff’s Amended Complaint) to the extent the claim is asserted by a

   customer of such Third-Party Retailer, which packages will not be deemed

   Covered Packages. Also excluded is any entity in which Defendant has or

   had a controlling interest or that has a controlling interest in Defendant and



                                             3
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3216 Filed 08/20/21 Page 131 of 214




   all The UPS Store locations, and all other authorized UPS shipping agents

   and partners, including authorized outlets, to the extent packages were not

   shipped pursuant to a contract with UPS during the Class Period to purchase

   declared value coverage at the rates set forth in the pricing tables published

   in the applicable UPS Service Guide. Also excluded are UPS’s legal

   representatives, assigns, and successors; the Court and any member of its

   staff; and any Putative Class Member who timely submitted a valid Request

   for Exclusion or was found by the Court to have adequately opted out of the

   Class.

            6.   Appointments. The Court appoints BleachTech LLC provisionally as

   Class Representative. The Court appoints Andrew J. McGuinness, Daniel R.

   Karon, and Sanford P. Dumain as interim Class Counsel pursuant to Rule 23(g)(3).

            7.   Notice. The Court approves Epiq Class Action & Claims Solutions,

   Inc. to serve as Settlement Administrator. Under Class Counsel’s direction and in

   accordance with the Court’s order, the Settlement Administrator will provide

   Notice as provided in the Settlement Agreement, respond to inquiries from

   potential Class Members, and receive Requests for Exclusion. Defendant will pay

   for fifty percent of the Settlement Administrator’s reasonable services and

   expenses in connection with administering the settlement. The remaining fifty

   percent shall be paid from the Settlement Common Fund, subject to review by



                                             4
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3217 Filed 08/20/21 Page 132 of 214




   Class Counsel.

         8.    The Settlement Administrator shall disseminate Notice to the potential

   Class Members by the following means:

               a.    For all Class Members for whom Defendant has supplied an

                     email address, the Settlement Administrator shall send via

                     email a Short Form Notice by [30 days after this order’s entry]

                     (the “Notice Date”).

               b.    The email Short Form Notice shall direct Class Members to the

                     Settlement Website, www.UPSdeclaredvaluesettlement.com

                     where the full Long Form Notice, including opt out instructions

                     and electronic Request for Exclusion Form, is available.

               c.    For Class Members without an email address on file with

                     Defendant or whose Short Form Notice sent via email is

                     returned as undeliverable, the Settlement Administrator will

                     send via United States Mail, First Class postage prepaid, a copy

                     of the Postcard Notice by the Notice Date.

               d.    The Postcard Notice shall direct Class Members to the

                     Settlement Website where the full Long Form Notice, including

                     opt out instructions and electronic Request for Exclusion Form,

                     is available.



                                            5
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3218 Filed 08/20/21 Page 133 of 214




              e.    The Postcard Notice shall be sent to the last addresses provided

                    to the Settlement Administrator by UPS.

              f.    For Class Members whose Postcard Notices are returned as

                    undeliverable, the Settlement Administrator shall use

                    commercially reasonable efforts to locate forwarding or

                    updated addresses and resend the Postcard Notice to such

                    updated addresses.

              g.    No later than the Notice Date, the Settlement Administrator

                    shall implement an Internet publication notice program through

                    the Google Display Network for 30 days duration targeting at

                    least 14 million impressions. The Publication Notice shall use

                    banner advertisements substantially in the form of Exhibit D to

                    the Settlement Agreement.

              h.    Defendant is responsible for notifying the appropriate federal

                    and state officials of this Settlement Agreement as required by

                    the Class Action Fairness Act of 2005, 28 U.S.C. § 1715.

              i.    No fewer than 15 days before the Final Approval Hearing, the

                    Settlement Administrator shall provide the following

                    information to counsel for the Parties:

                          i. The number of email Short Form Notices sent to
                             Putative Class Members;

                                          6
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3219 Filed 08/20/21 Page 134 of 214




                             ii. The number of Postcard Notices sent to Putative Class
                                 Members;

                             iii. The approximate number of visits to the Settlement
                                  Website from the date of this Order’s entry;

                             iv. Any information about objections to the settlement
                                 that the Settlement Administrator has not previously
                                 forwarded;
                             v. Any other tracking information reasonably requested
                                by either Party’s counsel; and
                             vi. A report stating the number of Putative Class
                                 Members who have submitted timely and valid
                                 Requests for Exclusion, including a listing of the
                                 names and addresses of such Opt Outs, and reporting
                                 the number of claim points allocated to the Putative
                                 Class Members who have submitted timely and valid
                                 Requests for Exclusion divided by the total claim
                                 points available to the Settlement Class, as calculated
                                 by the Settlement Administrator (the “Exclusion
                                 Percentage”).
                j.    Class Counsel shall file the list of Opt-Outs not less than seven

                      (7) days before the Final Approval Hearing. Class Counsel’s

                      submission shall differentiate between valid Opt-Outs and

                      invalid Opt-Outs as determined by the Settlement

                      Administrator.

         9.     The Court finds that the dissemination of Notice in the manner

   described above constitutes reasonable notice and the best notice practicable under

   the circumstances, including individual notice to all members who can be

   identified through reasonable effort, and is consistent with Federal Rule of Civil


                                             7
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3220 Filed 08/20/21 Page 135 of 214




   Procedure 23 and the Due Process Clause of the United States Constitution.

         10.    Opting Out. Putative Class Members who wish to exclude themselves

   from the Class, the Settlement, its benefits, and the release of claims pursuant to

   the Settlement must submit a Request for Exclusion. To be effective, the Request

   for Exclusion must be valid and timely.

         11.    To be valid, a Request for Exclusion must:

                a.    identify the full name and address of the Putative Class
                      Member requesting exclusion;

                b.    be dated and personally signed (original or electronic signatures
                      accepted) by the Putative Class Member, responsible individual
                      requesting exclusion, or person documented to be acting under
                      valid power of attorney, guardianship, or other legal authority
                      to sign on behalf of the Putative Class member or his or her
                      estate;

                c.    contain a statement that reasonably indicates a desire to be
                      excluded from the settlement. The following statement meets
                      this requirement: “I want to opt out of the Settlement Class
                      certified in the Bleachtech v. UPS case”; and
                d.    provide the unique I.D. number contained in the Settlement
                      Administrator’s email or postcard sent or the Putative Class
                      Member’s UPS account number(s).
         12.    To be timely, the Requests for Exclusion must be emailed or

   postmarked no later than 30 days before the Final Approval Hearing (the “opt-out

   deadline”). If the opt-out deadline falls on a Sunday or federal holiday, the

   deadline is the next day that is not a Sunday or federal holiday.

         13.    Requests for Exclusion that do not meet these requirements will not



                                             8
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3221 Filed 08/20/21 Page 136 of 214




   exclude a Putative Class Member from the Settlement. Mass or class opt-outs are

   not allowed.

         14.      The Short Form, Postcard, and Long Form Notices shall state the opt-

   out deadline. Request for Exclusion Forms shall be available for download from

   the Settlement Website and available by the Settlement Administrator through First

   Class Mail. A Class Member who submits a valid and timely Request for

   Exclusion is not eligible to receive any Settlement Benefit.

         15.      The Settlement Administrator shall log all Requests for Exclusion and

   shall forward the log to counsel for the Parties by 15 business days after the opt-out

   deadline.

         16.      By seven business days after the opt-out deadline, counsel for the

   Parties shall forward to the Settlement Administrator any Requests for Exclusion

   they have received.

         17.      Objections. Class Members who do not request exclusion from the

   Class may object to the Settlement. Class Members who object must file with the

   Court written notices of their intent to object and must serve copies of their

   objection on counsel for the Parties as set forth below.

         18.      Any Class Member who submits a valid objection may appear at the

   Final Approval Hearing in person, by video or audio feed if the Court orders, or by

   counsel and may be heard to the extent permitted under applicable law and allowed



                                              9
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3222 Filed 08/20/21 Page 137 of 214




   by the Court concerning the fairness, reasonableness, and adequacy of the

   settlement and Class Counsel’s application for Service Award, attorneys’ fees, and

   reimbursement of costs and expenses.

         19.    Class Members must individually exercise their right to object to the

   settlement and, except in the case of a deceased or incapacitated Class Member or

   where a Class Member is represented by counsel, not by another Person acting or

   purporting to act in a representative capacity.

         20.    To be considered valid, an objection must:

                a.     identify the case name and number “BleachTech v. UPS, Case
                       No. 2:14-cv-12719”;

                b.     be filed with the Court no fewer than 30 days before the Final
                       Approval Hearing;
                c.     be postmarked and mailed to counsel for the Parties at the
                       addresses listed in the Long Form Notice no fewer than 30 days
                       before the Final Approval Hearing (unless the Class Member
                       filed an objection via the Court’s ECF system such that copies
                       are transmitted electronically to counsel for the Parties);
                d.     set forth the full name, current address, telephone number, and
                       unique I.D. number of the objecting Class Member assigned by
                       the Settlement Administrator;
                e.     set forth a statement of the position the Class Member wishes to
                       assert, including the factual and legal grounds for the position;

                f.     state whether the Class Member intends to appear and requests
                       to be heard in person or through counsel at the Final Approval
                       Hearing and state the names of any witnesses the Class Member
                       might call in connection with the Objection and summarize
                       these witnesses’ testimony;



                                             10
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3223 Filed 08/20/21 Page 138 of 214




               g.     provide copies to counsel for the Parties of all documents the
                      Class Member wishes to submit in support of their position;

               h.     provide the names, addresses, and phone numbers of any
                      attorneys representing the Class Member;

               i.     identify by case name, case number, and court all class action
                      settlements objected to by the Class Member and their counsel
                      in the last three years; and
               j.     include the Class Member’s signature.

         17.   If a Class Member, their counsel, or any person with whom they are

   working in bringing the objection has objected to a class action settlement on more

   than three occasions, the Class Member shall:

               a.     list all cases in which such objections were filed, including by
                      whom;

               b.     state the outcome of the objection;

               c.     state the amount of money, if any, paid in connection with the
                      objection to the objector, their counsel, or anyone else, and state
                      by whom such payment was made and whether it was disclosed
                      to the court overseeing the proposed settlement.

         18.   Only objections fulfilling the foregoing requirements will be deemed

   adequate.

         19.   Any Class Member who does not file a timely and adequate notice of

   intent to object in accordance with the foregoing requirements waives the right to

   object or to be heard at the Final Approval Hearing and shall be forever barred

   from making any objection to the settlement.

         20.   To the extent any Class Member objects to the settlement and their


                                            11
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3224 Filed 08/20/21 Page 139 of 214




   objection is overruled in whole or in part, the Class Member will be forever bound

   by the Judgment of the Court.

         21.     Counsel for the Parties may seek expedited leave from the Court to

   depose any objector before the scheduled Final Approval Hearing if an objector

   does not agree to an expedited deposition. Counsel for the Parties may also request

   expedited production before the deposition of any nonprivileged materials relevant

   to the objection and proportionate to the needs of this case.

         21.     Final Approval. Class Counsel shall submit a motion for final

   approval of the settlement by the Court, as well as a motion for attorneys’ fees,

   expenses, and Service Award and any supporting memoranda, declarations, or

   other statements and materials, no later forty-five (45) days before the Final

   Approval Hearing. The Parties may submit supplemental memoranda in support of

   the motions for final settlement approval and attorneys’ fees, expenses, and Service

   Awards no fewer than seven (7) days before the Final Approval Hearing.

         22.     The Notice to the Class shall contain a date, time, and location of the

   Final Approval Hearing, subject to later change by the Court. A Final Approval

   Hearing will occur seventy-five (75) days from the date the Court enters its order

   granting preliminary approval of the Settlement Agreement but not less than 100

   days after Class Counsel files the Motion for Preliminary Approval of the

   settlement.



                                             12
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3225 Filed 08/20/21 Page 140 of 214




            23.   At the Final Approval Hearing the Court will consider:

                  a.    the fairness, reasonableness, and adequacy of the settlement and
                        whether to approve it;

                  b.    whether to grant the Injunctive Relief set forth in the Settlement
                        Agreement;

                  c.    whether to retain jurisdiction to enforce the Settlement and to
                        dismiss the action with prejudice; and

                  d.    whether to grant Class Counsel’s application for attorneys’ fees,
                        expenses, and Service Awards for the Class Representative.

            24.   In the event the Settlement Agreement is terminated in accordance

   with its provisions, the settlement shall be null and void, except insofar as

   expressly provided in the Settlement Agreement, and without prejudice to the

   status quo ante rights of the Parties.

            25.   Summary of Dates. The following chart contains a summary of Dates

   and Deadlines:

       Event                                         Date
       Defendant causes to be provided to the        10 days after the date of this Order.
       Settlement Administrator an Excel
       spreadsheet of the names and last
       known email addresses and mailing
       addresses of Putative Class Members
       (“Class Member List”) 1



   1
    The Settlement Administrator shall maintain the confidentiality of the Class
   Member List, Class Member account data, or other Class Member information and
   shall use the information contained in the Class Member List and other Class
   Member information solely for purposes of implementing this Settlement or as
   directed by the Court.


                                                13
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3226 Filed 08/20/21 Page 141 of 214




    Event                                        Date
    Deadline for Defendants to fund              15 Days after the date of this Order.
    $700,000 of the Settlement Common
    Fund.
    Deadline to disseminate Notice to the        30 days after the date of this Order.
    Class (“Notice Date”)
    Plaintiff to File Motion for Final           At least 45 days before the Final
    Approval and Fee and Cost Application        Approval Hearing.
    Last day for objections to settlement or     30 days before the Final Approval
    opposition to Motion for Final               Hearing
    Approval and/or Application for Fees,
    Costs, and Service Award
    Last day for potential Class Members to      30 days before the Final Approval
    file Requests for Exclusion                  Hearing.
    Counsel for the Parties to forward to the    Seven business days after the Opt-Out
    Settlement Administrator copies of any       deadline.
    Requests for Exclusion received by
    them
    Settlement Administrator to log each         15 business days after the Opt-Out
    Request for Exclusion received and           deadline.
    forward copies of the log and all
    Requests for Exclusion counsel for the
    Parties.
    Settlement Administrator to provide          15 Days before the Final Approval
    counsel for the Parties: (1) number of       Hearing.
    email Short Form Notices it sent to
    Putative Class Members; (2) number of
    Postcard Notices it sent to Putative
    Class Members; (3) approximate
    number of visits to the Settlement
    Website from the date of this Order’s
    entry; (4) any information about
    objections to the settlement that it has
    not previously forwarded; (5) any other
    tracking information reasonably
    requested by either Party’s counsel; (6)
    a report stating the number of Putative
    Class Members who have submitted
    timely and valid Requests for


                                            14
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3227 Filed 08/20/21 Page 142 of 214




    Event                                       Date
    Exclusion, including a listing of the
    names and addresses of such Opt-Outs,
    and reporting the number of claim
    points allocated to the Putative Class
    Members who have submitted timely
    and valid Requests for Exclusion
    divided by the total claim points
    available to the Settlement Class, as
    calculated by the Settlement
    Administrator (the “Exclusion
    Percentage”).
    Last day for the Parties to file            Seven Days before the Final Approval
    supplemental papers in support of           Hearing.
    Motion for Final Approval and/or Fee
    Cost and Service Award Applications
    Deadline for Class Counsel to file          Seven Days before the Final Approval
    report regarding Requests for Exclusion     Hearing.
    Final Approval Hearing                      [Date] (75 days from the date of this
                                                Order but not less than 100 days
                                                following the filing of Plaintiff’s
                                                Preliminary Approval Motion).
    Defendant to cause the amount               10 Days of the Effective Date,
    approved by the Court for attorneys’        “Effective Date” defined as the later of:
    fees and expenses and the Service           (i) 37 Days after the entry of the
    Award to be paid into the Qualified         judgment or entry of the Court’s order
    Settlement Fund.                            on attorneys’ fees and costs, whichever
                                                occurs later, where the time for appeal
                                                has expired and no appeal has been
                                                filed; or
                                                (ii) if any appeal, petition for rehearing,
                                                motion to reconsider, or other review of
                                                the judgment has been filed or sought,
                                                37 Days after the judgment is affirmed
                                                without substantial or material change
                                                or the appeal is dismissed or otherwise
                                                disposed of (unless any substantial or
                                                material change is accepted by the
                                                Parties), and no other appeal, petition
                                                for rehearing, or other review is

                                           15
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3228 Filed 08/20/21 Page 143 of 214




    Event                                      Date
                                               pending, and the time for further
                                               appeals, petitions, requests for
                                               rehearing, or other review has expired;
                                               or
                                               (iii) if any appeal, petition for
                                               rehearing, motion to reconsider, or
                                               other review of the Court’s order on
                                               attorneys’ fees and costs has been filed
                                               or sought, 37 Days after the Court’s
                                               order on attorneys’ fees and costs is
                                               resolved, or the appeal is resolved,
                                               dismissed or otherwise disposed of and
                                               no other appeal, petition for rehearing
                                               or other review is pending, and the time
                                               for further appeals, petitions, requests
                                               for rehearing or other review has
                                               expired.
    Settlement Administrator to divide the     10 Days of the Effective Date.
    Net Settlement Fund by the total
    number of claim points calculated under
    Sections 3.2.1 and 3.2.2 of the
    Settlement Agreement to determine the
    value of one claim point (“Claim Point
    Value”).
    Settlement Administrator to withdraw    20 Days of the Effective Date.
    50 percent of its Notice and
    Administration Expenses from the
    Settlement Common Fund.
    Deadline for Settlement Administrator   20 Days of the Effective Date.
    to pay Class Counsel Court-approved
    fees, expenses, and Service Award out
    of the Settlement Common Fund.
    Defendant to cause the estimated        30 days of the Effective Date.
    remainder of the Cash Payment to be
    paid into the Qualified Settlement
    Fund—$4,850,000 less amounts
    previously paid to the Qualified
    Settlement Fund and less estimated
    Total Account Credits.

                                          16
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3229 Filed 08/20/21 Page 144 of 214




    Event                                        Date
    Deadline for Defendant to issue account      45 Days after the Effective Date.
    credits.
    Deadline for Defendant to document by        10 days after Defendant issues Class
    amount and Class Member each                 Members’ credits.
    account credit issued and certify under
    oath or declaration subject to penalty of
    perjury the total amount of such credits.
    Deadline for Settlement Administrator    60 Days after the Effective Date or
    to mail checks.                          receipt of the mailing addresses from
                                             Defendant, whichever comes later.
    Class Counsel to take steps necessary to Within 60 Days after the Effective
    destroy or erase all documents and data Date.
    provided by Defendant.
    Donation of Unused Class Funds (i.e.,    90 days after checks are mailed.
    uncashed checks) to the National
    Consumer Law Center, a § 501(c)(3)
    non-profit public interest law firm
    engaged in the education, training, and
    promotion of consumer protection law,
    as cy pres award, or such other suitable
    non-profit organization as
    recommended by Class Counsel and
    approved by the Court.
    Injunction expires                       [Date] (Three years after signing of the
                                             Settlement Agreement)

   IT IS SO ORDERED.

   DATED: __________________, 2021                _________________________
                                                  Hon. Denise Page Hood
                                                  United States District Judge




                                            17
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3230 Filed 08/20/21 Page 145 of 214




                      EXHIBIT 2
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3231 Filed 08/20/21 Page 146 of 214




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                      Southern Division

    BLEACHTECH LLC, individually and on            Case No. 14-12719 DPH-RSW
    behalf of all others similarly situated,

           Plaintiff,
                                                   Honorable Denise Page Hood
                         v.

    UNITED PARCEL SERVICE, INC.,

           Defendant.


                   DECLARATION OF ANDREW J. McGUINNESS IN
                 SUPPORT OF PLAINTIFF’S UNOPPOSED MOTION FOR
              PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT

         I, Andrew J. McGuinness, hereby declare:

         1.       I am an attorney in good standing admitted to practice in Michigan

   and in United States District Court for the Eastern District of Michigan. I am lead

   counsel of record in the above-captioned action. I have practiced law since 1988,

   and have been litigating class actions since approximately 1989.

         2.       I make this declaration in support of Plaintiff’s Unopposed Motion for

   Preliminary Approval of Class Action Settlement (the “Motion”).

   Class Counsel Background and Experience

         3.       Over the 30-plus years I have been litigating class actions, I have

   developed extensive class action experience in the areas of consumer, financial

   services, antitrust, products, and securities class actions. I have represented both

   defendants and plaintiffs in class actions over the years. I was lead counsel for

                                               1
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3232 Filed 08/20/21 Page 147 of 214




   Ford Motor Company in the then-largest automobile recall multi-district litigation,

   In re. Speed Control Deactivation Switch, MDL 1718 (E.D. Mich.) (Friedman, J.).

   Other class action clients have included Best Buy, T-Mobile, Federal Mogul,

   Honeywell, Aventis Pharmaceuticals, and Abbott Laboratories, and numerous

   plaintiffs.

          4.     I served as head of the class action defense practice at the Dykema

   Gossett PLLC firm for approximately 5 years. During and after my time as an

   equity partner at that firm, I have served as class counsel in consumer actions

   against Apple Computer, UPS, Lumber Liquidators, GAF, Trott Law PC, and

   others.

          5.     For the past 13 years I have served as a Planning Committee Member

   for the ABA Annual National Institute on Class Actions, where co-teach a course I

   developed called “Class Actions 101.” I have moderated numerous panel

   discussions on class actions at the Institute, including panels on class action trials,

   class action experts, ethics in class actions, “issue” classes, predominance,

   proposed changes to Rule 23, arbitrability, circuit splits, and other topics. I am also

   the co-founder and planning committee member of the ABA’s Annual Regional

   Class Action Program in San Francisco.

          6.     I regularly publish on class action matters. I am the author of the

   chapter on Class Certification and editor of the chapter on Cass Action Experts in

   the ABA’s Antitrust Class Action Handbook. I am an author of the ABA Section
                                              2
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3233 Filed 08/20/21 Page 148 of 214




   of Litigation “Class Action Strategy” book, where I co-authored the chapters on

   Class Action Strategy and Trial Plans, and helped edit the Settlements chapter.

         7.     I am personally familiar with the professional backgrounds,

   experience, and expertise of my co-counsel, Daniel R. Karon and Sanford P.

   Dumain. Mr. Karon’s practice at Karon LLC in Cleveland, Ohio, focus on class

   actions, representing primarily plaintiffs in consumer and antitrust cases. He has

   been Chair of the Planning Committee of the ABA National Institute on Class

   Actions for the past 13 years, and moderated numerous panels on a variety of class

   action topics. For most of that time he has co-taught Class Actions 101 at the

   Institute. He regularly publishes in a variety of journals on class actions, and

   teaches a class on Consumer Class Actions at the University of Michigan Law

   School. He also taught a class on complex litigation at Columbia School of Law,

   and has lectured on class actions at Notre Dame Law School, Vanderbilt Law

   School, University of Georgia Law School, and Ohio State University Law School.

         8.     Mr. Dumain practices class actions and complex litigation at Milberg

   Coleman Bryson Phillips Grossman PLLP, in Garden City, New York, where he is

   of counsel. Over his decades at Milberg and its predecessor firms, which have been

   among the nation’s leading class action firms for many years, he has represented

   numerous consumers and investors in consumer, antitrust, and securities class

   actions. He is also Chair of the Emeritus Board of Public Justice, a nonprofit law

   firm based in Washington, D.C., that advocates on behalf of consumers and other
                                              3
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3234 Filed 08/20/21 Page 149 of 214




   social justice causes.

   Litigation Background and Prospects

          9.      I have been personally involved in all phases of this litigation,

   including its investigation, filing, and prosecution.

          10.     Plaintiff and the Class have a solid breach of contract claim that faces

   several material procedural and substantive risks.

          11.     Defendant UPS has vigorously defended this action throughout. It has

   retained as its lead defense counsel a large, international law firm, Morrison &

   Foerster (known colloquially as “MoFo”), with hundreds of attorneys and a

   reputation for aggressive litigation.

          12.     UPS has, in my view, very aggressively resisted written document

   discovery—necessitating multiple motions to compel even after concerted attempts

   to resolve differences through numerous meet-and-confer conferences. I expect

   that if the settlement is not approved and the case proceeds to litigation there will

   be numerous additional discovery disputes, consuming the time and resources of

   the Parties and the Court and delaying any eventual recovery by Plaintiff and the

   Class, if certified. 1

          13.     Another procedural challenge concerns the prospect for class




          1
           Notwithstanding UPS’s resistance, Class Counsel has succeeded in
   securing substantial discovery so far. See “Status of Discovery,” infra.

                                               4
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3235 Filed 08/20/21 Page 150 of 214




   certification. While Class Counsel believe the prospect for certification of a breach

   of contract action based on the form contract in dispute in this case is strong, it is

   not certain. In particular, I anticipate that UPS will challenge certification, inter

   alia, on manageability grounds. 2 I anticipate that UPS will argue that various

   (particularly large) shippers understand and have, by their conduct, tacitly agreed

   with UPS’s interpretation of its pricing table for declared value coverage. I further

   anticipate that UPS will seek to introduce at trial extrinsic evidence of these

   asserted facts, and that it will argue in opposition to class certification that the

   necessity of calling numerous witnesses on this point will make any class trial

   unmanageable.

         14.    Substantively, Plaintiff’s claim on the merits is strong but not

   invincible. This is demonstrated by the fact that the first judge assigned to this

   matter dismissed primarily based on a determination that the contract reads in

   UPS’s favor as a matter of law. While the Sixth Circuit reversed this ruling,

   finding the pricing table “at least ambiguous,” it nonetheless highlights the risk that

   a jury may be persuaded to side with UPS’s interpretation.

         15.    It is my belief that if litigation of this case proceeds, there is a

   substantial likelihood that UPS will seek dismissal of the claims through a Rule 56




         2
          Manageability is one of the factors for the Court to consider in determining
   whether to certify a damages class. Fed. R. Civ. P. 23(b)(3)(D).

                                               5
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3236 Filed 08/20/21 Page 151 of 214




   summary judgment motion, in whole or in part based upon the asserted extrinsic

   evidence referred to above.

   Status of Discovery

          16.    At the time of settlement negotiations UPS had produced over 23,000

   pages of documents. Class Counsel reviewed these documents and that review

   informed our understanding of the strengths and weaknesses of the claims and

   defenses.

          17.    Class Counsel also took the Rule 30(b)(6) deposition of UPS

   designated witness Karl Wixtrom, Senior Program Manager, Customer Information

   Systems. Wixtrom testified on a range of topics including UPS systems for

   customer interactions, package claims, enterprise management, customer

   communications (email), account management, and particulars relating to

   Plaintiff’s UPS account. Here again, this information informed Class Counsel’s

   understanding of the merits of Plaintiff’s and the Class’s claim in this action prior

   to settlement negotiations.

          18.    UPS took the Rule 30(b)(6) deposition of Richard Immerman,

   BleachTech LLC President. This deposition similarly informed Class Counsel of

   the strength of and potential challenges to the claims (and UPS’s defense

   strategies) in this case.

          19.    Before settlement negotiations, Class Counsel served two Requests

   for Production, comprised of a comprehensive list of 45 categories of document
                                             6
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3237 Filed 08/20/21 Page 152 of 214




   requests. Additionally, Class Counsel served three Requests to Admit seeking 17

   admissions relevant to the claims. Moreover, Class Counsel sought by

   interrogatory detailed information about class size and composition and moved to

   compel adequate responses by UPS to obtain this information.

          20.    UPS took the position that to provide a comprehensive response to

   Plaintiff’s discovery requests concerning class size and composition, it would have

   remount backup tapes of detailed transactional data going back several years. UPS

   projected that the costs of doing so would approximate $120,000 and took the

   position that Plaintiff should bear these costs even though UPS had backed up this

   data after the litigation had commenced.

          21.    The magistrate judge issued an opinion and order in response to

   Plaintiff’s Motion to Compel directing the Parties to meet and confer to attempt to

   agree upon an “acceptable” sampling methodology to reduce the costs of

   determining the class size (though not composition) of a subset of the alleged class.

   Because Plaintiff bears the burden of proof, the only acceptable methodology

   would be one whose admissibility at trial UPS would stipulate to. But UPS had

   already supplied its own estimate of class size and had expressly refused Plaintiff’s

   request that it stipulate to its admissibility.

          22.    Importantly, the magistrate judge’s order provided that if the Parties

   could not agree upon an acceptable sampling methodology, Plaintiff would bear

   the entire costs of UPS restoring the shipping data to provide actual data.
                                                7
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3238 Filed 08/20/21 Page 153 of 214




   Accordingly, by simply refusing to stipulate to admissibility, under the ruling UPS

   could unilaterally shift to Plaintiff the entire cost of de-archiving its own data.

   Plaintiff timely objected to the magistrate judge’s opinion and order under Rule 72.

   ECF 93 (filed 1/24/17). The Court has not yet resolved the objection. 3

   Settlement Negotiations.

         23.    The Parties negotiated the Class Action Settlement Agreement

   (“Settlement Agreement; Exhibit 1 to the Motion) after three mediation sessions

   during more than seven years of litigation. These sessions were conducted by the

   Hon. Gerald E. Rosen (ret.) of JAMS/Detroit. All parties were represented by

   highly experienced counsel. Co-Counsel Karon, Dumain, and I attended the

   mediation sessions, and Plaintiff participated indirectly and was consulted by

   phone.

         24.    The mediation sessions occurred on June 27, 2018, June 26, 2020, and

   September 1, 2020. No settlement was reached at the first session, while the first

   appeal was pending. The second and third sessions occurred after Plaintiff won the

   second and third appeals. At the third session, the Parties agreed in principle to

   settle this case on a class basis according to the terms in the Settlement Agreement.




         3
           In this context it is noteworthy that UPS has agreed to absorb the internally
   the costs of identifying Class Members and their corresponding Covered
   Shipments as part of the proposed settlement. This expense is over an above the
   one-half of notice and settlement administration costs UPS has agreed to fund.

                                              8
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3239 Filed 08/20/21 Page 154 of 214




         25.    As a result of documents and information exchanged during the

   mediation sessions, Class Counsel learned that plaintiff Joe Solo had not paid the

   allegedly excessive $0.85 overcharge for declared value coverage as alleged. Based

   on further information exchanged informally and through discovery, Class Counsel

   has confirmed that the indirect shippers that Solo had sought to represent as a class

   had similarly not paid the challenged incremental charge when they shipped

   through Third-Party Retailers, such as The UPS Store franchise outlets. This

   information permitted the Parties to negotiate a narrower settlement class based on

   direct shippers only (like BleachTech).

         26.    As set forth more fully in Plaintiff’s Brief in Support of the Motion, in

   the opinion of Class Counsel the two-tier allocation system set forth in the

   settlement maximizes the recovery for the Class. Those who shipped Covered

   Packages both before and during the 180-day billing disputes period benefit from

   this structure. Class Counsel refused to extend the Class Period (and Release) to

   any category of shippers for whom UPS refused to offer substantial compensation.

   Class Counsel’s Assessment of the Proposed Settlement

         27.    Class Counsel believe that the benefits conferred by the settlement are

   substantial and represent a very good result for the class in light of the risks, costs,

   and delays attendant to further litigation. We each believe that the settlement is

   fair, reasonable, and adequate and recommend its approval. Plaintiff participated in

   the mediation and fully supports the settlement.
                                               9
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3240 Filed 08/20/21 Page 155 of 214




         28.    The Settlement Common Fund amount of approximately $5.6 million

   is fair, reasonable, and adequate. Compared with the core claims that fall within

   the 180-day notice period, that amount represents approximately half of the

   disputed $0.85 per Covered Package disputed charge. It represents substantially

   less spread out over the entire Class Period, but the allocation formula negotiated

   by Class Counsel fairly allocates the recovery between those Covered Packages

   shipped within and before the 180-day period. Moreover, the bulk of Covered

   Packages were shipped by Class Members who shipped in both periods, and Class

   Members generally benefited by expanding the scope of the Class to maximize the

   recovery.

         29.    One of the key benefits of the proposed settlement is the lack of a

   claims process. Typically, in consumer class actions with claims forms required,

   only an average of seven percent or so of class members wind up submitting claim

   forms. Here, all Class Members will automatically receive their share of the Net

   Settlement Fund based on UPS’s records. We anticipate that only a relatively few

   percent will not cash their distribution checks within 90 days or, for those with

   active accounts, not use their account credits within 45 days or cash their

   corresponding refund from UPS.

         30.    Another important feature of the settlement is that it is on a non-

   reverter basis: UPS will not retain any unused funds. Instead, those funds will be

   donated to the approved cy pres recipient or handled via UPS’s normal practice in
                                             10
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3241 Filed 08/20/21 Page 156 of 214




   the case of unused account credits.

         31.     Particularly in light of the size of the class—over 1.5 million putative

   Class Members—UPS’s agreement to fund half of the notice and administrative

   costs, on top of the cash consideration, is a major benefit to the Class. In most

   consumer class actions, such costs are paid from the common settlement fund,

   leaving less to distribute to class members after fees and expenses.

         32.     I believe that the injunctive relief obtained in as part of the settlement

   provides a significant benefit to Class Members and the public. The negotiated

   clarified language greatly reduces the ambiguity in the pricing table. Moreover, as

   a leader in the domestic shipping industry, UPS often sets the standard for other

   shippers, who are more likely to clarify their own pricing guides as a result of the

   injunctive relief obtained here.

         33.     Epiq Class Action & Claims Solutions, Inc. (Epiq), is an experienced,

   qualified, and highly regarded service provider of class action administration and

   notice. In the experience of Class Counsel, Epiq has provided superior service in

   administering consumer class action settlements. Cameron Azari, a nationally

   recognized expert in the field, a Senior Vice President of Epiq and Director of Epiq

   unit Hilsoft, has assisted in developing the proposed notice program in this

   settlement.




                                              11
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3242 Filed 08/20/21 Page 157 of 214




   The Proposed Cy Pres Recipient

         34.    I have investigated the proposed cy pres recipient, the National

   Consumer Law Center (NCLC). Class Counsel do not have any affiliation with

   NCLC, nor do they serve on any board or hold any executive position there.

         35.    NCLC is a nonprofit, nonpartisan organization dedicated to promoting

   fairness and economic justice in the marketplace. NCLC’s staff of experts provides

   a wide range of direct assistance to nonprofit and legal services organizations and

   private consumer rights attorneys, including consultation on legal issues, legal

   research, continuing legal education and the production of widely respected legal

   treatises and other publications. NCLC is a leading source of legal and public

   policy expertise on consumer issues not only for lawyers but also for policymakers,

   regulators, consumer advocates, journalists, and community-based organizations.

         36.    NCLC’s goal is to protecting consumers from, and redressing injuries

   caused by, inaccurate, false, and misleading statements or omissions by businesses.

   NCLC has trained and advised tens of thousands of advocates on consumer legal

   issues, appeared in cases throughout the nation, worked with state and federal

   commissions and legislatures, written investigative reports, and published leading

   legal practice manuals and consumer guides.

         37.    Courts have long considered NCLC to be a worthy recipient of cy pres

   awards. Since 1996 courts have awarded NCLC over 500 cy pres and class action

   settlement awards, all of which have been used to promote consumer protections
                                            12
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3243 Filed 08/20/21 Page 158 of 214




   and equal access to justice for consumers in need of effective legal representation.

                                      *      *       *

         I declare under penalty of perjury under the laws of the United States of

   America that the foregoing is true and correct.


         Executed on August 20, 2021.




                                                 /s/ Andrew J. McGuinness
                                                 Andrew J. McGuinness




                                            13
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3244 Filed 08/20/21 Page 159 of 214




                      EXHIBIT 3
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3245 Filed 08/20/21 Page 160 of 214




                               IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF MICHIGAN
                                          Southern Division

    BLEACHTECH L.L.C., on behalf of itself
    and all others similarly situated,                        Case No. 2:14-cv-12719
                 Plaintiff,
                                                              Hon. Denise Page Hood
      vs.
    UNITED PARCEL SERVICE CO.,                                CLASS ACTION
                 Defendant.



      DECLARATION OF CAMERON R. AZARI, ESQ. REGARDING NOTICE PROGRAM

            I, Cameron Azari, declare as follows:

            1.       My name is Cameron R. Azari, Esq. I have personal knowledge of the matters set

   forth herein, and I believe them to be true and correct.

            2.       I am a nationally recognized expert in the field of legal notice, and I have served

   as an expert in hundreds of federal and state cases involving class action notice plans.

            3.       I am a Senior Vice President with Epiq Class Action & Claims Solutions, Inc.

   (“Epiq”) and the Director of Legal Notice for Hilsoft Notifications (“Hilsoft”); a firm that

   specializes in designing, developing, analyzing and implementing large-scale legal notification

   plans. Hilsoft is a business unit of Epiq.
            4.       Hilsoft has been involved with some of the most complex and significant notice

   programs in recent history, examples of which are discussed below. With experience in more

   than 500 cases, including more than 40 multi-district litigations, Hilsoft has prepared notices

   which have appeared in 53 languages and been distributed in almost every country, territory, and

   dependency in the world. Courts have recognized and approved numerous notice plans developed

   by Hilsoft, and those decisions have invariably withstood appellate and collateral review.

                              EXPERIENCE RELEVANT TO THIS CASE

            5.       I have served as a notice expert and have been recognized and appointed by courts




       DECLARATION OF CAMERON R. AZARI, ESQ. REGARDING NOTICE PROGRAM
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3246 Filed 08/20/21 Page 161 of 214




   to design and provide notice in many large and significant cases, including:

                  a)      In re Takata Airbag Products Liability Litigation, 1:15-md-02599-FAM

   (S.D. Fla), involved $1.49 billion in settlements with BMW, Mazda, Subaru, Toyota, Honda,

   Nissan, and Ford regarding Takata airbags. The notice plans in those settlements included

   individual mailed notice to more than 59.6 million potential class members and extensive

   nationwide media via consumer publications, U.S. Territory newspapers, radio spots, internet

   banners, mobile banners, and behaviorally targeted digital media. Combined, the notice

   plans reached more than 95% of adults aged 18+ in the U.S. who owned or leased a subject vehicle,

   with a frequency of 4.0 times each.

                  b)      Hale v. State Farm Mutual Automobile Insurance Company, et al., 12-cv-

   00660 (S.D. Ill.), involved a $250 million settlement with approximately 4.7 million class

   members. The extensive notice program provided individual notice via postcard or email to

   approximately 1.43 million class members and implemented a robust publication program which,

   combined with individual notice, reached approximately 78.8% of all U.S. adults aged 35+

   approximately 2.4 times each.

                  c)      In re: Volkswagen “Clean Diesel” Marketing, Sales Practices and Product

   Liability Litigation (Bosch Settlement), MDL No. 2672 (N.D. Cal.), involved a comprehensive

   notice program that provided individual notice to more than 946,000 vehicle owners via first class

   mail and to more than 855,000 via email. A targeted internet campaign further enhanced the notice

   effort.

                  d)      In re: Payment Card Interchange Fee and Merchant Discount Antitrust

   Litigation, MDL No. 1720 (E.D.N.Y.), involved a $6.05 billion settlement reached by Visa and

   MasterCard in 2012 with an intensive notice program, which included over 19.8 million direct

   mail notices to class members together with insertions in over 1,500 newspapers, consumer

   magazines, national business publications, trade and specialty publications, and language &

   ethnic targeted publications. Hilsoft also implemented an extensive online notice campaign with

   banner notices, which generated more than 770 million adult impressions, a settlement website in


                                       2
        DECLARATION OF CAMERON R. AZARI, ESQ. REGARDING NOTICE PROGRAM
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3247 Filed 08/20/21 Page 162 of 214




   eight languages, and acquisition of sponsored search listings to facilitate locating the website.

   For the subsequent superseding $5.54 billion settlement reached by Visa and MasterCard in 2019,

   Hilsoft implemented an extensive notice program, which included over 16.3 million direct mail

   notices to class members together with over 354 print publication units and banner notices, which

   generated more than 689 million adult impressions.

                  e)      In Re: Premera Blue Cross Customer Data Security Breach Litigation,

   3:15-md-2633 (D. Ore.), involved an extensive individual notice program, which included 8.6

   million double-postcard notices and 1.4 million email notices. The notices informed class

   members of a $32 million settlement for a “security incident” regarding class members’ personal

   information stored in Premera’s computer network, which was compromised. The individual

   notice efforts reached 93.3% of the settlement class. A settlement website, an informational

   release, and a geo-targeted publication notice further enhanced the notice efforts.

                  f)      In re: Oil Spill by the Oil Rig “Deepwater Horizon” in the Gulf of Mexico,

   on April 20, 2010, MDL No. 2179 (E.D. La.), involved dual landmark settlement notice programs

   to distinct “Economic and Property Damages” and “Medical Benefits” settlement classes for BP’s

   $7.8 billion settlement of claims related to the Deepwater Horizon oil spill. Notice efforts

   included more than 7,900 television spots, 5,200 radio spots, and 5,400 print insertions and

   reached over 95% of Gulf Coast residents.

                  g)      In re: Checking Account Overdraft Litigation, MDL No. 2036 (S.D. Fla.),

   for multiple bank settlements from 2010-2020, the notice programs involved direct mail and email

   to millions of class members, as well as publication in relevant local newspapers. Representative

   banks included Fifth Third Bank, National City Bank, Bank of Oklahoma, Webster Bank, Harris

   Bank, M & I Bank, PNC Bank, Compass Bank, Commerce Bank, Citizens Bank, Great Western

   Bank, TD Bank, BancorpSouth, Comerica Bank, Susquehanna Bank, Associated Bank, Capital

   One, M&T Bank, Iberiabank, and Synovus are among the more than 20 banks.

          6.      Courts have recognized our testimony as to which method of notification is

   appropriate for a given case, and I have provided testimony on numerous occasions on whether a


                                      3
       DECLARATION OF CAMERON R. AZARI, ESQ. REGARDING NOTICE PROGRAM
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3248 Filed 08/20/21 Page 163 of 214




   certain method of notice represents the best notice practicable under the circumstances. For

   example:

                 a)     In re: Lithium Ion Batteries Antitrust Litigation, 4:13-md-02420, MDL No.

          2420 (N.D. Cal.), Judge Yvonne Gonzalez Rogers stated on December 10, 2020:

                 The proposed notice plan was undertaken and carried out pursuant to this
                 Court’s preliminary approval order prior to remand, and a second notice
                 campaign thereafter. (See Dkt. No. 2571.) The class received direct and
                 indirect notice through several methods – email notice, mailed notice upon
                 request, an informative settlement website, a telephone support line, and a
                 vigorous online campaign. Digital banner advertisements were targeted
                 specifically to settlement class members, including on Google and Yahoo’s
                 ad networks, as well as Facebook and Instagram, with over 396 million
                 impressions delivered. Sponsored search listings were employed on Google,
                 Yahoo and Bing, resulting in 216,477 results, with 1,845 clicks through to the
                 settlement website. An informational released was distributed to 495 media
                 contacts in the consumer electronics industry. The case website has continued
                 to be maintained as a channel for communications with class members.
                 Between February 11, 2020 and April 23, 2020, there were 207,205 unique
                 visitors to the website. In the same period, the toll-free telephone number
                 available to class members received 515 calls.

                 b)     Lusnak v. Bank of America, N.A., CV 14-1855 (C.D. Cal.), Judge George

          H. Wu stated on August 10, 2020:

                 The Court finds that the Notice program for disseminating notice to the
                 Settlement Class, provided for in the Settlement Agreement and previously
                 approved and directed by the Court, has been implemented by the Settlement
                 Administrator and the Parties. The Court finds that such Notice program,
                 including the approved forms of notice: (a) constituted the best notice that is
                 practicable under the circumstances; (b) included direct individual notice to
                 all Settlement Class Members who could be identified through reasonable
                 effort; (c) constituted notice that was reasonably calculated, under the
                 circumstances, to apprise Settlement Class Members of the nature of the
                 Lawsuit, the definition of the Settlement Class certified, the class claims and
                 issues, the opportunity to enter an appearance through an attorney if the
                 member so desires; the opportunity, the time, and manner for requesting
                 exclusion from the Settlement Class, and the binding effect of a class
                 judgment; (d) constituted due, adequate and sufficient notice to all persons
                 entitled to notice; and (e) met all applicable requirements of Federal Rule of
                 Civil Procedure 23, due process under the U.S. Constitution, and any other
                 applicable law.




                                      4
       DECLARATION OF CAMERON R. AZARI, ESQ. REGARDING NOTICE PROGRAM
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3249 Filed 08/20/21 Page 164 of 214




                 c)     Cook, et al. v. South Carolina Public Service Authority, et al., 2019-CP-23-

         6675 (Ct. of Com. Pleas. 13th Jud. Cir. S.C.), Judge Jean Hoefer Toal stated on July 31,

         2020:

                 Notice was sent to more than 1.65 million Class members, published in
                 newspapers whose collective circulation covers the entirety of the State, and
                 supplemented with internet banner ads totaling approximately 12.3 million
                 impressions. The notices directed Class members to the settlement website
                 and toll-free line for additional inquiries and further information. After this
                 extensive notice campaign, only 78 individuals (0.0047%) have opted-out,
                 and only nine (0.00054%) have objected. The Court finds this response to be
                 overwhelmingly favorable.

                 d)     Waldrup v Countrywide Financial Corporation, et al., 2:13-cv-08833 (C.D.

         Cal.), Judge Christina A. Snyder stated on July 16, 2020:

                 The Court finds that mailed and publication notice previously given to Class
                 Members in the Action was the best notice practicable under the
                 circumstances, and satisfies the requirements of due process and FED. R. CIV.
                 P. 23. The Court further finds that, because (a) adequate notice has been
                 provided to all Class Members and (b) all Class Members have been given
                 the opportunity to object to, and/or request exclusion from, the Settlement, it
                 has jurisdiction over all Class Members. The Court further finds that all
                 requirements of statute (including but not limited to 28 U.S.C. § 1715), rule,
                 and state and federal constitutions necessary to effectuate this Settlement
                 have been met and satisfied.

                 e)     In re Payment Card Interchange Fee and Merchant Discount Antitrust

         Litigation, MDL No. 1720 (E.D.N.Y.) Judge Margo K. Brodie stated on December 13, 2019:

                 The notice and exclusion procedures provided to the Rule 23(b)(3) Settlement
                 Class, including but not limited to the methods of identifying and notifying
                 members of the Rule 23(b)(3) Settlement Class, were fair, adequate, and
                 sufficient, constituted the best practicable notice under the circumstances,
                 and were reasonably calculated to apprise members of the Rule 23(b)(3)
                 Settlement Class of the Action, the terms of the Superseding Settlement
                 Agreement, and their objection rights, and to apprise members of the Rule
                 23(b)(3) Settlement Class of their exclusion rights, and fully satisfied the
                 requirements of Rule 23 of the Federal Rules of Civil Procedure, any other
                 applicable laws or rules of the Court, and due process.
                 f)     In re: Takata Airbag Products Liability Litigation (Ford), MDL No. 2599

         (S.D. Fla.), Judge Federico A. Moreno stated on December 20, 2018:

                 The record shows and the Court finds that the Class Notice has been given to

                                     5
      DECLARATION OF CAMERON R. AZARI, ESQ. REGARDING NOTICE PROGRAM
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3250 Filed 08/20/21 Page 165 of 214




                the Class in the manner approved by the Court in its Preliminary Approval
                Order. The Court finds that such Class Notice: .(i) is reasonable and
                constitutes the best practicable notice to Class Members under the
                circumstances; (ii) constitutes notice that was reasonably calculated, under
                the circumstances, to apprise Class Members of the pendency of the Action
                and the terms of the Settlement Agreement, their right to exclude themselves
                from the Class or to object to all or any part of the Settlement Agreement,
                their right to appear at the Fairness Hearing (either on their own or through
                counsel hired at their own expense) and the binding effect of the orders and
                Final Order and Final Judgment in the Action, whether favorable or
                unfavorable, on all persons and entities who or which do not exclude
                themselves from the Class; (iii) constitutes due, adequate, and sufficient
                notice to all persons or entities entitled to receive notice; and (iv) fully
                satisfied the requirements of the United States Constitution (including the
                Due Process Clause), FED. R. Civ. P. 23 and any other applicable law as
                well as complying with the Federal Judicial Center's illustrative class action
                notices.

                g)     Hale v. State Farm Mutual Automobile Insurance Company, et al., 3:12-cv-

         00660-DRH-SCW (S.D. Ill.), Judge Herndon stated on December 16, 2018:

                The Class here is estimated to include approximately 4.7 million members.
                Approximately 1.43 million of them received individual postcard or email
                notice of the terms of the proposed Settlement, and the rest were notified via
                a robust publication program “estimated to reach 78.8% of all U.S. Adults
                Aged 35+ approximately 2.4 times.” Doc. 966-2 ¶¶ 26, 41. The Court
                previously approved the notice plan (Doc. 947), and now, having carefully
                reviewed the declaration of the Notice Administrator (Doc. 966-2), concludes
                that it was fully and properly executed, and reflected “the best notice that is
                practicable under the circumstances, including individual notice to all
                members who can be identified through reasonable effort.” See Fed. R. Civ.
                P. 23(c)(2)(B). The Court further concludes that CAFA notice was properly
                effectuated to the attorneys general and insurance commissioners of all 50
                states and District of Columbia.

                h)     Vergara, et al., v. Uber Technologies, Inc., 1:15-CV-06972 (N.D. Ill.), Judge

         Thomas M. Durkin stated on March 1, 2018:

                The Court finds that the Notice Plan set forth in Section IX of the Settlement
                Agreement and effectuated pursuant to the Preliminary Approval Order
                constitutes the best notice practicable under the circumstances and shall
                constitute due and sufficient notice to the Settlement Classes of the pendency
                of this case, certification of the Settlement Classes for settlement purposes
                only, the terms of the Settlement Agreement, and the Final Approval
                Hearing, and satisfies the requirements of the Federal Rules of Civil
                Procedure, the United States Constitution, and any other applicable law.

                                     6
      DECLARATION OF CAMERON R. AZARI, ESQ. REGARDING NOTICE PROGRAM
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3251 Filed 08/20/21 Page 166 of 214




                  Further, the Court finds that Defendant has timely satisfied the notice
                  requirements of 28 U.S.C. Section 1715.

                  i)      In re: Volkswagen “Clean Diesel” Marketing, Sales Practices and Products

          Liability Litigation (Bosch Settlement), MDL No. 2672 (N.D. Cal.), Judge Charles R. Breyer

          stated on May 17, 2017:

                  The Court is satisfied that the Notice Program was reasonably calculated
                  to notify Class Members of the proposed Settlement. The Notice “apprise[d]
                  interested parties of the pendency of the action and afford[ed] them an
                  opportunity to present their objections.” Mullane v. Cent. Hanover Bank &
                  Trust Co., 339 U.S. 306, 314 (1950). Indeed, the Notice Administrator
                  reports that the notice delivery rate of 97.04% “exceed[ed] the expected
                  range and is indicative of the extensive address updating and re-mailing
                  protocols used.” (Dkt. No. 3188-2 ¶ 24.).

                  j)      In Re: Oil Spill by the Oil Rig “Deepwater Horizon” in the Gulf of Mexico,

          on April 20, 2010, MDL No. 2179 (E.D. La.), Judge Carl J. Barbier stated on January 11,

          2013:

                  The Court finds that the Class Notice and Class Notice Plan satisfied and
                  continue to satisfy the applicable requirements of Federal Rule of Civil
                  Procedure 23(c)(2)(b) and 23(e), the Class Action Fairness Act (28 U.S.C.
                  § 1711 et seq.), and the Due Process Clause of the United States
                  Constitution (U.S. Const., amend. V), constituting the best notice that is
                  practicable under the circumstances of this litigation.

                  The notice program surpassed the requirements of Due Process, Rule 23,
                  and CAFA. Based on the factual elements of the Notice Program as detailed
                  below, the Notice Program surpassed all of the requirements of Due
                  Process, Rule 23, and CAFA.

                  The media notice effort alone reached an estimated 95% of adults in the
                  Gulf region an average of 10.3 times each, and an estimated 83% of all
                  adults in the United States an average of 4 times each. These figures do not
                  include notice efforts that cannot be measured, such as advertisements in
                  trade publications and sponsored search engine listings. The Notice
                  Program fairly and adequately covered and notified the class without
                  excluding any demographic group or geographic area, and it exceeded the
                  reach percentage achieved in most other court-approved notice programs.

          7.      Numerous other court opinions and comments regarding my testimony, and the

   adequacy of our notice efforts, are included in Hilsoft’s curriculum vitae included as Attachment 1.


                                      7
       DECLARATION OF CAMERON R. AZARI, ESQ. REGARDING NOTICE PROGRAM
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3252 Filed 08/20/21 Page 167 of 214




   In forming expert opinions, my staff and I draw from our in-depth class action case experience,

   as well as our educational and related work experiences. I am an active member of the Oregon

   State Bar, having received my Bachelor of Science from Willamette University and my Juris

   Doctor from Northwestern School of Law at Lewis and Clark College. I have served as the

   Director of Legal Notice for Hilsoft since 2008 and have overseen the detailed planning of

   virtually all of our court-approved notice programs during that time. Before assuming my current

   role with Hilsoft, I served in a similar role as Director of Epiq Legal Noticing (previously called

   Huntington Legal Advertising). Overall, I have over 21 years of experience in the design and

   implementation of legal notification and claims administration programs, having been personally

   involved in well over one hundred successful notice programs.

          8.      The facts in this declaration are based on my personal knowledge, as well as

   information provided to me in by my colleagues in the ordinary course of my business at Hilsoft

   and Epiq.

                                             OVERVIEW

          9.      This declaration will describe the Settlement Notice Program (“Notice Program”

   or “Notice Plan”) and notice (the “Notice” or “Notices”) proposed here for BleachTech L.L.C. v.

   United Parcel Service Co., 2:14-cv-12719 in the United States District Court for the Eastern

   District of Michigan. Hilsoft developed the Notice Program based on our prior experience and

   research into the notice issues in this case. We have analyzed and propose the most effective

   method practicable of providing notice for this Settlement Class.

          10.     It is my understanding from counsel for the parties that data will be available to

   provide individual notice to approximately 1.6 million identified Class Members. The data (in

   the form of physical addresses and/or email addresses) will be available for virtually every Class

   Member who can be identified in the records of the Defendant.

          11.     Upon receipt of Class Member data, all lists that Epiq receives will be combined

   and de-duplicated in order to find the most likely current address and/or email address for each

   identified Class Member. The Class Member data will be used to provide individual notice with


                                      8
       DECLARATION OF CAMERON R. AZARI, ESQ. REGARDING NOTICE PROGRAM
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3253 Filed 08/20/21 Page 168 of 214




   an Email Notice or a summary Postcard Notice to the Settlement Class. The individual notice

   effort will be supplemented by internet banner advertising.

             12.   In my opinion, the proposed Notice Program is designed to reach the greatest
   practicable number of Class Members through the use of individual notice (supplemented with
   internet banner advertising).

                                NOTICE PROGRAM METHODOLOGY

             13.    Federal Rule of Civil Procedure 23 directs that notice must be the best notice

   practicable under the circumstances must include “individual notice to all members who can be

   identified through reasonable effort.”1       The proposed Notice Program will satisfy this

   requirement.

                                      NOTICE PROGRAM DETAIL

             14.    I have reviewed the proposed Class Action Settlement Agreement and understand

   that the Settlement Class is defined as:
                    All persons or companies who, from January 1, 2011, through December
                    29, 2013 (the “Class Period”), tendered to UPS (or paying party if the
                    package was billed to a different account) one or more U.S. origin packages
                    with a declared value in excess of $300 under contract with UPS and were
                    charged pursuant to its published non-Retail rates, or shipped one or more
                    U.S. origin packages with a declared value in excess of $200 and were
                    charged pursuant to its published Retail rates.

                    Specifically excluded are any packages with a declaration of value that was
                    later voided, any packages shipped through a The UPS Store location, and
                    any packages shipped through any other Third-Party Retailer (as defined by
                    the July 8, 2013 UPS Tariff/Terms and Conditions of Service – United
                    States (attached as Exhibit A to the Amended Complaint) to the extent the
                    claim is asserted by a customer of such Third-Party Retailer, which
                    packages will not be deemed Covered Packages. Also excluded is any entity
                    in which Defendant has or had a controlling interest or which has a
                    controlling interest in Defendant and all The UPS Store locations, and all
                    other authorized UPS shipping agents and partners, including authorized
                    outlets, to the extent that their packages were not shipped pursuant to a
                    contract with UPS during the Class Period to purchase declared value
                    coverage at the rates set forth in the pricing tables published in the
                    applicable UPS Service Guide. Also excluded are UPS’s legal

   1
       Fed. R. Civ. P. 23(c)(2)(B).

                                        9
         DECLARATION OF CAMERON R. AZARI, ESQ. REGARDING NOTICE PROGRAM
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3254 Filed 08/20/21 Page 169 of 214




                  representatives, assigns, and successors; the Court and any member of its
                  staff; and any Putative Class Member who timely submits a valid Request
                  for Exclusion or is found by the Court to have adequately opted out of the
                  Class.

          15.     Given our experience with similar notice efforts, we expect that the proposed

  Notice Program individual notice efforts will reach well in excess of 90% of the Settlement Class.

  The reach will be further enhanced by internet banner advertising and a settlement website, which

  are not included in the estimated reach calculation. In my experience, the projected reach of the Notice

  Program is consistent with or exceeds other court-approved notice programs, is the best notice

  practicable under the circumstances of this case and has been designed to satisfy the requirements

  of due process, including its “desire to actually inform” requirement.2

                                        INDIVIDUAL NOTICE

                                               Email Notice

          16.     Epiq will send an Email Notice to all identified Class Members for whom a facially

  valid email address is available. Industry standard best practices will be followed for the Email

  Notice efforts. The Email Notice will be drafted in such a way that the subject line, the sender,

  and the body of the message overcome SPAM filters and ensure readership to the fullest extent

  reasonably practicable. For instance, the Email Notice will use an embedded html text format.

  This format will provide easy to read text without graphics, tables, images, attachments, and other

  elements that would increase the likelihood that the message could be blocked by Internet Service

  Providers (ISPs) and/or SPAM filters. The Email Notices will be sent from an IP address known

  to major email providers as one not used to send bulk “SPAM” or “junk” email blasts. Each Email

  Notice will be transmitted with a digital signature to the header and content of the Email Notice,

  which will allow ISPs to programmatically authenticate that the Email Notices are from our



   2
    Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S. 306, 315 (1950) (“But when notice is a
   person’s due, process which is a mere gesture is not due process. The means employed must be
   such as one desirous of actually informing the absentee might reasonably adopt to accomplish it.
   The reasonableness and hence the constitutional validity of any chosen method may be defended
   on the ground that it is in itself reasonably certain to inform those affected . . .”).

                                     10
       DECLARATION OF CAMERON R. AZARI, ESQ. REGARDING NOTICE PROGRAM
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3255 Filed 08/20/21 Page 170 of 214




  authorized mail servers. Each Email Notice will also be transmitted with a unique message

  identifier. The Email Notice will include an embedded link to the settlement website. By clicking

  the link, recipients will be able to easily access the Long Form Notice, Settlement Agreement and

  other information about the Settlement.

         17.      If the receiving email server cannot deliver the message, a “bounce code” will be

  returned along with the unique message identifier. For any Email Notice for which a bounce code

  is received indicating that the message was undeliverable for reasons such as an inactive or

  disabled account, the recipient’s mailbox was full, technical auto-replies, etc., at least two

  additional attempts will be made to deliver the Notice by email.

                                               Direct Mail

          18.     A summary Postcard Notice will be sent to all identified Class Members for whom

   a facially valid email address is not available, but a physical address is available. A Postcard

   Notice will also be sent to all identified Class Members with an undeliverable Email Notice after

   several attempts. The Postcard Notice will direct the recipients to the settlement website where

   they can access additional information. The Postcard Notice will be sent via the United States

   Postal Service (“USPS”) first class mail.

          19.     Prior to mailing, all mailing addresses provided will be checked against the

   National Change of Address (“NCOA”) database maintained by the USPS.3 In addition, the

   addresses will be certified via the Coding Accuracy Support System (“CASS”) to ensure the

   quality of the zip code, and verified through Delivery Point Validation (“DPV”) to verify the

   accuracy of the addresses. This address updating process is standard for the industry and for the

   majority of promotional mailings that occur today.

          20.   Postcard Notices returned as undeliverable will be re-mailed to any new address

   available through USPS information, for example, to the address provided by the USPS on


   3
    The NCOA database contains records of all permanent change of address submissions received
   by the USPS for the last four years. The USPS makes this data available to mailing firms and lists
   submitted to it are automatically updated with any reported move based on a comparison with the
   person’s name and known address.

                                     11
       DECLARATION OF CAMERON R. AZARI, ESQ. REGARDING NOTICE PROGRAM
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3256 Filed 08/20/21 Page 171 of 214




   returned pieces for which the automatic forwarding order has expired, but which is still during

   the period in which the USPS returns the piece with the address indicated, or to better addresses

   that may be found using a third-party lookup service. Upon successfully locating better

   addresses, Postcard Notices will be promptly re-mailed.

                                               Media Plan

                                 Targeted Internet Banner Advertising

          21.     Internet advertising has become a standard component in legal notice programs.

   The internet has proven to be an efficient and cost-effective method to target class members as

   part of providing notice of class certification and/or a settlement for a class action case. According

   to MRI-Simmons syndicated research, 89.5% of adults, aged 18+ in the United States are online.

          22.     The Notice Program includes targeted banner advertising on a selected advertising

   network, which will be targeted to adults 18+ to reach Class Members. The internet Banner

   Notices will link directly to the settlement website, thereby allowing visitors easy access to

   relevant information and documents. The internet Banner Notices will use language from the

   Notices, which will allow users to identify themselves as potential Class Members.

          23.     The Notice Program includes internet Banner Notices in various sizes (728x90,

   300x250, 300x600, and 970x250), which will be placed on the advertising network, Google

   Display Network. All internet Banner Notices will run on desktop, mobile and tablet devices and

   will be distributed and targeted to adults 18+ nationwide. Internet Banner Notices will also be

   targeted (remarketed) to people who visit the settlement website. The internet Banner Notices

   will run for 30 days and will generate approximately 14.5 million impressions.4 Clicking on the

   Banner Notices will link the reader to the settlement website, where detailed information about

   the case will be available.


   4
     The third-party ad management platform, ClickCease will be used to audit the digital Banner
   Notice ad placements. This type of platform tracks all Banner Notice ad clicks to provide real-
   time ad monitoring, fraud traffic analysis, blocks clicks from fraudulent sources, and quarantines
   dangerous IP addresses. This helps reduce wasted, fraudulent or otherwise invalid traffic (e.g.,
   ads being seen by ‘bots’ or non-humans, ads not being viewable, etc.).

                                     12
       DECLARATION OF CAMERON R. AZARI, ESQ. REGARDING NOTICE PROGRAM
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3257 Filed 08/20/21 Page 172 of 214




           Settlement Website, Toll-free Telephone Number, and Postal Mailing Address

          24.     A settlement website will be established with an easy to remember domain name.

   The settlement website will allow Class Members to obtain detailed information about the case

   and review key documents, including the Long Form Notice, Request for Exclusion Form,

   Settlement Agreement, Preliminary Approval Order, Final Approval Order, and other important

   documents, as well as answers to frequently asked questions (“FAQs”). The website address will

   be displayed prominently on all Notice documents.

          25.     A toll-free telephone number will also be established to allow Class Members to call

   for additional information, listen to answers to FAQs, and request that a Notice be mailed to them.

   The toll-free telephone number will be prominently displayed on all Notice documents as well. The

   automated telephone system will be available 24 hours per day, 7 days per week.

          26.     A post office box for correspondence about the case will also be established and

   maintained, allowing Class Members to contact the Settlement Administrator by mail with any

   specific requests or questions.

                                            CONCLUSION

          27.     In class action notice planning, execution, and analysis, we are guided by due

   process considerations under the United States Constitution, and by case law pertaining to the

   recognized notice standards under Rule 23. This framework directs that the notice plan be

   optimized to reach the class and, in a settlement notice situation such as this, that the notice or

   notice plan itself not limit knowledge of legal rights—nor the ability to exercise other options—

   to class members in any way. Based on the information that has been provided to me at this point,

   all of these requirements will be met in this case.

          28.     The Notice Program includes individual notice to millions of identified Class

   Members and supplemental media. With the address updating protocols that will be employed,

   we reasonably expect the Notice Program (individual notice) will reach in excess of 90% of

   identified Class Members. The reach will be further enhanced by internet banner advertising and

   a settlement website. In 2010, the Federal Judicial Center issued a Judges’ Class Action Notice


                                     13
       DECLARATION OF CAMERON R. AZARI, ESQ. REGARDING NOTICE PROGRAM
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3258 Filed 08/20/21 Page 173 of 214




   and Claims Process Checklist and Plain Language Guide. This Guide states that, “the lynchpin

   in an objective determination of the adequacy of a proposed notice effort is whether all the notice

   efforts together will reach a high percentage of the class. It is reasonable to reach between 70–

   95%.” Here, we have developed a Notice Program that will readily achieve a reach within that

   standard.

             29.    The proposed Notice Program follows the guidance for how to satisfy due process

   obligations that a notice expert gleans from the United States Supreme Court’s seminal decisions,

   which are: a) to endeavor to actually inform the class, and b) to demonstrate that notice is

   reasonably calculated to do so:

                    A.    “But when notice is a person’s due, process which is a mere gesture is not
                          due process. The means employed must be such as one desirous of actually
                          informing the absentee might reasonably adopt to accomplish it,” Mullane v.
                          Central Hanover Trust, 339 U.S. 306, 315 (1950).

                    B.    “[N]otice must be reasonably calculated, under all the circumstances, to
                          apprise interested parties of the pendency of the action and afford them an
                          opportunity to present their objections,” Eisen v. Carlisle & Jacquelin, 417
                          U.S. 156 (1974) citing Mullane at 314.

             30.    The Notice Program described in this declaration provides for the best notice

   practicable under the circumstances of this case, conforms to all aspects of the Rule 23, and

   comports with the guidance for effective notice set out in the Manual for Complex Litigation,

   Fourth.

             31.    The Notice Program schedule affords sufficient time to provide full and proper

   notice to Class Members before the exclusion request and objection deadlines.

             I declare under penalty of perjury of the laws of the United States that the foregoing is

   true and correct. Executed on August 6, 2021, at Beaverton, Oregon.




                                                              _____________________________
                                                               Cameron R. Azari




                                     14
       DECLARATION OF CAMERON R. AZARI, ESQ. REGARDING NOTICE PROGRAM
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3259 Filed 08/20/21 Page 174 of 214




              Attachment 1
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3260 Filed 08/20/21 Page 175 of 214




 Hilsoft Notifications (“Hilsoft”) is a leading provider of legal notice services for large-scale class action and
 bankruptcy matters. We specialize in providing quality, expert, and notice plan development – designing notice
 programs that satisfy due process requirements and withstand judicial scrutiny. Hilsoft is a business unit of Epiq
 Class Action & Claims Solutions, Inc. (“Epiq”). Hilsoft has been retained by defendants or plaintiffs for more than
 500 cases, including more than 40 MDL cases, with notices appearing in more than 53 languages and in almost
 every country, territory and dependency in the world. For more than 25 years, Hilsoft’s notice plans have been
 approved and upheld by courts. Case examples include:

    Hilsoft designed and implemented monumental notice campaigns to notify current or former owners or
     lessees of certain BMW, Mazda, Subaru, Toyota, Honda, Nissan, and Ford vehicles as part of $1.49 billion
     in settlements regarding Takata airbags. The Notice Plans included individual mailed notice to more than
     59.6 million potential class members and notice via consumer publications, U.S. Territory newspapers,
     radio, internet banners, mobile banners, and other behaviorally targeted digital media. Combined, the
     Notice Plans reached more than 95% of adults aged 18+ in the U.S. who owned or leased a subject vehicle
     with a frequency of 4.0 times each. In re: Takata Airbag Products Liability Litigation (OEMS – BMW,
     Mazda, Subaru, Toyota, Honda, Nissan and Ford), MDL No. 2599 (S.D. Fla.).

    For a landmark $6.05 billion settlement reached by Visa and MasterCard in 2012, Hilsoft implemented an
     intensive notice program, which included over 19.8 million direct mail notices to class members together
     with insertions in over 1,500 newspapers, consumer magazines, national business publications, trade and
     specialty publications, and language & ethnic targeted publications. Hilsoft also implemented an extensive
     online notice campaign with banner notices, which generated more than 770 million adult impressions, a
     settlement website in eight languages, and acquisition of sponsored search listings to facilitate locating the
     website. For the subsequent, superseding $5.54 billion settlement reached by Visa and MasterCard in
     2019, Hilsoft implemented an extensive notice program, which included over 16.3 million direct mail notices
     to class members together with over 354 print publication insertions and banner notices, which generated
     more than 689 million adult impressions. In re: Payment Card Interchange Fee and Merchant Discount
     Antitrust Litigation, 05-MD-1720, MDL No. 1720 (E.D.N.Y.).
    For a $250 million settlement with approximately 4.7 million class members, Hilsoft designed and
     implemented a notice program with individual notice via postcard or email to approximately 1.43 million
     class members and a robust publication program, which combined, reached approximately 78.8% of all
     U.S. adults aged 35+ approximately 2.4 times each. Hale v. State Farm Mutual Automobile Insurance
     Company, et al., 12-cv-00660 (S.D. Ill.).

    Hilsoft designed and implemented an extensive individual notice program, which included 8.6 million double-
     postcard notices and 1.4 million email notices. The notices informed class members of a $32 million
     settlement for a “security incident” regarding class members’ personal information stored in Premera’s
     computer network, which was compromised. The individual notice efforts reached 93.3% of the settlement
     class. A settlement website, an informational release, and a geo-targeted publication notice further
     enhanced the notice efforts. In re: Premera Blue Cross Customer Data Security Breach Litigation,
     3:15-md-2633 (D. Ore.).

    Hilsoft provided notice for the $113 million lithium-ion batteries antitrust litigation settlements, which included
     individual notice via email to millions of class members, banner and social media ads, an informational
     release, and a settlement website. In re: Lithium Ion Batteries Antitrust Litigation, 4:13-md-02420, MDL
     No. 2420 (N.D. Cal.).

    Hilsoft designed a notice program that included extensive data acquisition and mailed notice to inform
     owners and lessees of specific models of Mercedes-Benz vehicles. The notice program reached
     approximately 96.5% of all class members. Callaway v. Mercedes-Benz USA, LLC, 8:14-cv-02011 (C.D. Cal.).

 PORTLAND OFFICE      10300 SW ALLEN BLVD, BEAVERTON, OR 97005   T 503-597-7697   WWW.HILSOFT.COM          INFO@HILSOFT.COM
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3261 Filed 08/20/21 Page 176 of 214

   Hilsoft provided notice for a $520 million settlement, which involved utility customers (residential,
    commercial, industrial, etc.) who paid utility bills. The notice program included individual notice to more
    than 1.6 million known class members via postal mail or email and a supplemental publication notice in local
    newspapers, banner notices, and a settlement website. The individual notice efforts alone reached more
    than 98.6% of the class. Cook, et al. v. South Carolina Public Service Authority, et al., 2019-CP-23-
    6675 (Ct. of Com. Pleas. 13th Jud. Cir. S.C.).

   For a $20 million TCPA settlement that involved Uber, Hilsoft created a notice program, which resulted in
    notice via mail or email to more than 6.9 million identifiable class members. The combined measurable
    notice effort reached approximately 90.6% of the settlement class with direct mail and email, newspaper and
    internet banner ads. Vergara, et al., v. Uber Technologies, Inc., 1:15-CV-06972 (N.D. Ill.).

   A comprehensive notice program within the Volkswagen Emissions Litigation that provided individual notice
    to more than 946,000 vehicle owners via first class mail and to more than 855,000 vehicle owners via email.
    A targeted internet campaign further enhanced the notice effort. In re: Volkswagen “Clean Diesel”
    Marketing, Sales Practices and Product Liability Litigation (Bosch Settlement), MDL No. 2672 (N.D. Cal.).

   Hilsoft designed and implemented a comprehensive notice plan, which included individual notice via an
    oversized postcard notice to more than 740,000 class members as well as email notice to class members.
    Combined the individual notice efforts delivered notice to approximately 98% of the class. Supplemental
    newspaper notice in four large-circulation newspapers and a settlement website further expanded the notice
    efforts. Lusnak v. Bank of America, N.A., CV 14-1855 (C.D. Cal.).

   Hilsoft provided notice for both the class certification and the settlement phases of the case. The individual
    notice efforts included sending postcard notices to more than 2.3 million class members, which reached
    96% of the class. Publication notice in a national newspaper, targeted internet banner notices and a
    settlement website further extended the reach of the notice plan. Waldrup v. Countrywide Financial
    Corporation, et al., 2:13-cv-08833 (C.D. Cal.).

   An extensive notice effort regarding asbestos personal injury claims and rights as to Debtors’ Joint Plan of
    Reorganization and Disclosure Statement that was designed and implemented by Hilsoft. The notice
    program included nationwide consumer print publications, trade and union labor publications, internet
    banner advertising, an informational release, and a website. In re: Kaiser Gypsum Company, Inc., el al.,
    16-31602 (Bankr. W.D. N.C.).

   Hilsoft designed and implemented an extensive settlement notice plan for a class period spanning more
    than 40 years for smokers of light cigarettes. The notice plan delivered a measured reach of approximately
    87.8% of Arkansas adults 25+ with a frequency of 8.9 times and approximately 91.1% of Arkansas adults
    55+ with a frequency of 10.8 times. Hispanic newspaper notice, an informational release, radio public
    service announcements (“PSAs”), sponsored search listings and a case website further enhanced reach.
    Miner v. Philip Morris USA, Inc., 60CV03-4661 (Ark. Cir. Ct.).

   A large asbestos bar date notice effort, which included individual notice, national consumer publications,
    hundreds of local and national newspapers, Spanish newspapers, union labor publications, and digital
    media to reach the target audience. In re: Energy Future Holdings Corp., et al., 14-10979 (Bankr. D. Del.).

   Overdraft fee class actions have been brought against nearly every major U.S. commercial bank. For
    related settlements from 2010-2020, Hilsoft has developed programs that integrate individual notice, and in
    some cases paid media efforts. Fifth Third Bank, National City Bank, Bank of Oklahoma, Webster Bank,
    Harris Bank, M& I Bank, PNC Bank, Compass Bank, Commerce Bank, Citizens Bank, Great Western Bank,
    TD Bank, BancorpSouth, Comerica Bank, Susquehanna Bank, Associated Bank, Capital One, M&T Bank,
    Iberiabank and Synovus are among the more than 20 banks that have retained Epiq (Hilsoft). In re:
    Checking Account Overdraft Litigation, MDL No. 2036 (S.D. Fla.).

   For one of the largest and most complex class action case in Canadian history, Hilsoft designed and
    implemented groundbreaking notice to disparate, remote indigenous people in the multi-billion-dollar
    settlement. In re: Residential Schools Class Action Litigation, 00-CV-192059 CPA (Ont. Super. Ct.).



                      PORTLAND AREA OFFICE         10300 SW ALLEN BLVD           BEAVERTON, OR 97005      T 503-597-7697

                                                           2
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3262 Filed 08/20/21 Page 177 of 214

    BP’s $7.8 billion settlement related to the Deepwater Horizon oil spill emerged from possibly the most
     complex class action case in U.S. history. Hilsoft drafted and opined on all forms of notice. The 2012 dual
     notice program to “Economic and Property Damages” and “Medical Benefits” settlement classes designed
     by Hilsoft reached at least 95% Gulf Coast region adults via more than 7,900 television spots, 5,200 radio
     spots, 5,400 print insertions in newspapers, consumer publications, and trade journals, digital media, and
     individual notice. Subsequently, Hilsoft designed and implemented one of the largest claim deadline notice
     campaigns ever implemented, which resulted in a combined measurable paid print, television, radio and
     internet effort, which reached in excess of 90% of adults aged 18+ in the 26 identified DMAs covering the
     Gulf Coast Areas an average of 5.5 times each. In re: Oil Spill by the Oil Rig “Deepwater Horizon” in
     the Gulf of Mexico, on April 20, 2010, MDL No. 2179 (E.D. La.).

    Extensive point of sale notice program of a settlement, which provided payments of up to $100,000 related
     to Chinese drywall – 100 million notices distributed to Lowe’s purchasers during a six-week period. Vereen
     v. Lowe’s Home Centers, SU10-CV-2267B (Ga. Super. Ct.).


                                               LEGAL NOTICING EXPERTS


 Cameron Azari, Esq., Epiq Senior Vice President, Hilsoft Director of Legal Notice
 Cameron Azari, Esq. has more than 21 years of experience in the design and implementation of legal notice and claims
 administration programs. He is a nationally recognized expert in the creation of class action notification campaigns in
 compliance with Fed R. Civ. P. 23(c)(2) (d)(2) and (e) and similar state class action statutes. Cameron has been
 responsible for hundreds of legal notice and advertising programs. During his career, he has been involved in an array
 of high profile class action matters, including In re: Takata Airbag Products Liability Litigation, In re: Payment Card
 Interchange Fee and Merchant Discount Antitrust Litigation (MasterCard & Visa), In re: Volkswagen “Clean Diesel”
 Marketing, Sales Practices and Product Liability Litigation (Bosch Settlement), In re: Oil Spill by the Oil Rig “Deepwater
 Horizon” in the Gulf of Mexico on April 20, 2010, In re: Checking Account Overdraft Litigation, and In re: Residential
 Schools Class Action Litigation. He is an active author and speaker on a broad range of legal notice and class action
 topics ranging from FRCP Rule 23 to email noticing, response rates, and optimizing settlement effectiveness.
 Cameron is an active member of the Oregon State Bar. He received his B.S. from Willamette University and his J.D.
 from Northwestern School of Law at Lewis and Clark College. Cameron can be reached at caza@legalnotice.com.

 Lauran Schultz, Epiq Managing Director
 Lauran Schultz consults with Hilsoft clients on complex noticing issues. Lauran has more than 20 years of experience
 as a professional in the marketing and advertising field, specializing in legal notice and class action administration
 since 2005. High profile actions he has been involved in include companies such as BP, Bank of America, Fifth Third
 Bank, Symantec Corporation, Lowe’s Home Centers, First Health, Apple, TJX, CNA and Carrier Corporation. Prior to
 joining Epiq in 2005, Lauran was a Senior Vice President of Marketing at National City Bank in Cleveland, Ohio.
 Lauran’s education includes advanced study in political science at the University of Wisconsin-Madison along with a
 Ford Foundation fellowship from the Social Science Research Council and American Council of Learned Societies.
 Lauran can be reached at lschultz@hilsoft.com.

 Kyle Bingham, Manager of Strategic Communications
 Kyle Bingham has 15 years of experience in the advertising industry. At Hilsoft and Epiq, Kyle is responsible for
 overseeing the research, planning, and execution of advertising campaigns for legal notice programs including class
 action, bankruptcy and other legal cases. Kyle has been involved in the design and implementation of numerous legal
 notice campaigns, including In re: Takata Airbag Products Liability Litigation, In re: Volkswagen “Clean Diesel”
 Marketing, Sales Practices and Product Liability Litigation (Bosch), In re: Payment Card Interchange Fee and Merchant
 Discount Antitrust Litigation (MasterCard & Visa), In re: Energy Future Holdings Corp., et al. (Asbestos Claims Bar
 Notice), In re: Residential Schools Class Action Litigation, Hale v. State Farm Mutual Automobile Insurance Company,
 and In re: Checking Account Overdraft Litigation. Prior to joining Epiq and Hilsoft, Kyle worked at Wieden+Kennedy
 for seven years, an industry-leading advertising agency where he planned and purchased print, digital and broadcast
 media, and presented strategy and media campaigns to clients for multi-million dollar branding campaigns and regional
 direct response initiatives.     He received his B.A. from Willamette University.           Kyle can be reached at
 kbingham@epiqglobal.com.




                        PORTLAND AREA OFFICE         10300 SW ALLEN BLVD            BEAVERTON, OR 97005      T 503-597-7697

                                                             3
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3263 Filed 08/20/21 Page 178 of 214

                                        ARTICLES AND PRESENTATIONS


   Cameron Azari Speaker, “Virtual Global Class Actions Symposium 2020, Class Actions Case Management
    Panel.” November 18, 2020.

   Cameron Azari Speaker, “Consumers and Class Action Notices: An FTC Workshop.” Federal Trade
    Commission, Washington, DC, October 29, 2019.

   Cameron Azari Speaker, “The New Outlook for Automotive Class Action Litigation: Coattails, Recalls, and
    Loss of Value/Diminution Cases.” ACI’s Automotive Product Liability Litigation Conference.” American
    Conference Institute, Chicago, IL, July 18, 2019.

   Cameron Azari Moderator, “Prepare for the Future of Automotive Class Actions.” Bloomberg Next,
    Webinar-CLE, November 6, 2018.

   Cameron Azari Speaker, “The Battleground for Class Certification: Plaintiff and Defense Burdens,
    Commonality Requirements and Ascertainability.” 30th National Forum on Consumer Finance Class Actions
    and Government Enforcement, Chicago, IL, July 17, 2018.

   Cameron Azari Speaker, “Recent Developments in Class Action Notice and Claims Administration.” PLI's
    Class Action Litigation 2018 Conference, New York, NY, June 21, 2018.

   Cameron Azari Speaker, “One Class Action or 50? Choice of Law Considerations as Potential Impediment
    to Nationwide Class Action Settlements.” 5th Annual Western Regional CLE Program on Class Actions and
    Mass Torts. Clyde & Co LLP, San Francisco, CA, June 22, 2018.

   Cameron Azari Co-Author, A Practical Guide to Chapter 11 Bankruptcy Publication Notice. E-book,
    published, May 2017.

   Cameron Azari Featured Speaker, “Proposed Changes to Rule 23 Notice and Scrutiny of Claim Filing
    Rates,” DC Consumer Class Action Lawyers Luncheon, December 6, 2016.

   Cameron Azari Speaker, “Recent Developments in Consumer Class Action Notice and Claims
    Administration." Berman DeValerio Litigation Group, San Francisco, CA, June 8, 2016.

   Cameron Azari Speaker, “2016 Cybersecurity & Privacy Summit. Moving From ‘Issue Spotting’ To
    Implementing a Mature Risk Management Model.” King & Spalding, Atlanta, GA, April 25, 2016.

   Cameron Azari Speaker, “Live Cyber Incident Simulation Exercise.” Advisen’s Cyber Risk Insights
    Conference, London, UK, February 10, 2015.

   Cameron Azari Speaker, “Pitfalls of Class Action Notice and Claims Administration.” PLI's Class Action
    Litigation 2014 Conference, New York, NY, July 9, 2014.

   Cameron Azari Co-Author, “What You Need to Know About Frequency Capping In Online Class Action
    Notice Programs.” Class Action Litigation Report, June 2014.

   Cameron Azari Speaker, “Class Settlement Update – Legal Notice and Court Expectations.” PLI's 19th
    Annual Consumer Financial Services Institute Conference, New York, NY, April 7-8, 2014 and Chicago, IL,
    April 28-29, 2014.

   Cameron Azari Speaker, “Legal Notice in Consumer Finance Settlements - Recent Developments.” ACI’s
    Consumer Finance Class Actions and Litigation, New York, NY, January 29-30, 2014.

   Cameron Azari Speaker, “Legal Notice in Building Products Cases.” HarrisMartin’s Construction Product
    Litigation Conference, Miami, FL, October 25, 2013.



                     PORTLAND AREA OFFICE       10300 SW ALLEN BLVD         BEAVERTON, OR 97005     T 503-597-7697

                                                        4
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3264 Filed 08/20/21 Page 179 of 214

   Cameron Azari Co-Author, “Class Action Legal Noticing: Plain Language Revisited.” Law360, April 2013.

   Cameron Azari Speaker, “Legal Notice in Consumer Finance Settlements Getting your Settlement
    Approved.” ACI’s Consumer Finance Class Actions and Litigation, New York, NY, January 31-February 1, 2013.

   Cameron Azari Speaker, “Perspectives from Class Action Claims Administrators: Email Notices and
    Response Rates.” CLE International’s 8th Annual Class Actions Conference, Los Angeles, CA, May 17-18, 2012.

   Cameron Azari Speaker, “Class Action Litigation Trends: A Look into New Cases, Theories of Liability &
    Updates on the Cases to Watch.” ACI’s Consumer Finance Class Actions and Litigation, New York, NY,
    January 26-27, 2012.

   Lauran Schultz Speaker, “Legal Notice Best Practices: Building a Workable Settlement Structure.” CLE
    International’s 7th Annual Class Action Conference, San Francisco, CA, May 2011.

   Cameron Azari Speaker, “Data Breaches Involving Consumer Financial Information: Litigation Exposures
    and Settlement Considerations.” ACI’s Consumer Finance Class Actions and Litigation, New York, NY,
    January 2011.

   Cameron Azari Speaker, “Notice in Consumer Class Actions: Adequacy, Efficiency and Best Practices.”
    CLE International’s 5th Annual Class Action Conference: Prosecuting and Defending Complex Litigation,
    San Francisco, CA, 2009.

   Lauran Schultz Speaker, “Efficiency and Adequacy Considerations in Class Action Media Notice
    Programs.” Chicago Bar Association, Chicago, IL, 2009.

   Cameron Azari Author, “Clearing the Five Hurdles of Email - Delivery of Class Action Legal Notices.”
    Thomson Reuters Class Action Litigation Reporter, June 2008.

   Cameron Azari Speaker, “Planning for a Smooth Settlement.” ACI: Class Action Defense – Complex
    Settlement Administration for the Class Action Litigator, Phoenix, AZ, 2007.

   Cameron Azari Speaker, “Structuring a Litigation Settlement.” CLE International’s 3rd Annual Conference
    on Class Actions, Los Angeles, CA, 2007.

   Cameron Azari Speaker, “Noticing and Response Rates in Class Action Settlements” – Class Action Bar
    Gathering, Vancouver, British Columbia, 2007.

   Cameron Azari Speaker, “Notice and Response Rates in Class Action Settlements” – Skadden Arps Slate
    Meagher & Flom, LLP, New York, NY, 2006.

   Cameron Azari Speaker, “Notice and Response Rates in Class Action Settlements” – Bridgeport
    Continuing Legal Education, Class Action and the UCL, San Diego, CA, 2006.

   Cameron Azari Speaker, “Notice and Response Rates in Class Action Settlements” – Stoel Rives litigation
    group, Portland, OR / Seattle, WA / Boise, ID / Salt Lake City, UT, 2005.

   Cameron Azari Speaker, “Notice and Response Rates in Class Action Settlements” – Stroock & Stroock
    & Lavan Litigation Group, Los Angeles, CA, 2005.

   Cameron Azari Author, “Twice the Notice or No Settlement.” Current Developments – Issue II, August 2003.

   Cameron Azari Speaker, “A Scientific Approach to Legal Notice Communication” – Weil Gotshal litigation
    group, New York, NY, 2003.




                      PORTLAND AREA OFFICE        10300 SW ALLEN BLVD          BEAVERTON, OR 97005     T 503-597-7697

                                                          5
 Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3265 Filed 08/20/21 Page 180 of 214

                                                   JUDICIAL COMMENTS


Judge Anne-Christine Massullo, Morris v. Provident Credit Union (June 23, 2021) CGC-19-581616, Sup. Ct. Cal. Cty. of
San Fran.:

        The Notice approved by this Court was distributed to the Classes in substantial compliance with this Court’s Order
        Certifying Classes for Settlement Purposes and Granting Preliminary Approval of Class Settlement (“Preliminary
        Approval Order”) and the Agreement. The Notice met the requirements of due process and California Rules of Court,
        rules 3.766 and 3.769(f). The notice to the Classes was adequate.

Judge Esther Salas, Sager, et al. v. Volkswagen Group of America, Inc., et al. (June 22, 2021) 18-cv-13556 (D.N.J.):

        The Court further finds and concludes that Class Notice was properly and timely disseminated to the
        Settlement Class in accordance with the Class Notice Plan set forth in the Settlement Agreement and the
        Preliminary Approval Order (Dkt. No. 69). The Class Notice Plan and its implementation in this case fully
        satisfy Rule 23, the requirements of due process and constitute the best notice practicable under the
        circumstances.

Judge Josephine L. Staton, In re: Hyundai and Kia Engine Litigation and Flaherty v. Hyundai Motor Company, Inc., et
al. (June 10, 2021) 8:17-CV-00838 & 18-cv-02223 (C.D. Cal.):

        The Class Notice was disseminated in accordance with the procedures required by the Court’s Orders … in
        accordance with applicable law, and satisfied the requirements of Rule 23(e) and due process and constituted
        the best notice practicable for the reasons discussed in the Preliminary Approval Order and Final Approval Order.

Judge Harvey Schlesinger, In re: Disposable Contact Lens Antitrust Litigation (ABB Concise Optical Group, LLC) (May
31, 2021) 3:15-md-02626 (M.D. Fla.):

        The Court finds that the dissemination of the Notice: (a) was implemented in accordance with the Preliminary
        Approval Order; (b) constitutes the best notice practicable under the circumstances; (c) constitutes notice that
        was reasonably calculated, under the circumstances, to apprise the Settlement Class of (i) the pendency of
        the Action; (ii) the effect of the Settlement Agreement (including the Releases to be provided thereunder); (iii)
        Class Counsel's possible motion for an award of attorneys' fees and reimbursement of expenses; (iv) the right
        to object to any aspect of the Settlement Agreement, the Plan of Distribution, and/or Class Counsel's motion
        for attorneys' fees and reimbursement of expenses; (v) the right to opt out of the Settlement Class; (vi) the
        right to appear at the Fairness Hearing; and (vii) the fact that Plaintiffs may receive incentive awards; (d)
        constitutes due, adequate, and sufficient notice to all persons and entities entitled to receive notice of the
        Settlement Agreement; and (e) satisfies the requirements of Rule 23 of the Federal Rules of Civil Procedure
        and the United States Constitution (including the Due Process Clause).

Judge Haywood S. Gilliam, Jr. Richards, et al. v. Chime Financial, Inc. (May 24, 2021) 4:19-cv-06864 (N.D. Cal.):

        The Court finds that the notice and notice plan previously approved by the Court was implemented and
        complies with Rule 23(c)(2)(B)… The Court ordered that the third-party settlement administrator send class
        notice via email based on a class list Defendant provided… Epiq Class Action & Claims Solutions, Inc., the
        third-party settlement administrator, represents that class notice was provided as directed… Epiq received a
        total of 527,505 records for potential Class Members, including their email addresses…. If the receiving email
        server could not deliver the message, a “bounce code” was returned to Epiq indicating that the message was
        undeliverable…. Epiq made two additional attempts to deliver the email notice… As of Mach 1, 2021, a total
        of 495,006 email notices were delivered, and 32,499 remained undeliverable… In light of these facts, the
        Court finds that the parties have sufficiently provided the best practicable notice to the Class Members.

Judge Henry Edward Autrey, Pearlstone v. Wal-Mart Stores, Inc. (Apr. 22, 2021) 4:17-cv-02856 (C.D. Cal.):

        The Court finds that adequate notice was given to all Settlement Class Members pursuant to the terms of the
        Parties’ Settlement Agreement and the Preliminary Approval Order. The Court has further determined that
        the Notice Plan fully and accurately informed Settlement Class Members of all material elements of the
        Settlement, constituted the best notice practicable under the circumstances, and fully satisfied the
        requirements of Federal Rule 23(c)(2) and 23(e)(1), applicable law, and the Due Process Clause of the United
        States Constitution.

                          PORTLAND AREA OFFICE         10300 SW ALLEN BLVD            BEAVERTON, OR 97005       T 503-597-7697

                                                               6
 Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3266 Filed 08/20/21 Page 181 of 214

Judge Lucy H. Koh, Grace v. Apple, Inc. (Mar. 31, 2021) 17-CV-00551 (N.D. Cal.):

         Federal Rule of Civil Procedure 23(c)(2)(B) requires that the settling parties provide class members with “the
         best notice that is practicable under the circumstances, including individual notice to all members who can be
         identified through reasonable effort. The notice must clearly and concisely state in plain, easily understood
         language: (i) the nature of the action; (ii) the definition of the class certified; (iii) the class claims, issues, or
         defenses; (iv) that a class member may enter an appearance through an attorney if the member so desires;
         (v) that the court will exclude from the class any member who requests exclusion; (vi) the time and manner
         for requesting exclusion; and (vii) the binding effect of a class judgment on members under Rule 23(c)(3).”
         The Court finds that the Notice Plan, which was direct notice sent to 99.8% of the Settlement Class via email
         and U.S. Mail, has been implemented in compliance with this Court’s Order (ECF No. 426) and complies with
         Rule 23(c)(2)(B).

Judge Gary A. Fenner, In re: Pre-Filled Propane Tank Antitrust Litigation (Mar. 30, 2021) MDL No. 2567, 14-2567 (W.D. Mo.):

         Based upon the Declaration of Cameron Azari, on behalf of Epiq, the Administrator appointed by the Court,
         the Court finds that the Notice Program has been properly implemented. That Declaration shows that there
         have been no requests for exclusion from the Settlement, and no objections to the Settlement. Finally, the
         Declaration reflects that AmeriGas has given appropriate notice of this settlement to the Attorney General of
         the United States and the appropriate State officials under the Class Action Fairness Act, 28 U.S.C. § 1715,
         and no objections have been received from any of them.

Judge Richard Seeborg, Bautista v. Valero Marketing and Supply Company (Mar. 17, 2021) 3:15-cv-05557 (N.D. Cal.):

         The Notice given to the Settlement Class in accordance with the Notice Order was the best notice practicable
         under the circumstances of these proceedings and of the matters set forth therein, including the proposed
         Settlement set forth in the Settlement Agreement, to all Persons entitled to such notice, and said notice fully
         satisfied the requirements of Fed. R. Civ. P. 23 and due process.

Judge James D. Peterson, Fox, et al. v. Iowa Health System d.b.a. UnityPoint Health (Mar. 4, 2021) 18-cv-327 (W.D. Wis.):

         The approved Notice plan provided for direct mail notice to all class members at their last known address
         according to UnityPoint’s records, as updated by the administrator through the U.S. Postal Service. For
         postcards returned undeliverable, the administrator tried to find updated addresses for those class members.
         The administrator maintained the Settlement website and made Spanish versions of the Long Form Notice
         and Claim Form available upon request. The administrator also maintained a toll-free telephone line which
         provides class members detailed information about the settlement and allows individuals to request a claim
         form be mailed to them.

         The Court finds that this Notice (i) constituted the best notice practicable under the circumstances; (ii) was
         reasonably calculated, under the circumstances, to apprise Settlement Class members of the Settlement, the
         effect of the Settlement (including the release therein), and their right to object to the terms of the settlement
         and appear at the Final Approval Hearing; (iii) constituted due and sufficient notice of the Settlement to all
         reasonably identifiable persons entitled to receive such notice; (iv) satisfied the requirements of due process,
         Federal Rule of Civil Procedure 23(e)(1) and the Class Action Fairness Act of 2005, 28 U.S.C. § 1715, and
         all applicable laws and rules.

Judge Larry A. Burns, Trujillo, et al. v. Ametek, Inc., et al. (Mar. 3, 2021) 3:15-cv-01394 (S.D. Cal.):

         The Class has received the best practicable notice under the circumstances of this case. The Parties’
         selection and retention of Epiq Class Action & Claims Solutions, Inc. (“Epiq”) as the Claims Administrator was
         reasonable and appropriate. Based on the Declaration of Cameron Azari of Epiq, the Court finds that the
         Settlement Notices were published to the Class Members in the form and manner approved by the Court in
         its Preliminary Approval Order. See Dkt. 181-6. The Settlement Notices provided fair, effective, and the best
         practicable notice to the Class of the Settlement’s terms. The Settlement Notices informed the Class of
         Plaintiffs’ intent to seek attorneys’ fees, costs, and incentive payments, set forth the date, time, and place of
         the Fairness Hearing, and explained Class Members’ rights to object to the Settlement or Fee Motion and to
         appear at the Fairness Hearing… The Settlement Notices fully satisfied all notice requirements under the law,
         including the Federal Rules of Civil Procedure, the requirements of the California Legal Remedies Act, Cal.
         Civ. Code § 1781, and all due process rights under the U.S. Constitution and California Constitutions.


                           PORTLAND AREA OFFICE           10300 SW ALLEN BLVD             BEAVERTON, OR 97005       T 503-597-7697

                                                                  7
 Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3267 Filed 08/20/21 Page 182 of 214

Judge Sherri A. Lydon, Fitzhenry v. Independent Home Products, LLC (Mar. 2, 2021) 2:19-cv-02993 (D.S.C.):

        Notice was provided to Class Members in compliance with Section VI of the Settlement Agreement, due
        process, and Rule 23 of the Federal Rules of Civil Procedure. The notice: (i) fully and accurately informed
        Settlement Class Members about the lawsuit and settlement; (ii) provided sufficient information so that
        Settlement Class Members could decide whether to accept the benefits offered, opt-out and pursue their own
        remedies, or object to the settlement; (iii) provided procedures for Class Members to file written objections to
        the proposed settlement, to appear at the hearing, and to state objections to the proposed settlement; and
        (iv) provided the time, date, and place of the final fairness hearing.

Judge James V. Selna, Alvarez v. Sirius XM Radio Inc. (Feb. 9, 2021) 2:18-cv-8605 (C.D. Cal.):

        The Court finds that the dissemination of the Notices attached as Exhibits to the Settlement Agreement: (a)
        was implemented in accordance with the Notice Order; (b) constituted the best notice practicable under the
        circumstances; (c) constituted notice that was reasonably calculated, under the circumstances, to apprise
        Settlement Class Members of (i) the pendency of the Action; (ii) their right to submit a claim (where applicable)
        by submitting a Claim Form; (iii) their right to exclude themselves from the Settlement Class; (iv) the effect of
        the proposed Settlement (including the Releases to be provided thereunder); (v) Named Plaintiffs’ application
        for the payment of Service Awards; (vi) Class Counsel’s motion for an award an attorneys’ fees and expenses;
        (vii) their right to object to any aspect of the Settlement, and/or Class Counsel’s motion for attorneys’ fees and
        expenses (including a Service Award to the Named Plaintiffs and Mr. Wright); and (viii) their right to appear
        at the Final Approval Hearing; (d) constituted due, adequate, and sufficient notice to all Persons entitled to
        receive notice of the proposed Settlement; and (e) satisfied the requirements of Rule 23 of the Federal Rules
        of Civil Procedure, the Constitution of the United States (including the Due Process Clause), and all other
        applicable laws and rules.

Judge Jon S .Tigar, Elder v. Hilton Worldwide Holdings, Inc. (Feb. 4, 2021) 16-cv-00278 (N.D. Cal.):

        “Epiq implemented the notice plan precisely as set out in the Settlement Agreement and as ordered by the
        Court.” ECF No. 162 at 9-10. Epiq sent initial notice by email to 8,777 Class Members and by U.S. Mail to the
        remaining 1,244 Class members. Id. at 10. The Notice informed Class Members about all aspects of the
        Settlement, the date and time of the fairness hearing, and the process for objections. ECF No. 155 at 28-37.
        Epiq then mailed notice to the 2,696 Class Members whose emails were returned as undeliverable. Id. “Of
        the 10,021 Class Members identified from Defendants’ records, Epiq was unable to deliver the notice to only
        35 Class Members. Accordingly, the reach of the notice is 99.65%.” Id. (citation omitted). Epiq also created
        and maintained a settlement website and a toll-free hotline that Class Members could call if they had questions
        about the settlement. Id.

        The Court finds that the parties have complied with the Court’s preliminary approval order and, because the
        notice plan complied with Rule 23, have provided adequate notice to class members.

Judge Michael W. Jones, Wallace, et al, v. Monier Lifetile LLC, et al. (Jan. 15, 2021) SCV-16410 (Sup. Ct. Cal.):

        The Court also finds that the Class Notice and notice process were implemented in accordance with the
        Preliminary Approval Order, providing the best practicable notice under the circumstances.

Judge Kristi K. DuBose, Drazen v. GoDaddy.com, LLC and Bennett v. GoDaddy.com, LLC (Dec. 23, 2020) 1:19-cv-
00563 (S.D. Ala.):

        The Court finds that the Notice and the claims procedures actually implemented satisfy due process, meet
        the requirements of Rule 23(e)(1), and the Notice constitutes the best notice practicable under the circumstances.

Judge Haywood S. Gilliam, Jr., Izor v. Abacus Data Systems, Inc. (Dec. 21, 2020) 19-cv-01057 (N.D. Cal.):

        The Court finds that the notice plan previously approved by the Court was implemented and that the notice
        thus satisfied Rule 23(c)(2)(B). [T]he Court finds that the parties have sufficiently provided the best practicable
        notice to the class members.




                          PORTLAND AREA OFFICE         10300 SW ALLEN BLVD             BEAVERTON, OR 97005       T 503-597-7697

                                                               8
 Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3268 Filed 08/20/21 Page 183 of 214

Judge Christopher C. Conner, Al’s Discount Plumbing, et al. v. Viega, LLC (Dec. 18, 2020) 19-cv-00159 (M.D. Pa.):

        The Court finds that the notice and notice plan previously approved by the Court was implemented and
        complies with Fed. R. Civ. P. 23(c)(2)(B) and due process. Specifically, the Court ordered that the third-party
        Settlement Administrator, Epiq, send class notice via email, U.S. mail, by publication in two recognized
        industry magazines, Plumber and PHC News, in both their print and online digital forms, and to implement a
        digital media campaign. (ECF 99). Epiq represents that class notice was provided as directed. See Declaration
        of Cameron R. Azari, ¶¶ 12-15 (ECF 104-13).

Judge Naomi Reice Buchwald, In re: Libor-Based Financial Instruments Antitrust Litigation (Dec. 16, 2020) MDL No.
2262 1:11-md-2262 (S.D.N.Y.):

        Upon review of the record, the Court hereby finds that the forms and methods of notifying the members of the
        Settlement Classes and their terms and conditions have met the requirements of the United States
        Constitution (including the Due Process Clause), Rule 23 of the Federal Rules of Civil Procedure, and all
        other applicable law and rules; constituted the best notice practicable under the circumstances; and
        constituted due and sufficient notice to all members of the Settlement Classes of these proceedings and the
        matters set forth herein, including the Settlements, the Plan of Allocation and the Fairness Hearing. Therefore,
        the Class Notice is finally approved.

Judge Larry A. Burns, Cox, et al. Ametek, Inc., et al. (Dec 15, 2020) 3:17-cv-00597 (S.D. Cal.):

        The Class has received the best practicable notice under the circumstances of this case. The Parties’
        selection and retention of Epiq Class Action & Claims Solutions, Inc. (“Epiq”) as the Claims Administrator was
        reasonable and appropriate. Based on the Declaration of Cameron Azari of Epiq, the Court finds that the
        Settlement Notices were published to the Class Members in the form and manner approved by the Court in
        its Preliminary Approval Order. See Dkt. 129-6. The Settlement Notices provided fair, effective, and the best
        practicable notice to the Class of the Settlement’s terms. The Settlement Notices informed the Class of
        Plaintiffs’ intent to seek attorneys’ fees, costs, and incentive payments, set forth the date, time, and place of
        the Fairness Hearing, and explained Class Members’ rights to object to the Settlement or Fee Motion and to
        appear at the Fairness Hearing… The Settlement Notices fully satisfied all notice requirements under the law,
        including the Federal Rules of Civil Procedure, the requirements of the California Legal Remedies Act, Cal.
        Civ. Code § 1781, and all due process rights under the U.S. Constitution and California Constitutions.

Judge Timothy J. Sullivan, Robinson v. Nationstar Mortgage LLC (Dec. 11, 2020) 8:14-cv-03667 (D. Md.):

        The Class Notice provided to the Settlement Class conforms with the requirements of Fed. Rule Civ. Proc.
        23, the United States Constitution, and any other applicable law, and constitutes the best notice practicable
        under the circumstances, by providing individual notice to all Settlement Class Members who could be
        identified through reasonable effort, and by providing due and adequate notice of the proceedings and of the
        matters set forth therein to the other Settlement Class Members. The Class Notice fully satisfied the
        requirements of Due Process.

Judge Yvonne Gonzalez Rogers, In re: Lithium Ion Batteries Antitrust Litigation (Dec. 10, 2020) 4:13-md-02420, MDL
No. 2420 (N.D. Cal.):

        The proposed notice plan was undertaken and carried out pursuant to this Court’s preliminary approval order
        prior to remand, and a second notice campaign thereafter. (See Dkt. No. 2571.) The class received direct and
        indirect notice through several methods – email notice, mailed notice upon request, an informative settlement
        website, a telephone support line, and a vigorous online campaign. Digital banner advertisements were
        targeted specifically to settlement class members, including on Google and Yahoo’s ad networks, as well as
        Facebook and Instagram, with over 396 million impressions delivered. Sponsored search listings were
        employed on Google, Yahoo and Bing, resulting in 216,477 results, with 1,845 clicks through to the settlement
        website. An informational released was distributed to 495 media contacts in the consumer electronics industry.
        The case website has continued to be maintained as a channel for communications with class members.
        Between February 11, 2020 and April 23, 2020, there were 207,205 unique visitors to the website. In the
        same period, the toll-free telephone number available to class members received 515 calls.




                         PORTLAND AREA OFFICE         10300 SW ALLEN BLVD             BEAVERTON, OR 97005      T 503-597-7697

                                                              9
 Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3269 Filed 08/20/21 Page 184 of 214

Judge Katherine A. Bacal, Garvin v. San Diego Unified Port District (Nov. 20, 2020) 37-2020-00015064 (Sup. Ct. Cal.):

        Notice was provided to Class Members in compliance with the Settlement Agreement, California Code of Civil
        Procedure §382 and California Rules of Court 3.766 and 3.769, the California and United States Constitutions,
        and any other applicable law, and constitutes the best notice practicable under the circumstances, by
        providing notice to all individual Class Members who could be identified through reasonable effort, and by
        providing due and adequate notice of the proceedings and of the matters set forth therein to the other Class
        Members. The Notice fully satisfied the requirements of due process.

Judge Catherine D. Perry, Pirozzi, et al. v. Massage Envy Franchising, LLC (Nov. 13, 2020) 4:19-cv-807 (E.D. Mo.):

        The COURT hereby finds that the CLASS NOTICE given to the CLASS: (i) fairly and accurately described the
        ACTION and the proposed SETTLEMENT; (ii) provided sufficient information so that the CLASS MEMBERS
        were able to decide whether to accept the benefits offered by the SETTLEMENT, exclude themselves from
        the SETTLEMENT, or object to the SETTLEMENT; (iii) adequately described the time and manner by which
        CLASS MEMBERS could submit a CLAIM under the SETTLEMENT, exclude themselves from the
        SETTLEMENT, or object to the SETTLEMENT and/or appear at the FINAL APPROVAL HEARING; and (iv)
        provided the date, time, and place of the FINAL APPROVAL HEARING. The COURT hereby finds that the
        CLASS NOTICE was the best notice practicable under the circumstances, constituted a reasonable manner
        of notice to all class members who would be bound by the SETTLEMENT, and complied fully with Federal
        Rule of Civil Procedure Rule 23, due process, and all other applicable laws.

Judge Robert E. Payne, Skochin, et al. v. Genworth Life Insurance Company, et al. (Nov. 12, 2020) 3:19-cv-00049 (E.D. Vir.):

        For the reasons set forth in the Court’s Memorandum Opinion addressing objections to the Settlement
        Agreement, . . . the plan to disseminate the Class Notice and Publication Notice, which the Court previously
        approved, has been implemented and satisfied the requirements of Fed. R. Civ. P. 23(c)(2)(B) and due
        process.

Judge Jeff Carpenter, Eastwood Construction LLC, et al. v. City of Monroe (Oct. 27, 2020) 18-cvs-2692 and The Estate
of Donald Alan Plyler Sr., et al. v. City of Monroe (Oct. 27, 2020) 19-cvs-1825 (Sup. Ct. N.C.):

        Therefore, the Court GRANTS the Final Approval Motion, CERTIFIES the class as defined below for
        settlement purposes only, APPROVES the Settlement, and GRANTS the Fee Motion…
        The Settlement Agreement and the Settlement Notice are found to be fair, reasonable, adequate, and in the
        best interests of the Settlement Class, and are hereby approved pursuant to North Carolina Rule of Civil
        Procedure 23. The Parties are hereby authorized and directed to comply with and to consummate the
        Settlement Agreement in accordance with the terms and provisions set forth in the Settlement Agreement,
        and the Clerk of the Court is directed to enter and docket this Order and Final Judgement in the Actions.

Judge M. James Lorenz, Walters, et al. v. Target Corp. (Oct. 26, 2020) 3:16-cv-1678 (S.D. Cal.):

        The Court has determined that the Class Notices given to Settlement Class members fully and accurately
        informed Settlement Class members of all material elements of the proposed Settlement and constituted valid,
        due, and sufficient notice to Settlement Class members consistent with all applicable requirements. The Court
        further finds that the Notice Program satisfies due process and has been fully implemented.

Judge Maren E. Nelson, Harris, et al. v. Farmers Insurance Exchange and Mid Century Insurance Company (Oct. 26,
2020) BC 579498 (Sup. Ct Cal.):

        Distribution of Notice directed to the Settlement Class Members as set forth in the Settlement has been
        completed in conformity with the Preliminary Approval Order, including individual notice to all Settlement Class
        members who could be identified through reasonable effort, and the best notice practicable under the
        circumstances. The Notice, which reached 99.9% of all Settlement Class Members, provided due and
        adequate notice of the proceedings and of the matters set forth therein, including the proposed Settlement,
        to all persons entitled to Notice, and the Notice and its distribution fully satisfied the requirements of due
        process.




                          PORTLAND AREA OFFICE        10300 SW ALLEN BLVD            BEAVERTON, OR 97005      T 503-597-7697

                                                              10
 Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3270 Filed 08/20/21 Page 185 of 214

Judge Vera M. Scanlon, Lashambae v. Capital One Bank, N.A. (Oct. 21, 2020) 1:17-cv-06406 (E.D.N.Y.):

        The Class Notice, as amended, contained all of the necessary elements, including the class definition, the
        identifies of the named Parties and their counsel, a summary of the terms of the proposed Settlement,
        information regarding the manner in which objections may be submitted, information regarding the opt-out
        procedures and deadlines, and the date and location of the Final Approval Hearing. Notice was successfully
        delivered to approximately 98.7% of the Settlement Class and only 78 individual Settlement Class Members
        did not receive notice by email or first class mail.

        Having reviewed the content of the Class Notice, as amended, and the manner in which the Class Notice was
        disseminated, this Court finds that the Class Notice, as amended, satisfied the requirements of due process,
        Rule 23 of the Federal Rules of Civil Procedure, and all other applicable law and rules. The Class Notice, as
        amended, provided to the Settlement Class in accordance with the Preliminary Approval Order was the best
        notice practicable under the circumstances and provided this Court with jurisdiction over the absent
        Settlement Class Members. See Fed. R. Civ. P. 23(c)(2)(B).

Chancellor Walter L. Evans, K.B., by and through her natural parent, Jennifer Qassis, and Lillian Knox-Bender v.
Methodist Healthcare - Memphis Hospitals (Oct. 14, 2020) CH-13-04871-1 (30th Jud. Dist. Tenn.):

        Based upon the filings and the record as a whole, the Court finds and determines that dissemination of the
        Class Notice as set forth herein complies with Tenn. R. Civ. P. 23.03(3) and 23.05 and (i) constitutes the best
        practicable notice under the circumstances, (ii) was reasonably calculated, under the circumstances, to
        apprise Class Members of the pendency of Class Settlement, their rights to object to the proposed Settlement,
        (iii) was reasonable and constitutes due, adequate, and sufficient notice to all persons entitled to receive
        notice, (iv) meets all applicable requirements of Due Process; (v) and properly provides notice of the attorney’s
        fees that Class Counsel shall seek in this action. As a result, the Court finds that Class Members were
        properly notified of their rights, received full Due Process . . . .

Judge Sara L. Ellis, Nelson v. Roadrunner Transportation Systems, Inc. (Sept. 15, 2020) 1:18-cv-07400 (N.D. Ill.):

        Notice of the Final Approval Hearing, the proposed motion for attorneys’ fees, costs, and expenses, and the
        proposed Service Award payment to Plaintiff have been provided to Settlement Class Members as directed
        by this Court’s Orders,

        The Court finds that such Notice as therein ordered, constitutes the best possible notice practicable under the
        circumstances and constitutes valid, due, and sufficient notice to all Settlement Class Members in compliance
        with the requirements of Federal Rule of Civil Procedure 23(c)(2)(B).

Judge George H. Wu, Lusnak v. Bank of America, N.A. (Aug. 10, 2020) CV 14-1855 (C.D. Cal.):

        The Court finds that the Notice program for disseminating notice to the Settlement Class, provided for in the
        Settlement Agreement and previously approved and directed by the Court, has been implemented by the
        Settlement Administrator and the Parties. The Court finds that such Notice program, including the approved
        forms of notice: (a) constituted the best notice that is practicable under the circumstances; (b) included direct
        individual notice to all Settlement Class Members who could be identified through reasonable effort; (c)
        constituted notice that was reasonably calculated, under the circumstances, to apprise Settlement Class
        Members of the nature of the Lawsuit, the definition of the Settlement Class certified, the class claims and
        issues, the opportunity to enter an appearance through an attorney if the member so desires; the opportunity,
        the time, and manner for requesting exclusion from the Settlement Class, and the binding effect of a class
        judgment; (d) constituted due, adequate and sufficient notice to all persons entitled to notice; and (e) met all
        applicable requirements of Federal Rule of Civil Procedure 23, due process under the U.S. Constitution, and
        any other applicable law.

Judge James Lawrence King, Dasher v. RBC Bank (USA) predecessor in interest to PNC Bank, N.A. (Aug. 10, 2020) 1:10-
cv-22190 (S.D. Fla.) as part of In re: Checking Account Overdraft Litigation MDL No. 2036 (S.D. Fla.):

        The Court finds that the members of the Settlement Class were provided with the best practicable notice; the
        notice was “reasonably calculated, under [the] circumstances, to apprise interested parties of the pendency
        of the action and afford them an opportunity to present their objections.” Shutts, 472 U.S. at 812 (quoting
        Mullane, 339 U.S. at 314-15). This Settlement was widely publicized, and any member of the Settlement Class
        who wished to express comments or objections had ample opportunity and means to do so.

                         PORTLAND AREA OFFICE         10300 SW ALLEN BLVD             BEAVERTON, OR 97005      T 503-597-7697

                                                              11
 Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3271 Filed 08/20/21 Page 186 of 214

Judge Jeffrey S. Ross, Lehman v. Transbay Joint Powers Authority, et al. (Aug. 7, 2020) CGC-16-553758 (Sup. Ct. Cal.):

        The Notice approved by this Court was distributed to the Settlement Class Members in compliance with this
        Court’s Order Granting Preliminary Approval of Class Action Settlement, dated May 8, 2020. The Notice
        provided to the Settlement Class Members met the requirements of due process and constituted the best
        notice practicable in the circumstances. Based on evidence and other material submitted in conjunction with
        the final approval hearing, notice to the class was adequate.

Judge Jean Hoefer Toal, Cook, et al. v. South Carolina Public Service Authority, et al. (July 31, 2020) 2019-CP-23-
6675 (Ct. of Com. Pleas. 13th Jud. Cir. S.C.):

        Notice was sent to more than 1.65 million Class members, published in newspapers whose collective
        circulation covers the entirety of the State, and supplemented with internet banner ads totaling approximately
        12.3 million impressions. The notices directed Class members to the settlement website and toll-free line for
        additional inquiries and further information. After this extensive notice campaign, only 78 individuals
        (0.0047%) have opted-out, and only nine (0.00054%) have objected. The Court finds this response to be
        overwhelmingly favorable.

Judge Peter J. Messitte, Jackson, et al. v. Viking Group, Inc., et al. (July 28, 2020) 8:18-cv-02356 (D. Md.):

        [T]he Court finds, that the Notice Plan has been implemented in the manner approved by the Court in its
        Preliminary Approval Order as amended. The Court finds that the Notice Plan: (i) constitutes the best notice
        practicable to the Settlement Class under the circumstances; (ii) was reasonably calculated, under the
        circumstances, to apprise the Settlement Class of the pendency of this Lawsuit and the terms of the
        Settlement, their right to exclude themselves from the Settlement, or to object to any part of the Settlement,
        their right to appear at the Final Approval Hearing (either on their own or through counsel hired at their own
        expense), and the binding effect of the Final Approval Order and the Final Judgment, whether favorable or
        unfavorable, on all Persons who do not exclude themselves from the Settlement Class, (iii) due, adequate,
        and sufficient notice to all Persons entitled to receive notice; and (iv) notice that fully satisfies the requirements
        of the United States Constitution (including the Due Process Clause), Fed. R. Civ. P. 23, and any other
        applicable law.

Judge Michael P. Shea, Grayson, et al. v. General Electric Company (July 27, 2020) 3:13-cv-01799 (D. Conn.):

        Pursuant to the Preliminary Approval Order, the Settlement Notice was mailed, emailed and disseminated by
        the other means described in the Settlement Agreement to the Class Members. This Court finds that this
        notice procedure was (i) the best practicable notice; (ii) reasonably calculated, under the circumstances, to
        apprise the Class Members of the pendency of the Civil Action and of their right to object to or exclude
        themselves from the proposed Settlement; and (iii) reasonable and constitutes due, adequate, and sufficient
        notice to all entities and persons entitled to receive notice.

Judge Gerald J. Pappert, Rose v. The Travelers Home and Marine Insurance Company, et al. (July 20, 2020) 19-cv-
00977 (E.D. Pa.):

        The Class Notice . . . has been given to the Settlement Class in the manner approved by the Court in its
        Preliminary Approval Order. Such Class Notice (i) constituted the best notice practicable to the Settlement
        Class under the circumstances; (ii) was reasonably calculated, under the circumstances, to apprise the
        Settlement Class of the pendency and nature of this Action, the definition of the Settlement Class, the terms
        of the Settlement Agreement, the rights of the Settlement Class to exclude themselves from the settlement or
        to object to any part of the settlement, the rights of the Settlement Class to appear at the Final Approval
        Hearing (either on their own or through counsel hired at their own expense), and the binding effect of the
        Settlement Agreement on all persons who do not exclude themselves from the Settlement Class, (iii) provided
        due, adequate, and sufficient notice to the Settlement Class; and (iv) fully satisfied all applicable requirements
        of law, including, but not limited to, Federal Rule of Civil Procedure 23 and the due process requirements of
        the United States Constitution.

Judge Christina A. Snyder, Waldrup v. Countrywide Financial Corporation, et al. (July 16, 2020) 2:13-cv-08833 (C.D. Cal.):

        The Court finds that mailed and publication notice previously given to Class Members in the Action was the
        best notice practicable under the circumstances, and satisfies the requirements of due process and FED. R.
        CIV. P. 23. The Court further finds that, because (a) adequate notice has been provided to all Class Members

                          PORTLAND AREA OFFICE           10300 SW ALLEN BLVD             BEAVERTON, OR 97005       T 503-597-7697

                                                                 12
 Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3272 Filed 08/20/21 Page 187 of 214

        and (b) all Class Members have been given the opportunity to object to, and/or request exclusion from, the
        Settlement, it has jurisdiction over all Class Members. The Court further finds that all requirements of statute
        (including but not limited to 28 U.S.C. § 1715), rule, and state and federal constitutions necessary to effectuate
        this Settlement have been met and satisfied.

Judge James Donato, Coffeng, et al. v. Volkswagen Group of America, Inc. (June 10, 2020) 17-cv-01825 (N.D. Cal.):

        The Court finds that, as demonstrated by the Declaration and Supplemental Declaration of Cameron Azari,
        and counsel’s submissions, Notice to the Settlement Class was timely and properly effectuated in accordance
        with FED. R. CIV. P. 23(e) and the approved Notice Plan set forth in the Court’s Preliminary Approval Order.
        The Court finds that said Notice constitutes the best notice practicable under the circumstances, and satisfies
        all requirements of Rule 23(e) and due process.

Judge Michael W. Fitzgerald, Behfarin v. Pruco Life Insurance Company, et al. (June 3, 2020) 17-cv-05290 (C.D. Cal.):

        The Court finds that the requirements of Rule 23 of the Federal Rule of Civil Procedure and other laws and
        rules applicable to final settlement approval of class actions have been satisfied . . . .

        This Court finds that the Claims Administrator caused notice to be disseminated to the Class in accordance
        with the plan to disseminate Notice outlined in the Settlement Agreement and the Preliminary Approval Order,
        and that Notice was given in an adequate and sufficient manner and complies with Due Process and Fed. R.
        Civ. P. 23.

Judge Nancy J. Rosenstengel, First Impressions Salon, Inc., et al. v. National Milk Producers Federation, et al. (Apr. 27, 2020)
3:13-cv-00454 (S.D. Ill.):

        The Court finds that the Notice given to the Class Members was completed as approved by this Court and
        complied in all respects with the requirements of Rule 23 of the Federal Rules of Civil Procedure and due
        process. The settlement Notice Plan was modeled on and supplements the previous court-approved plan
        and, having been completed, constitutes the best notice practicable under the circumstances. In making this
        determination, the Court finds that the Notice provided Class members due and adequate notice of the
        Settlement, the Settlement Agreement, the Plan of Distribution, these proceedings, and the rights of Class
        members to opt-out of the Class and/or object to Final Approval of the Settlement, as well as Plaintiffs’ Motion
        requesting attorney fees, costs, and Class Representative service awards.

Judge Harvey Schlesinger, In re: Disposable Contact Lens Antitrust Litigation (CooperVision, Inc.) (Mar. 4, 2020) 3:15-md-
02626 (M.D. Fla.):

        The Court finds that the dissemination of the Notice: (a) was implemented in accordance with the Preliminary
        Approval Orders; (b) constitutes the best notice practicable under the circumstances; (c) constitutes notice
        that was reasonably calculated, under the circumstances, to apprise the Settlement Classes of (i) the
        pendency of the Action; (ii) the effect of the Settlement Agreements (including the Releases to the provided
        thereunder); (iii) Class Counsel’s possible motion for an award of attorneys’ fees and reimbursement of
        expenses; (iv) the right to object to any aspect of the Settlement Agreements, the Plan of Distribution, and/or
        Class Counsel’s motion for attorneys’ fees and reimbursement of expenses; (v) the right to opt out of the
        Settlement Classes; (vi) the right to appear at the Fairness Hearing; and (vii) the fact that Plaintiffs may receive
        incentive awards; (d) constitutes due, adequate, and sufficient notice to all persons and entities entitled to
        receive notice of the Settlement Agreement and (e) satisfies the requirements of Rule 23 of the Federal Rules
        of Civil Procedure and the United States Constitution (including the Due Process Clause).

Judge Amos L. Mazzant, Stone, et al. v. Porcelana Corona De Mexico, S.A. DE C.V f/k/a Sanitarios Lamosa S.A. DE C.V.
a/k/a Vortens (Mar. 3, 2020) 4:17-cv-00001 (E.D. Tex.):

        The Court has reviewed the Notice Plan and its implementation and efficacy, and finds that it constituted the
        best notice practicable under the circumstances and was reasonably calculated, under the circumstances, to
        apprise Settlement Class Members of the pendency of the Action and their right to object to the proposed
        settlement in full compliance with the requirements of applicable law, including the Due Process Clause of the
        United States Constitution and Rules 23(c) and (e) of the Federal Rules of Civil Procedure.

        In addition, Class Notice clearly and concisely stated in plain, easily understood language: (i) the nature of
        the action; (ii) the definition of the certified Equitable Relief Settlement Class; (iii) the claims and issues of the

                          PORTLAND AREA OFFICE           10300 SW ALLEN BLVD             BEAVERTON, OR 97005       T 503-597-7697

                                                                 13
 Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3273 Filed 08/20/21 Page 188 of 214

        Equitable Relief Settlement Class; (iv) that a Settlement Class Member may enter an appearance through an
        attorney if the member so desires; (v) the binding effect of a class judgment on members under Fed. R. Civ.
        P. 23(c)(3).

Judge Michael H. Simon, In re: Premera Blue Cross Customer Data Security Breach Litigation (Mar. 2, 2020) 3:15-md-
2633 (D. Ore.):

        The Court confirms that the form and content of the Summary Notice, Long Form Notice, Publication Notice,
        and Claim Form, and the procedure set forth in the Settlement for providing notice of the Settlement to the
        Class, were in full compliance with the notice requirements of Federal Rules of Civil Procedure 23(c)(2)(B)
        and 23(e), fully, fairly, accurately, and adequately advised members of the Class of their rights under the
        Settlement, provided the best notice practicable under the circumstances, fully satisfied the requirements of
        due process and Rule 23 of the Federal Rules of Civil Procedure, and afforded Class Members with adequate
        time and opportunity to file objections to the Settlement and attorney’s fee motion, submit Requests for
        Exclusion, and submit Claim Forms to the Settlement Administrator.

Judge Maxine M. Chesney, McKinney-Drobnis, et al. v. Massage Envy Franchising (Mar. 2, 2020) 3:16-cv-6450 (N.D. Cal.):

        The COURT hereby finds that the individual direct CLASS NOTICE given to the CLASS via email or First
        Class U.S. Mail (i) fairly and accurately described the ACTION and the proposed SETTLEMENT; (ii) provided
        sufficient information so that the CLASS MEMBERS were able to decide whether to accept the benefits
        offered by the SETTLEMENT, exclude themselves from the SETTLEMENT, or object to the SETTLEMENT;
        (iii) adequately described the manner in which CLASS MEMBERS could submit a VOUCHER REQUEST
        under the SETTLEMENT, exclude themselves from the SETTLEMENT, or object to the SETTLEMENT and/or
        appear at the FINAL APPROVAL HEARING; and (iv) provided the date, time, and place of the FINAL
        APPROVAL HEARING. The COURT hereby finds that the CLASS NOTICE was the best notice practicable
        under the circumstances and complied fully with Federal Rule of Civil Procedure Rule 23, due process, and
        all other applicable laws.

Judge Harry D. Leinenweber, Albrecht v. Oasis Power, LLC d/b/a Oasis Energy (Feb. 6, 2020) 1:18-cv-1061 (N.D. Ill.):

        The Court finds that the distribution of the Class Notice, as provided for in the Settlement Agreement, (i)
        constituted the best practicable notice under the circumstances to Settlement Class Members, (ii) constituted
        notice that was reasonably calculated, under the circumstances, to apprise Settlement Class Members of,
        among other things, the pendency of the Action, the nature and terms of the proposed Settlement, their right
        to object or to exclude themselves from the proposed Settlement, and their right to appear at the Final
        Approval Hearing, (iii) was reasonable and constituted due, adequate, and sufficient notice to all persons
        entitled to be provided with notice, and (iv) complied fully with the requirements of Fed. R. Civ. P. 23, the
        United States Constitution, the Rules of this Court, and any other applicable law.

        The Court finds that the Class Notice and methodology set forth in the Settlement Agreement, the Preliminary
        Approval Order, and this Final Approval Order (i) constitute the most effective and practicable notice of the
        Final Approval Order, the relief available to Settlement Class Members pursuant to the Final Approval Order,
        and applicable time periods; (ii) constitute due, adequate, and sufficient notice for all other purposes to all
        Settlement Class Members; and (iii) comply fully with the requirements of Fed. R. Civ. P. 23, the United States
        Constitution, the Rules of this Court, and any other applicable laws.

Judge Robert Scola, Jr., Wilson, et al. v. Volkswagen Group of America, Inc., et al. (Jan. 28, 2020) 17-cv-23033 (S.D. Fla.):

        The Court finds that the Class Notice, in the form approved by the Court, was properly disseminated to the
        Settlement Class pursuant to the Notice Plan and constituted the best practicable notice under the
        circumstances. The forms and methods of the Notice Plan approved by the Court met all applicable
        requirements of the Federal Rules of Civil Procedure, the United States Code, the United States Constitution
        (including the Due Process Clause), and any other applicable law.

Judge Michael Davis, Garcia v. Target Corporation (Jan. 27, 2020) 16-cv-02574 (D. Minn.):

        The Court finds that the Notice Plan set forth in Section 4 of the Settlement Agreement and effectuated
        pursuant to the Preliminary Approval Order constitutes the best notice practicable under the circumstances
        and shall constitute due and sufficient notice to the Settlement Class of the pendency of this case, certification
        of the Settlement Class for settlement purposes only, the terms of the Settlement Agreement, and the Final

                          PORTLAND AREA OFFICE         10300 SW ALLEN BLVD             BEAVERTON, OR 97005      T 503-597-7697

                                                               14
 Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3274 Filed 08/20/21 Page 189 of 214

        Approval Hearing, and satisfies the requirements of the Federal Rules of Civil Procedure, the United States
        Constitution, and any other applicable law.

Judge Bruce Howe Hendricks, In re: TD Bank, N.A. Debit Card Overdraft Fee Litigation (Jan. 9, 2020) MDL No. 2613, 6:15-
MN-02613 (D.S.C.):

        The Classes have been notified of the settlement pursuant to the plan approved by the Court. After having
        reviewed the Declaration of Cameron R. Azari (ECF No. 220-1) and the Supplemental Declaration of Cameron
        R. Azari (ECF No. 225-1), the Court hereby finds that notice was accomplished in accordance with the Court’s
        directives. The Court further finds that the notice program constituted the best practicable notice to the
        Settlement Classes under the circumstances and fully satisfies the requirements of due process and Federal
        Rule 23.

Judge Margo K. Brodie, In re: Payment Card Interchange Fee and Merchant Discount Antitrust Litigation (Dec. 13,
2019) MDL No. 1720, 05-md-1720 (E.D.N.Y.):

        The notice and exclusion procedures provided to the Rule 23(b)(3) Settlement Class, including but not limited
        to the methods of identifying and notifying members of the Rule 23(b)(3) Settlement Class, were fair,
        adequate, and sufficient, constituted the best practicable notice under the circumstances, and were
        reasonably calculated to apprise members of the Rule 23(b)(3) Settlement Class of the Action, the terms of
        the Superseding Settlement Agreement, and their objection rights, and to apprise members of the Rule
        23(b)(3) Settlement Class of their exclusion rights, and fully satisfied the requirements of Rule 23 of the
        Federal Rules of Civil Procedure, any other applicable laws or rules of the Court, and due process.

Judge Steven Logan, Knapper v. Cox Communications, Inc. (Dec. 13, 2019) 2:17-cv-00913 (D. Ariz.):

        The Court finds that the form and method for notifying the class members of the settlement and its terms and
        conditions was in conformity with this Court’s Preliminary Approval Order (Doc. 120). The Court further finds
        that the notice satisfied due process principles and the requirements of Federal Rule of Civil Procedure 23(c),
        and the Plaintiff chose the best practicable notice under the circumstances. The Court further finds that the
        notice was clearly designed to advise the class members of their rights.

Judge Manish Shah, Prather v. Wells Fargo Bank, N.A. (Dec. 10, 2019) 1:17-cv-00481 (N.D. Ill.):

        The Court finds that the Notice Plan set forth in Section VIII of the Settlement Agreement and effectuated
        pursuant to the Preliminary Approval Order constitutes the best notice practicable under the circumstances
        and shall constitute due and sufficient notice to the Settlement Class of the pendency of this case, certification
        of the Settlement Class for settlement purposes only, the terms of the Settlement Agreement, and the Final
        Approval Hearing, and satisfies the requirements of the Federal Rules of Civil Procedure, the United States
        Constitution, and any other applicable law.

Judge Liam O’Grady, Liggio v. Apple Federal Credit Union (Dec. 6, 2019) 1:18-cv-01059 (E.D. Vir.):

        The Court finds that the manner and form of notice (the “Notice Plan”) as provided for in the this Court’s July 2,
        2019 Order granting preliminary approval of class settlement, and as set forth in the Parties’ Settlement Agreement
        was provided to Settlement Class Members by the Settlement Administrator. . . The Notice Plan was reasonably
        calculated to give actual notice to Settlement Class Members of the right to receive benefits from the Settlement,
        and to be excluded from or object to the Settlement. The Notice Plan met the requirements of Rule 23(c)(2)(B) and
        due process and constituted the best notice practicable under the circumstances.

Judge Brian McDonald, Armon, et al. v. Washington State University (Nov. 8, 2019) 17-2-23244-1 (consolidated with 17-
2-25052-0) (Sup. Ct. Wash.):

        The Court finds that the Notice Program, as set forth in the Settlement and effectuated pursuant to the Preliminary
        Approval Order, satisfied CR 23(c)(2), was the best Notice practicable under the circumstances, was reasonably
        calculated to provide-and did provide-due and sufficient Notice to the Settlement Class of the pendency of the
        Litigation; certification of the Settlement Class for settlement purposes only; the existence and terms of the
        Settlement; the identity of Class Counsel and appropriate information about Class Counsel’s then-forthcoming
        application for attorneys’ fees and incentive awards to the Class Representatives; appropriate information about
        how to participate in the Settlement; Settlement Class Members’ right to exclude themselves; their right to object
        to the Settlement and to appear at the Final Approval Hearing, through counsel if they desired; and appropriate

                          PORTLAND AREA OFFICE         10300 SW ALLEN BLVD             BEAVERTON, OR 97005      T 503-597-7697

                                                               15
 Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3275 Filed 08/20/21 Page 190 of 214

         instructions as to how to obtain additional information regarding this Litigation and the Settlement. In addition,
         pursuant to CR 23(c)(2)(B), the Notice properly informed Settlement Class Members that any Settlement Class
         Member who failed to opt-out would be prohibited from bringing a lawsuit against Defendant based on or related
         to any of the claims asserted by Plaintiffs, and it satisfied the other requirements of the Civil Rules.

Judge Andrew J. Guilford, In re: Wells Fargo Collateral Protection Insurance Litigation (Nov. 4, 2019) 8:17-ml-02797 (C.D. Cal.):

         Epiq Class Action & Claims Solutions, Inc. (“Epiq”), the parties’ settlement administrator, was able to deliver the
         court-approved notice materials to all class members, including 2,254,411 notice packets and 1,019,408 summary
         notices.

Judge Paul L. Maloney, Burch v. Whirlpool Corporation (Oct. 16, 2019) 1:17-cv-00018 (W.D. Mich.):

         [T]he Court hereby finds and concludes that members of the Settlement Class have been provided the best
         notice practicable of the Settlement and that such notice satisfies all requirements of federal and applicable
         state laws and due process.

Judge Gene E.K. Pratter, Tashica Fulton-Green, et al. v. Accolade, Inc. (Sept. 24, 2019) 2:18-cv-00274 (E.D. Pa.):

         The Court finds that such Notice as therein ordered, constitutes the best possible notice practicable under the
         circumstances and constitutes valid, due, and sufficient notice to all Settlement Class Members in compliance
         with the requirements of Federal Rule of Civil Procedure 23(c)(2)(B).

Judge Edwin Torres, Burrow, et al. v. Forjas Taurus S.A., et al. (Sept. 6, 2019) 1:16-cv-21606 (S.D. Fla.):

         Because the Parties complied with the agreed-to notice provisions as preliminarily approved by this Court,
         and given that there are no developments or changes in the facts to alter the Court’s previous conclusion, the
         Court finds that the notice provided in this case satisfied the requirements of due process and of Rule
         23(c)(2)(B).

Judge Amos L. Mazzant, Fessler v. Porcelana Corona De Mexico, S.A. DE C.V f/k/a Sanitarios Lamosa S.A. DE C.V. a/k/a
Vortens (Aug. 30, 2019) 4:19-cv-00248 (E.D. Tex.):

         The Court has reviewed the Notice Plan and its implementation and efficacy, and finds that it constituted the
         best notice practicable under the circumstances and was reasonably calculated, under the circumstances, to
         apprise Settlement Class Members of the pendency of the Action and their right to object to the proposed
         settlement or opt out of the Settlement Class in full compliance with the requirements of applicable law,
         including the Due Process Clause of the United States Constitution and Rules 23(c) and (e) of the Federal
         Rules of Civil Procedure.

         In addition, Class Notice clearly and concisely stated in plain, easily understood language: (i) the nature of
         the action; (ii) the definition of the certified 2011 Settlement Class; (iii) the claims and issues of the 2011
         Settlement Class; (iv) that a Settlement Class Member may enter an appearance through an attorney if the
         member so desires; (v) that the Court will exclude from the Settlement Class any member who requests
         exclusions; (vi) the time and manner for requesting exclusion; and (vii) the binding effect of a class judgment
         on members under Fed. R. Civ. P. 23(c)(3).

Judge Karon Owen Bowdre, In re: Community Health Systems, Inc. Customer Data Security Breach Litigation (Aug. 22,
2019) MDL No. 2595, 2:15-cv-222 (N.D. Ala.):

         The court finds that the Notice Program: (1) satisfied the requirements of Fed. R. Civ. P. 23(c)(2)(B) and due
         process; (2) was the best practicable notice under the circumstances; (3) reasonably apprised Settlement
         Class members of the pendency of the Action and their right to object to the settlement or opt-out of the
         Settlement Class; and (4) was reasonable and constituted due, adequate and sufficient notice to all persons
         entitled to receive notice. Approximately 90% of the 6,081,189 individuals identified as Settlement Class
         members received the Initial Postcard Notice of this Settlement Action.

         The court further finds, pursuant to Fed. R. Civ. P. 23(c)(2)(B), that the Class Notice adequately informed
         Settlement Class members of their rights with respect to this action.



                           PORTLAND AREA OFFICE         10300 SW ALLEN BLVD             BEAVERTON, OR 97005      T 503-597-7697

                                                                16
 Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3276 Filed 08/20/21 Page 191 of 214

Judge Christina A. Snyder, Zaklit, et al. v. Nationstar Mortgage LLC, et al. (Aug. 21, 2019) 5:15-cv-02190 (C.D. Cal.):

        The Class Notice provided to the Settlement Class conforms with the requirements of Fed. Rule Civ. Proc.
        23, the California and United States Constitutions, and any other applicable law, and constitutes the best
        notice practicable under the circumstances, by providing individual notice to all Settlement Class Members
        who could be identified through reasonable effort, and by providing due and adequate notice of the
        proceedings and of the matters set forth therein to the other Settlement Class Members. The notice fully
        satisfied the requirements of Due Process. No Settlement Class Members have objected to the terms of the
        Settlement.

Judge Brian M. Cogan, Luib v. Henkel Consumer Goods Inc. (Aug. 19, 2019) 1:17-cv-03021 (E.D.N.Y.):

        The Court finds that the Notice Plan, set forth in the Settlement Agreement and effectuated pursuant to the
        Preliminary Approval Order: (i) was the best notice practicable under the circumstances; (ii) was reasonably
        calculated to provide, and did provide, due and sufficient notice to the Settlement Class regarding the
        existence and nature of the Action, certification of the Settlement Class for settlement purposes only, the
        existence and terms of the Settlement Agreement, and the rights of Settlement Class members to exclude
        themselves from the Settlement Agreement, to object and appear at the Final Approval Hearing, and to
        receive benefits under the Settlement Agreement; and (iii) satisfied the requirements of the Federal Rules of
        Civil Procedure, the United States Constitution, and all other applicable law.

Judge Yvonne Gonzalez Rogers, In re: Lithium Ion Batteries Antitrust Litigation (Aug. 16, 2019) 4:13-md-02420
MDL No. 2420 (N.D. Cal.):

        The proposed notice plan was undertaken and carried out pursuant to this Court’s preliminary approval order.
        [T]he notice program reached approximately 87 percent of adults who purchased portable computers, power
        tools, camcorders, or replacement batteries, and these class members were notified an average of 3.5 times
        each. As a result of Plaintiffs’ notice efforts, in total, 1,025,449 class members have submitted claims. That
        includes 51,961 new claims, and 973,488 claims filed under the prior settlements.

Judge Jon Tigar, McKnight, et al. v. Uber Technologies, Inc., et al. (Aug. 13, 2019) 3:14-cv-05615 (N.D. Cal.):

        The settlement administrator, Epiq Systems, Inc., carried out the notice procedures as outlined in the
        preliminary approval. ECF No. 162 at 17-18. Notices were mailed to over 22 million class members with a
        success rate of over 90%. Id. at 17. Epiq also created a website, banner ads, and a toll free number. Id. at
        17-18. Epiq estimates that it reached through mail and other formats 94.3% of class members. ECF No. 164
        ¶ 28. In light of these actions, and the Court’s prior order granting preliminary approval, the Court finds that
        the parties have provided adequate notice to class members.

Judge Gary W.B. Chang, Robinson v. First Hawaiian Bank (Aug. 8, 2019) 17-1-0167-01 (Cir. Ct. of First Cir. Haw.):

        This Court determines that the Notice Program satisfies all of the due process requirements for a class action
        settlement.

Judge Karin Crump, Hyder, et al. v. Consumers County Mutual Insurance Company (July 30, 2019) D-1-GN-16-000596
(D. Ct. of Travis County Tex.):

        Due and adequate Notice of the pendency of this Action and of this Settlement has been provided to members
        of the Settlement Class, and this Court hereby finds that the Notice Plan described in the Preliminary Approval
        Order and completed by Defendant complied fully with the requirements of due process, the Texas Rules of
        Civil Procedure, and the requirements of due process under the Texas and United States Constitutions, and
        any other applicable laws.

Judge Wendy Bettlestone, Underwood v. Kohl's Department Stores, Inc., et al. (July 24, 2019) 2:15-cv-00730 (E.D. Pa.):

        The Notice, the contents of which were previously approved by the Court, was disseminated in accordance
        with the procedures required by the Court's Preliminary Approval Order in accordance with applicable law.




                          PORTLAND AREA OFFICE        10300 SW ALLEN BLVD            BEAVERTON, OR 97005      T 503-597-7697

                                                              17
 Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3277 Filed 08/20/21 Page 192 of 214

Judge Andrew G. Ceresia, J.S.C., Denier, et al. v. Taconic Biosciences, Inc. (July 15, 2019) 00255851 (Sup Ct. N.Y.):

        The Court finds that such Notice as therein ordered, constitutes the best possible notice practicable under the
        circumstances and constitutes valid, due, and sufficient notice to all Settlement Class Members in compliance
        with the requirements of the CPLR.

Judge Vince G. Chhabria, Parsons v. Kimpton Hotel & Restaurant Group, LLC (July 11, 2019) 3:16-cv-05387 (N.D. Cal.):

        Pursuant to the Preliminary Approval Order, the notice documents were sent to Settlement Class Members
        by email or by first-class mail, and further notice was achieved via publication in People magazine, internet
        banner notices, and internet sponsored search listings. The Court finds that the manner and form of notice
        (the “Notice Program”) set forth in the Settlement Agreement was provided to Settlement Class Members.
        The Court finds that the Notice Program, as implemented, was the best practicable under the circumstances.
        The Notice Program was reasonably calculated under the circumstances to apprise the Settlement Class of
        the pendency of the Action, class certification, the terms of the Settlement, and their rights to opt-out of the
        Settlement Class and object to the Settlement, Class Counsel’s fee request, and the request for Service
        Award for Plaintiff. The Notice and Notice Program constituted sufficient notice to all persons entitled to notice.
        The Notice and Notice Program satisfy all applicable requirements of law, including, but not limited to, Federal
        Rule of Civil Procedure 23 and the constitutional requirement of due process.

Judge Daniel J. Buckley, Adlouni v. UCLA Health Systems Auxiliary, et al. (June 28, 2019) BC589243 (Sup. Ct. Cal.):

        The Court finds that the notice to the Settlement Class pursuant to the Preliminary Approval Order was
        appropriate, adequate, and sufficient, and constituted the best notice practicable under the circumstances to
        all Persons within the definition of the Settlement Class to apprise interested parties of the pendency of the
        Action, the nature of the claims, the definition of the Settlement Class, and the opportunity to exclude
        themselves from the Settlement Class or present objections to the settlement. The notice fully complied with
        the requirements of due process and all applicable statutes and laws and with the California Rules of Court.

Judge John C. Hayes III, Lightsey, et al. v. South Carolina Electric & Gas Company, a Wholly Owned Subsidiary of SCANA,
et al. (June 11, 2019) 2017-CP-25-335 (Ct. of Com. Pleas., S.C.):

        These multiple efforts at notification far exceed the due process requirement that the class representative
        provide the best practical notice. See Eisen v. Carlisle & Jacquelin, 417 U.S. 156, 94 S.Ct. 2140 (1974);
        Hospitality Mgmt. Assoc., Inc. v. Shell Oil, Inc., 356 S.C. 644, 591 S.E.2d 611 (2004). Following this extensive
        notice campaign reaching over 1.6 million potential class member accounts, Class counsel have received just
        two objections to the settlement and only 24 opt outs.

Judge Stephen K. Bushong, Scharfstein v. BP West Coast Products, LLC (June 4, 2019) 1112-17046 (Ore. Cir., County
of Multnomah):

        The Court finds that the Notice Plan was effected in accordance with the Preliminary Approval and Notice
        Order, dated March 26, 2019, was made pursuant to ORCP 32 D, and fully met the requirements of the
        Oregon Rules of Civil Procedure, due process, the United States Constitution, the Oregon Constitution, and
        any other applicable law.

Judge Cynthia Bashant, Lloyd, et al. v. Navy Federal Credit Union (May 28, 2019) 17-cv-1280 (S.D. Cal.):

        This Court previously reviewed, and conditionally approved Plaintiffs’ class notices subject to certain
        amendments. The Court affirms once more that notice was adequate.

Judge Robert W. Gettleman, Cowen v. Lenny & Larry's Inc. (May 2, 2019) 1:17-cv-01530 (N.D. Ill.):

        Notice to the Settlement Class and other potentially interested parties has been provided in accordance with the
        elements specified by the Court in the preliminary approval order. Adequate notice of the amended settlement and
        the final approval hearing has also been given. Such notice informed the Settlement Class members of all material
        elements of the proposed Settlement and of their opportunity to object or comment thereon or to exclude
        themselves from the Settlement; provided Settlement Class Members adequate instructions and a means to obtain
        additional information; was adequate notice under the circumstances; was valid, due, and sufficient notice to all
        Settlement Class [M]embers; and complied fully with the laws of the State of Illinois, Federal Rules of Civil
        Procedure, the United States Constitution, due process, and other applicable law.

                          PORTLAND AREA OFFICE         10300 SW ALLEN BLVD             BEAVERTON, OR 97005      T 503-597-7697

                                                               18
 Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3278 Filed 08/20/21 Page 193 of 214

Judge Edward J. Davila, In re: HP Printer Firmware Update Litigation (Apr. 25, 2019) 5:16-cv-05820 (N.D. Cal.):

        Due and adequate notice has been given of the Settlement as required by the Preliminary Approval Order.
        The Court finds that notice of this Settlement was given to Class Members in accordance with the Preliminary
        Approval Order and constituted the best notice practicable of the proceedings and matters set forth therein,
        including the Settlement, to all Persons entitled to such notice, and that this notice satisfied the requirements
        of Federal Rule of Civil Procedure 23 and of due process.

Judge Claudia Wilken, Naiman v. Total Merchant Services, Inc., et al. (Apr. 16, 2019) 4:17-cv-03806 (N.D. Cal.):

        The Court also finds that the notice program satisfied the requirements of Federal Rule of Civil Procedure 23
        and due process. The notice approved by the Court and disseminated by Epiq constituted the best practicable
        method for informing the class about the Final Settlement Agreement and relevant aspects of the litigation.

Judge Paul Gardephe, 37 Besen Parkway, LLC v. John Hancock Life Insurance Company (U.S.A.) (Mar. 31, 2019) 15-cv-
9924 (S.D.N.Y.):

        The Notice given to Class Members complied in all respects with the requirements of Rule 23 of the Federal Rules
        of Civil Procedure and due process and provided due and adequate notice to the Class.

Judge Alison J. Nathan, Pantelyat, et al. v. Bank of America, N.A., et al. (Jan. 31, 2019) 16-cv-08964 (S.D.N.Y.):

        The Class Notice provided to the Settlement Class in accordance with the Preliminary Approval Order was
        the best notice practicable under the circumstances, and constituted due and sufficient notice of the
        proceedings and matters set forth therein, to all persons entitled to notice. The notice fully satisfied the
        requirements of due process, Rule 23 of the Federal Rules of Civil Procedure, and all other applicable law
        and rules.

Judge Kenneth M. Hoyt, Al's Pals Pet Card, LLC, et al. v. Woodforest National Bank, N.A., et al. (Jan. 30, 2019) 4:17-cv-
3852 (S.D. Tex.):

        [T]he Court finds that the class has been notified of the Settlement pursuant to the plan approved by the Court.
        The Court further finds that the notice program constituted the best practicable notice to the class under the
        circumstances and fully satisfies the requirements of due process, including Fed. R. Civ. P. 23(e)(1) and 28 U.S.C.
        § 1715.

Judge Robert M. Dow, Jr., In re: Dealer Management Systems Antitrust Litigation (Jan. 23, 2019) MDL No. 2817, 18-
cv-00864 (N.D. Ill.):

        The Court finds that the Settlement Administrator fully complied with the Preliminary Approval Order and that
        the form and manner of providing notice to the Dealership Class of the proposed Settlement with Reynolds
        was the best notice practicable under the circumstances, including individual notice to all members of the
        Dealership Class who could be identified through the exercise of reasonable effort. The Court further finds
        that the notice program provided due and adequate notice of these proceedings and of the matters set forth
        therein, including the terms of the Agreement, to all parties entitled to such notice and fully satisfied the
        requirements of Rule 23 of the Federal Rules of Civil Procedure, 28 U.S.C. § 1715(b), and constitutional due
        process.

Judge Federico A. Moreno, In re: Takata Airbag Products Liability Litigation (Ford) (Dec. 20, 2018) MDL No. 2599
(S.D. Fla.):

        The record shows and the Court finds that the Class Notice has been given to the Class in the manner
        approved by the Court in its Preliminary Approval Order. The Court finds that such Class Notice: .(i) is
        reasonable and constitutes the best practicable notice to Class Members under the circumstances; (ii)
        constitutes notice that was reasonably calculated, under the circumstances, to apprise Class Members of the
        pendency of the Action and the terms of the Settlement Agreement, their right to exclude themselves from the
        Class or to object to all or any part of the Settlement Agreement, their right to appear at the Fairness Hearing
        (either on their own or through counsel hired at their own expense) and the binding effect of the orders and
        Final Order and Final Judgment in the Action, whether favorable or unfavorable, on all persons and entities
        who or which do not exclude themselves from the Class; (iii) constitutes due, adequate, and sufficient notice
        to all persons or entities entitled to receive notice; and (iv) fully satisfied the requirements of the United States

                          PORTLAND AREA OFFICE          10300 SW ALLEN BLVD             BEAVERTON, OR 97005       T 503-597-7697

                                                                19
 Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3279 Filed 08/20/21 Page 194 of 214

        Constitution (including the Due Process Clause), FED. R. Civ. P. 23 and any other applicable law as well as
        complying with the Federal Judicial Center's illustrative class action notices.

Judge Herndon, Hale v. State Farm Mutual Automobile Insurance Company, et al. (Dec. 16, 2018) 3:12-cv-00660 (S.D. Ill.):

        The Class here is estimated to include approximately 4.7 million members. Approximately 1.43 million of them
        received individual postcard or email notice of the terms of the proposed Settlement, and the rest were notified
        via a robust publication program “estimated to reach 78.8% of all U.S. Adults Aged 35+ approximately 2.4
        times.” Doc. 966-2 ¶¶ 26, 41. The Court previously approved the notice plan (Doc. 947), and now, having
        carefully reviewed the declaration of the Notice Administrator (Doc. 966-2), concludes that it was fully and
        properly executed, and reflected “the best notice that is practicable under the circumstances, including
        individual notice to all members who can be identified through reasonable effort.” See Fed. R. Civ. P.
        23(c)(2)(B). The Court further concludes that CAFA notice was properly effectuated to the attorneys general
        and insurance commissioners of all 50 states and District of Columbia.

Judge Jesse M. Furman, Alaska Electrical Pension Fund, et al. v. Bank of America, N.A., et al. (Nov. 13, 2018) 14-cv-7126
(S.D.N.Y.):

        The mailing and distribution of the Notice to all members of the Settlement Class who could be identified
        through reasonable effort, the publication of the Summary Notice, and the other Notice efforts described in
        the Motion for Final Approval, as provided for in the Court's June 26, 2018 Preliminary Approval Order, satisfy
        the requirements of Rule 23 of the Federal Rules of Civil Procedure and due process, constitute the best
        notice practicable under the circumstances, and constitute due and sufficient notice to all Persons entitled to notice.

Judge William L. Campbell, Jr., Ajose, et al. v. Interline Brands, Inc. (Oct. 23, 2018) 3:14-cv-01707 (M.D. Tenn.):

        The Court finds that the Notice Plan, as approved by the Preliminary Approval Order: (i) satisfied the
        requirements of Rule 23(c)(3) and due process; (ii) was reasonable and the best practicable notice under the
        circumstances; (iii) reasonably apprised the Settlement Class of the pendency of the action, the terms of the
        Agreement, their right to object to the proposed settlement or opt out of the Settlement Class, the right to
        appear at the Final Fairness Hearing, and the Claims Process; and (iv) was reasonable and constituted due,
        adequate, and sufficient notice to all those entitled to receive notice.

Judge Joseph C. Spero, Abante Rooter and Plumbing v. Pivotal Payments Inc., d/b/a/ Capital Processing Network and
CPN (Oct. 15, 2018) 3:16-cv-05486 (N.D. Cal.):

        [T]the Court finds that notice to the class of the settlement complied with Rule 23(c)(3) and (e) and due
        process. Rule 23(e)(1) states that “[t]he court must direct notice in a reasonable manner to all class members
        who would be bound by” a proposed settlement, voluntary dismissal, or compromise. Class members are
        entitled to the “best notice that is practicable under the circumstances” of any proposed settlement before it
        is finally approved by the Court. Fed. R. Civ. P. 23(c)(2)(B)…The notice program included notice sent by first
        class mail to 1,750,564 class members and reached approximately 95.2% of the class.

Judge Marcia G. Cooke, Dipuglia v. US Coachways, Inc. (Sept. 28, 2018) 1:17-cv-23006 (S.D. Fla.):

        The Settlement Class Notice Program was the best notice practicable under the circumstances. The Notice
        Program provided due and adequate notice of the Case 1:17-cv-23006-MGC Document 66 Entered on FLSD
        Docket 09/28/2018 Page 3 of 7 4 proceedings and of the matters set forth therein, including the proposed
        settlement set forth in the Agreement, to all persons entitled to such notice and said notice fully satisfied the
        requirements of the Federal Rules of Civil Procedure and the United States Constitution, which include the
        requirement of due process.

Judge Beth Labson Freeman, Gergetz v. Telenav, Inc. (Sept. 27, 2018) 5:16-cv-04261 (N.D. Cal.):

        The Court finds that the Notice and Notice Plan implemented pursuant to the Settlement Agreement, which
        consists of individual notice sent via first-class U.S. Mail postcard, notice provided via email, and the posting
        of relevant Settlement documents on the Settlement Website, has been successfully implemented and was
        the best notice practicable under the circumstances and: (1) constituted notice that was reasonably calculated,
        under the circumstances, to apprise the Settlement Class Members of the pendency of the Action, their right
        to object to or to exclude themselves from the Settlement Agreement, and their right to appear at the Final
        Approval Hearing; (2) was reasonable and constituted due, adequate, and sufficient notice to all persons

                          PORTLAND AREA OFFICE           10300 SW ALLEN BLVD              BEAVERTON, OR 97005       T 503-597-7697

                                                                 20
 Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3280 Filed 08/20/21 Page 195 of 214

        entitled to receive notice; and (3) met all applicable requirements of the Federal Rules of Civil Procedure, the
        Due Process Clause, and the Rules of this Court.

Judge M. James Lorenz, Farrell v. Bank of America, N.A. (Aug. 31, 2018) 3:16-cv-00492 (S.D. Cal.):

        The Court therefore finds that the Class Notices given to Settlement Class members adequately informed
        Settlement Class members of all material elements of the proposed Settlement and constituted valid, due,
        and sufficient notice to Settlement Class members. The Court further finds that the Notice Program satisfies
        due process and has been fully implemented.

Judge Dean D. Pregerson, Falco, et al. v. Nissan North America, Inc., et al. (July 16, 2018) 2:13-cv-00686 (C.D. Cal.):

        Notice to the Settlement Class as required by Rule 23(e) of the Federal Rules of Civil Procedure has been
        provided in accordance with the Court’s Preliminary Approval Order, and such Notice by first-class mail was
        given in an adequate and sufficient manner, and constitutes the best notice practicable under the
        circumstances, and satisfies all requirements of Rule 23(e) and due process.

Judge Lynn Adelman, In re: Windsor Wood Clad Window Product Liability Litigation (July 16, 2018) MDL No. 2688, 16-
md-02688 (E.D. Wis.):

        The Court finds that the Notice Program was appropriately administered, and was the best practicable notice
        to the Class under the circumstances, satisfying the requirements of Rule 23 and due process. The Notice
        Program, constitutes due, adequate, and sufficient notice to all persons, entities, and/or organizations entitled
        to receive notice; fully satisfied the requirements of the Constitution of the United States (including the Due
        Process Clause), Rule 23 of the Federal Rules of Civil Procedure, and any other applicable law; and is based
        on the Federal Judicial Center’s illustrative class action notices.

Judge Stephen K. Bushong, Surrett, et al. v. Western Culinary Institute, et al. (June 18, 2018) 0803-03530 (Ore. Cir. County
of Multnomah):

        This Court finds that the distribution of the Notice of Settlement was effected in accordance with the
        Preliminary Approval/Notice Order, dated February 9, 2018, was made pursuant to ORCP 32 D, and fully met
        the requirements of the Oregon Rules of Civil Procedure, due process, the United States Constitution, the
        Oregon Constitution, and any other applicable law.

Judge Jesse M. Furman, Alaska Electrical Pension Fund, et al. v. Bank of America, N.A., et al. (June 1, 2018) 14-cv-7126
(S.D.N.Y.):

        The mailing of the Notice to all members of the Settlement Class who could be identified through reasonable
        effort, the publication of the Summary Notice, and the other Notice distribution efforts described in the Motion
        for Final Approval, as provided for in the Court’s October 24, 2017 Order Providing for Notice to the Settlement
        Class and Preliminarily Approving the Plan of Distribution, satisfy the requirements of Rule 23 of the Federal
        Rules of Civil Procedure and due process, constitute the best notice practicable under the circumstances,
        and constitute due and sufficient notice to all Persons entitled to notice.

Judge Brad Seligman, Larson v. John Hancock Life Insurance Company (U.S.A.) (May 8, 2018) RG16813803 (Sup. Ct. Cal.):

        The Court finds that the Class Notice and dissemination of the Class Notice as carried out by the Settlement
        Administrator complied with the Court’s order granting preliminary approval and all applicable requirements of law,
        including, but not limited to California Rules of Court, rule 3.769(f) and the Constitutional requirements of due
        process, and constituted the best notice practicable under the circumstances and sufficient notice to all persons
        entitled to notice of the Settlement.

        [T]he dissemination of the Class Notice constituted the best notice practicable because it included mailing individual
        notice to all Settlement Class Members who are reasonably identifiable using the same method used to inform
        class members of certification of the class, following a National Change of Address search and run through the
        LexisNexis Deceased Database.




                          PORTLAND AREA OFFICE          10300 SW ALLEN BLVD              BEAVERTON, OR 97005       T 503-597-7697

                                                                21
 Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3281 Filed 08/20/21 Page 196 of 214

Judge Federico A. Moreno, Masson v. Tallahassee Dodge Chrysler Jeep, LLC (May 8, 2018) 17-cv-22967 (S.D. Fla.):

        The Settlement Class Notice Program was the best notice practicable under the circumstances. The Notice
        Program provided due and adequate notice of the proceedings and of the matters set forth therein, including
        the proposed settlement set forth in the Agreement, to all persons entitled to such notice and said notice fully
        satisfied the requirements of the Federal Rules of Civil Procedure and the United States Constitution, which
        include the requirement of due process.

Chancellor Russell T. Perkins, Morton v. GreenBank (Apr. 18, 2018) 11-135-IV (20th Jud. Dist. Tenn.):

        The Notice Program as provided or in the Agreement and the Preliminary Amended Approval Order
        constituted the best notice practicable under the circumstances, including individual notice to all Settlement
        Class members who could be identified through reasonable effort. The Notice Plan fully satisfied the
        requirements of Tennessee Rule of Civil Procedure 23.03, due process and any other applicable law.

Judge James V. Selna, Callaway v. Mercedes-Benz USA, LLC (Mar. 8, 2018) 8:14-cv-02011 (C.D. Cal.):

        The Court finds that the notice given to the Class was the best notice practicable under the circumstances of
        this case, and that the notice complied with the requirements of Federal Rule of Civil Procedure 23 and due process.

        The notice given by the Class Administrator constituted due and sufficient notice to the Settlement Class, and
        adequately informed members of the Settlement Class of their right to exclude themselves from the Settlement
        Class so as not to be bound by the terms of the Settlement Agreement and how to object to the Settlement.

        The Court has considered and rejected the objection . . . [regarding] the adequacy of the notice plan. The
        notice given provided ample information regarding the case. Class members also had the ability to seek
        additional information from the settlement website, from Class Counsel or from the Class Administrator

Judge Thomas M. Durkin, Vergara, et al., v. Uber Technologies, Inc. (Mar. 1, 2018) 1:15-cv-06972 (N.D. Ill.):

        The Court finds that the Notice Plan set forth in Section IX of the Settlement Agreement and effectuated
        pursuant to the Preliminary Approval Order constitutes the best notice practicable under the circumstances
        and shall constitute due and sufficient notice to the Settlement Classes of the pendency of this case,
        certification of the Settlement Classes for settlement purposes only, the terms of the Settlement Agreement,
        and the Final Approval Hearing, and satisfies the requirements of the Federal Rules of Civil Procedure, the
        United States Constitution, and any other applicable law. Further, the Court finds that Defendant has timely
        satisfied the notice requirements of 28 U.S.C. Section 1715.

Judge Federico A. Moreno, In re: Takata Airbag Products Liability Litigation (Honda & Nissan) (Feb. 28, 2018) MDL
No. 2599 (S.D. Fla.):

        The Court finds that the Class Notice has been given to the Class in the manner approved by the Court in its
        Preliminary Approval Order. The Court finds that such Class Notice: (i) is reasonable and constitutes the best
        practicable notice to Class Members under the circumstances; (ii) constitutes notice that was reasonably
        calculated, under the circumstances, to apprise Class Members of the pendency of the Action and the terms
        of the Settlement Agreement, their right to exclude themselves from the Class or to object to all or any part of
        the Settlement Agreement, their right to appear at the Fairness Hearing (either on their own or through counsel
        hired at their own expense) and the binding effect of the orders and Final Order and Final Judgment in the
        Action, whether favorable or unfavorable, on all persons and entities who or which do not exclude themselves
        from the Class; (iii) constitutes due, adequate, and sufficient notice to all persons or entities entitled to receive
        notice; and (iv) fully satisfied the requirements of the United States Constitution (including the Due Process
        Clause), FED R. CIV. R. 23 and any other applicable law as well as complying with the Federal Judicial Center's
        illustrative class action notices.

Judge Susan O. Hickey, Larey v. Allstate Property and Casualty Insurance Company (Feb. 9, 2018) 4:14-cv-04008 (W.D. Kan.):

        Based on the Court’s review of the evidence submitted and argument of counsel, the Court finds and
        concludes that the Class Notice and Claim Form was mailed to potential Class Members in accordance with
        the provisions of the Preliminary Approval Order, and together with the Publication Notice, the automated toll-
        free telephone number, and the settlement website: (i) constituted, under the circumstances, the most
        effective and practicable notice of the pendency of the Lawsuit, this Stipulation, and the Final Approval

                          PORTLAND AREA OFFICE          10300 SW ALLEN BLVD             BEAVERTON, OR 97005       T 503-597-7697

                                                                22
 Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3282 Filed 08/20/21 Page 197 of 214

        Hearing to all Class Members who could be identified through reasonable effort; and (ii) met all requirements
        of the Federal Rules of Civil Procedure, the requirements of due process under the United States Constitution,
        and the requirements of any other applicable rules or law.

Judge Muriel D. Hughes, Glaske v. Independent Bank Corporation (Jan. 11, 2018) 13-009983 (Cir. Ct. Mich.):

        The Court-approved Notice Plan satisfied due process requirements . . . The notice, among other things, was
        calculated to reach Settlement Class Members because it was sent to their last known email or mail address in the
        Bank’s files.

Judge Naomi Reice Buchwald, Orlander v. Staples, Inc. (Dec. 13, 2017) 13-CV-0703 (S.D.N.Y.):

        The Notice of Class Action Settlement (“Notice”) was given to all Class Members who could be identified with
        reasonable effort in accordance with the terms of the Settlement Agreement and Preliminary Approval Order.
        The form and method of notifying the Class of the pendency of the Action as a class action and the terms and
        conditions of the proposed Settlement met the requirements of Federal Rule of Civil Procedure 23 and the
        Constitution of the United States (including the Due Process Clause); and any other applicable law,
        constituted the best notice practicable under the circumstances, and constituted due and sufficient notice to
        all persons and entities entitled thereto.

Judge Lisa Godbey Wood, T.A.N. v. PNI Digital Media, Inc. (Dec. 1, 2017) 2:16-cv-132 (S.D. Ga.):

        Notice to the Settlement Class Members required by Rule 23 has been provided as directed by this Court in
        the Preliminary Approval Order, and such notice constituted the best notice practicable, including, but not
        limited to, the forms of notice and methods of identifying and providing notice to the Settlement Class
        Members, and satisfied the requirements of Rule 23 and due process, and all other applicable laws.

Judge Robin L. Rosenberg, Gottlieb v. Citgo Petroleum Corporation (Nov. 29, 2017) 9:16-cv-81911 (S.D. Fla):

        The Settlement Class Notice Program was the best notice practicable under the circumstances. The Notice
        Program provided due and adequate notice of the proceedings and of the matters set forth therein, including
        the proposed settlement set forth in the Settlement Agreement, to all persons entitled to such notice and said
        notice fully satisfied the requirements of the Federal Rules of Civil Procedure and the United States
        Constitution, which include the requirement of due process.

Judge Donald M. Middlebrooks, Mahoney v. TT of Pine Ridge, Inc. (Nov. 20, 2017) 9:17-cv-80029 (S.D. Fla.):

        Based on the Settlement Agreement, Order Granting Preliminary Approval of Class Action Settlement
        Agreement, and upon the Declaration of Cameron Azari, Esq. (DE 61-1), the Court finds that Class Notice
        provided to the Settlement Class was the best notice practicable under the circumstances, and that it satisfied
        the requirements of due process and Federal Rule of Civil Procedure 23(e)(1).

Judge Gerald Austin McHugh, Sobiech v. U.S. Gas & Electric, Inc., i/t/d/b/a Pennsylvania Gas & Electric, et al. (Nov. 8,
2017) 2:14-cv-04464 (E.D. Pa.):

        Notice has been provided to the Settlement Class of the pendency of this Action, the conditional certification
        of the Settlement Class for purposes of this Settlement, and the preliminary approval of the Settlement
        Agreement and the Settlement contemplated thereby. The Court finds that the notice provided was the best
        notice practicable under the circumstances to all persons entitled to such notice and fully satisfied the
        requirements of Rule 23 of the Federal Rules of Civil Procedure and the requirements of due process.

Judge Federico A. Moreno, In re: Takata Airbag Products Liability Litigation (BMW, Mazda, Toyota, & Subaru) (Nov.
1, 2017) MDL No. 2599 (S.D. Fla.):

        [T]he Court finds that the Class Notice has been given to the Class in the manner approved in the Preliminary
        Approval Order. The Class Notice: (i) is reasonable and constitutes the best practicable notice to Class
        Members under the circumstances; (ii) constitutes notice that was reasonably calculated, under the
        circumstances, to apprise Class Members of the pendency of the Action and the terms of the Settlement
        Agreement, their right to exclude themselves from the Class or to object to all or any part of the Settlement
        Agreement, their right to appear at the Fairness Hearing (either on their own or through counsel hired at their
        own expense), and the binding effect of the orders and Final Order and Final Judgment in the Action, whether

                         PORTLAND AREA OFFICE         10300 SW ALLEN BLVD             BEAVERTON, OR 97005      T 503-597-7697

                                                              23
 Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3283 Filed 08/20/21 Page 198 of 214

        favorable or unfavorable, on all persons and entities who or which do not exclude themselves from the Class;
        (iii) constitutes due, adequate, and sufficient notice to all persons or entities entitled to receive notice; and (iv)
        fully satisfied the requirements of the United States Constitution (including the Due Process Clause), Federal
        Rule of Civil Procedure 23 and any other applicable law as well as complying with the Federal Judicial Center's
        illustrative class action notices.

Judge Charles R. Breyer, In re: Volkswagen “Clean Diesel” Marketing, Sales Practices and Products Liability Litigation
(May 17, 2017) MDL No. 2672 (N.D. Cal.):

        The Court is satisfied that the Notice Program was reasonably calculated to notify Class Members of the
        proposed Settlement. The Notice “apprise[d] interested parties of the pendency of the action and afford[ed]
        them an opportunity to present their objections.” Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S. 306,
        314 (1950). Indeed, the Notice Administrator reports that the notice delivery rate of 97.04% “exceed[ed] the
        expected range and is indicative of the extensive address updating and re-mailing protocols used.” (Dkt. No.
        3188-2 ¶ 24.)

Judge Rebecca Brett Nightingale, Ratzlaff, et al. v. BOKF, NA d/b/a Bank of Oklahoma, et al. (May 15, 2017) CJ-2015-
00859 (Dist. Ct. Okla.):

        The Court-approved Notice Plan satisfies Oklahoma law because it is "reasonable" (12 O.S. § 2023(E)(I)) and
        it satisfies due process requirements because it was "reasonably calculated, under [the] circumstances, to
        apprise interested parties of the pendency of the action and afford them an opportunity to present their
        objections." Shutts, 472 U.S. at 812 (quoting Mullane, 339 U.S. at 314-15).

Judge Joseph F. Bataillon, Klug v. Watts Regulator Company (Apr. 13, 2017) No. 8:15-cv-00061 (D. Neb.):

        The court finds that the notice to the Settlement Class of the pendency of the Class Action and of this
        settlement, as provided by the Settlement Agreement and by the Preliminary Approval Order dated
        December 7, 2017, constituted the best notice practicable under the circumstances to all persons and entities
        within the definition of the Settlement Class, and fully complied with the requirements of Federal Rules of
        Civil Procedure Rule 23 and due process. Due and sufficient proof of the execution of the Notice Plan as
        outlined in the Preliminary Approval Order has been filed.

Judge Yvonne Gonzalez Rogers, Bias v. Wells Fargo & Company, et al. (Apr. 13, 2017) 4:12-cv-00664 (N.D. Cal.):

        The form, content, and method of dissemination of Notice of Settlement given to the Settlement Class was
        adequate and reasonable and constituted the best notice practicable under the circumstances, including both
        individual notice to all Settlement Class Members who could be identified through reasonable effort and
        publication notice.

        Notice of Settlement, as given, complied with the requirements of Rule 23 of the Federal Rules of Civil
        Procedure, satisfied the requirements of due process, and constituted due and sufficient notice of the matters
        set forth herein.

        Notice of the Settlement was provided to the appropriate regulators pursuant to the Class Action Fairness
        Act, 28 U.S.C. § 1715(c)(1).

Judge Carlos Murguia, Whitton v. Deffenbaugh Industries, Inc., et al. (Dec. 14, 2016) 2:12-cv-02247 and Gary, LLC v.
Deffenbaugh Industries, Inc., et al. 2:13-cv-02634 (D. Kan.):

        The Court determines that the Notice Plan as implemented was reasonably calculated to provide the best
        notice practicable under the circumstances and contained all required information for members of the
        proposed Settlement Class to act to protect their interests. The Court also finds that Class Members were
        provided an adequate period of time to receive Notice and respond accordingly.

Judge Yvette Kane, In re: Shop-Vac Marketing and Sales Practices Litigation (Dec. 9, 2016) MDL No. 2380 (M.D. Pa.):

        The Court hereby finds and concludes that members of the Settlement Class have been provided the best
        notice practicable of the Settlement and that such notice satisfies all requirements of due process, Rule 23
        of the Federal Rules of Civil Procedure, the Class Action Fairness Act of 2005, 28 U.S.C. § 1715, and all
        other applicable laws.

                          PORTLAND AREA OFFICE          10300 SW ALLEN BLVD              BEAVERTON, OR 97005       T 503-597-7697

                                                                24
 Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3284 Filed 08/20/21 Page 199 of 214

Judge Timothy D. Fox, Miner v. Philip Morris USA, Inc. (Nov. 21, 2016) 60CV03-4661 (Ark. Cir. Ct.):

        The Court finds that the Settlement Notice provided to potential members of the Class constituted the best
        and most practicable notice under the circumstances, thereby complying fully with due process and Rule 23
        of the Arkansas Rules of Civil Procedure.

Judge Eileen Bransten, In re: HSBC Bank USA, N.A., as part of In re: Checking Account Overdraft Litigation (Oct. 13,
2016) 650562/2011 (Sup. Ct. N.Y.):

        This Court finds that the Notice Program and the Notice provided to Settlement Class members fully satisfied
        the requirements of constitutional due process, the N.Y. C.P.L.R., and any other applicable laws, and
        constituted the best notice practicable under the circumstances and constituted due and sufficient notice to
        all persons entitled thereto.

Judge Jerome B. Simandle, In re: Caterpillar, Inc. C13 and C15 Engine Products Liability Litigation (Sept. 20, 2016)
MDL No. 2540 (D.N.J.):

        The Court hereby finds that the Notice provided to the Settlement Class constituted the best notice
        practicable under the circumstances. Said Notice provided due and adequate notice of these proceedings
        and the matters set forth herein, including the terms of the Settlement Agreement, to all persons entitled to
        such notice, and said notice fully satisfied the requirements of Fed. R. Civ. P. 23, requirements of due
        process and any other applicable law.

Judge Marcia G. Cooke, Chimeno-Buzzi v. Hollister Co. and Abercrombie & Fitch Co. (Apr. 11, 2016) 14-23120 (S.D. Fla.):

        Pursuant to the Court’s Preliminary Approval Order, the Settlement Administrator, Epiq Systems, Inc. [Hilsoft
        Notifications], has complied with the approved notice process as confirmed in its Declaration filed with the
        Court on March 23, 2016. The Court finds that the notice process was designed to advise Class Members
        of their rights. The form and method for notifying Class Members of the settlement and its terms and
        conditions was in conformity with this Court’s Preliminary Approval Order, constituted the best notice
        practicable under the circumstances, and satisfied the requirements of Federal Rule of Civil Procedure
        23(c)(2)(B), the Class Action Fairness Act of 2005 (“CAFA”), 28 U.S.C. § 1715, and due process under the
        United States Constitution and other applicable laws.

Judge Yvonne Gonzalez Rogers, In re: Lithium Ion Batteries Antitrust Litigation (Mar. 22, 2016) 4:13-md-02420 MDL No.
2420 (N.D. Cal.):

        From what I could tell, I liked your approach and the way you did it. I get a lot of these notices that I think are
        all legalese and no one can really understand them. Yours was not that way.

Judge Christopher S. Sontchi, In re: Energy Future Holdings Corp, et al. (July 30, 2015) 14-10979 (Bankr. D. Del.):

        Notice of the Asbestos Bar Date as set forth in this Asbestos Bar Date Order and in the manner set forth
        herein constitutes adequate and sufficient notice of the Asbestos Bar Date and satisfies the requirements of
        the Bankruptcy Code, the Bankruptcy Rules, and the Local Rules.

Judge David C. Norton, In re: MI Windows and Doors Inc. Products Liability Litigation (July 22, 2015) MDL No. 2333,
2:12-mn-00001 (D.S.C.):

        The court finds that the Notice Plan, as described in the Settlement and related declarations, has been
        faithfully carried out and constituted the best practicable notice to Class Members under the circumstances
        of this Action, and was reasonable and constituted due, adequate, and sufficient notice to all Persons entitled
        to be provided with Notice.

        The court also finds that the Notice Plan was reasonably calculated, under the circumstances, to apprise
        Class Members of: (1) the pendency of this class action; (2) their right to exclude themselves from the
        Settlement Class and the proposed Settlement; (3) their right to object to any aspect of the proposed
        Settlement (including final certification of the Settlement Class, the fairness, reasonableness, or adequacy
        of the proposed Settlement, the adequacy of the Settlement Class’s representation by Named Plaintiffs or
        Class Counsel, or the award of attorney’s and representative fees); (4) their right to appear at the fairness
        hearing (either on their own or through counsel hired at their own expense); and (5) the binding and

                          PORTLAND AREA OFFICE         10300 SW ALLEN BLVD             BEAVERTON, OR 97005       T 503-597-7697

                                                               25
 Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3285 Filed 08/20/21 Page 200 of 214

        preclusive effect of the orders and Final Order and Judgment in this Action, whether favorable or unfavorable,
        on all Persons who do not request exclusion from the Settlement Class. As such, the court finds that the
        Notice fully satisfied the requirements of the Federal Rules of Civil Procedure, including Federal Rule of Civil
        Procedure 23(c)(2) and (e), the United States Constitution (including the Due Process Clause), the rules of
        this court, and any other applicable law, and provided sufficient notice to bind all Class Members, regardless
        of whether a particular Class Member received actual notice.

Judge Robert W. Gettleman, Adkins, et al. v. Nestlé Purina PetCare Company, et al. (June 23, 2015) 1:12-cv-02871 (N.D. Ill.):

        Notice to the Settlement Class and other potentially interested parties has been provided in accordance with
        the notice requirements specified by the Court in the Preliminary Approval Order. Such notice fully and
        accurately informed the Settlement Class members of all material elements of the proposed Settlement and
        of their opportunity to object or comment thereon or to exclude themselves from the Settlement; provided
        Settlement Class Members adequate instructions and a variety of means to obtain additional information;
        was the best notice practicable under the circumstances; was valid, due, and sufficient notice to all
        Settlement Class members; and complied fully with the laws of the State of Illinois, Federal Rules of Civil
        Procedure, the United States Constitution, due process, and other applicable law.

Judge James Lawrence King, Steen v. Capital One, N.A. (May 22, 2015) 2:10-cv-01505 (E.D. La.) and 1:10-cv-22058
(S.D. Fla.) as part of In re: Checking Account Overdraft Litigation, MDL No. 2036 (S.D. Fla.):

        The Court finds that the Settlement Class Members were provided with the best practicable notice; the notice
        was reasonably calculated, under [the] circumstances, to apprise interested parties of the pendency of the
        action and afford them an opportunity to present their objections.'' Shutts, 472 U.S. at 812 (quoting Mullane,
        339 U.S. at 314-15). This Settlement with Capital One was widely publicized, and any Settlement Class
        Member who wished to express comments or objections had ample opportunity and means to do so. Azari
        Decl. ¶¶ 30-39.

Judge Rya W. Zobel, Gulbankian et al. v. MW Manufacturers, Inc. (Dec. 29, 2014) 1:10-cv-10392 (D. Mass.):

        This Court finds that the Class Notice was provided to the Settlement Class consistent with the Preliminary
        Approval Order and that it was the best notice practicable and fully satisfied the requirements of the Federal
        Rules of Civil Procedure, due process, and applicable law. The Court finds that the Notice Plan that was
        implemented by the Claims Administrator satisfies the requirements of FED. R. CIV. P. 23, 28 U.S.C. § 1715,
        and Due Process, and is the best notice practicable under the circumstances. The Notice Plan constituted
        due and sufficient notice of the Settlement, the Final Approval Hearing, and the other matters referred to in
        the notices. Proof of the giving of such notices has been filed with the Court via the Azari Declaration and
        its exhibits.

Judge Edward J. Davila, Rose v. Bank of America Corporation, et al. (Aug. 29, 2014) 5:11-cv-02390 and 5:12-cv-0400
(N.D. Cal.):

        The Court finds that the notice was reasonably calculated under the circumstances to apprise the Settlement
        Class of the pendency of this action, all material elements of the Settlement, the opportunity for Settlement
        Class Members to exclude themselves from, object to, or comment on the settlement and to appear at the
        final approval hearing. The notice was the best notice practicable under the circumstances, satisfying the
        requirements of Rule 23(c)(2)(B); provided notice in a reasonable manner to all class members, satisfying
        Rule 23(e)(1)(B); was adequate and sufficient notice to all Class Members; and, complied fully with the laws
        of the United States and of the Federal Rules of Civil Procedure, due process and any other applicable rules
        of court.

Judge James A. Robertson, II, Wong, et al. v. Alacer Corp. (June 27, 2014) CGC-12-519221 (Sup. Ct. Cal.):

        Notice to the Settlement Class has been provided in accordance with the Preliminary Approval Order. Based
        on the Declaration of Cameron Azari dated March 7, 2014, such Class Notice has been provided in an
        adequate and sufficient manner, constitutes the best notice practicable under the circumstances and satisfies
        the requirements of California Civil Code Section 1781, California Civil Code of Civil Procedure Section 382,
        Rules 3.766 of the California Rules of Court, and due process.




                          PORTLAND AREA OFFICE        10300 SW ALLEN BLVD             BEAVERTON, OR 97005      T 503-597-7697

                                                              26
 Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3286 Filed 08/20/21 Page 201 of 214

Judge John Gleeson, In re: Payment Card Interchange Fee and Merchant Discount Antitrust Litigation (Dec. 13, 2013)
MDL No. 1720, 05-md-01720 (E.D.N.Y.):

        The Class Administrator notified class members of the terms of the proposed settlement through a mailed
        notice and publication campaign that included more than 20 million mailings and publication in more than
        400 publications. The notice here meets the requirements of due process and notice standards… The
        objectors’ complaints provide no reason to conclude that the purposes and requirements of a notice to a
        class were not met here.

Judge Lance M. Africk, Evans, et al. v. TIN, Inc., et al. (July 7, 2013) 2:11-cv-02067 (E.D. La.):

        The Court finds that the dissemination of the Class Notice… as described in Notice Agent Lauran Schultz’s
        Declaration: (a) constituted the best practicable notice to Class Members under the circumstances; (b)
        constituted notice that was reasonably calculated, under the circumstances…; (c) constituted notice that was
        reasonable, due, adequate, and sufficient; and (d) constituted notice that fully satisfied all applicable legal
        requirements, including Rules 23(c)(2)(B) and (e)(1) of the Federal Rules of Civil Procedure, the United
        States Constitution (including Due Process Clause), the Rules of this Court, and any other applicable law,
        as well as complied with the Federal Judicial Center’s illustrative class action notices.

Judge Edward M. Chen, Marolda v. Symantec Corporation (Apr. 5, 2013) 3:08-cv-05701 (N.D. Cal.):

        Approximately 3.9 million notices were delivered by email to class members, but only a very small percentage
        objected or opted out . . . The Court . . . concludes that notice of settlement to the class was adequate and
        satisfied all requirements of Federal Rule of Civil Procedure 23(e) and due process. Class members received
        direct notice by email, and additional notice was given by publication in numerous widely circulated
        publications as well as in numerous targeted publications. These were the best practicable means of
        informing class members of their rights and of the settlement’s terms.

Judge Ann D. Montgomery, In re: Zurn Pex Plumbing Products Liability Litigation (Feb. 27, 2013) MDL No. 1958,
08-md-1958 (D. Minn.):

        The parties retained Hilsoft Notifications ("Hilsoft"), an experienced class-notice consultant, to design and
        carry out the notice plan. The form and content of the notices provided to the class were direct,
        understandable, and consistent with the "plain language" principles advanced by the Federal Judicial Center.

        The notice plan's multi-faceted approach to providing notice to settlement class members whose identity is
        not known to the settling parties constitutes "the best notice [*26] that is practicable under the circumstances"
        consistent with Rule 23(c)(2)(B).

Magistrate Judge Stewart, Gessele, et al. v. Jack in the Box, Inc. (Jan. 28, 2013) 3:10-cv-960 (D. Ore.):

        Moreover, plaintiffs have submitted [a] declaration from Cameron Azari (docket #129), a nationally
        recognized notice expert, who attests that fashioning an effective joint notice is not unworkable or unduly
        confusing. Azari also provides a detailed analysis of how he would approach fashioning an effective notice
        in this case.

Judge Carl J. Barbier, In re: Oil Spill by the Oil Rig “Deepwater Horizon” in the Gulf of Mexico, on April 20, 2010
(Medical Benefits Settlement) (Jan. 11, 2013) MDL No. 2179 (E.D. La.):

        Through August 9, 2012, 366,242 individual notices had been sent to potential [Medical Benefits] Settlement
        Class Members by postal mail and 56,136 individual notices had been e-mailed. Only 10,700 mailings—or
        3.3%—were known to be undeliverable. (Azari Decl. ¶¶ 8, 9.) Notice was also provided through an extensive
        schedule of local newspaper, radio, television and Internet placements, well-read consumer magazines, a
        national daily business newspaper, highly-trafficked websites, and Sunday local newspapers (via newspaper
        supplements). Notice was also provided in non-measured trade, business and specialty publications,
        African-American, Vietnamese, and Spanish language publications, and Cajun radio programming. The
        combined measurable paid print, television, radio, and Internet effort reached an estimated 95% of adults
        aged 18+ in the Gulf Coast region an average of 10.3 times each, and an estimated 83% of all adults in the
        United States aged 18+ an average of 4 times each. (Id. ¶¶ 8, 10.) All notice documents were designed to
        be clear, substantive, and informative. (Id. ¶ 5.)



                          PORTLAND AREA OFFICE         10300 SW ALLEN BLVD            BEAVERTON, OR 97005       T 503-597-7697

                                                               27
 Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3287 Filed 08/20/21 Page 202 of 214

        The Court received no objections to the scope or content of the [Medical Benefits] Notice Program. (Azari
        Supp. Decl. ¶ 12.) The Court finds that the Notice and Notice Plan as implemented satisfied the best notice
        practicable standard of Rule 23(c) and, in accordance with Rule 23(e)(1), provided notice in a reasonable
        manner to Class Members who would be bound by the Settlement, including individual notice to all Class
        Members who could be identified through reasonable effort. Likewise, the Notice and Notice Plan satisfied
        the requirements of Due Process. The Court also finds the Notice and Notice Plan satisfied the requirements
        of CAFA.

Judge Carl J. Barbier, In re: Oil Spill by the Oil Rig “Deepwater Horizon” in the Gulf of Mexico, on April 20, 2010
(Economic and Property Damages Settlement) (Dec. 21, 2012) MDL No. 2179 (E.D. La.):

        The Court finds that the Class Notice and Class Notice Plan satisfied and continue to satisfy the applicable
        requirements of Federal Rule of Civil Procedure 23(c)(2)(b) and 23(e), the Class Action Fairness Act (28
        U.S.C. § 1711 et seq.), and the Due Process Clause of the United States Constitution (U.S. Const., amend.
        V), constituting the best notice that is practicable under the circumstances of this litigation. The notice
        program surpassed the requirements of Due Process, Rule 23, and CAFA. Based on the factual elements
        of the Notice Program as detailed below, the Notice Program surpassed all of the requirements of Due
        Process, Rule 23, and CAFA.

        The Notice Program, as duly implemented, surpasses other notice programs that Hilsoft Notifications has
        designed and executed with court approval. The Notice Program included notification to known or potential
        Class Members via postal mail and e-mail; an extensive schedule of local newspaper, radio, television and
        Internet placements, well-read consumer magazines, a national daily business newspaper, and Sunday local
        newspapers. Notice placements also appeared in non-measured trade, business, and specialty publications,
        African-American, Vietnamese, and Spanish language publications, and Cajun radio programming. The
        Notice Program met the objective of reaching the greatest possible number of class members and providing
        them with every reasonable opportunity to understand their legal rights. See Azari Decl. ¶¶ 8, 15, 68. The
        Notice Program was substantially completed on July 15, 2012, allowing class members adequate time to
        make decisions before the opt-out and objections deadlines.

        The media notice effort alone reached an estimated 95% of adults in the Gulf region an average of 10.3
        times each, and an estimated 83% of all adults in the United States an average of 4 times each. These
        figures do not include notice efforts that cannot be measured, such as advertisements in trade publications
        and sponsored search engine listings. The Notice Program fairly and adequately covered and notified the
        class without excluding any demographic group or geographic area, and it exceeded the reach percentage
        achieved in most other court-approved notice programs.

Judge Alonzo Harris, Opelousas General Hospital Authority, A Public Trust, D/B/A Opelousas General Health System
and Arklamiss Surgery Center, L.L.C. v. FairPay Solutions, Inc. (Aug. 17, 2012) 12-C-1599 (27th Jud. D. Ct. La.):

        Notice given to Class Members and all other interested parties pursuant to this Court’s order of April 18,
        2012, was reasonably calculated to apprise interested parties of the pendency of the action, the certification
        of the Class as Defined for settlement purposes only, the terms of the Settlement Agreement, Class Members
        rights to be represented by private counsel, at their own costs, and Class Members rights to appear in Court
        to have their objections heard, and to afford persons or entities within the Class Definition an opportunity to
        exclude themselves from the Class. Such notice complied with all requirements of the federal and state
        constitutions, including the Due Process Clause, and applicable articles of the Louisiana Code of Civil
        Procedure, and constituted the best notice practicable under the circumstances and constituted due and
        sufficient notice to all potential members of the Class as Defined.

Judge James Lawrence King, Sachar v. Iberiabank Corporation (Apr. 26, 2012) as part of In re: Checking Account
Overdraft MDL No. 2036 (S.D. Fla):

        The Court finds that the Notice previously approved was fully and properly effectuated and was sufficient to
        satisfy the requirements of due process because it described “the substantive claims . . . [and] contained
        information reasonably necessary to [allow Settlement Class Members to] make a decision to remain a
        class member and be bound by the final judgment.'' In re: Nissan Motor Corp. Antitrust Litig., 552 F.2d
        1088, 1104-05 (5th Cir. 1977). The Notice, among other things, defined the Settlement Class, described
        the release as well as the amount and method and manner of proposed distribution of the Settlement
        proceeds, and informed Settlement Class Members of their rights to opt-out or object, the procedures for
        doing so, and the time and place of the Final Approval Hearing. The Notice also informed Settlement Class

                         PORTLAND AREA OFFICE         10300 SW ALLEN BLVD            BEAVERTON, OR 97005      T 503-597-7697

                                                              28
 Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3288 Filed 08/20/21 Page 203 of 214

        Members that a class judgment would bind them unless they opted out, and told them where they could
        obtain more information, such as access to a full copy of the Agreement. Further, the Notice described in
        summary form the fact that Class Counsel would be seeking attorneys' fees of up to 30 percent of the
        Settlement. Settlement Class Members were provided with the best practicable notice “reasonably
        calculated, under [the] circumstances, to apprise them of the pendency of the action and afford them an
        opportunity to present their objections.'' Mullane, 339 U.S. at 314. The content of the Notice fully complied with the
        requirements of Rule 23.

Judge Bobby Peters, Vereen v. Lowe’s Home Centers (Apr. 13, 2012) SU10-cv-2267B (Ga. Super. Ct.):

        The Court finds that the Notice and the Notice Plan was fulfilled, in accordance with the terms of the
        Settlement Agreement, the Amendment, and this Court’s Preliminary Approval Order and that this Notice
        and Notice Plan constituted the best practicable notice to Class Members under the circumstances of this
        action, constituted due and sufficient Notice of the proposed Settlement to all persons entitled to participate
        in the proposed Settlement, and was in full compliance with Ga. Code Ann § 9-11-23 and the constitutional
        requirements of due process. Extensive notice was provided to the class, including point of sale notification,
        publication notice and notice by first-class mail for certain potential Class Members.

        The affidavit of the notice expert conclusively supports this Court’s finding that the notice program was
        adequate, appropriate, and comported with Georgia Code Ann. § 9-11-23(b)(2), the Due Process Clause of
        the Constitution, and the guidance for effective notice articulate in the FJC’s Manual for Complex Litigation, 4th.

Judge Lee Rosenthal, In re: Heartland Payment Systems, Inc. Customer Data Security Breach Litigation (Mar. 2,
2012) MDL No. 2046 (S.D. Tex.):

        The notice that has been given clearly complies with Rule 23(e)(1)’s reasonableness requirement… Hilsoft
        Notifications analyzed the notice plan after its implementation and conservatively estimated that notice
        reached 81.4 percent of the class members. (Docket Entry No. 106, ¶ 32). Both the summary notice and
        the detailed notice provided the information reasonably necessary for the presumptive class members to
        determine whether to object to the proposed settlement. See Katrina Canal Breaches, 628 F.3d at 197.
        Both the summary notice and the detailed notice “were written in easy-to-understand plain English.” In re:
        Black Farmers Discrimination Litig., — F. Supp. 2d —, 2011 WL 5117058, at *23 (D.D.C. 2011); accord
        AGGREGATE LITIGATION § 3.04(c).15 The notice provided “satisf[ies] the broad reasonableness standards
        imposed by due process” and Rule 23. Katrina Canal Breaches, 628 F.3d at 197.

Judge John D. Bates, Trombley v. National City Bank (Dec. 1, 2011) 1:10-cv-00232 (D.D.C.) as part of In re: Checking
Account Overdraft Litigation MDL No. 2036 (S.D. Fla.):

        The form, content, and method of dissemination of Notice given to the Settlement Class were in full
        compliance with the Court’s January 11, 2011 Order, the requirements of Fed. R. Civ. P. 23(e), and due
        process. The notice was adequate and reasonable, and constituted the best notice practicable under the
        circumstances. In addition, adequate notice of the proceedings and an opportunity to participate in the final
        fairness hearing were provided to the Settlement Class.

Judge Robert M. Dow, Jr., Schulte v. Fifth Third Bank (July 29, 2011) 1:09-cv-06655 (N.D. Ill.):

        The Court has reviewed the content of all of the various notices, as well as the manner in which Notice was
        disseminated, and concludes that the Notice given to the Class fully complied with Federal Rule of Civil
        Procedure 23, as it was the best notice practicable, satisfied all constitutional due process concerns, and
        provided the Court with jurisdiction over the absent Class Members.

Judge Ellis J. Daigle, Williams v. Hammerman & Gainer Inc. (June 30, 2011) 11-C-3187-B (27th Jud. D. Ct. La.):

        Notices given to Settlement Class members and all other interested parties throughout this proceeding with
        respect to the certification of the Settlement Class, the proposed settlement, and all related procedures and
        hearings—including, without limitation, the notice to putative Settlement Class members and others more
        fully described in this Court’s order of 30th day of March 2011 were reasonably calculated under all the
        circumstances and have been sufficient, as to form, content, and manner of dissemination, to apprise
        interested parties and members of the Settlement Class of the pendency of the action, the certification of
        the Settlement Class, the Settlement Agreement and its contents, Settlement Class members’ right to be
        represented by private counsel, at their own cost, and Settlement Class members’ right to appear in Court

                           PORTLAND AREA OFFICE          10300 SW ALLEN BLVD              BEAVERTON, OR 97005        T 503-597-7697

                                                                 29
 Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3289 Filed 08/20/21 Page 204 of 214

        to have their objections heard, and to afford Settlement Class members an opportunity to exclude
        themselves from the Settlement Class. Such notices complied with all requirements of the federal and state
        constitutions, including the due process clause, and applicable articles of the Louisiana Code of Civil
        Procedures, and constituted the best notice practicable under the circumstances and constituted due and
        sufficient notice to all potential members of the Settlement Class.

Judge Stefan R. Underhill, Mathena v. Webster Bank, N.A. (Mar. 24, 2011) 3:10-cv-01448 (D. Conn.) as part of In re:
Checking Account Overdraft Litigation MDL No. 2036 (S.D. Fla.):

        The form, content, and method of dissemination of Notice given to the Settlement Class were adequate and
        reasonable, and constituted the best notice practicable under the circumstances. The Notice, as given,
        provided valid, due, and sufficient notice of the proposed settlement, the terms and conditions set forth in
        the Settlement Agreement, and these proceedings to all persons entitled to such notice, and said notice
        fully satisfied the requirements of Rule 23 of the Federal Rules of Civil Procedure and due process.

Judge Ted Stewart, Miller v. Basic Research, LLC (Sept. 2, 2010) 2:07-cv-00871 (D. Utah):

        Plaintiffs state that they have hired a firm specializing in designing and implementing large scale, unbiased,
        legal notification plans. Plaintiffs represent to the Court that such notice will include: 1) individual notice by
        electronic mail and/or first-class mail sent to all reasonably identifiable Class members; 2) nationwide paid
        media notice through a combination of print publications, including newspapers, consumer magazines,
        newspaper supplements and the Internet; 3) a neutral, Court-approved, informational press release; 4) a
        neutral, Court-approved Internet website; and 5) a toll-free telephone number. Similar mixed media plans
        have been approved by other district courts post class certification. The Court finds this plan is sufficient to
        meet the notice requirement.

Judge Sara Loi, Pavlov v. Continental Casualty Co. (Oct. 7, 2009) 5:07-cv-2580 (N.D. Ohio):

        As previously set forth in this Memorandum Opinion, the elaborate notice program contained in the
        Settlement Agreement provides for notice through a variety of means, including direct mail to each class
        member, notice to the United States Attorney General and each State, a toll free number, and a website
        designed to provide information about the settlement and instructions on submitting claims. With a 99.9%
        effective rate, the Court finds that the notice program constituted the “best notice that is practicable under
        the circumstances,” Fed. R. Civ. P. 23(c)(2)(B), and clearly satisfies the requirements of Rule 23(c)(2)(B).

Judge James Robertson, In re: Department of Veterans Affairs (VA) Data Theft Litigation (Sept. 23, 2009) MDL No.
1796 (D.D.C.):

        The Notice Plan, as implemented, satisfied the requirements of due process and was the best notice
        practicable under the circumstances. The Notice Plan was reasonably calculated, under the circumstances,
        to apprise Class Members of the pendency of the action, the terms of the Settlement, and their right to
        appear, object to or exclude themselves from the Settlement. Further, the notice was reasonable and
        constituted due, adequate and sufficient notice to all persons entitled to receive notice.


                                                   LEGAL NOTICE CASES


   Hilsoft has served as a notice expert for planning, implementation and/or analysis in the following partial list of cases:

    Yamagata et al. v. Reckitt Benckiser LLC                                   N.D. Cal., No. 3:17-cv-03529

    Thompson et al. v. Community Bank, N.A. (Overdraft)                        N.D.N.Y., No. 8:19-cv-0919

    Silveira v. M&T Bank                                                       C.D. Cal., No. 2:19-cv-06958
    In re Toll Roads Litigation; Borsuk et al. v. Foothill/Eastern
                                                                   C.D. Cal., No. 8:16-cv-00262
    Transportation Corridor Agency, et al. (OCTA Settlement)
    In Re: Toll Roads Litigation (3M/TCA Settlement)                           C.D. Cal., No. 8:16-cv-00262



                          PORTLAND AREA OFFICE          10300 SW ALLEN BLVD             BEAVERTON, OR 97005      T 503-597-7697

                                                                30
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3290 Filed 08/20/21 Page 205 of 214


  Pearlstone v. Wal-Mart Stores, Inc. (Sales Tax)                      C.D. Cal., No. 4:17-cv-02856
  Zanca, et al. v. Epic Games, Inc. (Fortnite or Rocket League
                                                               Sup Ct. Wake Cnty., N.C., No. 21-CVS-534
  Video Games)
  In re: Flint Water Cases                                             E.D. Mich., No. 5:16-cv-10444

  Kukorinis, et al. v. Walmart, Inc.                                   S.D. Fla., No. 1:19-cv-20592

  Grace v. Apple, Inc.                                                 N.D. Cal., No. 17-CV-00551

  Alvarez v. Sirius XM Radio Inc.                                      C.D. Cal., No. 2:18-cv-8605

  In re: Pre-Filled Propane Tank Antitrust Litigation                  W.D. Mo., No. MDL No. 2567, No. 14-2567
  In re: Disposable Contact Lens Antitrust Litigation (ABB
                                                           M.D. Fla., No. 3:15-md-02626
  Concise Optical Group, LLC)
  Bally v. State Farm Insurance Company                                N.D. Cal., No. 3:18-cv-04954

                                                                       Sup. Ct. Cal. Cty. of San Fran., No. CGC-
  Morris v. Provident Credit Union (Overdraft)
                                                                       19-581616

  Pennington v. Tetra Tech, Inc. et al.                                N.D. Cal., No. 3:18-cv-05330

  Maldonado et al. v. Apple Inc, et al.                                N.D. Cal., No. 3:16-cv-04067

                                                                       Sup. Ct. of Cal., Cnty of San Fran., No. CGC
  UFCW & Employers Benefit Trust v. Sutter Health, et al.
                                                                       14-538451 Consolidated with CGC-18-565398

  Fitzhenry v. Independent Home Products, LLC (TCPA)                   D.S.C., No. 2:19-cv-02993
  In re: Hyundai and Kia Engine Litigation and Flaherty v. Hyundai
                                                                   C.D. Cal., Nos. 8:17-CV-00838 & 18-cv-02223
  Motor Company, Inc., et al.
  Sager, et al. v. Volkswagen Group of America, Inc., et al.           D.N.J., No. 18-cv-13556

  Bautista v. Valero Marketing and Supply Company                      N.D. Cal., No. 3:15-cv-05557
  Snee Farm Lakes Homeowner's Association Inc. v. The
                                                               Ct. of Com. Pleas., S.C., No. 2018-CP-10-
  Commissioners of Public Works for the Town of Mount Pleasant
                                                               2764
  d/b/a Mount Pleasant Waterworks
  Richards, et al. v. Chime Financial, Inc.                            N.D. Cal., No. 4:19-cv-06864

  In re: Health Insurance Innovations Securities Litigation            M.D. Fla., No. 8:17-cv-02186
  Fox, et al. v. Iowa Health System d.b.a. UnityPoint Health (Data
                                                                   W.D. Wis., No. 18-cv-327
  Breach)
  Smith v. Costa Del Mar, Inc.                                         M.D. Fla., No. 3:18-cv-1011

  Al’s Discount Plumbing, et al. v. Viega, LLC (Building Products)     M.D. Pa., No. 19-cv-00159

  The Weinstein Company Holdings, LLC                                  Bankr. D. Del., No. 18-10601

  Rose v. The Travelers Home and Marine Insurance Company, et al. E.D. Pa., No. 19-cv-00977

  Paris et al. v. Progressive American Insurance Company, et al.       S.D. Fla., No. 19-cv-21761

  Chinitz v. Intero Real Estate Services                               N.D. Cal., No. 5:18-cv-05623
  Eastwood Construction LLC, et al. v. City of Monroe
                                                                       Sup. Ct. N.C., Nos. 18-CVS-2692 & 19-CVS-1825
  The Estate of Donald Alan Plyler Sr., et al. v. City of Monroe

                      PORTLAND AREA OFFICE       10300 SW ALLEN BLVD           BEAVERTON, OR 97005     T 503-597-7697

                                                         31
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3291 Filed 08/20/21 Page 206 of 214


  Garvin v. San Diego Unified Port District                               Sup. Ct. Cal., No. 37-2020-00015064

  Consumer Financial Protection Bureau v. Siringoringo Law Firm C.D. Cal., No. 8:14-cv-01155

  Robinson v. Nationstar Mortgage LLC                                     D. Md., No. 8:14-cv-03667
  Drazen v. GoDaddy.com, LLC and Bennett v. GoDaddy.com, LLC
                                                             S.D. Ala., No. 1:19-cv-00563
  (TCPA)
  In re: Libor-Based Financial Instruments Antitrust Litigation           S.D.N.Y., MDL No. 2262, No. 1:11-md-2262

  Izor v. Abacus Data Systems, Inc. (TCPA)                                N.D. Cal., No. 19-cv-01057

                                                                          Ct. of Com. Pleas. 13th Jud. Cir. S.C., No.
  Cook, et al. v. South Carolina Public Service Authority, et al.
                                                                          2019-CP-23-6675
  K.B., by and through her natural parent, Jennifer Qassis, and
                                                                          30th Jud. Dist. Tenn., No. CH-13-04871-1
  Lillian Knox-Bender v. Methodist Healthcare - Memphis Hospitals

  In re: Roman Catholic Diocese of Harrisburg                             Bank. Ct. M.D. Pa., No. 1:20-bk-00599

  Denier, et al. v. Taconic Biosciences, Inc.                             Sup Ct. N.Y., No. 00255851

  Robinson v. First Hawaiian Bank (Overdraft)                             Cir. Ct. of First Cir. Haw., No. 17-1-0167-01

  Burch v. Whirlpool Corporation                                          W.D. Mich., No. 1:17-cv-00018

                                                                          Sup. Ct. Wash., No. 17-2-23244-1
  Armon, et al. v. Washington State University (Data Breach)
                                                                          consolidated with No. 17-2-25052-0

  Wilson, et al. v. Volkswagen Group of America, Inc., et al.             S.D. Fla., No. 17-cv-23033

  Prather v. Wells Fargo Bank, N.A. (TCPA)                                N.D. Ill., No. 1:17-cv-00481

  In re: Wells Fargo Collateral Protection Insurance Litigation           C.D. Cal., No. 8:17-ml-02797

  Ciuffitelli, et al. v. Deloitte & Touche LLP, et al.                    D. Ore., No. 3:16-cv-00580

  Coffeng, et al. v. Volkswagen Group of America, Inc.                    N.D. Cal., No. 17-cv-01825

  In re: Disposable Contact Lens Antitrust Litigation
                                                                          M.D. Fla., No. 3:15-md-02626
  (CooperVision, Inc.)

  Audet, et al. v. Garza, et al.                                          D. Conn., No. 3:16-cv-00940

                                                                          D. Ct. of Travis County Tex., No. D-1-GN-
  Hyder, et al. v. Consumers County Mutual Insurance Company
                                                                          16-000596
  Fessler v. Porcelana Corona De Mexico, S.A. DE C.V f/k/a
                                                                          E.D. Tex., No. 4:19-cv-00248
  Sanitarios Lamosa S.A. DE C.V. a/k/a Vortens

  In re: TD Bank, N.A. Debit Card Overdraft Fee Litigation                D.S.C., MDL No. 2613, No. 6:15-MN-02613

  Liggio v. Apple Federal Credit Union                                    E.D. Vir., No. 1:18-cv-01059

  Garcia v. Target Corporation (TCPA)                                     D. Minn., No. 16-cv-02574

  Albrecht v. Oasis Power, LLC d/b/a Oasis Energy                         N.D. Ill., No. 1:18-cv-1061

  McKinney-Drobnis, et al. v. Massage Envy Franchising                    N.D. Cal., No. 3:16-cv-6450



                       PORTLAND AREA OFFICE         10300 SW ALLEN BLVD           BEAVERTON, OR 97005      T 503-597-7697

                                                            32
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3292 Filed 08/20/21 Page 207 of 214


  In re: Optical Disk Drive Products Antitrust Litigation                  N.D. Cal., MDL No. 2143, No. 3:10-md-2143

  Stone, et al. v. Porcelana Corona De Mexico, S.A. DE C.V f/k/a
                                                                           E.D. Tex., No. 4:17-cv-00001
  Sanitarios Lamosa S.A. DE C.V. a/k/a Vortens

  In re: Kaiser Gypsum Company, Inc., el al. (Asbestos)                    Bankr. W.D. N.C., No. 16-31602

  Kuss v. American HomePatient, Inc., et al. (Data Breach)                 M.D. Fla., No. 8:18-cv-2348

  Lusnak v. Bank of America, N.A.                                          C.D. Cal., No. 14-cv-1855

  In re: Premera Blue Cross Customer Data Security Breach
                                                                           D. Ore., No. 3:15-md-2633
  Litigation

  Elder v. Hilton Worldwide Holdings, Inc. (Hotel Stay Promotion)          N.D. Cal., No. 16-cv-00278

  Grayson, et al. v. General Electric Company (Microwaves)                 D. Conn., No. 3:13-cv-01799

  Harris, et al. v. Farmers Insurance Exchange and Mid Century
                                                                           Sup. Ct Cal., No. BC 579498
  Insurance Company

  Lashambae v. Capital One Bank, N.A. (Overdraft)                          E.D.N.Y., No. 1:17-cv-06406

  Trujillo, et al. v. Ametek, Inc., et al. (Toxic Leak)                    S.D. Cal., No.3:15-cv-01394

  Cox, et al. v. Ametek, Inc., et al. (Toxic Leak)                         S.D. Cal., No. 3:17-cv-00597

  Pirozzi, et al. v. Massage Envy Franchising, LLC                         E.D. Mo., No. 4:19-CV-807

  Lehman v. Transbay Joint Powers Authority, et al. (Millennium
                                                                           Sup. Ct. Cal., No. GCG-16-553758
  Tower)

  In re: FCA US LLC Monostable Electronic Gearshift Litigation             E.D. Mich., MDL No. 2744 & No. 16-md-02744

  Dasher v. RBC Bank (USA) predecessor in interest to PNC Bank,            S.D. Fla., No. 1:10-CV-22190, as part of
  N.A., as part of In re: Checking Account Overdraft                       MDL No. 2036

  Behfarin v. Pruco Life Insurance Company, et al.                         C.D. Cal., No. 17-cv-05290

                                                                           Sup. Ct, Cal., County of Riverside, No.
  In re: Renovate America Finance Cases
                                                                           RICJCCP4940

  Nelson v. Roadrunner Transportation Systems, Inc. (Data Breach)          N.D. Ill., No. 1:18-cv-07400

  Skochin, et al. v. Genworth Life Insurance Company, et al.               E.D. Vir., No. 3:19-cv-00049

  Walters, et al. v. Target Corp. (Overdraft)                              S.D. Cal., No. 3:16-cv-1678

  Jackson, et al. v. Viking Group, Inc., et al.                            D. Md., No. 8:18-cv-02356

  Waldrup v. Countrywide Financial Corporation, et al.                     C.D. Cal., No. 2:13-cv-08833

  Burrow, et al. v. Forjas Taurus S.A., et al.                             S.D. Fla., No. 1:16-cv-21606

  Henrikson v. Samsung Electronics Canada Inc.                             Ontario Sup. Ct., No. 2762-16cp

  In re: Comcast Corp. Set-Top Cable Television Box Antitrust
                                                                           E.D. Pa., No. 2:09-md-02034
  Litigation
  Lightsey, et al. v. South Carolina Electric & Gas Company, a             Ct. of Com. Pleas., S.C., No. 2017-CP-25-
  Wholly Owned Subsidiary of SCANA, et al.                                 335

                       PORTLAND AREA OFFICE          10300 SW ALLEN BLVD           BEAVERTON, OR 97005     T 503-597-7697

                                                             33
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3293 Filed 08/20/21 Page 208 of 214

                                                                         Quebec Ct., Dist. of Montreal, No. 500-06-
  Rabin v. HP Canada Co., et al.
                                                                         000813-168
                                                                         Ontario Sup Ct., No. CV-16-543833-00CP;
  McIntosh v. Takata Corporation, et al.; Vitoratos, et al. v. Takata    Quebec Sup. Ct of Justice, No. 500-06-
  Corporation, et al.; and Hall v. Takata Corporation, et al.            000723-144; & Court of Queen’s Bench for
                                                                         Saskatchewan, No. QBG. 1284 or 2015
  Di Filippo v. The Bank of Nova Scotia, et al. (Gold Market             Ontario Sup. Ct., No. CV-15-543005-00CP
  Instrument)                                                            & No. CV-16-551067-00CP

  Adlouni v. UCLA Health Systems Auxiliary, et al.                       Sup. Ct. Cal., No. BC589243

  Lloyd, et al. v. Navy Federal Credit Union                             S.D. Cal., No. 17-cv-1280

  Luib v. Henkel Consumer Goods Inc.                                     E.D.N.Y., No. 1:17-cv-03021

  Zaklit, et al. v. Nationstar Mortgage LLC, et al. (TCPA)               C.D. Cal., No. 5:15-cv-02190

  In re: HP Printer Firmware Update Litigation                           N.D. Cal., No. 5:16-cv-05820

  In re: Dealer Management Systems Antitrust Litigation                  N.D. Ill., MDL No. 2817, No. 18-cv-00864

  Mosser v. TD Bank, N.A. and                                            E.D. Pa., No. 2:10-cv-00731, S.D. Fla.,
  Mazzadra, et al. v. TD Bank, N.A., as part of In re: Checking          No. 10-cv-21386 and S.D. Fla., No. 1:10-
  Account Overdraft                                                      cv-21870, as part of S.D. Fla., MDL No. 2036

  Naiman v. Total Merchant Services, Inc., et al. (TCPA)                 N.D. Cal., No. 4:17-cv-03806

  In re: Valley Anesthesiology Consultants, Inc. Data Breach
                                                                         Sup. Ct. Cal., No. CV2016-013446
  Litigation

  Parsons v. Kimpton Hotel & Restaurant Group, LLC (Data Breach)         N.D. Cal., No. 3:16-cv-05387

  Stahl v. Bank of the West                                              Sup. Ct. Cal., No. BC673397

  37 Besen Parkway, LLC v. John Hancock Life Insurance
                                                                         S.D.N.Y., No. 15-cv-9924
  Company (U.S.A.)

  Tashica Fulton-Green, et al. v. Accolade, Inc.                         E.D. Pa., No. 2:18-cv-00274

  In re: Community Health Systems, Inc. Customer Data Security
                                                                         N.D. Ala., MDL No. 2595, No. 2:15-CV-222
  Breach Litigation
  Al's Pals Pet Card, LLC, et al. v. Woodforest National Bank,
                                                                         S.D. Tex., No. 4:17-cv-3852
  N.A., et al.

  Cowen v. Lenny & Larry's Inc.                                          N.D. Ill., No. 1:17-cv-01530

  Martin v. Trott (MI - Foreclosure)                                     E.D. Mich., No. 2:15-cv-12838

  Knapper v. Cox Communications, Inc. (TCPA)                             D. Ariz., No. 2:17-cv-00913

  Dipuglia v. US Coachways, Inc. (TCPA)                                  S.D. Fla., No. 1:17-cv-23006

  Abante Rooter and Plumbing v. Pivotal Payments Inc., d/b/a/
                                                                         N.D. Cal., No. 3:16-cv-05486
  Capital Processing Network and CPN (TCPA)
  First Impressions Salon, Inc., et al. v. National Milk Producers
                                                                         S.D. Ill., No. 3:13-cv-00454
  Federation, et al.

  Raffin v. Medicredit, Inc., et al.                                     C.D. Cal., No. 15-cv-4912


                       PORTLAND AREA OFFICE        10300 SW ALLEN BLVD           BEAVERTON, OR 97005      T 503-597-7697

                                                           34
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3294 Filed 08/20/21 Page 209 of 214


  Gergetz v. Telenav, Inc. (TCPA)                                         N.D. Cal., No. 5:16-cv-04261

  Ajose, et al. v. Interline Brands Inc. (Plumbing Fixtures)              M.D. Tenn., No. 3:14-cv-01707

  Underwood v. Kohl's Department Stores, Inc., et al.                     E.D. Pa., No. 2:15-cv-00730

                                                                          Ore. Cir., County of Multnomah, No. 0803-
  Surrett, et al. v. Western Culinary Institute, et al.
                                                                          03530

  Vergara, et al., v. Uber Technologies, Inc. (TCPA)                      N.D. Ill., No. 1:15-CV-06972

  Watson v. Bank of America Corporation, et al.;
  Bancroft-Snell et al. v. Visa Canada Corporation, et al.;               Sup. Ct. of B.C., No. VLC-S-S-112003;
  Bakopanos v. Visa Canada Corporation, et al.;                           Ontario Sup. Ct., No. CV-11-426591;
  Macaronies Hair Club and Laser Center Inc. operating as Fuze            Sup. Ct. of Quebec, No. 500-06-00549-101;
  Salon v. BofA Canada Bank, et al.;                                      Ct. of QB of Alberta, No. 1203-18531;
  Hello Baby Equipment Inc. v. BofA Canada Bank and others                Ct. of QB of Saskatchewan, No. 133 of 2013
  (Visa and Mastercard Canadian Interchange Fees)
  In re: Takata Airbag Products Liability Litigation (OEMs – BMW,
                                                                          S.D. Fla., MDL No. 2599
  Mazda, Subaru, and Toyota)
  In re: Takata Airbag Products Liability Litigation (OEMs – Honda
                                                                          S.D. Fla., MDL No. 2599
  and Nissan)

  In re: Takata Airbag Products Liability Litigation (OEM – Ford)         S.D. Fla., MDL No. 2599

  Poseidon Concepts Corp., et al. (Canadian Securities Litigation)        Ct. of QB of Alberta, No. 1301-04364

  Callaway v. Mercedes-Benz USA, LLC (Seat Heaters)                       C.D. Cal., No. 8:14-cv-02011

  Hale v. State Farm Mutual Automobile Insurance Company, et al.          S.D. Ill., No. 3:12-cv-0660

  Farrell v. Bank of America, N.A. (Overdraft)                            S.D. Cal., No. 3:16-cv-00492

  In re: Windsor Wood Clad Window Products Liability Litigation           E.D. Wis., MDL No. 2688, No. 16-MD-02688

  Wallace, et al, v. Monier Lifetile LLC, et al.                          Sup. Ct. Cal., No. SCV-16410

  In re: Parking Heaters Antitrust Litigation                             E.D.N.Y., No. 15-MC-0940

  Pantelyat, et al. v. Bank of America, N.A., et al. (Overdraft / Uber)   S.D.N.Y., No. 16-cv-08964

  Falco et al. v. Nissan North America, Inc., et al. (Engine – CA & WA)   C.D. Cal., No. 2:13-cv-00686

  Alaska Electrical Pension Fund, et al. v. Bank of America N.A.,
                                                                          S.D.N.Y., No. 14-cv-7126
  et al. (ISDAfix Instruments)

  Larson v. John Hancock Life Insurance Company (U.S.A.)                  Sup. Ct. Cal., No. RG16813803

  Larey v. Allstate Property and Casualty Insurance Company               W.D. Kan., No. 4:14-cv-04008

  Orlander v. Staples, Inc.                                               S.D.N.Y., No. 13-cv-0703

  Masson v. Tallahassee Dodge Chrysler Jeep, LLC (TCPA)                   S.D. Fla., No. 1:17-cv-22967

  Gordon, et al. v. Amadeus IT Group, S.A., et al.                        S.D.N.Y., No. 1:15-cv-05457

  Alexander M. Rattner v. Tribe App., Inc., and
                                                                          S.D. Fla., Nos. 1:17-cv-21344 & 1:14-cv-2311
  Kenneth Horsley v. Tribe App., Inc.

                       PORTLAND AREA OFFICE         10300 SW ALLEN BLVD           BEAVERTON, OR 97005     T 503-597-7697

                                                            35
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3295 Filed 08/20/21 Page 210 of 214

  Sobiech v. U.S. Gas & Electric, Inc., i/t/d/b/a Pennsylvania Gas
                                                                        E.D. Pa., No. 2:14-cv-04464
  & Electric, et al.

  Mahoney v. TT of Pine Ridge, Inc.                                     S.D. Fla., No. 9:17-cv-80029

  Ma, et al. v. Harmless Harvest Inc. (Coconut Water)                   E.D.N.Y., No. 2:16-cv-07102

  Reilly v. Chipotle Mexican Grill, Inc.                                S.D. Fla., No. 1:15-cv-23425

  The Financial Oversight and Management Board for Puerto
  Rico as representative of Puerto Rico Electric Power Authority        D. Puerto Rico, No. 17-04780
  (“PREPA”) (Bankruptcy)

  In re: Syngenta Litigation                                            4th Jud. Dist. Minn., No. 27-CV-15-3785

  T.A.N. v. PNI Digital Media, Inc.                                     S.D. Ga., No. 2:16-cv-132

  Lewis v. Flue-Cured Tobacco Cooperative Stabilization                 N.C. Gen. Ct of Justice, Sup. Ct. Div., No.
  Corporation (n/k/a United States Tobacco Cooperative, Inc.)           05 CVS 188, No. 05 CVS 1938

  McKnight, et al. v. Uber Technologies, Inc., et al.                   N.D. Cal., No. 14-cv-05615

  Gottlieb v. Citgo Petroleum Corporation (TCPA)                        S.D. Fla., No. 9:16-cv-81911

  Farnham v. Caribou Coffee Company, Inc. (TCPA)                        W.D. Wis., No. 16-cv-00295

  Jacobs, et al. v. Huntington Bancshares Inc., et al. (FirstMerit
                                                                        Ohio C.P., No. 11CV000090
  Overdraft Fees)

  Morton v. Greenbank (Overdraft Fees)                                  20th Jud. Dist. Tenn., No. 11-135-IV

  Ratzlaff, et al. v. BOKF, NA d/b/a Bank of Oklahoma, et al.
                                                                        Dist. Ct. Okla., No. CJ-2015-00859
  (Overdraft Fees)

  Klug v. Watts Regulator Company (Product Liability)                   D. Neb., No. 8:15-cv-00061

  Bias v. Wells Fargo & Company, et al. (Broker’s Price Opinions)       N.D. Cal., No. 4:12-cv-00664

  Greater Chautauqua Federal Credit Union v. Kmart Corp., et al.
                                                                        N.D. Ill., No. 1:15-cv-02228
  (Data Breach)

  Hawkins v. First Tennessee Bank, N.A., et al. (Overdraft Fees)        13th Jud. Cir. Tenn., No. CT-004085-11

  In re: Volkswagen “Clean Diesel” Marketing, Sales Practices
                                                                        N.D. Cal., MDL No. 2672
  and Product Liability Litigation (Bosch Settlement)

  In re: HSBC Bank USA, N.A.                                            Sup. Ct. N.Y., No. 650562/11

  Glaske v. Independent Bank Corporation (Overdraft Fees)               Cir. Ct. Mich., No. 13-009983

  MSPA Claims 1, LLC v. IDS Property Casualty Insurance
                                                                        11th Jud. Cir. Fla, No. 15-27940-CA-21
  Company

  In re: Lithium Ion Batteries Antitrust Litigation                     N.D. Cal., MDL No. 2420, No. 4:13-MD-02420

  Chimeno-Buzzi v. Hollister Co. and Abercrombie & Fitch Co.            S.D. Fla., No. 14-cv-23120

  Small v. BOKF, N.A.                                                   D. Colo., No. 13-cv-01125

                                                                        Sup. Ct. Conn., No. X10-UWY-CV-12-
  Forgione v. Webster Bank N.A. (Overdraft Fees)
                                                                        6015956-S


                      PORTLAND AREA OFFICE        10300 SW ALLEN BLVD           BEAVERTON, OR 97005     T 503-597-7697

                                                          36
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3296 Filed 08/20/21 Page 211 of 214

  Swift v. BancorpSouth Bank, as part of In re: Checking Account         N.D. Fla., No. 1:10-cv-00090, as part of
  Overdraft                                                              S.D. Fla, MDL No. 2036
  Whitton v. Deffenbaugh Industries, Inc., et al.                        D. Kan., No. 2:12-cv-02247
  Gary, LLC v. Deffenbaugh Industries, Inc., et al.                      D. Kan., No. 2:13-cv-02634

  In re: Citrus Canker Litigation                                        11th Jud. Cir., Fla., No. 03-8255 CA 13

  In re: Caterpillar, Inc. C13 and C15 Engine Products Liability
                                                                         D.N.J., MDL No. 2540
  Litigation

  In re: Shop-Vac Marketing and Sales Practices Litigation               M.D. Pa., MDL No. 2380

  Opelousas General Hospital Authority, A Public Trust, D/B/A
  Opelousas General Health System and Arklamiss Surgery                  27th Jud. D. Ct. La., No. 12-C-1599
  Center, L.L.C. v. FairPay Solutions, Inc.

  Opelousas General Hospital Authority v. PPO Plus, L.L.C., et al.       27th Jud. D. Ct. La., No. 13-C-5380

  Russell Minoru Ono v. Head Racquet Sports USA                          C.D. Cal., No. 2:13-cv-04222

  Kerry T. Thibodeaux, M.D. (A Professional Medical
                                                                         27th Jud. D. Ct. La., No. 13-C-3212
  Corporation) v. American Lifecare, Inc.

  Gattinella v. Michael Kors (USA), Inc., et al.                         S.D.N.Y., No. 14-civ-5731

  In re: Energy Future Holdings Corp., et al. (Asbestos Claims
                                                                         Bankr. D. Del., No. 14-10979
  Bar Notice)
  Dorothy Williams d/b/a Dot’s Restaurant v. Waste Away Group,           Cir. Ct., Lawrence Cnty, Ala., No. 42-cv-
  Inc.                                                                   2012- 900001.00
                                                                         12th Jud. Cir. Ct., Sarasota Cnty, Fla., No.
  Kota of Sarasota, Inc. v. Waste Management Inc. of Florida
                                                                         2011-CA-008020NC
  Steen v. Capital One, N.A., as part of In re: Checking Account         E.D. La., No. 2:10-cv-01505 and 1:10-cv-
  Overdraft                                                              22058, as part of S.D. Fla., MDL No. 2036
  Childs, et al. v. Synovus Bank, et al., as part of In re: Checking
                                                                         S.D. Fla., MDL No. 2036
  Account Overdraft
  In re: MI Windows and Doors Inc. Products Liability Litigation
                                                                         D.S.C., MDL No. 2333
  (Building Products)
  Given v. Manufacturers and Traders Trust Company a/k/a M&T
                                                                         S.D. Fla., MDL No. 2036
  Bank, as part of In re: Checking Account Overdraft
                                                                         Ore. Cir., County of Multnomah, No. 1112-
  Scharfstein v. BP West Coast Products, LLC
                                                                         17046

  Adkins, et al. v. Nestlé Purina PetCare Company, et al.                N.D. Ill., No. 1:12-cv-02871

                                                                         Civil D. Ct., Parish of Orleans, La., No.
  Smith v. City of New Orleans
                                                                         2005-05453

  Hawthorne v. Umpqua Bank (Overdraft Fees)                              N.D. Cal., No. 11-cv-06700

  Gulbankian, et al. v. MW Manufacturers, Inc.                           D. Mass., No. 1:10-cv-10392

  Costello v. NBT Bank (Overdraft Fees)                                  Sup. Ct. Del Cnty., N.Y., No. 2011-1037

  In re American Express Anti-Steering Rules Antitrust Litigation
                                                                         E.D.N.Y., MDL No. 2221, No. 11-MD-2221
  (II) (Italian Colors Restaurant)



                      PORTLAND AREA OFFICE         10300 SW ALLEN BLVD           BEAVERTON, OR 97005      T 503-597-7697

                                                           37
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3297 Filed 08/20/21 Page 212 of 214


  Wong, et al. v. Alacer Corp. (Emergen-C)                               Sup. Ct. Cal., No. CGC-12-519221

  Mello et al. v. Susquehanna Bank, as part of In re: Checking
                                                                         S.D. Fla., MDL No. 2036
  Account Overdraft

  In re: Plasma-Derivative Protein Therapies Antitrust Litigation        N.D. Ill., No. 09-CV-7666

  Simpson v. Citizens Bank (Overdraft Fees)                              E.D. Mich., No. 2:12-cv-10267

  George Raymond Williams, M.D., Orthopedic Surgery, a
                                                                         27th Jud. D. Ct. La., No. 09-C-5242-B
  Professional Medical, LLC, et al. v. Bestcomp, Inc., et al.
  Simmons v. Comerica Bank, N.A., as part of In re: Checking
                                                                         S.D. Fla., MDL No. 2036
  Account Overdraft

  McGann, et al., v. Schnuck Markets, Inc. (Data Breach)                 Mo. Cir. Ct., No. 1322-CC00800

  Rose v. Bank of America Corporation, et al. (TCPA)                     N.D. Cal., Nos. 5:11-cv-02390 & 5:12-cv-0400

  Johnson v. Community Bank, N.A., et al. (Overdraft Fees)               M.D. Pa., No. 3:12-cv-01405

  National Trucking Financial Reclamation Services, LLC, et al. v.
                                                                         E.D. Ark., No. 4:13-cv-00250
  Pilot Corporation, et al.

  Price v. BP Products North America                                     N.D. Ill., No. 12-cv-06799

  Yarger v. ING Bank                                                     D. Del., No. 11-154-LPS

  Glube, et al. v. Pella Corporation, et al. (Building Products)         Ont. Super. Ct., No. CV-XX-XXXXXXX-00CP

  Fontaine v. Attorney General of Canada (Mistassini Hostels             Qué. Super. Ct., No. 500-06-000293-056
  Residential Schools)                                                   & No. 550-06-000021-056

  Miner v. Philip Morris Companies, Inc., et al. (Light Cigarettes)      Ark. Cir. Ct., No. 60CV03-4661

  Williams v. SIF Consultants of Louisiana, Inc., et al.                 27th Jud. D. Ct. La., No. 09-C-5244-C

  Opelousas General Hospital Authority v. Qmedtrix Systems, Inc.         27th Jud. D. Ct. La., No. 12-C-1599-C

  Evans, et al. v. TIN, Inc., et al. (Environmental)                     E.D. La., No. 2:11-cv-02067

  Anderson v. Compass Bank, as part of In re: Checking Account
                                                                         S.D. Fla., MDL No. 2036
  Overdraft
  Casayuran v. PNC Bank, as part of In re: Checking Account
                                                                         S.D. Fla., MDL No. 2036
  Overdraft
  Eno v. M & I Marshall & Ilsley Bank as part of In re: Checking
                                                                         S.D. Fla., MDL No. 2036
  Account Overdraft
  Blahut v. Harris, N.A., as part of In re: Checking Account
                                                                         S.D. Fla., MDL No. 2036
  Overdraft

  In re: Zurn Pex Plumbing Products Liability Litigation                 D. Minn., MDL No. 1958, No. 08-md-1958

  Saltzman v. Pella Corporation (Building Products)                      N.D. Ill., No. 06-cv-4481

  In re: Payment Card Interchange Fee and Merchant Discount
                                                                         E.D.N.Y., MDL No. 1720, No. 05-MD-1720
  Antitrust Litigation (Mastercard & Visa)
  RBS v. Citizens Financial Group, Inc., as part of In re: Checking
                                                                         S.D. Fla., MDL No. 2036
  Account Overdraft


                       PORTLAND AREA OFFICE        10300 SW ALLEN BLVD           BEAVERTON, OR 97005      T 503-597-7697

                                                           38
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3298 Filed 08/20/21 Page 213 of 214


  Gessele, et al. v. Jack in the Box, Inc.                             D. Ore., No. 3:10-cv-960

  Vodanovich v. Boh Brothers Construction (Hurricane Katrina
                                                                       E.D. La., No. 05-cv-4191
  Levee Breaches)
  In re: Oil Spill by the Oil Rig “Deepwater Horizon” in the Gulf of
                                                                       E.D. La., MDL No. 2179
  Mexico, on April 20, 2010 (Medical Benefits Settlement)
  In re: Oil Spill by the Oil Rig “Deepwater Horizon” in the Gulf of
  Mexico, on April 20, 2010 (Economic & Property Damages               E.D. La., MDL No. 2179
  Settlement)

  Marolda v. Symantec Corporation (Software Upgrades)                  N.D. Cal., No. 3:08-cv-05701

  Opelousas General Hospital Authority v. FairPay Solutions            27th Jud. D. Ct. La., No. 12-C-1599-C

  Fontaine v. Attorney General of Canada (Stirland Lake and
                                                                       Ont. Super. Ct., No. 00-CV-192059 CP
  Cristal Lake Residential Schools)

  Nelson v. Rabobank, N.A. (Overdraft Fees)                            Sup. Ct. Cal., No. RIC 1101391

  Case v. Bank of Oklahoma, as part of In re: Checking Account
                                                                       S.D. Fla., MDL No. 2036
  Overdraft
  Harris v. Associated Bank, as part of In re: Checking Account
                                                                       S.D. Fla., MDL No. 2036
  Overdraft
  Wolfgeher v. Commerce Bank, as part of In re: Checking
                                                                       S.D. Fla., MDL No. 2036
  Account Overdraft
  McKinley v. Great Western Bank, as part of In re: Checking
                                                                       S.D. Fla., MDL No. 2036
  Account Overdraft

  Lawson v. BancorpSouth (Overdraft Fees)                              W.D. Ark., No. 1:12cv1016

  LaCour v. Whitney Bank (Overdraft Fees)                              M.D. Fla., No. 8:11cv1896

  Sachar v. Iberiabank Corporation, as part of In re: Checking
                                                                       S.D. Fla., MDL No. 2036
  Account Overdraft

  Williams v. S.I.F. Consultants (CorVel Corporation)                  27th Jud. D. Ct. La., No. 09-C-5244-C

  Gwiazdowski v. County of Chester (Prisoner Strip Search)             E.D. Pa., No. 2:08cv4463

  Williams v. Hammerman & Gainer, Inc. (SIF Consultants)               27th Jud. D. Ct. La., No. 11-C-3187-B

  Williams v. Hammerman & Gainer, Inc. (Risk Management)               27th Jud. D. Ct. La., No. 11-C-3187-B

  Williams v. Hammerman & Gainer, Inc. (Hammerman)                     27th Jud. D. Ct. La., No. 11-C-3187-B

  Gunderson v. F.A. Richard & Assocs., Inc. (First Health)             14th Jud. D. Ct. La., No. 2004-002417

  Delandro v. County of Allegheny (Prisoner Strip Search)              W.D. Pa., No. 2:06-cv-00927

  Mathena v. Webster Bank, N.A., as part of In re: Checking            D. Conn, No. 3:10-cv-01448, as part of
  Account Overdraft                                                    S.D. Fla., MDL No. 2036

  Vereen v. Lowe’s Home Centers (Defective Drywall)                    Ga. Super. Ct., No. SU10-CV-2267B

  Trombley v. National City Bank, as part of In re: Checking           D.D.C., No. 1:10-CV-00232, as part of
  Account Overdraft                                                    S.D. Fla., MDL No. 2036



                      PORTLAND AREA OFFICE       10300 SW ALLEN BLVD          BEAVERTON, OR 97005       T 503-597-7697

                                                         39
Case 2:14-cv-12719-DPH-RSW ECF No. 144, PageID.3299 Filed 08/20/21 Page 214 of 214


  Schulte v. Fifth Third Bank (Overdraft Fees)                         N.D. Ill., No. 1:09-cv-06655

  Satterfield v. Simon & Schuster, Inc. (Text Messaging)               N.D. Cal., No. 06-CV-2893

  In re: Heartland Data Payment System Inc. Customer Data
                                                                       S.D. Tex., MDL No. 2046
  Security Breach Litigation

  Coyle v. Hornell Brewing Co. (Arizona Iced Tea)                      D.N.J., No. 08-CV-2797

  Holk v. Snapple Beverage Corporation                                 D.N.J., No. 3:07-CV-03018

  Weiner v. Snapple Beverage Corporation                               S.D.N.Y., No. 07-CV-08742

  Gunderson v. F.A. Richard & Assocs., Inc. (Cambridge)                14th Jud. D. Ct. La., No. 2004-002417

  Miller v. Basic Research, LLC (Weight-loss Supplement)               D. Utah, No. 2:07-cv-00871

  In re: Countrywide Customer Data Breach Litigation                   W.D. Ky., MDL No. 1998

  Boone v. City of Philadelphia (Prisoner Strip Search)                E.D. Pa., No. 05-CV-1851

  Little v. Kia Motors America, Inc. (Braking Systems)                 N.J. Super. Ct., No. UNN-L-0800-01

  Opelousas Trust Authority v. Summit Consulting                       27th Jud. D. Ct. La., No. 07-C-3737-B

  Steele v. Pergo (Flooring Products)                                  D. Ore., No. 07-CV-01493

  Pavlov v. Continental Casualty Co. (Long Term Care Insurance)        N.D. Ohio, No. 5:07-cv-2580

  Dolen v. ABN AMRO Bank N.V. (Callable CD’s)                          Ill. Cir. Ct., Nos. 01-L-454 & 01-L-493

  In re: Department of Veterans Affairs (VA) Data Theft Litigation     D.D.C., MDL No. 1796

  In re: Katrina Canal Breaches Consolidated Litigation                E.D. La., No. 05-4182

                                                                                                     Hilsoft-cv-146




                     PORTLAND AREA OFFICE        10300 SW ALLEN BLVD           BEAVERTON, OR 97005        T 503-597-7697

                                                         40
